Name: Commission Implementing Regulation (EU) 2016/2070 of 14 September 2016 laying down implementing technical standards for templates, definitions and IT-solutions to be used by institutions when reporting to the European Banking Authority and to competent authorities in accordance with Article 78(2) of Directive 2013/36/EU of the European Parliament and of the Council (Text with EEA relevance )
 Type: Implementing Regulation
 Subject Matter: budget;  trade policy;  free movement of capital;  information technology and data processing;  financial institutions and credit;  marketing;  technology and technical regulations
 Date Published: nan

 2.12.2016 EN Official Journal of the European Union L 328/1 COMMISSION IMPLEMENTING REGULATION (EU) 2016/2070 of 14 September 2016 laying down implementing technical standards for templates, definitions and IT-solutions to be used by institutions when reporting to the European Banking Authority and to competent authorities in accordance with Article 78(2) of Directive 2013/36/EU of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2013/36/EU of the European Parliament and of the Council of 26 June 2013 on access to the activity of credit institutions and the prudential supervision of credit institutions and investment firms, amending Directive 2002/87/EC and repealing Directives 2006/48/EC and 2006/49/EC (1), and in particular the third subparagraph of Article 78(8) thereof, Whereas: (1) The focus of the competent authorities' assessments or of the European Banking Authority's (EBA) reports may change over time and therefore benchmarking portfolios may need to change accordingly. The design of the general template for defining benchmarking portfolios should take this into account and should therefore allow for defining benchmarking portfolios in various compositions and degrees of granularity. (2) The second sentence of Article 78(2) of Directive 2013/36/EU allows a competent authority to develop, in consultation with the EBA, specific portfolios for assessing the quality of institutions' internal approaches, in addition to the common EBA portfolios. Rules should be provided for defining the templates for the reporting to the EBA, which should also apply to the specific portfolios that have been developed by a competent authority. (3) A clustering approach should be used for credit risk, whereby the credit risk portfolio is decomposed into sub-portfolios with roughly similar risks across institutions. This allows for a provision of analyses by competent authorities and EBA on comparable exposures and ensures a minimum level of uniformity between the portfolios of different institutions. Having regard to the categories of risk present in most of the internal approaches of institutions and to the categories for defining own funds requirements for credit risk, the clustering for the benchmarking exercise of Article 78 of Directive 2013/36/EU should encompass exposures to corporates, credit institutions, central governments, small and medium-sized enterprises (SMEs) included in the retail category (retail SMEs), SMEs not included in the retail category (corporate SMEs), as well as exposures secured by residential mortgages and exposures to the construction sector, with additional clustering based on the place of residence of the counterparty, the collateralisation characteristics, the default status or the industry sector. (4) A more granular benchmarking of internal approaches of institutions requires a specific sample approach to low default portfolios, whereby the benchmarking is applied at the exposure level and at the transaction level. However, given that this specific sample approach focuses on a subset of an institution's real exposures only, and is therefore not very representative, it should be used only as a complement to the clustering approach. (5) The complexity of the benchmarking exercise requires a progressive use of portfolios that refer to the internal approaches used to calculate risk-weighted exposure amounts for credit risk. For market risk, the portfolios used in benchmarking exercises of the Basel Committee on Banking Supervision (BCBS) and of EBA in 2013 should be used as a starting point for developing the set of portfolios for the benchmarking exercise required by Article 78 of Directive 2013/36/EU, with only minor adaptations to maintain the portfolio validity. This will minimise the burden to institutions and competent authorities and avoid a duplication of efforts. (6) Article 78 of Directive 2013/36/EU also requires the competent authorities to assess the quality of the internal approaches and the degree of variability observed in particular approaches. The competent authorities' assessment should therefore not focus only on the internal approaches' outcome but also on the key variability drivers and should draw conclusions from the different modelling approaches and options that institutions use in their internal approaches. Institutions should therefore also be required to report the results of the use of historically observed risk parameters for credit risk and their profit-and-loss time-series for market risk. (7) A meaningful assessment of the effect of each approach used for market risk requires that the institutions report the main risk modelling assumptions to the competent authorities and that the competent authorities assess the effect of each choice in isolation, where Regulation (EU) No 575/2013 of the European Parliament and of the Council (2) provides them with options to choose the modelling assumptions. It is therefore necessary to perform alternative calculations for the value-at-risk (VaR) to control the different possibilities that institutions can apply and that are explicitly mentioned in that Regulation. To that end, institutions using a Historical Simulation approach for VaR should also deliver a one-year profit-and-loss data series for each one of the individual portfolios modelled. (8) When reporting on market risk, the institutions should provide an initial market valuation of each individual instrument to assess whether they understood the instrument correctly. That will also ensure that institutions introduce the positions in their systems. The institutions should also report the initial market valuation to their competent authorities and the EBA ahead of the portfolio-modelling outcome, on which the assessment of the risk-weighted exposure amounts referred to in Article 78(3) of Directive 2013/36/EU will be based. (9) To ensure that the competent authorities and the EBA have a clear view of the range of values that are used for risk-weighted assets and for own funds requirements that arise under internal approaches for similar exposures, the institutions should report to competent authorities the results of internal approaches that have been applied to benchmark portfolios covering a wide range of exposures. (10) Article 78(3) of Directive 2013/36/EU requires competent authorities to assess the internal approaches that they have permitted institutions to use for the purpose of calculating risk-weighted exposure amounts or own funds requirements. The benchmarking exercise should therefore only relate to validated internal approaches. An institution should not provide data for portfolios that include instruments or risk factors that are reported under the standardised approach. (11) An institution that is able to model an instrument included in one of the benchmarking portfolios for market risk and that has received permission from its competent authority to use an internal approach to calculate the risk-weighted exposure amount or the own funds requirement for that type of instrument, should report all the relevant data for that instrument as required by this Regulation, irrespective of whether the institution has such instrument in its books at the time of reporting. However, if an institution that has received the abovementioned permission lacks adequate experience in modelling a specific instrument and has therefore not received its management's approval to model the instrument, it should not provide data on the individual portfolios that include the instrument, as this would risk corrupting the resulting dataset. In such cases the institution should report the portfolios that will not be included in their data submission and provide the reasons for their exclusion. (12) Any long-term IT solution for the reporting for the benchmarking exercise under Article 78(2) of Directive 2013/36/EU should offer an institution the possibility to report directly to EBA. However, EBA has been established recently and has limited resources, which limits its capacity to receive reports by institutions directly. An interim IT solution should therefore be established until those problems have been solved. To avoid that an interim solution creates disproportionate burdens on reporting institutions, consistency with other types of reporting by institutions should be ensured and in particular with the IT solution that is referred to in Article 17 of Commission Implementing Regulation (EU) No 680/2014 (3). (13) Since institutions are already required to report information in accordance with Implementing Regulation (EU) No 680/2014, it would be disproportionate to require them to report immediately all of the information referred to in Article 78(2) of Directive 2013/36/EU. To provide them with sufficient time to implement appropriate internal reporting frameworks, while at the same time ensuring that they carry out a meaningful benchmarking exercise, the portfolios to be assessed as regards credit risk internal approaches should be introduced gradually. (14) The remittance dates for the information that needs to be reported should be set in a manner that gives institutions sufficient time to perform the necessary calculations. (15) This Regulation is based on the draft implementing technical standards submitted by EBA to the Commission. (16) EBA has conducted open public consultations on the draft implementing technical standards on which this Regulation is based, analysed the potential related costs and benefits and requested the opinion of the Banking Stakeholder Group established in accordance with Article 37 of Regulation (EU) No 1093/2010 of the European Parliament and of the Council (4), HAS ADOPTED THIS REGULATION: Article 1 Reporting by the institutions for the purposes of Article 78(2) of Directive 2013/36/EU on an individual and consolidated basis For the purposes of Article 78(2) of Directive 2013/36/EU, an institution referred to in paragraph 1 of that Article shall submit to its competent authority all the information referred to in Articles 2 and 3 on an individual and consolidated basis. Article 2 Reporting of information for credit risk For internal approaches for credit risk, an institution shall submit to its competent authority the following information: (a) the information specified in template 101 of Annex III, for the counterparties referred to in template 101 of Annex I, in accordance with the instructions referred to in Tables C 101 of Annex II and Annex IV respectively; (b) the information specified in template 102 of Annex III, for the portfolios referred to in template 102 of Annex I, in accordance with the instructions referred to in Tables C 102 of Annex II and Annex IV respectively; (c) the information specified in template 103 of Annex III, for the portfolios referred to in template 103 of Annex I, in accordance with the instructions referred to in Tables C 103 of Annex II and Annex IV respectively; (d) the information specified in template 104 of Annexes III, for the hypothetical transactions referred to in template 104 of Annex I, in accordance with the instructions referred to in Tables C 104 in Annex II and Annex IV respectively; (e) the information specified in template 105 of Annex III in relation to the name and characteristics of the internal approaches used for the computation of the results provided in templates 102 to 104 of Annex III, in accordance with the instructions referred to in Table C 105 of Annex IV. Article 3 Reporting of information for market risk 1. For internal approaches for market risk, an institution shall submit to its competent authority the information specified in the templates of Annex VII, in accordance with the portfolio definitions and instructions contained in Annexes V and VI, respectively. 2. As a derogation from paragraph 1, an institution shall not be required to submit the information referred to in paragraph 1 for an individual portfolio in any of the following cases: (a) the institution does not have the permission from its competent authority to model the relevant instruments or risk factors that are included in the portfolio; (b) there is no internal approval by the management of that institution to operate in one or more instruments or in the underlying assets included in the relevant portfolios; (c) one or more of the instruments included in the portfolios incorporate underlying risks or modelling features that are not contemplated in the institution's risk metrics. 3. An institution that meets the conditions of paragraph 2 and has decided not to submit the information referred to in paragraph 1 on one or more portfolios shall: (a) report those portfolios and indicate which of the reasons listed in paragraph 2 is the cause thereof; (b) still submit the information for the aggregated portfolios included in Annex V, considering only the individual portfolios that it is able and permitted to model. Article 4 Reference and remittance dates 1. An institution shall submit to its competent authority the information referred to in Article 1 on the following reporting reference dates: (a) the information referred to in Article 2 shall be submitted as it stands on 31 December of each year; (b) the information referred to in Article 3 shall be submitted as it stands on the reporting reference dates specified in the instructions laid down in Annexes V and VI. 2. An institution shall submit to its competent authority the information referred to in Articles 2 and 3 by 11 April of each year. The remittance date of the initial market valuation of market risk data specified in template C 106 of Annex VII is set out in Annex V. 3. Where the date referred to in paragraph 2 is not a working day in the Member State of the competent authority to which the information is to be submitted, the information shall be submitted on the following working day. 4. An institution shall submit to its competent authority any corrections to the submitted information without undue delay. Article 5 Initial market valuation for market risk For portfolios other than those reported in accordance with point (a) of Article 3(3), an institution shall report to its competent authority an initial market valuation of those portfolios or of individual instruments included in those portfolios, as applicable, at the precise date specified in the instructions set out in Annex VI. Article 6 IT solutions for the reporting When submitting information in accordance with Article 1, an institution shall use the IT solution developed for the purposes of the supervisory reporting in accordance with Article 17 of Implementing Regulation (EU) No 680/2014. Article 7 Transitional provisions for reference dates, remittance dates, and for reporting of credit risk templates 1. As a derogation from Article 2, during the first year of application of this Regulation, institutions shall submit only the information referred to in points (c) and (e) of that Article. 2. As a derogation from Article 2, during the second year of application of this Regulation, institutions shall submit only the information referred to in points (a), (b), (d) and (e) of that Article. 3. As a derogation from Article 2 and until 31 December 2016, an institution shall not be required to report column 180 of templates 102 and 103 of Annex III where that institution does not compute the own funds requirements for credit risk resulting from the application of the standardised approach. 4. As a derogation from Article 4(2), during the first year of application of this Regulation, an institution shall submit the information referred to in Articles 2 and 3 to competent authorities by close of business of 27 December 2016. Article 8 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 September 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 176, 27.6.2013, p. 338. (2) Regulation (EU) No 575/2013 of the European Parliament and of the Council of 26 June 2013 on prudential requirements for credit institutions and investment firms and amending Regulation (EU) No 648/2012 (OJ L 176, 27.6.2013, p. 1). (3) Commission Implementing Regulation (EU) No 680/2014 of 16 April 2014 laying down implementing technical standards with regard to supervisory reporting of institutions according to Regulation (EU) No 575/2013 of the European Parliament and of the Council (OJ L 191, 28.6.2014, p. 1). (4) Regulation (EU) No 1093/2010 of the European Parliament and of the Council of 24 November 2010 establishing a European Supervisory Authority (European Banking Authority), amending Decision No 716/2009/EC and repealing Commission Decision 2009/78/EC (OJ L 331, 15.12.2010, p. 12). ANNEX I DEFINITION OF SUPERVISORY BENCHMARKING PORTFOLIOS LOW DEFAULT EXPOSURES TEMPLATES Template number Template code Name of the template /group of templates Short name 101 C 101.00 Definition of Low Default Portfolio counterparties LDP Counterparties 102 C 102.00 Definition of Low Default Portfolios LDP Portfolios 103 C 103.00 Definition of High Default Portfolios HDP Portfolios 104 C 104.00 Definition of hypothetical transactions in Low Default Portfolios HYP Transactions C 101.00  Definition of Low Default Portfolio counterparties Counterparty code Legal entity identifier (LEI) Credit register code Commercial register code ISIN code Bloomberg ticker Name Geographical area Portfolio name Sector of the counterparty Type of exposures Type of facility 010 020 030 040 050 060 070 080 090 100 110 120 LCC0001 1040 58237v 0296104D AV EQUITY ALPINE Bau GmbH AT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0002 5299005VO3GJ18GL5F14 8670870 310593f AMAG Austria Metall AG AT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0003 549300VZKC61IR5U8G96 26972 50935f AT0000730007 ANDR AV EQUITY ANDRITZ AG AT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0004 529900LMTI8YSE62EI88 LHA GF Equity AUSTRIAN AIRLINES AG AT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0005 5299004QD601B8U1HD44 131830 109445z Austrian Gaming Industries GmbH AT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0006 529900J7EWWGQ375DL84 2410 53507m AVL List GmbH AT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0007 226424 58036y Bauunternehmung Granit Gesellschaft m.b.H. AT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0008 160431 89102h BENE AG AT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0009 529900ZAFSOBVFCKF263 319670d 0456855D AV EQUITY Benteler International Aktiengesellschaft AT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0010 5299000SY4448XU04857 847216 86959g CAG Holding GmbH AT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0011 5299003V84MVB5A3C324 5762600 231192p CARBONES HOLDING GMBH AT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0012 529900G8XM6H1XVZBJ73 67504 99639d Casinos Austria Aktiengesellschaft AT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0013 529900VN62L73X2OJX85 5200326 212163f conwert Immobilien Invest SE AT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0014 7161956 270027z DCM DECOmetal GmbH AT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0015 76350 67493f dm drogerie markt GmbH AT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0016 5299002NFQKOBT1E8569 3570614 156765m DO & CO Aktiengesellschaft AT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0017 5299004ARAOQMGTWCI13 125709 70342w Doppelmayr Seilbahnen GmbH AT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0018 54930060U4XOVED1T359 5536812 223028h EconGas GmbH AT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0019 529900WJZJAEI0VBLP60 Egger Holzwerkstoffe GmbH AT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0020 52990048A4N0S24VG982 159026 42973x Eglo Leuchten GmbH AT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0021 529900N8OA1GVSR5R946 30988 76532y Energie AG OberÃ ¶sterreich AT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0022 529900BMPGUGAFYYAV45 6106 126805d Energie Burgenland AG AT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0023 529900WID59A60HHYX13 2795493 145825z Erber Aktiengesellschaft AT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0024 529900P4JZBFEVNEAE60 EVN AV Equity EVN AG AT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0025 9907106 347483f Felbermayr Holding GmbH AT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0026 549300FQ2ILBH7DJ6I45 1754530 42984m Flughafen Wien Aktiengesellschaft AT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0027 529900RJAN0LNMW7Q775 1312138 89381v HABAU Hoch- und Tiefbaugesellschaft m.b.H. AT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0028 5299000X53SAWQMDFF06 58114 26451z Hofer Kommanditgesellschaft AT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0029 1640348 47654f Hyundai Import Gesellschaft m.b.H. AT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0030 529900RQJADHH91ABP14 2777363 144991y Infineon Technologies Austria AG AT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0031 529900DSSMPIR6R3GO43 130311 64543t J. u. A. Frischeis Gesellschaft m.b.H. AT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0032 5299008ARRNJFPBNTM78 4155033 178368g Kapsch BusinessCom AG AT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0033 529900A9NX1TM65N4176 21369 99133i KELAG-KÃ ¤rntner ElektrizitÃ ¤ts-Aktiengesellschaft AT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0034 1376136 94579m Leiner Immobilien GmbH AT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0035 25798 32725a Leyrer + Graf Baugesellschaft m.b.H. AT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0036 1216520 106825x Management Trust Holding Aktiengesellschaft AT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0037 529900JYVV57QBKV9G11 1991078 35673k MFC Commodities GmbH AT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0038 529900WFARKZGRCQ8652 MONTANA TECH COMPONENTS GMBH AT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0039 213800CUWJ54846X6779 1760513 40450k Montanwerke Brixlegg Aktiengesellschaft AT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0040 529900UUANUJ60MNMX97 71396w 7716424Z AV EQUITY Ã BB  Infrastruktur Aktiengesellschaft AT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0041 529900UOHXZ1BIORCV04 6467385 248742y Ã BB-Personenverkehr Aktiengesellschaft AT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0042 529900B76VL5KG71J029 6515541 250198p Ã BB-Postbus GmbH AT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0043 529900UZY47TEIFNF978 6496644 249666g Ã BB-Produktion Gesellschaft mbH AT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0044 549300V62YJ9HTLRI486 93363z AT0000743059 OMV AV EQUITY OMV Aktiengesellschaft AT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0045 3512231 154148p Ã sterreichische Bundesforste AG AT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0046 529900IFAV83BX8O1O91 526819 33393h AT0000758305 PAL AV EQUITY PALFINGER AG AT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0047 957313 115289v QuadraCir AG AT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0048 5299000HTNHA5ACH9N32 1074393 56247t 495680Z AV EQUITY Red Bull GmbH AT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0049 529900ENFTO28GS3KF76 1813722 78563i RohÃ ¶l-Aufsuchungs Aktiengesellschaft AT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0050 5299005U4ZMMSYUJ5G02 7113951 267218v ROXCEL Handelsgesellschaft m.b.H. AT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0051 5493000C4S664YT7T556 38229 51350s Salzburg AG fÃ ¼r Energie, Verkehr und Telekommunikation AT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0052 549300XBCUMUR5CI0181 Sappi Papier Holding GmbH AT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0053 5299002XAOMQWAIZMA51 271020 128056v Schmid Industrieholding G.m.b.H. AT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0054 52990021T5LVTQOGSU18 39594 60562m Siemens Aktiengesellschaft Ã sterreich AT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0055 52990020WIPPT0HC0V31 Steinhoff Europe AG AT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0056 529900TYYSRJH2VJSP60 421065 88983h AT000000STR1 STR AV EQUITY Strabag SE AT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0057 529900BTWJ6SISLJ5854 5880980 235264b SWARCO AG AT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0058 529900SCL1LJL8PZNI48 501247 83175t Swietelsky Baugesellschaft m.b.H. AT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0059 529900V54UV5XQUK5S85 FN155563W TKA AV Equity Telekom Finanzmanagement GmbH AT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0060 529900OOW8ELHOXWZP82 UN9 GS Equity UNIQA Insurance Group AG AT Large corporate sample Other financial corporations Not applicable Not applicable LCC0061 549300IFXHQIB5POT565 3734340 162844b VAMED ENGINEERING GmbH & CO KG AT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0062 5299006UDSEJCTTEJS30 45926 76023z AT0000746409 VER AV EQUITY VERBUND AG AT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0063 529900ZAXBMQDIWPNB72 2147807 66209t AT0000937503 VOE AV EQUITY voestalpine AG AT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0064 5299008VQJD65XCUPR16 1134770-5 HRA661038 6830553Z AV EQUITY Voith Turbo GmbH & Co. KG AT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0065 529900VXIFBHO0SW2I31 46434 77676f AT0000831706 WIE AV EQUITY Wienerberger AG AT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0066 529900OS67T49AW45S74 194255 121150m 665707Z AV EQUITY WIENERBERGER FINANZ SERVICE GMBH AT Large corporate sample Other financial corporations Not applicable Not applicable LCC0067 529900OJFTLS1RYWIF55 9565779 336561v XXXLutz KG AT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0068 529900IIODYNYAZ2ID26 ZUMTOBEL AG AT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0069 54930002QM8QVWM56E14 Amcor Ltd AU Large corporate sample Non-financial corporations Not applicable Not applicable LCC0070 WZE1WSENV6JSZFK0JC28 BHP AU EQUITY BHP Billiton Ltd AU Large corporate sample Non-financial corporations Not applicable Not applicable LCC0071 6026550Z AU EQUITY Coates Group Pty Ltd (Ex-Ned Group Holdings Pty Ltd) AU Large corporate sample Non-financial corporations Not applicable Not applicable LCC0072 JOR7RJTXUXBRJ4UA5G70 CCL AT Equity Coca-Cola Amatil Limited AU Large corporate sample Non-financial corporations Not applicable Not applicable LCC0073 549300HPMK7UWN02N804 PA3337938 CWN AT Equity Crown Group Finance Limited AU Large corporate sample Non-financial corporations Not applicable Not applicable LCC0074 LEI AU EQUITY Leighton Holdings Ltd AU Large corporate sample Non-financial corporations Not applicable Not applicable LCC0075 ACMHD8HWFMFUIQQ8Y590 MQG AU EQUITY Macquarie Group Ltd AU Large corporate sample Other financial corporations Not applicable Not applicable LCC0076 ZSN2LWNPYW6ISMRUC664 ORG AU EQUITY Origin Energy Ltd AU Large corporate sample Non-financial corporations Not applicable Not applicable LCC0077 5493008XVFHYYV0YHN70 HUWA GF Equity Powercor Australia, LLC AU Large corporate sample Non-financial corporations Not applicable Not applicable LCC0078 YLXNW6TI6QSK1H8H0N82 QAN AU EQUITY Qantas Airways Ltd AU Large corporate sample Non-financial corporations Not applicable Not applicable LCC0079 520433129 SPT AU EQUITY Spotless Holding SAS AU Large corporate sample Non-financial corporations Not applicable Not applicable LCC0080 PCTXNQGRJVR3OG33JG65 TLS AT Equity Telstra Corporation Limited AU Large corporate sample Non-financial corporations Not applicable Not applicable LCC0081 5493003L32ZX9557ST85 WES AU EQUITY Wesfarmers Ltd AU Large corporate sample Non-financial corporations Not applicable Not applicable LCC0082 QNWEWQBS7HP85QHXQL92 Woolworths Ltd AU Large corporate sample Non-financial corporations Not applicable Not applicable LCC0083 G05OZ4J4E05KDATL0J93 AG Insurance BE Large corporate sample Other financial corporations Not applicable Not applicable LCC0084 549300IHBDUTUNQJJB79 16342 AGFB BB EQUITY Agfa-Gevaert NV BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0085 549300N22C0GCT5BUD97 26198 AJINOMOTO OMNICHEM BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0086 116163 ALBELEC BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0087 225626 ALCATAN BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0088 5493008H3828EMEXB082 ABI BB EQUITY Anheuser-Busch InBev NV/SA [ABInBev] BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0089 549300BKDDQ56JWCBT72 1098030 AQUAFIN BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0090 549300B4HNIJSAWU1C95 1138391 ARPAL MANAGEMENT BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0091 213800R1F1EJYM4ICO85 444734706 BE 0444734706 Barry Callebaut Services BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0092 549300CWRXC5EP004533 BELG BB Equity Belgacom S.A. BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0093 549300R9I8GUZLNIV408 890082292 Brussels Airport Company S.A./N.V. BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0094 433287 CENTRE HOSPITALIER CHRETIEN BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0095 81095 CHAUSSURES CECIL BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0096 549300IP2F5TKUC0GF38 82988 CHEMITEX BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0097 549300TM914CSF6KI389 149177 COFB BB EQUITY COFINIMMO BE Large corporate sample Other financial corporations Not applicable Not applicable LCC0098 184723 COLLIGNON ENG. BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0099 201775 COMPAGNIE BELGE D'INVESTISSEMENT COMMERCIAL BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0100 213800DMG7PUQHINO388 BE 0401641663 Louis Delhaize  Compagnie franco-belge d'Alimentation BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0101 255648 DOD BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0102 1145532 EDIFICIO BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0103 T0YOOBZO4L6YAD6SAV65 14206 403170701 ELEB BB EQUITY ELECTRABEL BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0104 549300JC3HI3K7ZSYU66 1329681 ELEM BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0105 549300S1MP1NFDIKT460 BE 0476388378 ELI BB Equity ELIA SYSTEM OPERATOR BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0106 5493001XW6MSHRMFLU28 ENI GY Equity eni finance international SA BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0107 549300VO7PUETX031S03 10309 BE 0860004176 ETEXCO SA BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0108 13771 ETS DE SIMONE BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0109 52990053AH5LF0YZWD07 Euler Hermes Europe BE Large corporate sample Other financial corporations Not applicable Not applicable LCC0110 549300D80RYON74MEJ03 18181 EURN BB EQUITY Euronav NV BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0111 8RDWFWPP4PLMZ5PPQH32 Fluxys G SA BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0112 25281 G EN J VASTGOED BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0113 65807 HOET TRUCKING & RENTING BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0114 549300M48VNC2Z0MDG47 71844 HOTTLET FROZEN FOODS BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0115 549300GR6U0KHJD7DG07 IKEA SERVICE CENTRE N.V. BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0116 84089 INTERNATIONAL ORE ET FERTILIZER BELGIUM BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0117 85640 JEAN WAUTERS-ACIERS SPECIAUX BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0118 111717 M.G.S. BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0119 5493004FKZI586397240 Magotteaux International SA BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0120 549300Q80KFPKZC6BQ79 144096 MENOUQUIN BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0121 166601 N.V BESIX S.A BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0122 5493002HHHFTG6G3BG36 BE 0431676229 OME BB EQUITY OMEGA PHARMA BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0123 168945 OPIO BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0124 192350 PHARMACIES SERVAIS BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0125 54930064JCEXFA8M0W31 202291 BE 0405747040 PRAYON BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0126 204834 PRO CONCEPT M P J BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0127 549300NMIBTX17HWF142 233001 RARE GEMS BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0128 549300X72GEQB1X8K911 247664 ROULARTA MEDIA GROUP BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0129 529900PY79CWSUGVK810 249233 S.A. CORMAN BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0130 549300O3VKWJUM16UI64 257312 SAMIR GEMS BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0131 213800WWE8U6DC99NP03 SCR Sibelco NV BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0132 257564 SEADCO BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0133 213800WDGKCVWZAN1N02 1051701 465409265 0790057D BB EQUITY SILFIN NV BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0134 294964 SOBEMO BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0135 302642 SOCIETE ANONYME DE VENTE DES EQUIPEMENTS TRANE BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0136 549300BB5CXGL9YV0D53 303429 SOCIETE COOPERATIVE AGRICOLE DE LA MEUSE BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0137 303783 SOCIETE D'APPLICATIONS ET DE TRAVAUX BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0138 549300MMVL80RTBP3O28 556814 SOLB BB EQUITY Solvay SA BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0139 923107 TEAM KALORIK GROUP BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0140 549300ZKLIF7RP6EH823 BE 0412101728 TESB BB EQUITY Tessenderlo Chemie BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0141 953398 TEX ALLIANCE BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0142 1044409 TOP-TEX BENELUX BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0143 2138008J191VLSGY5A09 UCB BB EQUITY UCB SA BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0144 529900F3AIQECS8ZSV61 UMI BB EQUITY Umicore SA BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0145 5493008MCDJ4Y6D5SI04 1113512 UNISTEEL BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0146 1140588 UNIVERSITE LIBRE DE BRUXELLES BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0147 549300TRHV6F6IE14H93 1159858 BE 0404060032 Van Hool nv BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0148 1231271 VASTGOED MANAGEMENT ASSOCIATIE BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0149 529900RAZGQHX0VFTK05 Volkswagen Group Services S.A. BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0150 549300NWW2UDYHH65J03 1911623 WILDO PROPERTIES BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0151 5299007TSQVOLXOABA65 1364744 ZF WIND POWER ANTWERPEN BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0152 4P8GJCF52NVFW7UL4C95 18630 ACE US Equity ACE Tempest Reinsurance Ltd. BM Large corporate sample Other financial corporations Not applicable Not applicable LCC0153 549300J3KKX1PEJGDW36 ACGL US Equity Arch Reinsurance Ltd. BM Large corporate sample Other financial corporations Not applicable Not applicable LCC0154 UNZWILHE4KMRP9K2L524 34678 NCLH UW Equity NCL Corporation Ltd. BM Large corporate sample Non-financial corporations Not applicable Not applicable LCC0155 V5EGRCZCH7FN6WX41891 OEH UN Equity Orient-Express Hotels Ltd. BM Large corporate sample Non-financial corporations Not applicable Not applicable LCC0156 549300F7ZDOIMR4PZW67 IPG US Equity Pacnet Limited BM Large corporate sample Non-financial corporations Not applicable Not applicable LCC0157 V7TL7UQFHNWUEMDZ3X02 RNR US Equity Renaissance Reinsurance Ltd. BM Large corporate sample Other financial corporations Not applicable Not applicable LCC0158 5493008CA3NMHYEVT131 VimpelCom Ltd. BM Large corporate sample Non-financial corporations Not applicable Not applicable LCC0159 BMG455841020 HAL TRUST BMG Large corporate sample Non-financial corporations Not applicable Not applicable LCC0160 5493001QYTIDILBVYO18 Companhia Brasileira de Aluminio BR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0161 549300TH5Q6VRP8OT012 ABI LI Equity Companhia de Bebidas das Americas (AmBev) BR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0162 549300EM51WYXFHUY333 Embraer S.A. BR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0163 FIBR3 BZ EQUITY Fibria Celulose SA BR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0164 5493000J801JZRCMFE49 XPBR SQ Equity Petroleo Brasileiro S.A.  PETROBRAS BR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0165 VALE5 BZ EQUITY Vale SA BR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0166 LXVM6T3LO7QIZ8LUZ688 Votorantim Cimentos S.A. BR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0167 55S3547PRDP469JRO238 2880814 AGU CT Equity Agrium Inc. CA Large corporate sample Non-financial corporations Not applicable Not applicable LCC0168 4B4HI3CGXMBDC0G6BM51 AC/A CT Equity Air Canada CA Large corporate sample Non-financial corporations Not applicable Not applicable LCC0169 549300OSW32RVX8CCZ87 ANCUF PQ Equity Alimentation Couche-Tard Inc. CA Large corporate sample Non-financial corporations Not applicable Not applicable LCC0170 DR5LKEURSR8SXLM64266 7501889 ALA CT Equity AltaGas Ltd. CA Large corporate sample Non-financial corporations Not applicable Not applicable LCC0171 0O4KBQCJZX82UKGCBV73 ABX CN EQUITY Barrick Gold Corp CA Large corporate sample Non-financial corporations Not applicable Not applicable LCC0172 5493001I9203PRB5KR45 BCE CT Equity BCE Inc. CA Large corporate sample Non-financial corporations Not applicable Not applicable LCC0173 549300VPM8ERH1Q42198 Bell Canada CA Large corporate sample Non-financial corporations Not applicable Not applicable LCC0174 W7L3VLU8EHQY34Z36697 BBD/B CN EQUITY Bombardier Inc CA Large corporate sample Non-financial corporations Not applicable Not applicable LCC0175 36ZUFRRMJERSM4Q0S289 746053 BPO CT Equity Brookfield Office Properties Inc. CA Large corporate sample Non-financial corporations Not applicable Not applicable LCC0176 3SU7BEP7TH9YEQOZCS77 CNI UN Equity Canadian National Railway Company CA Large corporate sample Non-financial corporations Not applicable Not applicable LCC0177 5493008IGIA1HJMDJS40 1722453 CNQ CT Equity Canadian Natural Resources Limited CA Large corporate sample Non-financial corporations Not applicable Not applicable LCC0178 NXIVWPYOIVYXFF6WCZ47 CVE CN EQUITY Cenovus Energy Inc CA Large corporate sample Non-financial corporations Not applicable Not applicable LCC0179 549300WSRCZY73ZG3090 00326711660005 CGI GROUP INC. CA Large corporate sample Non-financial corporations Not applicable Not applicable LCC0180 XYSIJOU3HNVROZWNA008 UFS CT Equity Domtar Corporation CA Large corporate sample Non-financial corporations Not applicable Not applicable LCC0181 98TPTUM4IVMFCZBCUR27 ENB CN EQUITY Enbridge Inc CA Large corporate sample Non-financial corporations Not applicable Not applicable LCC0182 CZ72ZHBVKZXQRV3XFE26 ECA CN EQUITY Encana CA Large corporate sample Non-financial corporations Not applicable Not applicable LCC0183 549300679TRDUXPT7415 206654303 EPCOR Utilities Inc. CA Large corporate sample Non-financial corporations Not applicable Not applicable LCC0184 I2YOHH65IBBT53JFYQ52 G CT Equity Goldcorp Inc. CA Large corporate sample Non-financial corporations Not applicable Not applicable LCC0185 B1EEF6ML54YDWRC6ZK53 2015335496 Harvest Operations Corp. CA Large corporate sample Non-financial corporations Not applicable Not applicable LCC0186 549300UEBMAQDN0K0R06 K CN EQUITY Kinross Gold Corp CA Large corporate sample Non-financial corporations Not applicable Not applicable LCC0187 95RWVLFZX6VGDZNNTN43 MG CN EQUITY Magna International Inc CA Large corporate sample Non-financial corporations Not applicable Not applicable LCC0188 6Q7WW7FQZR6X22IL2I79 Nexen Energy ULC CA Large corporate sample Non-financial corporations Not applicable Not applicable LCC0189 549300O4ZJZZOHH4H804 3572862 NBD CT Equity Norbord Inc. CA Large corporate sample Non-financial corporations Not applicable Not applicable LCC0190 5493007M1XGU5E55ZJ25 NOVA Chemicals Corporation CA Large corporate sample Non-financial corporations Not applicable Not applicable LCC0191 549300HDLRTPBQU69P29 BIN CT Equity Progressive Waste Solutions Ltd. CA Large corporate sample Non-financial corporations Not applicable Not applicable LCC0192 549300A0QNNPY14D9106 SCC CT Equity Sears Canada Inc. CA Large corporate sample Non-financial corporations Not applicable Not applicable LCC0193 3XCBVWUPHGBZ5GF7TY15 SU CN EQUITY Suncor Energy Inc CA Large corporate sample Non-financial corporations Not applicable Not applicable LCC0194 NQWTWUIL1PK7V7N5Y468 TLM CN EQUITY Talisman Energy Inc CA Large corporate sample Non-financial corporations Not applicable Not applicable LCC0195 T8KI5SQ2JRWHL7XY0E11 TCK/B CN EQUITY Teck Resources Ltd [Ex-Teck Cominco Ltd] CA Large corporate sample Non-financial corporations Not applicable Not applicable LCC0196 YHKQM2RIPKZYOZ6RVZ46 TK US Equity Teekay Corporation CA Large corporate sample Non-financial corporations Not applicable Not applicable LCC0197 L2TEUTQ8OSHMJWVLCE40 T CT Equity TELUS Corporation CA Large corporate sample Non-financial corporations Not applicable Not applicable LCC0198 549300561UZND4C7B569 884903 TOC GF Equity Thomson Reuters Corporation CA Large corporate sample Non-financial corporations Not applicable Not applicable LCC0199 HJZQGXYTVV2NWJZLPW74 TOM GY Equity Toyota Credit Canada Inc. CA Large corporate sample Other financial corporations Not applicable Not applicable LCC0200 5BV01I6231JPDAPMGH09 TRP UN Equity TransCanada PipeLines Limited CA Large corporate sample Non-financial corporations Not applicable Not applicable LCC0201 PRAQ4VOSFIK7OQ8Z2512 4406354 VALE3 BS Equity Vale Canada Limited CA Large corporate sample Non-financial corporations Not applicable Not applicable LCC0202 WT03B8BB1IX8WI9ZGV02 Vermilion Energy Inc. CA Large corporate sample Non-financial corporations Not applicable Not applicable LCC0203 549300WHE4O6UJ2KU013 Yamana Gold Inc CA Large corporate sample Non-financial corporations Not applicable Not applicable LCC0204 5493003DNMEAO1DT3F51 ABBN VX EQUITY ABB Ltd [Asea Brown Boveri] CH Large corporate sample Non-financial corporations Not applicable Not applicable LCC0205 NI14Y5UMU60O7JE9P611 ADEN VX EQUITY Adecco SA CH Large corporate sample Non-financial corporations Not applicable Not applicable LCC0206 549300Q3WREIMQYFBC20 0170576D SW EQUITY Ameropa AG CH Large corporate sample Non-financial corporations Not applicable Not applicable LCC0207 5493007KVRV2OKRXFA55 CH-020.3.035.716-8 AML LN Equity Amlin AG CH Large corporate sample Other financial corporations Not applicable Not applicable LCC0208 529900H7ZPIGI2U3CJ14 AXPO TRADING AG CH Large corporate sample Non-financial corporations Not applicable Not applicable LCC0209 213800Y5RWKLDPUTT265 BARN SW EQUITY Barry Callebaut AG CH Large corporate sample Non-financial corporations Not applicable Not applicable LCC0210 529900UPDCU6WEL7W167 BALN VX Equity Basler Versicherung AG CH Large corporate sample Other financial corporations Not applicable Not applicable LCC0211 2816554-6 HRB54517 DE000DCAG010 7705815Z SW EQUITY DEMAG CRANES AG CH Large corporate sample Non-financial corporations Not applicable Not applicable LCC0212 5493002MXX2JLKWLE880 567151Z SW EQUITY Duferco SA CH Large corporate sample Non-financial corporations Not applicable Not applicable LCC0213 549300I08UA8SMJON743 CH-270.3.002.354-9/ DUFN EB Equity Dufry international AG CH Large corporate sample Non-financial corporations Not applicable Not applicable LCC0214 549300ADLU67CYBFIW70 CH-645.1.008.684-9 Elsevier Finance SA CH Large corporate sample Non-financial corporations Not applicable Not applicable LCC0215 529900Y8BGAFVVVYVN24 GATE SE Equity gategroup Holding AG CH Large corporate sample Non-financial corporations Not applicable Not applicable LCC0216 213800SVRMQA1TD91D41 GIVN VX Equity Givaudan SA CH Large corporate sample Non-financial corporations Not applicable Not applicable LCC0217 213800PSSU2QXF1WLR89 GLEN LN EQUITY Glencore International AG CH Large corporate sample Non-financial corporations Not applicable Not applicable LCC0218 549300DHSS9U1QKJZG57 KvK 34275373 0000 1002136Z SW EQUITY GUNVOR INTERNATIONAL BV CH Large corporate sample Non-financial corporations Not applicable Not applicable LCC0219 529900EHPFPYHV6IQO98 HOLN VX EQUITY Holcim Ltd CH Large corporate sample Non-financial corporations Not applicable Not applicable LCC0220 529900Q0YED3805QXQ66 KUEHNE AND NAGEL INTERNATIONAL AG CH Large corporate sample Non-financial corporations Not applicable Not applicable LCC0221 52990074N8ID7UPV7A95 LIEBHERR-INTERNATIONAL AG CH Large corporate sample Non-financial corporations Not applicable Not applicable LCC0222 549300EFW4H2TCZ71055 Lonza Group AG CH Large corporate sample Non-financial corporations Not applicable Not applicable LCC0223 KY37LUS27QQX7BB93L28 CH-550.0.067.293-5 CH0038863350 NESN.VX NESTLE SA CH Large corporate sample Non-financial corporations Not applicable Not applicable LCC0224 529900I2PEF1FN6N6723 2284161Z SW EQUITY Nord Stream AG CH Large corporate sample Non-financial corporations Not applicable Not applicable LCC0225 NOVN VX EQUITY Novartis AG CH Large corporate sample Non-financial corporations Not applicable Not applicable LCC0226 549300HUJ5CJUX02RS52 OMV SUPPLY & TRADING AG CH Large corporate sample Non-financial corporations Not applicable Not applicable LCC0227 5299002JRTT699WFOV74 OMYA (Schweiz) AG CH Large corporate sample Non-financial corporations Not applicable Not applicable LCC0228 549300HMJAFUW4NSKI73 Paul Reinhart AG CH Large corporate sample Non-financial corporations Not applicable Not applicable LCC0229 ROG VX EQUITY Roche Holding Ltd CH Large corporate sample Non-financial corporations Not applicable Not applicable LCC0230 529900PTQ0Z1J44SHZ08 CH-100.3.010.656-7 STLN SE Equity SCHMOLZ + BICKENBACH AG CH Large corporate sample Non-financial corporations Not applicable Not applicable LCC0231 549300R3N69ECGYPU434 SIK IX Equity Sika AG CH Large corporate sample Non-financial corporations Not applicable Not applicable LCC0232 213800Z8NOHIKRI42W10 NL0000226223 STM FP EQUITY STMICROELECTRONICS NV CH Large corporate sample Non-financial corporations Not applicable Not applicable LCC0233 5493000KUC3Z24U77V93 SLHN VX Equity Swiss Life Holding AG CH Large corporate sample Other financial corporations Not applicable Not applicable LCC0234 5493005SL9HHOXS3B739 CHE-102.753.938 SCMN VX Equity Swisscom AG CH Large corporate sample Non-financial corporations Not applicable Not applicable LCC0235 549300HTOMQG20JYV568 SYNN VX Equity Syngenta AG CH Large corporate sample Non-financial corporations Not applicable Not applicable LCC0236 KSVC38RP5WL6C6LJGG03 TYC US Equity Tyco International Ltd. CH Large corporate sample Non-financial corporations Not applicable Not applicable LCC0237 549300VBJS7MG74G2H60 Weatherford International Ltd CH Large corporate sample Non-financial corporations Not applicable Not applicable LCC0238 WOS LN EQUITY Wolseley Plc CH Large corporate sample Non-financial corporations Not applicable Not applicable LCC0239 XTA LN EQUITY Xstrata Plc CH Large corporate sample Non-financial corporations Not applicable Not applicable LCC0240 50ZCTKCMUDIABGHX3R52 Zurich Insurance Company CH Large corporate sample Other financial corporations Not applicable Not applicable LCC0241 549300IF4IFG0FS0RM26 AESGENER CC Equity AES Gener S.A. CL Large corporate sample Non-financial corporations Not applicable Not applicable LCC0242 549300NLTGCFV7482429 CENCOSUD CC Equity Cencosud S.A. CL Large corporate sample Non-financial corporations Not applicable Not applicable LCC0243 549300YP3P0JZBLIV197 EMPRESA NACIONAL DEL PETROLEO CL Large corporate sample Non-financial corporations Not applicable Not applicable LCC0244 549300G475ACIABB4385 USG49215AA73 CMPC CC Equity Inversiones CMPC S.A. CL Large corporate sample Non-financial corporations Not applicable Not applicable LCC0245 549300HX3UUDPEFTG707 LAN CC Equity Latam Airlines Group S.A. CL Large corporate sample Non-financial corporations Not applicable Not applicable LCC0246 549300RUPF4SKMJPUR70 BLT LN Equity Minera Escondida Limitada CL Large corporate sample Non-financial corporations Not applicable Not applicable LCC0247 600031 CH EQUITY Sany Heavy Industry Co Ltd CN Large corporate sample Non-financial corporations Not applicable Not applicable LCC0248 A25574TZFLBNK7NWQT47 PRE CT Equity Pacific Rubiales Energy Corp. CO Large corporate sample Non-financial corporations Not applicable Not applicable LCC0249 724500JV0VHPRVANL538 5778 ANN4327C1220 HUNTER DOUGLAS NV CW Large corporate sample Non-financial corporations Not applicable Not applicable LCC0250 213800MRTA64ULUE9919 CARBO ONE LIMITED CY Large corporate sample Non-financial corporations Not applicable Not applicable LCC0251 549300OEZB4GETCGFX34 GUNVOR GROUP LTD CY Large corporate sample Non-financial corporations Not applicable Not applicable LCC0252 549300IVA1PZNX2MN285 0163947D CY EQUITY Mercuria Energy Group Ltd CY Large corporate sample Non-financial corporations Not applicable Not applicable LCC0253 2138001LK2Z2HSER4U15 PRS NO EQUITY PROSAFE CY Large corporate sample Non-financial corporations Not applicable Not applicable LCC0254 31570010000000137835 1131604 29287391 ALTA, a.s. CZ Large corporate sample Non-financial corporations Not applicable Not applicable LCC0255 31570010000000116592 657856 25572881 ARMATURY Group a.s. CZ Large corporate sample Non-financial corporations Not applicable Not applicable LCC0256 31570010000000075367 765380 28402758 BAK stavebnÃ ­ spoleÃ nost, a.s. CZ Large corporate sample Non-financial corporations Not applicable Not applicable LCC0257 31570010000000115525 834699 46504940 Cerea, a.s. CZ Large corporate sample Non-financial corporations Not applicable Not applicable LCC0258 31570010000000034336 1023328 70994226 Ã eskÃ © drÃ ¡hy, a.s. CZ Large corporate sample Non-financial corporations Not applicable Not applicable LCC0259 315700CTFRL3U2DNMO58 633919 25085689 CETELEM Ã R, a.s. CZ Large corporate sample Other financial corporations Not applicable Not applicable LCC0260 529900S5R9YHJHYKKG94 CZ0005112300 CEZ CP EQUITY CEZ a.s. CZ Large corporate sample Non-financial corporations Not applicable Not applicable LCC0261 315700XJHXU2PD40RU82 865668 48589837 DEKTRADE a.s. CZ Large corporate sample Non-financial corporations Not applicable Not applicable LCC0262 529900C5PL4JGDILRZ94 837043 46678468 HOCHTIEF CZ a. s. CZ Large corporate sample Non-financial corporations Not applicable Not applicable LCC0263 31570010000000099520 644725 25322257 IMOS Brno, a.s. CZ Large corporate sample Non-financial corporations Not applicable Not applicable LCC0264 31570010000000032687 1086806 931 METALIMEX a. s. CZ Large corporate sample Non-financial corporations Not applicable Not applicable LCC0265 315700JDC49X4VSP6Z49 601013 14915 Metrostav a.s. CZ Large corporate sample Non-financial corporations Not applicable Not applicable LCC0266 31570066GBSS7JYFEL35 817880 45193592 MJM Litovel a.s. CZ Large corporate sample Non-financial corporations Not applicable Not applicable LCC0267 31570010000000120084 832322 46342796 OHL Ã ½S, a.s. CZ Large corporate sample Non-financial corporations Not applicable Not applicable LCC0268 31570010000000009116 699640 26463318 OTE, a.s. CZ Large corporate sample Non-financial corporations Not applicable Not applicable LCC0269 31570010000000026285 671247 25860038 Pars nova a.s. CZ Large corporate sample Non-financial corporations Not applicable Not applicable LCC0270 315700LTSCT2O45NWM28 805950 43873189 PRAKAB PRAÃ ½SKÃ  KABELOVNA, s.r.o. CZ Large corporate sample Non-financial corporations Not applicable Not applicable LCC0271 31570010000000115622 817271 45148155 Primagra, a.s. CZ Large corporate sample Non-financial corporations Not applicable Not applicable LCC0272 549300KL08IFWLTWLQ52 691287 26271303 Skanska a.s. CZ Large corporate sample Non-financial corporations Not applicable Not applicable LCC0273 529900I8XOZDM4ZQSQ21 1025Z CP EQUITY Skoda Auto A.S. CZ Large corporate sample Non-financial corporations Not applicable Not applicable LCC0274 31570010000000031135 923751 62623753 Ã KODA TRANSPORTATION a.s. CZ Large corporate sample Non-financial corporations Not applicable Not applicable LCC0275 213800Z39ZW4XHAAUA27 725860 27195147 SMP CZ, a.s. CZ Large corporate sample Non-financial corporations Not applicable Not applicable LCC0276 3157004ICDH3MRKW7534 889798 60193336 TelefÃ ³nica Czech Republic, a.s. CZ Large corporate sample Non-financial corporations Not applicable Not applicable LCC0277 31570010000000055191 617997 18050646 TÃ INECKÃ  Ã ½ELEZÃ RNY, a. s. CZ Large corporate sample Non-financial corporations Not applicable Not applicable LCC0278 3157007C98ILJK5ST356 609769 15886492 UniCredit Leasing CZ, a.s. CZ Large corporate sample Other financial corporations Not applicable Not applicable LCC0279 315700EFFOU65ETZ0V16 886003 531766 UNISTAV a.s. CZ Large corporate sample Non-financial corporations Not applicable Not applicable LCC0280 31570010000000001356 672337 25877950 VÃ TKOVICE HEAVY MACHINERY a.s. CZ Large corporate sample Non-financial corporations Not applicable Not applicable LCC0281 31570010000000003490 710607 26823357 VÃ TKOVICE POWER ENGINEERING a.s. CZ Large corporate sample Non-financial corporations Not applicable Not applicable LCC0282 31570010000000015033 697350 26415623 W.A.G. payment solutions, a.s. CZ Large corporate sample Non-financial corporations Not applicable Not applicable LCC0283 5493005KH7FO1T5TMX47 1236614-2 ASG GY Equity AachenMuenchener Lebensversicherung AG DE Large corporate sample Other financial corporations Not applicable Not applicable LCC0284 549300JSX0Z4CW0V5023 1319784-3 ADIDAS AG DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0285 549300X1WWPGMS47QQ72 1215807-7 ASG GY Equity Advocard Rechtsschutzversicherung AG DE Large corporate sample Other financial corporations Not applicable Not applicable LCC0286 529900SO83U6ISM6DL85 2832395-4 HRA36525B ALBA Group plc & Co. KG DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0287 529900K9B0N5BT694847 1100627-7 ALV GY Equity Allianz SE DE Large corporate sample Other financial corporations Not applicable Not applicable LCC0288 529900C058B9OTVFTU36 2033673-1 HRB98981 ASKLEPIOS KLINIKEN GMBH HAMBURG DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0289 549300FJWANEIJ25D318 1545974-6 Atlas Copco Energas GmbH DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0290 529900YNBT62HCUPRG10 1106210-6 AUGUST STORCK KG DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0291 5299005SHIN9ZK7GW242 1124841-6 HRB1775 DE0006766504 NDA GY EQUITY Aurubis AG DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0292 529900PXZU3YHO6HMD80 1130123-1 Axel Springer SE DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0293 529900AJX4TCFW0QT666 1104883-2 B. Braun Melsungen Aktiengesellschaft DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0294 529900PM64WH8AF1E917 1102017-9 HRB6000 DE000BASF111 BAS GR EQUITY BASF SE DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0295 529900XMQYET3NBF2363 2192515-1 HRB101375 DE0005168108 B5A GY EQUITY Bauer AG DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0296 549300J4U55H3WP1XT59 1109561-9 BAYN GY EQUITY Bayer AG DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0297 YEH5ZCD6E441RHVHD759 1103190-3 BMW GY EQUITY Bayerische Motoren Werke AG [BMW AG] DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0298 529900SM0FDLLYATXU36 1103233-1 BAYWA AKTIENGESELLSCHAFT DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0299 5299001BUUGXAREGE533 1103821-3 BTG GR EQUITY Bertelsmann SE & Co. KGaA DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0300 529900H0HULEN2BZ4604 1114115-7 BWMAHRB710296 GBF GY Equity Bilfinger SE DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0301 529900XBEZ2EYI9ZOV89 3010079-6 BMG Rights Management GmbH DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0302 529900FOTM78R9Q9NY89 1163617-2 HRB75534 2340173Z GR EQUITY BOSCH UND SIEMENS HAUSGERATE GMBH DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0303 NNROIXVWJ7CPSR27SV97 2926464-5 BNR GY EQUITY Brenntag AG DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0304 529900OQDCYXCLQOAY53 1105482-2 Burda Gesellschaft mit beschrÃ ¤nkter Haftung DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0305 5299000XH7YX33EJZP65 2730972-3 CARL ZEISS AG DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0306 52990076MX7KD2XYCH67 1111099-6 HRB9517 DE000CLS1001 CLS1 GY EQUITY Celesio AG DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0307 529900O4ND7T8ABIXF67 1235957-6 Claas Kommanditgesellschaft auf Aktien mbH DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0308 529900A7YD9C0LLXM621 1106273-4 HRB3527 DE0005439004 CON GY EQUITY CONTINENTAL AG DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0309 2294277Z GR EQUITY Coutinho & Ferrostaal GmbH DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0310 5299007VZZKH65OCN774 2781995-2 Cronimet Holding GmbH DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0311 5299008ODF4EFHRI0G60 2402196-6 HRB8957 7097181Z GR EQUITY CWS-boco International GmbH DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0312 5299005LEM60UYKU5235 1106512-5 DACHSER Group SE & Co. KG DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0313 529900R27DL06UVNT076 2344103-3 HRB19360 DAI GR EQUITY Daimler AG DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0314 5299006S0UKN6D9ZP412 2451917-5 DB NETZ AG DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0315 529900I2DLZPTFPENJ05 1106744-4 DEHNER GMBH & CO KG DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0316 5299005A2ZEP6AP7KM81 2537834-0 ANN GF Equity Vonovia SE DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0317 52990063S23N13HU4E98 1818189-1 HRB50000B DBHN GR EQUITY DEUTSCHE BAHN AG DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0318 529900PH63HYJ86ASW55 1107110-7 HRB2168 LHA GY EQUITY DEUTSCHE LUFTHANSA AG DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0319 52990063W8KQHQMF4M43 2623414-6 DPW GF Equity Deutsche Post Finance B.V. DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0320 529900ITHU5Y51F1S257 1107106-5 DEUTSCHE SPARKASSEN LEASING AG & CO KG DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0321 549300V9QSIG4WX4GJ96 2185287-6 HRB6794 DTE GY EQUITY DEUTSCHE TELEKOM AG DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0322 529900KSWLV9JYE7NC83 2095980-5 HRB34977 DFS Deutsche Flugsicherung GmbH DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0323 529900QTO8D2QK2TJG32 1107340-0 Diehl Stiftung & Co. KG DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0324 529900Y1AT9MQF6UYT42 2836050-1 HRB203044 DMK DEUTSCHES MILCHKONTOR GMBH BREMEN DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0325 529900YZNQ3MUUZ02M47 1117002-4 HRB242 Douglas Holding AG DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0326 5299004W7VTLPROHR533 1125242-6 HRA8242 DR AUGUST OETKER KG BIELEFELD DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0327 529900EWEX125AULXI58 3008027-9 PAH3 GY EQUITY Dr Ing HCF Porsche AG DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0328 5493005UFVHY0PPNKD75 1107708-8 HRB7903HL DE0005550602 DRW3 GY EQUITY DrÃ ¤gerwerk AG & Co. KGaA DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0329 52990076FKBR9THZ8C62 2779318-1 DYWIDAG-Systems International GmbH DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0330 529900Z8W8S8J1P7U364 1105067-1 HRA9905 E BREUNINGER GMBH CO STUTTGART DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0331 Q9MAIUP40P25UFBFG033 1134262-3 HRB22315 EOAN GY EQUITY E.ON SE DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0332 5299000MT7P9STUCL908 1137158-0 Ed. ZÃ ¼blin Aktiengesellschaft DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0333 529900JSFZ4TS59HKD79 2331844-7 EBK GR EQUITY Energie Baden-Wurttemberg AG [EnBW] DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0334 549300OQ94C7KRGGC351 2177540-8 ASG GY Equity Envivas Krankenversicherung AG DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0335 529900G1B8AXELNRG982 ALV GY Equity Euler Hermes Deutschland AG DE Large corporate sample Other financial corporations Not applicable Not applicable LCC0336 41GUOJQTALQHLF39XJ34 1518676-0 154407Z GR EQUITY Evonik Industries AG (Evonic) DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0337 529900L64X6KZZW19R71 1108854-9 4501Z GR EQUITY EWE AG [Energieversorgung Weser-Ems] DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0338 529900D7N2PTTZWFWN57 2579145-0 F.S. Fehrer Automotive GmbH DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0339 529900EI7R9SCEJP4T76 1109776-3 00311027000005 FERROSTAAL GMBH DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0340 529900WBP9HFX10RKB30 1110203-5 FLUGHAFEN MUNCHEN GMBH DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0341 529900VHM89GUAJ1RK35 1114926-7 HRB25 1048Z GR EQUITY FRANZ HANIEL & CIE GmbH DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0342 5299001ERX0K10IZUL40 1110198-7 FRAPORT AG DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0343 XDFJ0CYCOO1FXRFTQS51 1110492-4 HRB11852 DE0005785604 FRE GY EQUITY FRESENIUS SE & CO. KGAA DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0344 5299006NS9FCLFHZVL76 1578686-6 HRB714579 Freudenberg SE DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0345 529900KXMB40SPYJD743 2052428-6 HRB36569B 7013717Z GR EQUITY GAZPROM Germania GmbH DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0346 549300PHUU0ZZWO8EO07 1122951-5 GEA GR EQUITY GEA Group AG [Global Engineering Alliance] DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0347 529900JGEOQMCDYOK785 1135188-9 Gelsenwasser AG DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0348 529900F916IVP0TJZK88 1051383-6 HRA11722 GEORG VON HOLTZBRINCK GMBH CO KG STUTTGART DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0349 5299006GD4UWSYZOKC28 2877346-3 HRB56040 GXI GY Equity Gerresheimer AG DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0350 529900OJM5EX75OD8032 1113335-2 Getreide-Aktiengesellschaft vorm.P.Kruse- Chr.Sieck DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0351 529900K6BWO03KP4GU58 1113443-4 Giesecke & Devrient Gesellschaft mit beschrÃ ¤nkter Haftung DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0352 529900J0V7C8Z8MLN980 2943243-2 Gigaset Communications GmbH DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0353 529900LPAX2H9S4NKU05 1215951-3 Gothaer Finanzholding AG DE Large corporate sample Other financial corporations Not applicable Not applicable LCC0354 529900F4P4RV4Z50PI82 1114066-2 HRB527 GROSSKRAFTWERK MANNHEIM AG MANNHEIM DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0355 HD52L5PJVBXJUUX8I539 2294348-4 HPL GR EQUITY Hapag-Lloyd AG DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0356 5299007CE1VJWKM99H49 1130882-2 HRB2680KI 4729Z GR EQUITY Hauptgenossenschaft Nord AG DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0357 529900MKHOFQI4A0XC48 2873755-9 HAWE Hydraulik SE DE Large corporate sample non-financial corporations Not applicable Not applicable LCC0358 52990022107L9199GO56 2588017-0 HDI Versicherung AG DE Large corporate sample Other financial corporations Not applicable Not applicable LCC0359 529900755OZXM37H4975 1115355-8 Heckler & Koch GmbH DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0360 LZ2C6E0W5W7LQMX5ZI37 1126630-1 HRB330082 DE0006047004 HEI GY EQUITY HEIDELBERGCEMENT AG DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0361 529900ZM98OISTG16932 1115394-7 HDD GY Equity Heidelberger Druckmaschinen AG DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0362 529900PLX4ADJFWIY024 1135805-8 2550Z GR EQUITY Hella KGaA Hueck & Co DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0363 52990027B9ARY5AC8476 1115622-1 HELM AG DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0364 549300VZCL1HTH4O4Y49 1115688-2 HRB4724 DE0006048408 HEN3 GY EQUITY HENKEL AG & CO. KGAA DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0365 5493007EO7JOPWXHBJ27 1740986-3 HRB3364 Heraeus Holding GmbH DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0366 529900BVZYMVDRRSXY68 1306869-7 HRB390485 3540636Z GR EQUITY HERRENKNECHT AKTIENGESELLSCHAFT DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0367 529900O7US4NP0J6XD12 1179777-6 HETTICH HOLDING GMBH & CO OHG DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0368 529900Y25S8NZIYTT924 1116241-9 HOT GY EQUITY Hochtief AG DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0369 5299008WW53GLXRORN29 1350826-2 HRB2311 HBM GY Equity Hornbach-Baumarkt-AG DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0370 529900LFVU534EBRXD13 1104693-5 HUGO BOSS AG DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0371 TSI2PJM6EPETEQ4X1U25 2443536-4 IFX GY Equity Infineon Technologies AG DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0372 529900FFRTWZQXTTUB07 1193155-7 7573220Z GR EQUITY Intersnack Knabber-GebÃ ¤ck GmbH & Co. KG DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0373 529900DJMOF0DTSWHO38 2850239-1 HRB40163 JUWI AG WÃ RRSTADT DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0374 529900YURAYD4IJX2J91 1128982-4 HRB2669 SDF GY Equity K+S Aktiengesellschaft DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0375 1AW6P2GG0FOINEBZUQ05 VOD LN Equity Kabel Deutschland Vertrieb und Service GmbH. DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0376 529900WFRVF4SQ2EV734 1121308-9 HRA102851 509821Z GR EQUITY Kaufland Stiftung & Co. KG DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0377 529900CQ31CN6GV5LL52 2821686-9 NRWDUHRB20486 KCO GY Equity Kloeckner & Co. S.E. DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0378 5299001GRRO0Z25YZT52 1130169-4 Knorr-Bremse AG DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0379 529900IQ90WSXBWSTD78 1131272-5 KOENIG & BAUER AKTIENGESELLSCHAFT DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0380 529900LUYJ0V8SOOT260 1173404-3 HRA4415 3612759z gr equity KRAFTVERKEHR NAGEL GMBH & CO. KG DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0381 529900MAU9591GT2S236 2849255-1 KraussMaffei Technologies GmbH DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0382 529900NY2GSZWWUBW049 1120219-9 KRONES Aktiengesellschaft DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0383 529900BVAET534PD7C28 1119133-5 HRB21016 DE0006292006 KSB3 GY EQUITY KSB Aktiengesellschaft DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0384 529900VPRFDDIN7BE119 1117324-2 HRB22709 IWKG IX Equity KUKA AG DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0385 529900FR2K4P9L9XLV21 1119187-1 KWS SAAT SE DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0386 529900PTLRE72EMYIJ77 2451186-7 HRB53652 LXS GF Equity Lanxess AG DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0387 5299002HNCMIUBHOMK35 1121223-0 HRB202 DE0005408884 LEO GY EQUITY Leoni AG DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0388 529900EW0ZH7KAZ11H71 1797294-4 Lidl Stiftung & Co. KG DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0389 WTV8QGD5UD7MMD4HS345 1121375-8 LIN GY Equity Linde AG DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0390 529900SL1W4KHVE18T81 1121582-9 LOHMANN + Co. AG DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0391 52990098TR1QJBWIYG58 1147145-5 MAHLE GmbH DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0392 52990018UPG26YRFSM46 1122332-8 HRB179426 DE0005937007 MAN GR EQUITY MAN SE DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0393 5299009Z8B0YE4ECMJ92 1044964-3 Media-Saturn Holding GmbH DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0394 5299009WLGROB3HKM878 1522457-9 MEGGLE AKTIENGESELLSCHAFT DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0395 529900OAREIS0MOPTW25 2198479-4 HRB6164 MRK GF Equity Merck KGaA DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0396 5299001X9L42HXEBCZ51 1188960-7 MEO GY EQUITY Metro AG DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0397 529900JAY79MT50JBH87 MEYER WERFT GMBH DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0398 213800E45LWMBVNF3R85 3052190-0 NRWGRHRB8959 MNDI LN Equity Mondi Consumer Packaging International AG DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0399 529900807L67JY81RD65 2755947-5 MTX GY Equity MTU Aero Engines AG DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0400 529900ISR2VNZV1C0T93 1182822-5 MVV Energie AG DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0401 529900UXIUW801PQDI37 2597701-8 N-ERGIE AG DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0402 529900HVDYCUWVD0OE76 2551585-9 NORDEX SE DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0403 549300UH52ZS8O00MO03 1125476-0 Osram GmbH DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0404 529900LMI5FN0KFOE272 1125552-8 HRA62024 OTVR GR EQUITY OTTO (GMBH & CO.KG) DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0405 529900ELIX8Z8PQ6CU28 2593300-3 PAPIERFABRIK PALM GMBH & CO.KG DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0406 529900HT3KJHBHNHDT64 1397102-3 HRB6100 259743Z GR EQUITY PERI GmbH DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0407 52990037VWJGYKGP9877 1131747-6 HRA3551 2590Z GR EQUITY PHOENIX Pharmahandel GmbH & Co KG DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0408 5299008XQJHPTOF8R354 2696731-5 241336g 661074Z GR EQUITY Porsche Corporate Finance GmbH DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0409 529900NY0WWQUKOMWQ37 2399699-4 PSM GY EQUITY ProSiebenSat 1 Media SE DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0410 529900Z5KBA9KJP6EK09 1196360-0 R+V Versicherung AG DE Large corporate sample Other financial corporations Not applicable Not applicable LCC0411 5299001OU9CSE29O6S05 1127893-4 RHM GY EQUITY Rheinmetall AG DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0412 529900F0LT5OP4SV6122 1104684-4 Robert Bosch GmbH DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0413 529900BZ1C5S5WQENF25 2820967-4 HRB721056 ROLLS ROYCE POWER SYSTEMS AG FRIEDRICHSHAFEN DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0414 529900GB7KCA94ACC940 2531238-0 HRB14525 DE0007037129 RWE GY EQUITY RWE AKTIENGESELLSCHAFT DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0415 529900Q5SR06C5T8NO26 1128992-3 HRB8372 7015557Z GR EQUITY Salzgitter Mannesmann Handel GmbH DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0416 529900D6BF99LW9R2E68 1308819-0 SAP GY EQUITY SAP SE DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0417 529900JL0HDVGZMUJF32 3043578-8 Schaeffler Verwaltung Zwei GmbH DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0418 529900D8QMD1LL0E2393 2800313-5 Schletter GmbH DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0419 529900DG0F6AGQAP6N55 1131407-7 55234831 SCHOLZ Holding GmbH DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0420 5299009QTM3SJL9BNR19 2209676-2 Schott AG DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0421 529900ZCRUJ3J5PYWX81 2577577-6 RPW GR EQUITY SENVION GmbH DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0422 52990038IB31TYK07X63 1129569-8 SGL GY Equity SGL Carbon SE DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0423 W38RGI023J3WT1HWRP32 1129508-6 HRB12300B SIE GY EQUITY Siemens Aktiengesellschaft DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0424 529900M1LIO0SLOBAS50 1532176-3 HRB1562 DE0003304002 SOW GY EQUITY Software AG DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0425 549300WM0X4AUT710770 3278292-2 Springer Science+Business Media Deutschland GmbH DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0426 529900FMTTLMH0P0DL10 1473528-6 STADA Arzneimittel Aktiengesellschaft DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0427 549300YTRYZPM57T3319 1132051-2 STADTWERKE HANNOVER AG DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0428 529900QOJGJ2975GD560 2971375-7 Stahlgruber Otto Gruber AG DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0429 5299003M4PGUGL48LS74 3094881-4 Styrolution Group GmbH DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0430 529900Y2V1QWBDCBT818 2653119-4 SÃ ¼dwestdeutsche Medien Holding GmbH DE Large corporate sample non-financial corporations Not applicable Not applicable LCC0431 529900S8QNB101D40S72 1130211-4 SZU GY EQUITY Sudzucker AG DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0432 529900D82I6R9601CF26 2819960-2 HRB200436 SYMRISE AG HOLZMINDEN DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0433 529900P710MOUBKZDL27 2269857-5 HEESHRB85143 Techem GmbH DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0434 529900COI81IT9N2Y682 3009289-4 HRB180660 THÃ GA HOLDING GMBH + CO KGAA MÃ NCHEN DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0435 549300UDG16DOYUPR330 2411649-3 HRB9092 DE0007500001 TKA GR EQUITY THYSSENKRUPP AG DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0436 529900JBK6KNC4HSW032 1672825-5 TÃ ¶nnies Holding GmbH & Co. KG DE Large corporate sample non-financial corporations Not applicable Not applicable LCC0437 52990021AYVJLL2XMK94 2182800-9 HRB16654 7010965Z GR EQUITY TRIMET ALUMINIUM SE DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0438 529900SL2WSPV293B552 1126744-0 TUI1 GY EQUITY TUI AG DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0439 3VEKWPJHTD4NKMBVG947 2353095-9 United Internet AG DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0440 XQMNIROSQAS7Y9TT7I97 NRWKOHRA24116 LBTYA UW Equity Unitymedia Hessen GmbH & Co. KG DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0441 529900I1IDJLEXFUYN67 3340688-5 WELTBILD GMBH & CO. KG, AUGSBURG DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0442 529900AGED6PJE9AVL37 3185940-8 Vier Gas Transport GmbH DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0443 52990023338VFV5AIN59 1134669-9 HRA3389 VIESSMANN WERKE GMBH CO KG ALLENDORF DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0444 W24EDTPHEV8NJOD4FA29 1627667-7 VNG-Verbundnetz Gas Aktiengesellschaft DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0445 5299004TYSI0Z73QUE46 1227804-0 HRB725621 Voith GmbH DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0446 529900NNUPAGGOMPXZ31 1134796-0 VOW3 GY EQUITY Volkswagen AG [VW] DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0447 0NURKC5Q3CJYZPPK5046 1134904-0 WACKER CHEMIE AG DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0448 529900KKY5IMBX35M241 2679160-8 HRB7736 Wasser und Gas Westfalen GmbH DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0449 529900KQ44OJDIDU6J81 1135571-6 WEPA Hygieneprodukte GmbH DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0450 5299006E92R0717GXP27 3189637-6 HRA16706 0892272D GR EQUITY WINGAS GmbH DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0451 529900A8LX4KL0YUTH71 2543621-3 WDI GY Equity Wirecard AG DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0452 529900CAYOWB8YIG7X25 1136858-6 ZF FRIEDRICHSHAFEN AG DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0453 549300D2K6PKKKXVNN73 22756214 DK0010244425 MAERSKB DC EQUITY A.P.MÃ ¸ller-MÃ ¦rsk A/S DK Large corporate sample Non-financial corporations Not applicable Not applicable LCC0454 63965812 A/S SCHOUW & CO DK Large corporate sample Other financial corporations Not applicable Not applicable LCC0455 549300ADWYS7RRJ8BG19 14244441 Aalborg Portland A/S DK Large corporate sample Non-financial corporations Not applicable Not applicable LCC0456 549300Y047DQV30CKT47 49723911 ABENA HOLDING A/S DK Large corporate sample Non-financial corporations Not applicable Not applicable LCC0457 549300PLP6WVTICKLD32 10526949 ALM. BRAND FORSIKRING A/S DK Large corporate sample Other financial corporations Not applicable Not applicable LCC0458 529900IJ6T4P1O10R377 25313763 ARLA FOODS A.M.B.A DK Large corporate sample Non-financial corporations Not applicable Not applicable LCC0459 25511484 Atea A/S DK Large corporate sample Non-financial corporations Not applicable Not applicable LCC0460 213800KB128IK92MCD10 44782510 AVK Holding A/S DK Large corporate sample Non-financial corporations Not applicable Not applicable LCC0461 2138009LJ6FGTV868W59 22069519 BYGMA GRUPPEN A/S DK Large corporate sample Non-financial corporations Not applicable Not applicable LCC0462 5493008YL42784DMWN61 25508343 DK0010181676 CARLB DC EQUITY Carlsberg Breweries A/S DK Large corporate sample Non-financial corporations Not applicable Not applicable LCC0463 27626904 Catering Engros A/S DK Large corporate sample Non-financial corporations Not applicable Not applicable LCC0464 213800JF2XSR5NXGL660 12760043 Cheminova A/S DK Large corporate sample Non-financial corporations Not applicable Not applicable LCC0465 549300MKPW8ZF3E8MW37 28318677 Chr. Hansen Holding A/S DK Large corporate sample Non-financial corporations Not applicable Not applicable LCC0466 213800AWZ8U3FVALIO26 26259495 Coop Danmark A/S DK Large corporate sample Non-financial corporations Not applicable Not applicable LCC0467 213800UW822WLK2HZF47 Copenhagen Airports Denmark ApS DK Large corporate sample Non-financial corporations Not applicable Not applicable LCC0468 529900BWY373HVUNIC90 28527411 Dagrofa ApS DK Large corporate sample Non-financial corporations Not applicable Not applicable LCC0469 13878595 Dagrofa S-Engros A/S (Foodservice) DK Large corporate sample Non-financial corporations Not applicable Not applicable LCC0470 213800FJJH5XFNFIAK90 23256118 Damstahl A/S DK Large corporate sample Non-financial corporations Not applicable Not applicable LCC0471 5493007I2KABJNYPD639 20165715 DANFOSS A/S DK Large corporate sample Non-financial corporations Not applicable Not applicable LCC0472 59789317 Danish Agro A.M.B.A DK Large corporate sample Non-financial corporations Not applicable Not applicable LCC0473 21380063C9WS18D6WJ21 26121264 Danish Crown A/S DK Large corporate sample Non-financial corporations Not applicable Not applicable LCC0474 2138007QUZXQLFGCSV45 24246930 DANSK LANDBRUGS GROVVARESELSKAB A DK Large corporate sample Non-financial corporations Not applicable Not applicable LCC0475 549300FQY6MX8USM0112 35954716 4166777Z DC EQUITY Dansk Supermarked A/S DK Large corporate sample Non-financial corporations Not applicable Not applicable LCC0476 549300JUFTJMOTC28B39 28113951 Danske Commodities A/S DK Large corporate sample Non-financial corporations Not applicable Not applicable LCC0477 213800ZCQ8X5QYJWVQ60 42344613 Det Danske Hedeselskab DK Large corporate sample Non-financial corporations Not applicable Not applicable LCC0478 549300JZVW1Y1UZ5UK38 14194711 DFDS A/S DK Large corporate sample Non-financial corporations Not applicable Not applicable LCC0479 W9NG6WMZIYEU8VEDOG48 36213728 DONG Energy A/S DK Large corporate sample Non-financial corporations Not applicable Not applicable LCC0480 529900X41C0BSLK67H70 58233528 DK0060079531 DSV DC EQUITY DSV A/S DK Large corporate sample Non-financial corporations Not applicable Not applicable LCC0481 213800K83X1E9HF1MD69 55828415 DT Group A/S DK Large corporate sample Non-financial corporations Not applicable Not applicable LCC0482 529900C0U279ORGJC950 45349918 Ecco Sko A/S DK Large corporate sample Non-financial corporations Not applicable Not applicable LCC0483 213800Z47P2HZJKJSK23 75272014 EGM. INT. HOLD A/S DK Large corporate sample Non-financial corporations Not applicable Not applicable LCC0484 549300JN1F17UXJMM315 17225898 ENERGI DANMARK A/S DK Large corporate sample Non-financial corporations Not applicable Not applicable LCC0485 5299003X050CWGDW1Z87 Energinet.dk SOV DK Large corporate sample Non-financial corporations Not applicable Not applicable LCC0486 213800MXXDGQ3ITPXI41 58180912 DK0010234467 FLSMIDTH & CO. A/S DK Large corporate sample Non-financial corporations Not applicable Not applicable LCC0487 549300036WZGCBDPDZ92 GF-Forsikring A/S (Unsolicited Ratings) DK Large corporate sample Non-financial corporations Not applicable Not applicable LCC0488 5493006R4KC2OI5D3470 56759913 H. Lundbeck A/S DK Large corporate sample Non-financial corporations Not applicable Not applicable LCC0489 213800HTGI1CTA7CKP20 34728712 Hedegaard A/S DK Large corporate sample Non-financial corporations Not applicable Not applicable LCC0490 213800NLXK98F6PC2R37 ISS A/S DK Large corporate sample Non-financial corporations Not applicable Not applicable LCC0491 549300RIPHN847476O42 J. LAURITZEN A/S DK Large corporate sample Non-financial corporations Not applicable Not applicable LCC0492 54930032G32N1F8JBV10 KIRKBI INVEST A/S DK Large corporate sample Non-financial corporations Not applicable Not applicable LCC0493 UGKYQUOFW6QSIS3P4P93 47458714 LEGO DC EQUITY LEGO System A/S DK Large corporate sample Non-financial corporations Not applicable Not applicable LCC0494 52990077KVK7QCK2NG31 56759514 LEO PHARMA A/S DK Large corporate sample Non-financial corporations Not applicable Not applicable LCC0495 529900B5B2U7TIJN7757 MONJASA A/S DK Large corporate sample Non-financial corporations Not applicable Not applicable LCC0496 213800WNLA5AH3U4WI67 12562233 MT HÃJGAARD A/S DK Large corporate sample Non-financial corporations Not applicable Not applicable LCC0497 549300UQ0QRC1KXGRE08 20293195 NEAS Energy A/S DK Large corporate sample Non-financial corporations Not applicable Not applicable LCC0498 10845858 Nellemann Holding A/S DK Large corporate sample Non-financial corporations Not applicable Not applicable LCC0499 529900197LKWCEQ0NL18 62725214 NKT HOLDING A/S DK Large corporate sample Non-financial corporations Not applicable Not applicable LCC0500 2138007XB7AUOGS4N159 11142141 NORDIC SEAFOOD A/S DK Large corporate sample Non-financial corporations Not applicable Not applicable LCC0501 2138005ON7KF6M74P542 81203113 Nordisk DÃ ¦k Import A/S DK Large corporate sample Non-financial corporations Not applicable Not applicable LCC0502 549300DAQ1CVT6CXN342 NOVOB DC Equity Novo Nordisk A/S DK Large corporate sample Non-financial corporations Not applicable Not applicable LCC0503 529900T6WNZXD2R3JW38 10007127 NOVOZYMES A/S DK Large corporate sample Non-financial corporations Not applicable Not applicable LCC0504 213800LALFCP5FJXW153 62497718 Nowaco A/S DK Large corporate sample Non-financial corporations Not applicable Not applicable LCC0505 213800PRY3GUP6B5GG04 39170418 OK A.m.b.A. DK Large corporate sample Non-financial corporations Not applicable Not applicable LCC0506 213800RE7TE67AUCJS21 11369677 Polar Seafood Denmark DK Large corporate sample Non-financial corporations Not applicable Not applicable LCC0507 213800QRC7LNX935OZ09 54879415 Rockwool International A/S DK Large corporate sample Non-financial corporations Not applicable Not applicable LCC0508 42997811 SANISTÃ L A/S DK Large corporate sample Non-financial corporations Not applicable Not applicable LCC0509 549300M5XVDYG4I7CC28 14049673 Scan Global Logistics DK Large corporate sample Non-financial corporations Not applicable Not applicable LCC0510 5299003KG4JS99TRML67 31080185 SCANDINAVIAN TOBACCO GROUP A/S DK Large corporate sample Non-financial corporations Not applicable Not applicable LCC0511 529900N96EOVRB114D28 14773908 DK0060228559 TDC DC EQUITY TDC A/S DK Large corporate sample Non-financial corporations Not applicable Not applicable LCC0512 549300ZSIJREG4GDWJ45 Topdanmark A/S DK Large corporate sample Other financial corporations Not applicable Not applicable LCC0513 213800A5UXABGUQ3PX11 22460218 TORM A/S DK Large corporate sample Non-financial corporations Not applicable Not applicable LCC0514 213800BIA5L8OPBER229 Tryg Forsikring A/S DK Large corporate sample Other financial corporations Not applicable Not applicable LCC0515 213800O8J7U9F8Q8VQ80 Tryg Garantiforsikring A/S DK Large corporate sample Other financial corporations Not applicable Not applicable LCC0516 14003606 Tulip Food Company A/S DK Large corporate sample Non-financial corporations Not applicable Not applicable LCC0517 54930026SJ2OBLO6M470 25481968 Verdo A/S DK Large corporate sample Non-financial corporations Not applicable Not applicable LCC0518 549300DYMC8BGZZC8844 00311171460005 VESTAS WIND SYSTEMS A/S DK Large corporate sample Non-financial corporations Not applicable Not applicable LCC0519 213800RM6L9LN78BVA56 71186911 WILLIAM DEMANT HOLDING A/S DK Large corporate sample Non-financial corporations Not applicable Not applicable LCC0520 5493005044RTLQ5RZU70 Eesti Energia AS EE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0521 549300YENFNR57ZJ3X76 ABENER ENERGIA S A ES Large corporate sample Non-financial corporations Not applicable Not applicable LCC0522 8ZQH7RR6DBQZIX8PEQ84 ESA41002288 A41002288 ABG/P SM EQUITY ABENGOA S A ES Large corporate sample Non-financial corporations Not applicable Not applicable LCC0523 549300GKFVWI02JQ5332 ESA08209769 A08209769 ABE SM EQUITY ABERTIS INFRAESTRUCTURAS SA ES Large corporate sample Non-financial corporations Not applicable Not applicable LCC0524 54930002KP75TLLLNO21 ESA31768138 A31768138 ANA SM EQUITY ACCIONA ENERGIA S A ES Large corporate sample Non-financial corporations Not applicable Not applicable LCC0525 95980020140005558665 ESA28004885 A28004885 ACS SM EQUITY Actividades de Construccion y Servicios SA [ACS Group] ES Large corporate sample Non-financial corporations Not applicable Not applicable LCC0526 213800NKU21ZN7P7RT54 ESA84409408 A84409408 AMS SM EQUITY Amadeus IT Group SA ES Large corporate sample Non-financial corporations Not applicable Not applicable LCC0527 ESA26019992 A26019992 0468005D SM EQUITY AQUALIA GESTION INTEGRAL DEL AGUA S A ES Large corporate sample Non-financial corporations Not applicable Not applicable LCC0528 95980020140005491929 A78839271 A3M ATRESMEDIA CORPORACION DE MEDIOS DE COMUNICACION S.A. ES Large corporate sample Non-financial corporations Not applicable Not applicable LCC0529 549300MXEGOT8MV1B924 ESA62186556 A62186556 ONO SM EQUITY CABLEUROPA SA ES Large corporate sample Non-financial corporations Not applicable Not applicable LCC0530 549300CGERG48M7P5E96 CENTROS COMERCIALES CARREFOUR S A ES Large corporate sample Non-financial corporations Not applicable Not applicable LCC0531 ESA46146387 A46146387 0612929D SM EQUITY COBRA INSTALACIONES Y SERVICIOS SA ES Large corporate sample Non-financial corporations Not applicable Not applicable LCC0532 ESA20001020 A20001020 CAF SM EQUITY CONSTRUCCIONES Y AUXILIAR DE FERROCARRILES (CAF) S.A. ES Large corporate sample Non-financial corporations Not applicable Not applicable LCC0533 95980020140005319366 ESA48012009 A48012009 OLE SM EQUITY DEOLEO SA ES Large corporate sample Non-financial corporations Not applicable Not applicable LCC0534 54930063C6K2TNFL6H10 DISTRIBUIDORA INTERNACIONAL DE ALIMENTACION ES Large corporate sample Non-financial corporations Not applicable Not applicable LCC0535 ESA15139314 A15139314 DRC SM EQUITY DRAGADOS S A ES Large corporate sample Non-financial corporations Not applicable Not applicable LCC0536 529900U1P1JEV71EBO44 ESA28006104 A28006104 4367465Z SM EQUITY EADS CONSTRUCCIONES AERONAUTICAS S A ES Large corporate sample Non-financial corporations Not applicable Not applicable LCC0537 95980020140005374753 ESA28017895 A28017895 1082z sm equity EL CORTE INGLES S A ES Large corporate sample Non-financial corporations Not applicable Not applicable LCC0538 95980020140005491250 A48027056 ENO ELECNOR S.A. ES Large corporate sample Non-financial corporations Not applicable Not applicable LCC0539 213800VIN4XHLVFIOE10 A86484334 ENG SQ Equity Enagas Transportes, S.A.U. ES Large corporate sample Non-financial corporations Not applicable Not applicable LCC0540 549300LHK07F2CHV4X31 ESA28023430 A28023430 ELE SM EQUITY ENDESA SA ES Large corporate sample Non-financial corporations Not applicable Not applicable LCC0541 95980020140005732198 ESCAL UGS S L ES Large corporate sample Non-financial corporations Not applicable Not applicable LCC0542 95980020140005757903 ESA81939209 A81939209 FER SM EQUITY Ferrovial SA ES Large corporate sample Non-financial corporations Not applicable Not applicable LCC0543 95980020140005178328 ESA28037224 A28037224 FCC SM EQUITY FOMENTO DE CONSTRUCCIONES Y CONTRATAS SA ES Large corporate sample Non-financial corporations Not applicable Not applicable LCC0544 549300CKUXDA0CKRQJ56 ESA80477144 A80477144 GAM SM EQUITY GAMESA ENERGIA S A ES Large corporate sample Non-financial corporations Not applicable Not applicable LCC0545 TL2N6M87CW970S5SV098 ESA08015497 A08015497 GAS SM EQUITY GAS NATURAL S.D.G. S.A. ES Large corporate sample Non-financial corporations Not applicable Not applicable LCC0546 95980020140005484363 ESB48943864 B48943864 495294Z SM EQUITY GESTAMP AUTOMOCION S L ES Large corporate sample Non-financial corporations Not applicable Not applicable LCC0547 ESA58389123 A58389123 GRF SM EQUITY GRIFOLS S A ES Large corporate sample Non-financial corporations Not applicable Not applicable LCC0548 213800OILC5Q9AR63B63 A09092305 Grupo Antolin-Irausa, S.A. ES Large corporate sample Non-financial corporations Not applicable Not applicable LCC0549 ESA84173947 A84173947 1234Z SM EQUITY GRUPO ISOLUX CORSAN SA ES Large corporate sample Non-financial corporations Not applicable Not applicable LCC0550 5QK37QC7NWOJ8D7WVQ45 ESA48010615 A48010615 IBE SM EQUITY Iberdrola SA ES Large corporate sample Non-financial corporations Not applicable Not applicable LCC0551 549300GEL7LRGKK0DG70 Iberia Lineas Aereas de Espana S.A. ES Large corporate sample Non-financial corporations Not applicable Not applicable LCC0552 GGYEFW27TI7Q3C3XB343 INDUSTRIA DE DISEÃ O TEXTIL S A ES Large corporate sample Non-financial corporations Not applicable Not applicable LCC0553 95980020140005007414 INMOBILIARIA COLONIAL SA ES Large corporate sample Non-financial corporations Not applicable Not applicable LCC0554 549300D4HOJHH0LSET81 ESA41694266 A41694266 4516287Z SM EQUITY INSTALACIONES INABENSA S A ES Large corporate sample Non-financial corporations Not applicable Not applicable LCC0555 95980020140005317620 ISOLUX INGENIERIA, S.A. ES Large corporate sample Non-financial corporations Not applicable Not applicable LCC0556 95980020140005606874 IZASA DISTRIBUCIONES TECNICAS S.A. ES Large corporate sample Non-financial corporations Not applicable Not applicable LCC0557 529900S4UWJNVO9LEH81 A60195278 4374129Z LIDL SUPERMERCADOS S.A. ES Large corporate sample Non-financial corporations Not applicable Not applicable LCC0558 UIUPNLHSQI58ZL7O2J82 A78346558 MAP SQ Equity Mapfre Re, Compania de Reaseguros, S.A. ES Large corporate sample Other financial corporations Not applicable Not applicable LCC0559 95980020140005021479 ESA79075438 A79075438 MEDIASET ESPAÃ A COMUNICACION S.A. ES Large corporate sample Non-financial corporations Not applicable Not applicable LCC0560 ESA78304516 A78304516 MEL SM EQUITY Melia Hotels International SA ES Large corporate sample Non-financial corporations Not applicable Not applicable LCC0561 95980020140005311703 NAVANTIA S A ES Large corporate sample Non-financial corporations Not applicable Not applicable LCC0562 95980020140005395317 ESA48010573 A48010573 OHL SM EQUITY OBRASCON HUARTE LAIN S A ES Large corporate sample Non-financial corporations Not applicable Not applicable LCC0563 ESA36603587 A36603587 PVA SM EQUITY PESCANOVA SA ES Large corporate sample Non-financial corporations Not applicable Not applicable LCC0564 549300N94L4D5NDBFG97 ESA28430882 A28430882 PROSEGUR COMPAÃ IA DE SEGURIDAD S.A. ES Large corporate sample Non-financial corporations Not applicable Not applicable LCC0565 54930070W8XSY31XK130 ESA78003662 A78003662 REE SM EQUITY Red Electrica de Espana SA ES Large corporate sample Non-financial corporations Not applicable Not applicable LCC0566 BSYCX13Y0NOTV14V9N85 A78374725 ES0273516007 REP GY Equity Repsol, S.A. ES Large corporate sample Non-financial corporations Not applicable Not applicable LCC0567 ESA08000820 A08000820 DMM XT EQUITY S A DAMM ES Large corporate sample Non-financial corporations Not applicable Not applicable LCC0568 549300QHD5DP0GOPGX63 SOVENA ESPANA SA ES Large corporate sample Non-financial corporations Not applicable Not applicable LCC0569 213800JEZBUPZKWJGF49 ESA28092583 A28092583 TRE SM EQUITY TECNICAS REUNIDAS S A ES Large corporate sample Non-financial corporations Not applicable Not applicable LCC0570 549300EEJH4FEPDBBR25 KvK 24269798 0000 TEF SM EQUITY TELEFONICA SA ES Large corporate sample Non-financial corporations Not applicable Not applicable LCC0571 ESA08356727 A08356727 TST SM EQUITY TESTA INMUEBLES EN RENTA S.A. ES Large corporate sample Other financial corporations Not applicable Not applicable LCC0572 549300FM9ZIJB5FCS825 TWINS ALIMENTACION SA ES Large corporate sample Non-financial corporations Not applicable Not applicable LCC0573 95980020140005462150 ESA79524054 A79524054 571979Z URBASER S.A. ES Large corporate sample Non-financial corporations Not applicable Not applicable LCC0574 5299008CBH6EAEH1VZ37 ESA28293348 A28293348 WORLD DUTY FREE GROUP S.A.U., ES Large corporate sample Non-financial corporations Not applicable Not applicable LCC0575 743700FHGZEV5UGCB005 FI0009010391 AHL1V FH EQUITY Ahlstrom Oyj FI Large corporate sample Non-financial corporations Not applicable Not applicable LCC0576 529900Q14KI1SCMIMO82 Bayer Nordic SE FI Large corporate sample Non-financial corporations Not applicable Not applicable LCC0577 5493002B0GOVF42KWX33 Cargotec Oyj FI Large corporate sample Non-financial corporations Not applicable Not applicable LCC0578 549300P8N0P6KDGTJ206 XS0946179529 TY2 GS Equity Citycon OYJ FI Large corporate sample Non-financial corporations Not applicable Not applicable LCC0579 743700TU2S3DXWGU7H32 0116510-6 XS0973806861 EIA GM Equity Elisa Corporation FI Large corporate sample Non-financial corporations Not applicable Not applicable LCC0580 7437006ZZI1F7CUA5518 Fingrid Oyj FI Large corporate sample Non-financial corporations Not applicable Not applicable LCC0581 213800SB6EOB8SSK9W63 FI0009003230 FIA1S FH EQUITY Finnair Oyj FI Large corporate sample Non-financial corporations Not applicable Not applicable LCC0582 743700BKTW4EQIVKYY42 FI0009000400 FIS1V FH EQUITY Fiskars Oyj FI Large corporate sample Non-financial corporations Not applicable Not applicable LCC0583 635400IUIZZIUJSAMF76 FI0009007132 FUM1V FH EQUITY Fortum Oyj FI Large corporate sample Non-financial corporations Not applicable Not applicable LCC0584 74370031Y7RK5H88CQ48 FI0009004824 KRA1V FH EQUITY Kemira Oyj FI Large corporate sample Non-financial corporations Not applicable Not applicable LCC0585 743700OX6HSVMCAHPB95 KESKO OYJ FI Large corporate sample Non-financial corporations Not applicable Not applicable LCC0586 2138001CNF45JP5XZK38 1927400-1 HRB57225 KC4 GR EQUITY Kone GmbH FI Large corporate sample Non-financial corporations Not applicable Not applicable LCC0587 2138007FRMWVPUDCMA45 FI0009007835 MEO1V FH EQUITY Metso Oyj FI Large corporate sample Non-financial corporations Not applicable Not applicable LCC0588 5493009GY1X8GQ66AM14 FI0009013296 NES1V FH EQUITY Neste Oil Oyj FI Large corporate sample Non-financial corporations Not applicable Not applicable LCC0589 549300A0JPRWG1KI7U06 FI0009000681 NOK1V FH EQUITY Nokia Oyj FI Large corporate sample Non-financial corporations Not applicable Not applicable LCC0590 743700YQIO8Y4L4WKR40 Nokian Renkaat Oyj FI Large corporate sample Non-financial corporations Not applicable Not applicable LCC0591 74370061PO7C10E3PA54 Norilsk Nickel Harjavalta Oy FI Large corporate sample Non-financial corporations Not applicable Not applicable LCC0592 5493009YRUJJDCFF0R80 FI0009002422 OUT1V FH EQUITY Outokumpu Oyj FI Large corporate sample Non-financial corporations Not applicable Not applicable LCC0593 549300R0VN9C371W0E07 FI0009014575 OTE1V FH EQUITY Outotec Oyj FI Large corporate sample Non-financial corporations Not applicable Not applicable LCC0594 743700X6KUJ0Z8GJIF03 POHJOLAN VOIMA OY FI Large corporate sample Non-financial corporations Not applicable Not applicable LCC0595 743700CIR72J2LJZO637 Ramirent Oyj FI Large corporate sample Non-financial corporations Not applicable Not applicable LCC0596 743700XJC24THUPK0S03 FI0009007694 SAA1V FH EQUITY Sanoma Oyj FI Large corporate sample Non-financial corporations Not applicable Not applicable LCC0597 743700IFQI6W89M1IY95 STOCKMANN OYJ ABP FI Large corporate sample Non-financial corporations Not applicable Not applicable LCC0598 7437000ZP669LKUTZ738 STERV FH EQUITY Stora Enso Oyj FI Large corporate sample Non-financial corporations Not applicable Not applicable LCC0599 743700LQ48IZBTZN4S52 0196656-0 XS1043513529 Teollisuuden Voima Oyj(TVO) FI Large corporate sample Non-financial corporations Not applicable Not applicable LCC0600 743700PKLY067IZIF588 Tikkurila Oyj FI Large corporate sample Non-financial corporations Not applicable Not applicable LCC0601 213800EC6PW5VU4J9U64 FI0009005987 UPM1V FH EQUITY UPM-Kymmene Oyj FI Large corporate sample Non-financial corporations Not applicable Not applicable LCC0602 743700G7A9J1PHM3X223 FI0009003727 WRT1V FH EQUITY WÃ ¤rtsilÃ ¤ Oyj Abp FI Large corporate sample Non-financial corporations Not applicable Not applicable LCC0603 549300TLDC3IQX97WU26 Wihuri Packaging Oy FI Large corporate sample Other financial corporations Not applicable Not applicable LCC0604 529900M13GM4VSTE6W80 YIT Oyj FI Large corporate sample Non-financial corporations Not applicable Not applicable LCC0605 969500QZC2Q0TK11NV07 AC FP EQUITY Accor SA FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0606 969500PJMBSFHYC37989 ADP FP Equity Aeroports de Paris S.A. (ADP) FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0607 969500AQW31GYO8JZD66 FR0000031122 AIR FRANCE -KLM FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0608 969500MMPQVHK671GT54 AI FP EQUITY Air Liquide SA FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0609 969500RAZNDFVFATTJ14 ALCATEL LUCENT INTERNATIONAL FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0610 969500CCRD8GYWLG6R54 542019096 FR0000130007 ALU FP EQUITY Alcatel Lucent S.A. FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0611 969500TZFFAS8XMVPQ44 ALALF UV Equity ALCATEL-LUCENT SA FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0612 549300W64S5Q0I46LK20 ALSTOM HOLDINGS SA FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0613 96950032TUYMW11FB530 ALO FP EQUITY Alstom SA FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0614 9695007B0RXQCHHTGR34 305207169 AREVA FP EQUITY AREVA NC FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0615 96950026BLIV09FMSM49 AKE FP EQUITY Arkema Group SA FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0616 ATO FP EQUITY Atos Origin SA FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0617 213800U12KWYZEECZ934 572139996 ASF FP EQUITY AUTOROUTES DU SUD DE LA FRANCE SA FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0618 9695002SV2VP9CU42826 ARR FP EQUITY Autoroutes Paris-Rhin-Rhone SA [APRR] FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0619 F5WCUMTUM4RKZ1MAIE39 AXA SA FR Large corporate sample Other financial corporations Not applicable Not applicable LCC0620 969500MOCLNQFNZN0D63 572015246 EN LI Equity BOUYGUES SA FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0621 96950077L0TN7BAROX36 CAP FP EQUITY Cap Gemini Sogeti SA FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0622 549300B8P6MUJ1YWTS08 CA FP EQUITY Carrefour SA FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0623 969500VHL8F83GBL6L29 554501171 FR0000125585 CO FP EQUITY CASINO GUICHARD  PERRACHON FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0624 9695001K81BDUET02H66 CGM FP EQUITY Cegedim SA FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0625 969500FCVQ5SLAAUJV59 GA S1 Equity CGG FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0626 969500WESYQMQ1F2C272 CHRISTIAN DIOR FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0627 969500BZJ49IICIBZZ08 CMA CGM S.A. FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0628 969500QKVPV2H8UXM738 CNP FP Equity CNP Assurances FR Large corporate sample Other financial corporations Not applicable Not applicable LCC0629 213800CP8292W9E8LJ69 552115891 DG FP Equity Cofiroute FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0630 969500DZBBMYHB8NAM93 552025314 FR0000121634 RE FP EQUITY COLAS SA FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0631 NFONVGN05Z0FMN5PEC35 SGO FP EQUITY Compagnie de Saint-Gobain SA FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0632 549300SOSI58J6VIW052 ML FP EQUITY Compagnie Generale des Etablissements Michelin SCA [CGEM] FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0633 969500D8BWYH453FLN28 CRISTAL UNION FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0634 85OKW2SW05RZFQS1W718 JJ FP EQUITY Crown European Holdings SA FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0635 969500H6VMRN7AY1ZU14 441133808 85117Z FP EQUITY DCNS FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0636 9695006LOD5B2D7Y0N70 EDEN FP Equity Edenred S.A. FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0637 FR0000130452 FGR FP EQUITY Eiffage SA FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0638 549300X3UK4GG3FNMO06 FR0010242511 EDF FP EQUITY Electricite de France SA [EDF] FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0639 9695001HM585I0NEI780 380543678 Elior FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0640 549300LUH78PG2MP6N64 Eramet SA FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0641 549300M3VH1A3ER1TB49 712049618 FR0000121667 EI FP EQUITY ESSILOR INTERNATIONAL FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0642 529900HC20ELW4B6XI30 Euler Hermes France FR Large corporate sample Other financial corporations Not applicable Not applicable LCC0643 52990087UKA0U2TO8412 352383715 117052Z FP EQUITY EUROCOPTER SAS FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0644 MINO79WLOO247M1IL051 EAD FP Equity European Aeronautic Defence & Space Co NV [EADS] FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0645 549300MCOOY1V7P2PG30 ETL FP Equity Eutelsat S.A. FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0646 969500WASBF8AZP8TC02 323288563 FR0000053142 LEY FP EQUITY FAIVELEY TRANSPORT FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0647 969500F0VMZLK2IULV85 FR0000121147 EO FP EQUITY Faurecia S.A. FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0648 969500UPKU9VF8XAEU18 775625767 1044Q FP EQUITY FINANCIERE AGACHE SA FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0649 969500P8M3W2XX376054 Fonciere des Regions FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0650 969500MCOONR8990S771 FTE FP EQUITY France Telecom SA / Orange SA FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0651 5493005GNGE7UFJCIL03 FBEL FP EQUITY Fromageries Bel SA FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0652 969500YWO65OHPVAHN71 GALERIES LAFAYETTE FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0653 LAXUQCHT4FH58LRZDY46 FR0010208488 GSZ FP EQUITY GDF Suez SA FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0654 5299007I0OJCYZX6IL07 GEA Batignolles Technologies Thermiques SAS FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0655 9695003E4MMA10IBTR26 592014476 Gecina FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0656 9695004TMMZ3JBKJO332 377791967 UG FP Equity GIE PSA Tresorerie FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0657 969500ASEC557H5A4F22 476180625 Groupe Auchan S.A. FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0658 969500KMUQ2B6CBAF162 BN FP EQUITY Groupe Danone SA FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0659 969500O3KMCBQT8KGK58 Groupe Soufflet SA FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0660 969500FY5T5MLH4G9A95 RIA FP EQUITY Groupe Steria SCA FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0661 969500LYSYS0E800SQ95 408168003 Holding Bercy Investissement SCA FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0662 969500I3QVK40XEORU25 495137077 HOLDING D'INFRASTRUCTURES DES METIERS DE L'ENVIRONNEMENT FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0663 969500UDH342QLTE1M42 582074944 FR0000035081 ICAD FP EQUITY ICADE FR Large corporate sample Other financial corporations Not applicable Not applicable LCC0664 969500FZ9BTRZS3JNB97 342376332 FR0004035913 ILD FP EQUITY ILIAD FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0665 54930075MZSSIB2TGC64 449354224 FR0000120859 NK FP EQUITY IMERYS S.A. FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0666 9695002OY2X35E9X8W87 Ipsos SA FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0667 549300ORN5E1P46ATH26 440413730 IT IM Equity Italcementi Finance S.A. FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0668 9695009KV7AFPDEI5S30 DEC FP EQUITY JCDecaux SA FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0669 549300VGEJKB7SVUZR78 552075020 PP IM Equity Kering S.A. FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0670 969500PB4U31KEFHZ621 780152914 Klepierre S.A. FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0671 969500L0T16HX3R78P61 La Mondiale FR Large corporate sample Other financial corporations Not applicable Not applicable LCC0672 9695000YG7TR7PAP0L59 222691Z FP EQUITY La Poste [France] FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0673 969500O558W10MK2JF76 Labco SA FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0674 549300DNNL29KCEPRZ85 FR0000120537 LG FP EQUITY Lafarge SA FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0675 969500VX2NV2AQQ65G45 MMB FP EQUITY Lagardere SCA FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0676 969500TJLHIZLFRWEQ48 FR0010307819 LR FP EQUITY Legrand FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0677 969500C0B8YR7HT3OM14 221202Z FP EQUITY Limagrain SA FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0678 529900JI1GG6F7RKVI53 FR0000120321 OR FP EQUITY L'OrÃ ©al FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0679 IOG4E947OATN0KJYSD45 MC FP EQUITY LVMH Moet Hennessy Louis Vuitton SA FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0680 MDCA FP EQUITY Medica France SA FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0681 969500081CGAXB7YS433 424064707 Mercialys FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0682 969500DZ56QVIKRIU954 Monoprix SA FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0683 96950015FU78G84UIV14 NEX FP EQUITY Nexans SA FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0684 549300DMQNOND6LEVJ13 Novacap SA FR Large corporate sample Other financial corporations Not applicable Not applicable LCC0685 969500CDLQKYAR1PT761 NutriXo SA FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0686 969500SHDTSMKBXKKO85 Oberthur Technologies S.A. FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0687 52990097YFPX9J0H5D87 FR0000120693 RI FP EQUITY PERNOD RICARD S.A. FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0688 969500TZ5950IT5FPQ42 UG FP EQUITY Peugeot SA FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0689 969500C0PA29TV19CT55 221410Z FP EQUITY Picard Surgeles SA FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0690 PP FP EQUITY Pinault Printemps Redoute SA [PPR] FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0691 2138004KW8BV57III342 FR0000130577 PUB FP EQUITY Publicis Groupe SA FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0692 969500AI7V5V0J9TOU58 RAL FP EQUITY Rallye SA FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0693 5493004V6A3Z027YT216 RCO FP Equity Remy Cointreau S.A. FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0694 969500F7JLTX36OUI695 FR0000131906 RNO FP EQUITY RENAULT S.A. FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0695 969500VZN4KDEZ14C105 412280737 224063Z FP EQUITY RESEAU FERRE DE FRANCE FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0696 969500N6AVPA51648T62 RXL FP Equity Rexel SA FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0697 969500FO141C5967KC72 Roquette Freres FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0698 969500JRJW0K2ET1UP76 444619258 226514Z FP EQUITY RTE EDF TRANSPORT SA FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0699 969500UIC89GT3UL7L24 SAF FP EQUITY Safran SA FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0700 549300E9PC51EN656011 395030844 SAN FP Equity SANOFI S.A. FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0701 969500A1YF1XUYYXS284 SU FP EQUITY Schneider Electric SA FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0702 96950056ULJ4JI7V3752 SCR FP Equity SCOR SE FR Large corporate sample Other financial corporations Not applicable Not applicable LCC0703 969500WP61NBK098AC47 SK FP EQUITY SEB SA FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0704 969500KDAUM9TYWQTR36 470801168 286575Z FP EQUITY SOC NATIONALE IMMOBILIERE FR Large corporate sample Other financial corporations Not applicable Not applicable LCC0705 969500LCBOG12HXPYM84 SW FP EQUITY Sodexho Alliance SA [Sodexo] FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0706 9695005U38X1SF184325 552028425 QS3 GF Equity Solocal Group FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0707 969500VEVOWR22R2YR86 9876578Z FP Equity Sonepar SA FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0708 969500A4MXJ3ESPHK698 552049447 224507Z FP EQUITY STE NATIONALE DES CHEMINS DE FER FRANCAIS FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0709 9695001UJ7FMZ37G6N39 572119550 593377Z FP EQUITY SUCRES ET DENREES FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0710 9695002EVBYM5B2OIP31 4699377Z FP Equity Tarkett SAS FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0711 969500NQMNC0PVUY8V74 TEC FP EQUITY Technip SA FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0712 529900FNDVTQJOVVPZ19 HO FP EQUITY Thales SA FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0713 542051180 FR0000120271 FP FP EQUITY TOTAL SA FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0714 969500BWNQ1B0PI06I59 492520333 Tyrol Acquisition 2 SAS FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0715 969500SHQITWXSIS7N89 682024096 FR0000124711 UL NA EQUITY UNIBAIL RODAMCO SE FR Large corporate sample Other financial corporations Not applicable Not applicable LCC0716 5493006IH2N2WMIBB742 FR FP Equity Valeo S.A. FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0717 969500P2Q1B47H4MCJ34 VK FP EQUITY Vallourec SA FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0718 969500LENY69X51OOT31 VIE FP EQUITY Veolia Environnement SA FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0719 9695009YI1863TOVDP79 Vicat SA FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0720 213800WFQ334R8UXUG83 DG FP EQUITY Vinci SA FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0721 969500FU4DRAEVJW7U54 VIV FP EQUITY Vivendi SA FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0722 969500M98ZMIZYJD5O34 572174035 MF FP Equity Wendel FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0723 969500SFFMSIHH11UO32 ZC FP EQUITY Zodiac Aerospace SA FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC0724 549300MJIRPTCHAYW359 7847174 ABP Finance Plc GB Large corporate sample Other financial corporations Not applicable Not applicable LCC0725 213800B4XZJ3ZDM7CL47 AFR LN Equity Afren plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0726 2138003R7TGCSVF27H47 SC177553 GB00B4WQ2Z29 AGK LN Equity AGGREKO PLC GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0727 213800HPMHRN3PT62M97 06279732 0807384D LN EQUITY AIRTANKER FINANCE LIMITED GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0728 DTA07N5U5HK2KC1SCM04 01675285 GB0000282623 AMEC Foster Wheeler plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0729 2Y33NQ5FPI8PR8L9QX13 2854310 AML LN Equity Amlin PLC GB Large corporate sample Other financial corporations Not applicable Not applicable LCC0730 213800DL377MH46PDY63 4330322 Anglian Water Services Financing Plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0731 549300S9XF92D1X8ME43 3564138 GB00B1XZS820 AAL LN EQUITY Anglo American Plc. GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0732 VVT2B79I2Z4U3R6BY589 7876075 AON UN Equity Aon plc GB Large corporate sample Other financial corporations Not applicable Not applicable LCC0733 GB00B15Y0C52 AP ALTERNAT ASSETS GB Large corporate sample Other financial corporations Not applicable Not applicable LCC0734 549300F4RYR1DNTO2O39 6137924 Arqiva Financing No. 1 Limited GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0735 GBQKSY6W7G0OHCQ8OQ72 293262 ABF LN Equity Associated British Foods PLC GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0736 PY6ZZQWO2IZFZC3IOL08 2723534 ZEG GY Equity AstraZeneca PLC GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0737 YF0Y5B0IB8SM0ZFG9G81 2468686 AV/ LN EQUITY Aviva Plc GB Large corporate sample Other financial corporations Not applicable Not applicable LCC0738 213800TSKOLX4EU6L377 02342138 GB0009697037 BAB LN Equity Babcock International Group Plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0739 8SVCSVKSGDWMW2QHOH83 1470151 BA/ LN EQUITY BAE Systems Plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0740 CT4UIJ3TUKGYYHMENQ17 395826 GB0000961622 BBY LN EQUITY Balfour Beatty plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0741 2138006R85VEOF5YNK29 604574 BDEV LN EQUITY Barratt Developments Plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0742 2138001T2QEV5RXMFI32 00053688 GB00B1FP8915 BBA LN Equity BBA AVIATION PLC GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0743 1480047 BRSN LN Equity Berendsen Plc [ex-Davis Service Group Plc] GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0744 0134146D LN Equity Best Buy Europe Distributions Ltd GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0745 V1LV067AJN766PCJIG11 3763515 BG/ LN Equity BG Energy Holdings Ltd GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0746 549300C116EOWV835768 3196209 BLT LN Equity BHP Billiton Plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0747 VK07P8T49UYFO085O712 3114356 BMW HB Equity BMW (UK) Capital plc GB Large corporate sample Other financial corporations Not applicable Not applicable LCC0748 213800V93QFW53NB7Y29 1036959 Bodycote International Limited GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0749 213800TGK6XXFA2TBO31 3558065 Boparan Holdings Limited GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0750 213800M11ELCLQ8VF938 4011660 Bourne Leisure Ltd GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0751 549300ZPID4GQRDWI318 1104733-9 HRB113611 BP/ LN EQUITY BP Europa SE DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0752 G1KG0OQD10NOMCMLDZ35 00542515 BP/ LN EQUITY BP INTERNATIONAL LTD GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0753 213800MBRRUVQIONAN53 4578621 BXB AT Equity Brambles Finance plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0754 549300136VSBKI0Q8750 5262170 Brenntag UK Limited GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0755 375X9PSJLLOV7F21O626 01777777 IAG LN EQUITY BRITISH AIRWAYS PLC GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0756 2138001S874P3WKNCV04 3407696 BATS LN EQUITY British American Tobacco Plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0757 5493000IBP32UQZ0KL24 RC000057 British Broadcasting Corporation GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0758 RV5B68J2GV3QGMRPW209 621920 British Land Company PLC (The) GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0759 2138003TS48MQKF4BZ29 9256967 BSY LN EQUITY British Sky Broadcasting Group Limited GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0760 549300OWFMSO9NYV4H90 01800000 BT/A LN EQUITY BRITISH TELECOMMUNICATIONS PLC GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0761 635400L3NVMYD4BVCI53 5604923 BVIC LN Equity Britvic PLC GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0762 358948 GB00B0744B38 BNZL LN EQUITY BUNZL PLC GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0763 ZIMCVQHUFZ8GVHENP290 2779134 Bupa Finance plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0764 213800J3MPR8KO94D535 3458224 BRBY LN Equity Burberry Group Plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0765 213800UL7Z7B6GLBZ213 3314066 C&J Clark Ltd GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0766 CMIGEWPLHL4M7ZV0IZ88 2081330 CPI LN EQUITY Capita Plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0767 6SNZTEXLR1M5211YYB89 CLLN LN EQUITY Carillion Group Plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0768 4DR1VPDQMHD3N3QW8W95 4039524 CCL LN EQUITY Carnival Plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0769 2138001E12GWLLDQQF16 7105905 CPW LN Equity DIXONS CARPHONE PLC GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0770 E26EDV109X6EEPBKVH76 3033654 GB00B033F229 CNA LN EQUITY CENTRICA PLC GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0771 549300IF6EUDVXYQI061 5900853 CEVA Group plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0772 213800U9A54VQJ5P2J41 86662 CHG LN Equity Chemring Group Plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0773 213800J2J3TOOI176M73 5212407 CINE LN Equity CINEWORLD GROUP PLC GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0774 213800A41R9NL49E5632 00030470 GB00B07KD360 COB LN Equity COBHAM PLC GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0775 2138008M6MH9OZ6U2T68 4083914 CPG LN EQUITY Compass Group Plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0776 6354003CVDDPNXREIR29 FC031117 CPUK Finance Limited GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0777 4OFD47D73QFJ1T1MOF29 184594 DMGT LN Equity Daily Mail and General Trust Plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0778 213800NPR9YDSBO86U08 03162897 GB0002502812 DAIRY CREST GROUP PLC GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0779 5493007MMUEIF4NJG110 5448421 DEB LN EQUITY Debenhams Plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0780 213800J4UVB5OWG8VX82 3369634 DPH LN Equity Dechra Pharmaceuticals PLC GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0781 213800BXKQ9KZNUR1M61 1819699 Derwent London PLC GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0782 213800ZVIELEA55JMJ32 23307 DGE FP Equity Diageo plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0783 2138005HMFMTYXNEEX13 SC000750 DIAGEO SCOTLAND LIMITED GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0784 5299004HGJWHJ71M5T77 5671205 DNL UK LTD GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0785 2138001GRMZ39JRSE316 01363137 GB0002748050 DNO LN Equity DOMINO PRINTING SCIENCES PLC GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0786 39RSBE4RCI4M15BLWH36 1377658 SMDS LN EQUITY DS Smith Plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0787 2138001LSWETH5TDQG53 2366777 DWR Cymru Cyfyngedig GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0788 213800U5R8Q5KGM2KU56 2366906 Eastern Power Networks plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0789 549300XUUK1H52EDCK10 EDC Finance Limited GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0790 549300ZM2QCFG22BOJ03 2366949 Electricity North West Limited GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0791 549300KVXDURRKVW7R37 647788 ECM LN EQUITY Electrocomponents Plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0792 2138008LJU6WFQWOXJ73 7140891 ENQ LN Equity EnQuest plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0793 7N0UJMJLXD0MDT5D5086 7023598 Ensco plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0794 549300V1O67HJV48FS61 6845434 ENW Finance plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0795 5493007MOZNA03BVNE96 5444653 ESNT LN Equity ESSENTRA PLC GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0796 21380023G8LF55V46281 02954623 0 EUROPEAN METAL RECYCLING LIMITED GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0797 213800SVCZ6YZ8YJI569 2462001 4379945Z LN Equity Eurostar International Ltd GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0798 5493002X7O83FCJVYO69 7329930 Eversholt Funding Plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0799 JPO68XMABX4DR21BNE65 8263590 0274811Z LN Equity Everything Everywhere Ltd GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0800 54930080DFVZ551GGT17 EVR LN EQUITY Evraz Group S.A. GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0801 635400RXXHHYT1JTSZ26 653331 EXPERIAN PLC GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0802 213800JLG5TPE3RBYG56 4094619 FIRST CHOICE HOLIDAYS FINANCE LIMITED GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0803 549300DEJZCPWA4HKM93 SC157176 FGP LN EQUITY First Group Plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0804 549300JXWH1UV5J0XV81 6344120 FRES LN Equity Fresnillo plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0805 213800WTATMITUGXJQ69 FC031364 Friends Life Group PLC GB Large corporate sample Other financial corporations Not applicable Not applicable LCC0806 549300L3KWKK8X35QR12 4992207 GFS LN EQUITY G4S Plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0807 213800OOHUV3HHP46A02 00836539 GB00B3Y2J508 GFRD LN Equity GALLIFORD TRY PLC GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0808 213800E8KX2VV9YDY362 1991018 Gatwick Airport Ltd GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0809 549300IK25CZHKVLAL89 03768267 1844538Z LN EQUITY Gazprom Marketing and Trading Limited GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0810 5493007Q8VD7Q3ZYZS59 2258699 GS7 GY Equity GlaxoSmithKline Capital PLC GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0811 3888792 GB0009252882 GSK LN EQUITY GlaxoSmithKline plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0812 213800N9W2D8A4GJGR36 04542769 2006623Z LN EQUITY GLENCORE ENERGY UK LTD GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0813 213800QIJMYMW6TSBG41 5333192 GNK LN Equity Greene King Finance Plc GB Large corporate sample Other financial corporations Not applicable Not applicable LCC0814 213800R9N5F2WRMGTR50 24511 GNK LN EQUITY Greene King Plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0815 213800U8JEPF65PSKU22 6143540 GUARDIAN DIGITAL COMMUNICATIONS LIMITED GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0816 2138007FRGLUR9KGBT40 00040932 GB0004052071 HLMA LN Equity HALMA PLC GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0817 213800G1C9KKVVDN1A60 360632 GB0004065016 HMSO LN EQUITY Hammerson PLC GB Large corporate sample Other financial corporations Not applicable Not applicable LCC0818 529900N6RQR0PX7ZTR62 4626078 HEI GY Equity Hanson Limited GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0819 213800QC8AWD4BO8TH08 2150950 HAS LN Equity Hays PLC GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0820 549300J5R8AWMHPE7O05 1991017 Heathrow Airport Limited GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0821 7TI96JO3DYEIQWZ7Z726 99529 Heathrow Funding Limited GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0822 213800YRHAPNN54BKN78 5863533 GB00B19NKB76 HOME LN EQUITY HOME RETAIL GROUP PLC GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0823 213800UTXVFRH9XBL453 7939278 Iceland Acquico Limited GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0824 213800FGWQXPVI86SE26 5879252 Iglo Foods MidCo Limited GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0825 3236483 GB0004544929 IMT LN EQUITY Imperial Tobacco Group Plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0826 2138002D68XDR4LZCG32 7084307 Ineos Finance plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0827 5134420 IHG LN EQUITY Intercontinental Hotels Group Plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0828 549300OGASR5WRKJ8R68 2234775 INTERMEDIATE CAPITAL GROUP PLC GB Large corporate sample Other financial corporations Not applicable Not applicable LCC0829 GB00B19DVX61 ISYS LN EQUITY Invensys plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0830 ZLECI7ED2QMWFGYCXZ59 4967001 ITV LN Equity ITV plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0831 213800VGZAAJIKJ9Y484 185647 SBRY LN EQUITY J Sainsbury Plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0832 529900RRNKUM3INJGF98 KvK 34233247 0000 JBH LN EQUITY JAB Holdings B.V. GB Large corporate sample Other financial corporations Not applicable Not applicable LCC0833 213800CHWARFAAN7UB85 1709784 JDW LN EQUITY JD Wetherspoon Plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0834 5493008LNN1X4R79PJ89 SC034970 GB0005790059 JOHN MENZIES PLC GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0835 549300PLYY6I10B6S323 SC036219 GB00B5N0P849 WG/ LN Equity JOHN WOOD GROUP PLC GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0836 2138001AVBSD1HSC6Z10 33774 GB0004764071 JMAT LN EQUITY JOHNSON MATTHEY PLC GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0837 213800JFIBCR4LGUA242 SC015382 GB0004769682 JOHNSTON PRESS PLC GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0838 06467400 KAZ LN EQUITY KAZ MINERALS FINANCE PLC GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0839 2138002RKCU2OM4Y7O48 02708030 GB0004915632 KIE LN Equity KIER GROUP PLC GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0840 213800KBMEV7I92FY281 1664812 KGF LN EQUITY Kingfisher Plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0841 213800QOWHF5R9VLL274 1429533 LAD LN Equity Ladbrokes plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0842 213800JH9QQWHLO99821 1417162 LGEN LN Equity Legal & General Group PLC GB Large corporate sample Other financial corporations Not applicable Not applicable LCC0843 549300BSGXG3QLIQYT84 8379990 Liberty Global plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0844 213800JDI3GTKPG4XI38 3929195 London Power Networks plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0845 213800QAUUUP6I445N30 05369106 GB00B0SWJX34 LSE LN Equity LONDON STOCK EXCHANGE GROUP PLC GB Large corporate sample Other financial corporations Not applicable Not applicable LCC0846 213800JP7STUK5WKRE92 1000608 MMC LN Equity MANAGEMENT CONSULTING GROUP PLC GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0847 213800IU37OVVT5ZXP41 8338561 Manchester Airport Group Funding PLC GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0848 213800CN1RI3UCIZWB95 214436 MKS LN EQUITY Marks & Spencer Plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0849 213800HQB746UJ9UWM15 5135049 MARS LN Equity Marston's Issuer PLC GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0850 213800Q6RP3ZJ2CZR962 31461 Marston's PLC GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0851 549300QSUNKAEBMYIR16 2798634 McBride plc GB Large corporate sample non-financial corporations Not applicable Not applicable LCC0852 YMFO3TKB4UAWQTDZJJ31 432989 MGGT LN Equity Meggitt Plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0853 213800E7QA1U8BF34219 4778667 MAB LN Equity Mitchells & Butlers Finance Plc GB Large corporate sample Other financial corporations Not applicable Not applicable LCC0854 213800LOZA69QFDC9N34 6209386 GB00B1CRLC47 MNDI LN EQUITY Mondi Plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0855 4PQUHN3JPFGFNF3BB653 2068222 Morgan Stanley & Co. International plc GB Large corporate sample Other financial corporations Not applicable Not applicable LCC0856 213800A8IQEMY8PA5X34 2590560 NEX LN Equity National Express Group Plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0857 8R95QZMKZLJX5Q2XR704 4031152 NGG LN EQUITY National Grid Plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0858 213800H88F5EE4B1D697 5090412 Network Rail Infrastructure Finance PLC GB Large corporate sample Other financial corporations Not applicable Not applicable LCC0859 213800UGAULQ1FVD4B35 1618428 NEW LOOK RETAILERS LIMITED GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0860 213800WQD8ECPZP9PH98 4412362 NXT LN EQUITY Next Plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0861 549300JIM3ERGZFGGL27 6428375 North West Electricity Networks Limited GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0862 635400GPHRFKZQIBUK45 NI026892 Northern Ireland Electricity Limited GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0863 213800B3ZUTDOZYVJB41 53171 NTG LN EQUITY Northgate Plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0864 213800PWPM9HZIEEO670 2366703 Northumbrian Water Limited GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0865 213800WWVCAPAMOZ1M98 5584873 NSG UK Enterprises Limited GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0866 2158036Z LN EQUITY Omnicom Financial Services Limited GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0867 213800G8P2ULTOP62Q95 5915896 Osprey Acquisitions Limited GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0868 213800J364EZD6UCE231 00775598 GB0006650450 OXIG LN Equity OXFORD INSTRUMENTS PLC GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0869 213800NL5NLBY6YIBI88 2019023 6752 JT Equity Panasonic Finance (Europe) plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0870 2138004JBXWWJKIURC57 53723 PSON LN EQUITY Pearson Plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0871 2304195 PDG LN EQUITY Pendragon Plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0872 213800V1CCTS41GWH423 02366640 GB00B18V8630 PENNON GROUP PLC GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0873 1818486 PSN LN EQUITY Persimmon Plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0874 549300OPFWKTD6BUFP71 4267536 PPL UN Equity PPL UK DISTRIBUTION HOLDINGS LIMITED GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0875 213800U93SZC44VXN635 00668987 GB00B1Z4ST84 PFG LN Equity PROVIDENT FINANCIAL PLC GB Large corporate sample Other financial corporations Not applicable Not applicable LCC0876 XB3CXKKKED7OMV80FY35 00019457 GB00B19Z1432 PZC LN Equity PZ CUSSONS PLC GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0877 213800791EF5XP7WW494 2641728 QBE AT Equity QBE European Operations PLC GB Large corporate sample Other financial corporations Not applicable Not applicable LCC0878 213800NRSZ1N2Y6LEX44 5777981 R&R Ice Cream plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0879 5493003JFSMOJG48V108 6270876 RB/ LN Equity Reckitt Benckiser Group Plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0880 549300WSX3VBUFFJOO66 2746616 Relx Group Plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0881 549300VN4WV7Z6T14K68 5393279 RTO LN EQUITY Rentokil Initial Plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0882 549300JJKH86IWQ78005 191285 REX LN EQUITY Rexam Plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0883 2138009113L7IDGEM175 358901 RIO LN Equity Rio Tinto Finance plc GB Large corporate sample Other financial corporations Not applicable Not applicable LCC0884 X57JK1U580XATGR67572 1003142 RR/ LN EQUITY Rolls-Royce Plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0885 213800ANK59AYB612F23 93792 RSA LN Equity Royal & Sun Alliance Insurance PLC GB Large corporate sample Other financial corporations Not applicable Not applicable LCC0886 213800JQB9FWF5SD6F42 4138203 ROYAL MAIL GROUP LTD GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0887 2578443 RPC LN EQUITY RPC Group GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0888 549300HOGQ7E0TY86138 2339826 RSA LN Equity RSA Insurance Group PLC GB Large corporate sample Other financial corporations Not applicable Not applicable LCC0889 Y4DQT2X5DDRE70QFR206 3528416 SAB LN EQUITY SABMiller Plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0890 549300Y7M5CC1U5DBX07 SC264065 Scotland Gas Networks plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0891 549300KI75VYLLMSK856 SC117119 SSE LN EQUITY SSE Plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0892 213800X1T29YFAYMPC26 SC144517 AGN NA Equity Scottish Equitable PLC GB Large corporate sample Other financial corporations Not applicable Not applicable LCC0893 21380085VKJ5NICZBA52 SC193794 IBE SQ Equity Scottish Power Limited GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0894 549300WPVG0TZSPBYR76 SC199549 LLOY LN Equity Scottish Widows PLC GB Large corporate sample Other financial corporations Not applicable Not applicable LCC0895 213800XC35KGM9NFC641 167591 SEGRO PLC GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0896 549300PT2CIHYN5GWJ21 02048608 GB0007973794 SERCO GROUP PLC GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0897 213800RPBXRETY4A4C59 2366619 SVT LN EQUITY Severn Trent Plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0898 213800CNEIDZBL17KU22 SC077438 SKS LN EQUITY Shanks Group Plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0899 213800VDC1BKJEZ8PV53 00998314 GB0008025412 SHI LN Equity SIG PLC GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0900 213800ZTMDN8S67S1H61 00324357 GB0009223206 SN/ LN Equity SMITH & NEPHEW PLC GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0901 213800MJL6IPZS3ASA11 137013 SMIN LN EQUITY Smiths Group Plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0902 AJOW550HA7E8YNKF5D89 4120046 6758 JT Equity Sony Global Treasury Services PLC GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0903 213800H7NWVLCWAVKA15 3043097 South Eastern Power Networks plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0904 213800YQRUOQE9HPX193 4295398 South Staffordshire PLC GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0905 213800FR2VAOKRYRHX45 2366665 South West Water Limited GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0906 549300SR1GYYNBZQGX56 4094290 SSE LN Equity Southern Electric Power Distribution PLC GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0907 549300SPX8573VZ2SK79 5167021 Southern Gas Networks plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0908 213800NCZLJFDE8Y8D88 7581353 Southern Water (Greensands) Financing plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0909 213800Z4CO2CZO3M3T10 02025003 GB0003308607 SXS LN Equity SPECTRIS PLC GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0910 4L663LRNTBQ008OK2N07 SC100764 SGC LN Equity Stagecoach Group plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0911 0TMBS544NMO7GLCE7H90 SC286832 SL/ LN Equity Standard Life PLC GB Large corporate sample Other financial corporations Not applicable Not applicable LCC0912 549300GUNF6FFGH4LN53 9743802 532183Z LN Equity Stemcor Holdings Ltd GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0913 213800QHYTM5QRFSEM66 3355631 SYR LN EQUITY Synergy Health Plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0914 213800WF53FVDRRHRF44 7105891 TALK LN Equity TalkTalk Telecom Group Plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0915 213800TR86P337IE8605 2280000 0469505D LN Equity Tata Steel UK Ltd GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0916 2138008K14474WPKZ244 76535 TATE LN EQUITY Tate & Lyle Plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0917 21380089BTRXTD8S3R66 296805 TW/ LN EQUITY Taylor Wimpey Plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0918 2138002P5RNKC5W2JZ46 445790 GB0008847096 TSCO LN EQUITY TESCO PLC GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0919 213800JKM5UQHFJOTZ25 2366661 Thames Water Utilities Limited GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0920 2138009TF1SYOMQLBJ60 02100855 GB0003753778 THE GO-AHEAD GROUP PLC GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0921 213800VZ4671W3DVB860 6575598 TCG LN Equity Thomas Cook Group Treasury limited GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0922 2138003BOFNAAO14YV58 2553288 8766 JT Equity Tokio Millennium Re (UK) Limited GB Large corporate sample Other financial corporations Not applicable Not applicable LCC0923 2138001I27OUBAF22K83 824821 TPK LN Equity Travis Perkins Plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0924 213800B6YQZAE8LHAW84 6072876 GB00B1Z7RQ77 TT/ LN EQUITY TUI TRAVEL Limited GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0925 2138003EYHWO75RKS857 3919249 GB0001500809 TLW LN EQUITY TULLOW OIL PLC GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0926 549300MKFYEKVRWML317 41424 ULVR LN Equity Unilever PLC GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0927 213800Y1TEVS8REY1M35 5957557 United Biscuits Holdco Limited GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0928 2138008EZCXK4ANQHF89 3207231 United Business Media holdings Limited GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0929 213800KYT12UFB2VE455 2366616 UU/ LN Equity United Utilities PLC GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0930 XCJQ23OWIJNLHN7RQC93 1022786 271652Z LN Equity Urenco Ltd GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0931 213800F3BD6N3G6XHU16 251977 CKSN LN Equity VESUVIUS HOLDINGS LIMITED GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0932 213800TB53ELEUKM7Q61 1833679 VOD LN EQUITY Vodafone Group Plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0933 549300UPYDURLSSFVL38 9223384 Western Power Distribution Limited GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0934 2138006LIAYQKUCYBB20 29423 WTB LN Equity Whitbread Group PLC GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0935 4212563 WMH LN EQUITY William Hill Plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0936 213800Z5WTW8QKOHWQ82 04178808 GB0030329360 WINCANTON PLC GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0937 213800IN6LSRGTZSOS29 358949 MRW LN Equity Wm Morrison Supermarkets Plc GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0938 549300HTNGX0DU8W1F65 5537577 WPP LN Equity WPP 2008 Limited GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC0946 635400LNUHA2LDXXV850 GCC ID Equity C&C Group PLC IE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0947 8NUHUXWN9LG4XBGJ7O17 241565 CAT SE Equity Caterpillar International Finance Limited IE Large corporate sample Other financial corporations Not applicable Not applicable LCC0948 635400CHHI1XZLVQH675 Coillte Teoranta IE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0949 549300MIDJNNTH068E74 IE0001827041 CRH ID EQUITY CRH Plc IE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0950 213800UPS1QEE4TD3T45 DCC LN Equity DCC IE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0951 635400HRFGVKXFHZ8O77 9401 Dublin Airport Authority PLC IE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0952 635400UFHDIQCDZ6JK11 IE0003094731 1014Z ID EQUITY Electricity Supply Board Ltd [ESB] IE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0953 635400VCPRSU89DLMZ57 480184 XS0856023493 ESB Finance Limited IE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0954 635400RKRK5EGXSPC782 EXPN LN EQUITY Experian Finance Plc IE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0955 635400YN51CDCGBYFZ31 Fyffes plc IE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0956 5493008VFFOIPWCZJK45 IE0000669501 GLB ID EQUITY Glanbia Plc IE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0957 635400BE9SBAG61DJ963 GFTU LN Equity Grafton Group PLC IE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0958 6354007LIXWZ5WPPT308 519799 GRF SQ Equity Grifols World Wide Operations Ltd. IE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0959 9XTI53MZJ013RO12SX05 2936 IE00B59HWB19 INDEPENDENT NEWS & MEDIA PUBLIC LIMITED COMPANY IE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0960 IE0004906560 KYG ID EQUITY Kerry Group Plc IE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0961 635400HM7V74SUB9OG75 Kingspan Group plc IE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0962 635400JJOWHIYAJER733 MUSGRAVE GROUP PLC IE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0963 635400EG4YIJLJMZJ782 IE0002588105 PWL ID Equity PADDY POWER PLC IE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0964 635400WKFIPCHCKVW376 104547 RYA ID Equity Ryanair Holdings PLC IE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0965 396PBGKP6TE3O062MS44 STX UW Equity Seagate Technology plc IE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0966 635400CPLP8H5ITDVT56 IE00B1RR8406 SKG ID EQUITY SMURFIT KAPPA GROUP PLC IE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0967 549300INUT2G0ST5K268 327184 TEX UN Equity Terex International Financial Services Co. IE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0968 635400K7UEIKHMNKLJ02 Total Produce plc IE Large corporate sample Non-financial corporations Not applicable Not applicable LCC0969 482042 XL Group PLC IE Large corporate sample Other financial corporations Not applicable Not applicable LCC0970 VZVOSGGS8JITR4J7J704 Amtek Auto Ltd IN Large corporate sample Non-financial corporations Not applicable Not applicable LCC0971 8GRDBX1TJ0PU5NCSHT72 MH008931 BPCL IS Equity Bharat Petroleum Corporation Limited IN Large corporate sample Non-financial corporations Not applicable Not applicable LCC0972 BHARTI IN Equity Bharti Airtel Ltd IN Large corporate sample Non-financial corporations Not applicable Not applicable LCC0973 IOCL IN Equity INDIAN OIL CORPN LIMITED IN Large corporate sample Non-financial corporations Not applicable Not applicable LCC0974 FMVY1IZCSYXSAFRDIT05 LT IN Equity Larsen & Toubro Ltd IN Large corporate sample Non-financial corporations Not applicable Not applicable LCC0975 RCOM IN Equity Reliance Communications Ltd IN Large corporate sample Non-financial corporations Not applicable Not applicable LCC0976 5493003UOETFYRONLG31 RIL IN EQUITY Reliance Industries Ltd IN Large corporate sample Non-financial corporations Not applicable Not applicable LCC0977 1GZWF073IJTD6XPRUU65 Wipro GE Healthcare Private Limited IN Large corporate sample Non-financial corporations Not applicable Not applicable LCC0978 213800Z3CFZOLXPJWN61 Landsvirkjun IS Large corporate sample Non-financial corporations Not applicable Not applicable LCC0979 81560076E3944316DB24 3812211 493995 A2A IM EQUITY A2A S.P.A. IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0980 8156000962B2EB41FE28 5988397 1497770 4525791Z IM EQUITY ACCIAIERIA ARVEDI S.P.A. IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0981 8156004FCECE0879E118 15161747 191346 7570364Z IM EQUITY ACCIAIERIE VALBRUNA S.P.A. IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0982 549300Q3448N041CTH56 11341891 882486 XS0495012428 ACE IM Equity Acea SpA IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0983 8156008183686996C911 25090618 3567090232 ACQUE VERONESI S.C.A R.L. IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0984 8156007259ABDEA3F444 15214381 971268 Aeroporti di Roma S.p.A IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0985 549300H2RFDYI3YP5R63 13960200 263011 337973Z NA EQUITY AGUSTAWESTLAND S.P.A. IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0986 529900EKXEGSRCGAAC89 14856155 2791070044 4519735Z ALSTOM FERROVIARIA S.P.A. IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0987 ZYXJDNVM2JI3VBM8G556 AMP IM EQUITY Amplifon SpA IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0988 815600B611746717CC98 50098Z IM Equity Ansaldo Energia SpA IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0989 549300FZRH46R7DWAX12 1248024 557390 4472623Z IM EQUITY ANSALDOBREDA S.P.A. IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0990 815600049A1F9AFE6666 4140157 1192794 MN IM EQUITY ARNOLDO MONDADORI EDITORE SPA IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0991 8156000BEB8FC062F442 1020333 120591 2168Z IM EQUITY ARTSANA  SOCIETA' PER AZIONI IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0992 549300X5UKJVE386ZB61 6914312 6204 XS1014759648 ASG GY Equity Assicurazioni Generali SpA IT Large corporate sample Other financial corporations Not applicable Not applicable LCC0993 81560001F41A81948348 AST IM EQUITY Astaldi SpA IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0994 8156008DEC771409C487 18631331 1023691 AU9 GF Equity Atlantia S.p.A. IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0995 5299003D9N2698I3C257 1367700 188902 AGL IM EQUITY AUTOGRILL S.P.A. IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0996 815600149448CEB9B230 19402720 1037417 3653719Z IM EQUITY AUTOSTRADE PER L' ITALIA S.P.A. IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0997 26926563 1057205 3889748Z IM EQUITY AVIO S.P.A. IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0998 529900RRESEDV68K0S54 28770346 235460 BLLA IM EQUITY BARILLA INIZIATIVE S.R.L. IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC0999 815600BFEB936DC6ED24 BEN IM EQUITY Benetton Group SpA IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1000 8156004C04255952AB77 1076562 821225 BNS IM EQUITY BENI STABILI SOCIETA' PER AZIONI SOCIETA' DI INVESTIMENTO IMMOBILIARE QUOTATA IT Large corporate sample Other financial corporations Not applicable Not applicable LCC1001 5299003DX5YLKSVJ6K59 2930031 134288 BZU IM Equity Buzzi Unicem SpA IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1002 8156006BEAA911EC0A47 1019726 587878 CANDY SPA IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1003 8156008B101B97A43B02 1053555 160498 CEM IM EQUITY CEMENTIR HOLDING S.P.A. IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1004 815600F3213951394367 40014779 2001719 Cerved Group S.p.A. IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1005 4544552 8114020152 CLASS EDITORI SPA IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1006 8156009034C1A5108284 15716081 61357 Compagnia Valdostana delle Acque Spa (CVA Spa) IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1007 815600DBF6DC4BC94832 1061039 260769 0310548D IM EQUITY CONSERVE ITALIA  CONSORZIO ITALIANO FRA COOPERATIVE AGRICOLE  SOCIETA' COOPERA IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1008 8327877 819280157 COOPERATIVA EDIFICATRICE FERRUCCIO DEGRADI IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1009 815600A5C1DD6C3A8455 1093853 154950364 CPL CONCORDIA SOCIETA' COOPERATIVA IN FORMA ABBREVIATA CPL CONCORDIA S IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1010 81560039BF5C1D8E5A15 2836130 60793 3898658Z IM EQUITY DALMARE SPA IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1011 5493005TWX96RDJ9I655 De Agostini Invest SA IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1012 529900WS2E20BA5J4L49 16183303 1698754 EDNR IM EQUITY EDISON S.P.A. IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1013 WOCMU6HCI0OJWNPRZS33 ENEL IM EQUITY Enel SpA IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1014 BUCRF72VH5RBN7X3VL35 IT0003132476 ENI IM EQUITY ENI S.P.A. IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1015 81560081EE079FBED395 19377159 3544950961 ENOVA S.R.L. IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1016 549300JJBVOOKOBCTX09 2153515 354265 ERG IM EQUITY ERG S.P.A. IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1017 549300AZQ4Z5UGY0Q555 1002458 91712 EXO IM EQUITY EXOR S.P.A. IT Large corporate sample Other financial corporations Not applicable Not applicable LCC1018 8156004CE82074779D19 13870596 1664630223 FEDRIGONI S.P.A. IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1019 549300J4SXC5ALCJM731 1448Z IM Equity Ferrovie dello Stato SpA IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1020 5493004C1SL445NFDR90 F IM EQUITY Fiat SpA IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1021 8156001B8AD051794959 FINAVAL S.P.A. IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1022 529900X4EEX1U9LN3U39 1053767 7031 FNC IM EQUITY FINMECCANICA S.P.A. IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1023 815600C3CCA800EF5D96 1134215 FORALL CONFEZIONI S.P.A. IN BREVE= FORALL S.P.A. IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1024 815600E12249DD563C29 26650695 1143814 Gamenet S.p.A. IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1025 81560098DBDD66154985 GRANDI NAVI VELOCI S.P.A. IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1026 8156001250E819E30127 GCN IM EQUITY Gruppo Coin SpA IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1027 8156001294017C870346 11027526 10022100159 GRUPPO FINELCO SPA IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1028 8156005113BD16699393 24907200 RM1117269 LTO IX Equity GTECH S.p.A. IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1029 15541251 1638878 4004268Z IM EQUITY H3G S.P.A IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1030 8156009414FD99443B48 3201267 363550 HER IM EQUITY HERA S.P.A. IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1031 815600D86992FDA7B908 1035363 149288 IMA IM EQUITY I.M.A. INDUSTRIA MACCHINE AUTOMATICHE S.P.A. IN SIGLA IMA S.P.A. IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1032 815600A7D7C7A85F8B51 2733792 1168660262 I.R.C.A. S.P.A. INDUSTRIA RESISTENZE CORAZZATE E AFFINI IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1033 81560033824BE53C7D28 3585262 1303501215 IMAP EXPORT S.P.A. IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1034 549300KTGKED5E25JR59 IND IM EQUITY Indesit Co SpA IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1035 213800M4YYCP6E8YUX94 2714789 2589327 IPLOM S.P.A. IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1036 8156001EBD33FD474E60 10431674 281364 IRE IM EQUITY IREN S.P.A. IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1037 8156009D23D0FDC70C93 1007005 50 ITM IM Equity Italcementi S.p.A. IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1038 815600236A6B5AE5B406 26754254 167186 Linea Group Holding S.p.A. IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1039 549300I1NMOBS4B1LT88 IT0001479374 LUX IM EQUITY LUXOTTICA GROUP S.P.A. IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1040 7003703 481230266 MANGIAROTTI S.P.A. IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1041 815600292DA01BE68971 3755075 152396 3184788Z IM EQUITY MARCEGAGLIA  S.P.A IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1042 815600C8D55034EB5379 3779273 64334 Marcolin SpA IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1043 213800DIFN7NR7B97A50 552637 1264109 MS IM EQUITY Mediaset S.p.A. IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1044 PSNL19R2RXX5U3QWHI44 1012492 343508 MB IM Equity MEDIOBANCA SPA IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1045 815600325D15DD92A023 4376875 4846130633 MOBY S.P.A. IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1046 1653085 110858 3893422Z IM EQUITY MONIER S.P.A. IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1047 8156003A100E8AB89697 6794759 1865640369 PANARIAGROUP INDUSTRIE CERAMICHE S.P.A. IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1048 8156001B96890989C002 23641842 5411110827 PB TANKERS S.P.A. IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1049 5493006293RJBDQWJL92 5944540 169833 PMS IM EQUITY PERMASTEELISA S.P.A. IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1050 8156000256C2431C2E92 4495509 134077 PIA IM Equity Piaggio & C. S.p.A. IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1051 815600A0C9AFC1F2A709 PC IM Equity Pirelli & Co SpA IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1052 815600EDDBB07C9BDB90 15591777 2246400218 PODINI HOLDING S.P.A. IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1053 815600354DEDBD0BA991 3465665 842633 POST IM EQUITY POSTE ITALIANE S.P.A. IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1054 8156000FE0A2DC5B7852 16232311 1343952 PRP GR EQUITY PRADA S.P.A. IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1055 213800VHJ22UE2BRRZ48 3830970 706270410 PROFILGLASS S.P.A. IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1056 23687310 1777895 PRY IM EQUITY PRYSMIAN S.P.A. IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1057 815600B9FC8D18A5D034 1058024 291350635 RA.M.OIL RAFFINERIA MERIDIONALE OLII LUBRIFICANTI IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1058 81560086FA79BEDD6B94 13270817 RHIAG  INTER AUTO PARTS ITALIA S.P.A. O, IN FORMA ABBREVIATA, ALTERNA IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1059 5012487 8850400154 SACAL  SOCIETA' ALLUMINIO CARISIO  S.P IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1060 815600AF08EE2EC2DE92 1035262 8924 226907Z IM EQUITY SACMI COOPERATIVA MECCANICI IMOLA SOCIETA' COOPERATIVA IN BREVE SACMI IMOLA S.C. IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1061 815600FC906D230A1420 16077541 86111 SFL IM Equity Safilo SpA IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1062 549300PHV8MBDHWB8X12 1086637 788744 SPM IM EQUITY SAIPEM S.P.A. IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1063 549300UKR289DF4UXQ47 1013056 525502 SAL SALINI IMPREGILO S.P.A. IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1064 6524595 3957900487 SAMMONTANA  S.P.A. IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1065 8156006755200B82EB33 1246827 836320150 SAN CARLO GRUPPO ALIMENTARE S.P.A. IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1066 5299005KJSU2AQUJUH84 1066932 49540 SRS IM EQUITY SARAS S.P.A. O IN FORMA ESTESA SARAS S.P.A.  RAFFINERIE SARDE IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1067 815600D2FC31AF713B07 1012950 166476 SNAI SpA IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1068 8156002278562044AF79 16067629 1633443 SRG IM Equity SNAM SpA IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1069 EOJCGSUI4NX234BL7V57 14234253 1594238 2091Z IM EQUITY SORGENIA S.P.A. IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1070 815600141CFE5F4C4325 19113128 1016401 4473035Z IM EQUITY STRADA DEI PARCHI SPA IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1071 815600C3438977CBBE37 1038951 68670397 TAMPIERI FINANCIAL GROUP S.P.A. IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1072 81560029415DF1381583 1030384 195810262 TECNICA GROUP S.P.A. IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1073 815600AC5599D16D9A40 3335773 574643 MT IM EQUITY TECNIMONT S.P.A. IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1074 549300W384M3RI3VXU42 IT0003497168 TIT IM EQUITY TELECOM ITALIA S.P.A. IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1075 815600CD7323A82E5092 28935694 1763778 2847328Z IM EQUITY TENOVA S.P.A. IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1076 1037712 182850362 TERMOSANITARI CORRADINI  S.P.A. IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1077 8156009E94ED54DE7C31 TRN IM Equity Terna Rete Elettrica Nazionale SpA IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1078 549300IN56S27SDGEI85 18659000 1019536 80698Z IM EQUITY TIRRENO POWER S.P.A. IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1079 8156003E86EBA167A868 0946688D IM EQUITY TotalErg SpA IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1080 815600FE9E92D9D6C309 3554534 201271 TFI IM EQUITY TREVI  FINANZIARIA INDUSTRIALE S.P.A. IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1081 4212473Z IM EQUITY UNIECO SOCIETA' COOPERATIVA IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1082 815600B8027C92F0DA07 4257672 1189360066 VIBAC S.P.A. IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1083 549300YSFQKM1C0X4E45 11321265 884361 WIND IM EQUITY WIND TELECOMUNICAZIONI S.P.A. IT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1084 549300DHPOF90OYYD780 5108 JT Equity Bridgestone Corporation JP Large corporate sample Non-financial corporations Not applicable Not applicable LCC1085 549300IZYK3206QECG76 CAT SE Equity Caterpillar Finance Corporation JP Large corporate sample Other financial corporations Not applicable Not applicable LCC1086 549300MIFE1VEW02GY83 0 JP3298600002 COSMO OIL COMPANY LTD JP Large corporate sample Non-financial corporations Not applicable Not applicable LCC1087 549300T6IPOCDWLKC615 6501 JT Equity Hitachi, Ltd. JP Large corporate sample Non-financial corporations Not applicable Not applicable LCC1088 J48DJYXDTLHM30UMYI18 8001 JT Equity Itochu Corporation JP Large corporate sample Non-financial corporations Not applicable Not applicable LCC1089 5493004LQ0B4T7QPQV17 6301 JT Equity Komatsu Ltd. JP Large corporate sample Non-financial corporations Not applicable Not applicable LCC1090 4P4N3ORD02UGQT1T1W12 0100-01-008776 8002 JT Equity Marubeni Corporation JP Large corporate sample Non-financial corporations Not applicable Not applicable LCC1091 KVIPTY4PULAPGC1VVD26 8058 JP EQUITY Mitsubishi Corp JP Large corporate sample Non-financial corporations Not applicable Not applicable LCC1092 5493008VBQD43X8QCS14 Mitsui Life Insurance Company Limited JP Large corporate sample Other financial corporations Not applicable Not applicable LCC1093 5493000QYMPFRTEY4K28 6701 JT Equity NEC Corporation JP Large corporate sample Non-financial corporations Not applicable Not applicable LCC1094 7201 JP EQUITY Nissan Motor Co Ltd JP Large corporate sample Non-financial corporations Not applicable Not applicable LCC1095 5493003BZYYYCDIO0R13 9984 JT Equity SOFTBANK CORP. JP Large corporate sample Non-financial corporations Not applicable Not applicable LCC1096 5493004SE33MRLPB1W98 2768 JP EQUITY Sojitz Corp JP Large corporate sample Non-financial corporations Not applicable Not applicable LCC1097 6758 JP EQUITY Sony Corp JP Large corporate sample Non-financial corporations Not applicable Not applicable LCC1098 V82KK8NH1P0JS71FJC05 8053 JP EQUITY Sumitomo Corp JP Large corporate sample Non-financial corporations Not applicable Not applicable LCC1099 54930074QUY8RD0UZM08 Suntory Holdings Limited JP Large corporate sample Non-financial corporations Not applicable Not applicable LCC1100 549300ZLMVP4X0OGR454 4502 JT Equity Takeda Pharmaceutical Company Limited JP Large corporate sample Non-financial corporations Not applicable Not applicable LCC1101 549300LBHTST91VKHO68 6502 JT Equity Toshiba Corporation JP Large corporate sample Non-financial corporations Not applicable Not applicable LCC1102 5493006W3QUS5LMH6R84 TOM GY Equity Toyota Motor Corporation JP Large corporate sample Non-financial corporations Not applicable Not applicable LCC1103 004020 KS Equity Hyundai Steel Co KR Large corporate sample Non-financial corporations Not applicable Not applicable LCC1104 000270 KS Equity Kia Motors Corp KR Large corporate sample Non-financial corporations Not applicable Not applicable LCC1105 549300MGHLPT1EFHGF84 2007 HK Equity Country Garden Holdings Company Limited KY Large corporate sample Non-financial corporations Not applicable Not applicable LCC1106 549300IHVJRWVT07S523 3333 HK Equity Evergrande Real Estate Group Limited KY Large corporate sample Non-financial corporations Not applicable Not applicable LCC1107 5493003DTPH8AMMK4P51 NE UN Equity Noble Corporation KY Large corporate sample Non-financial corporations Not applicable Not applicable LCC1108 549300FNENFFSMO3GT38 XS0835890350 XPBR SQ Equity Petrobras Global Finance B.V. KY Large corporate sample Non-financial corporations Not applicable Not applicable LCC1109 213800S7DNJQX6LHTQ21 133818917 AB Kauno grÃ «dai LT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1110 LU1014539529 ALTICE LU Large corporate sample Non-financial corporations Not applicable Not applicable LCC1111 5493003BU7PAH5RRM092 APAM NA EQUITY Aperam SA LU Large corporate sample Non-financial corporations Not applicable Not applicable LCC1112 2EULGUTUI56JI9SAL165 MT LX EQUITY ArcelorMittal SA [AM] LU Large corporate sample Non-financial corporations Not applicable Not applicable LCC1113 549300GJ79DYFBBF5T83 0307096D LX EQUITY Brandbrew S.A. LU Large corporate sample Non-financial corporations Not applicable Not applicable LCC1114 5493007GVB1I2FDSS786 B0155849 CNHI UN Equity CNH Industrial Finance Europe S.A. LU Large corporate sample Non-financial corporations Not applicable Not applicable LCC1115 549300938QUWMPITJ642 COV US EQUITY Covidien International Finance SA LU Large corporate sample Non-financial corporations Not applicable Not applicable LCC1116 5299001R2HL1TAFZ8Z20 ENOVOS INTERNATIONAL SA (FORMER SOTEG) LU Large corporate sample Non-financial corporations Not applicable Not applicable LCC1117 350807947 FR0000038259 ERF FP EQUITY EUROFINS SCIENTIFIC SE LU Large corporate sample Non-financial corporations Not applicable Not applicable LCC1118 213800568PRHV2JR9650 XS0357281558 GSPBEX RR Equity Gaz Capital S.A. LU Large corporate sample Non-financial corporations Not applicable Not applicable LCC1119 213800WHKNIC1JQQG433 8GC GS Equity Glencore Finance (Europe) S.A. LU Large corporate sample Non-financial corporations Not applicable Not applicable LCC1120 8XJ8KF85PBKK1TLMFN29 Intelsat Jackson Holdings S.A. LU Large corporate sample Non-financial corporations Not applicable Not applicable LCC1121 549300MBM5B61VCW5A23 International Automotive Components Group, S.A. LU Large corporate sample Non-financial corporations Not applicable Not applicable LCC1122 RUOKPID0PZ0UWJYU9J61 DE UN Equity John Deere Bank S.A. LU Large corporate sample Other financial corporations Not applicable Not applicable LCC1123 529900XUC6PXMN6ABU42 TGH GY Equity Logwin AG LU Large corporate sample Non-financial corporations Not applicable Not applicable LCC1124 549300CTHC1CP86P2G96 MIICF PQ Equity Millicom International Cellular S.A. LU Large corporate sample Non-financial corporations Not applicable Not applicable LCC1125 0755015D LX EQUITY NH FINANCE SA LU Large corporate sample Non-financial corporations Not applicable Not applicable LCC1126 213800IUIRBFRNCYVR24 3900394Z LX Equity Nizi International SA LU Large corporate sample Non-financial corporations Not applicable Not applicable LCC1127 549300VEJMMZCY6OBU06 PDSA NS Equity Pacific Drilling S.A. LU Large corporate sample Non-financial corporations Not applicable Not applicable LCC1128 529900UUYBCBB7HMVI56 Phoenix PIB Dutch Finance B.V. LU Large corporate sample Non-financial corporations Not applicable Not applicable LCC1129 549300OZSHE4H5BFQA66 QUILVEST SA LU Large corporate sample Non-financial corporations Not applicable Not applicable LCC1130 5493000C8J3C3SZYS040 RTL BB Equity RTL Group S.A. LU Large corporate sample Non-financial corporations Not applicable Not applicable LCC1131 5493008JPA4HYMH1HX51 SESG FP EQUITY SES SA LU Large corporate sample Non-financial corporations Not applicable Not applicable LCC1132 549300CJ7LW6QSGIL444 Swiss Re Europe S.A. LU Large corporate sample Other financial corporations Not applicable Not applicable LCC1133 529900BSBZ853DKUP675 TRAXYS SARL LU Large corporate sample Non-financial corporations Not applicable Not applicable LCC1134 549300RIG2CXWN6IV731 CEMEX S.A.B. de C.V. MX Large corporate sample Non-financial corporations Not applicable Not applicable LCC1135 5493008KEVFYPMGTXO33 KOFL MM Equity Coca-Cola FEMSA, S.A.B. de C.V. MX Large corporate sample Non-financial corporations Not applicable Not applicable LCC1136 5493000XJLJ6C4T0PG82 GRUMAB MM Equity GRUMA, S.A.B. de C.V. MX Large corporate sample Non-financial corporations Not applicable Not applicable LCC1137 5493000RIXURZEBFEV60 BIMBOA MM Equity Grupo Bimbo, S.A.B. de C.V. MX Large corporate sample Non-financial corporations Not applicable Not applicable LCC1138 549300QOAB2GJSFM0381 1234Z MM Equity Grupo Petrotemex SA de CV MX Large corporate sample Non-financial corporations Not applicable Not applicable LCC1139 549300CAZKPF4HKMPX17 PETROLEOS MEXICANOS MX Large corporate sample Non-financial corporations Not applicable Not applicable LCC1140 549300FW3RGHPHT21D10 ALFAA MM Equity Sigma Alimentos, S.A. de C.V. MX Large corporate sample Non-financial corporations Not applicable Not applicable LCC1141 5493000MY3DAIB0BP706 TNE940608HS5 USP9084BAD03 ALFAA MM Equity Tenedora Nemak, S.A. de C.V. MX Large corporate sample Non-financial corporations Not applicable Not applicable LCC1142 549300EMP9DT6Q35HZ31 NL0000852564 AALBERTS INDUSTR NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1143 549300J93WR5DPG0P466 KVK 33232124 ABB SS Equity ABB Capital B.V. NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1144 5493007WHKI5H75YJ358 KVK 34215458 ABE SQ Equity Abertis Infraestructuras Finance B.V. NL Large corporate sample Other financial corporations Not applicable Not applicable LCC1145 7245007QUMI1FHIQV531 KVK 33235189 Achmea B.V. NL Large corporate sample Other financial corporations Not applicable Not applicable LCC1146 724500HIKX3QVUQF9G08 KVK 28080300 Achmea Zorgverzekeringen N.V. NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1147 O4QK7KMMK83ITNTHUG69 KVK 27076669 NL0000303709 AGN NA Equity AEGON N.V. NL Large corporate sample Other financial corporations Not applicable Not applicable LCC1148 NL0010672325 AHOLD KON NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1149 724500XYIJUGXAA5QD70 KVK 09007809 NL0000009132 AKZA NA EQUITY Akzo Nobel NV NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1150 724500XBZ9QOPTI11U82 KVK 34108286 Alliander N.V. NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1151 549300KYQ7B0H0K66406 KVK 33055009 AML LN Equity Amlin Europe N.V. NL Large corporate sample Other financial corporations Not applicable Not applicable LCC1152 724500MCUU6QOFRFEA53 KVK 33256360 0000 792658Z PL EQUITY AMORIM ENERGIA, BV NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1153 7245000UZH70GO047N03 NL0006237562 ARCADIS NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1154 7245001I22ND6ZFHX623 KVK 30037466 NL0000334118 ASM NA Equity ASM International N.V. NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1155 724500Y6DUVHQD6OXN27 KVK 17085815 NL0006034001 ASML NA EQUITY ASML HOLDING N.V. NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1156 7245004JOPUJ0OOWTU73 KVK 30031823 ASR Schadeverzekering N.V. NL Large corporate sample Other financial corporations Not applicable Not applicable LCC1157 724500XFMNHF1GFPYJ05 KVK 08125298 3324558Z NA Equity BDR Thermea Group BV NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1158 5299006ZHG3IXU0PNJ56 KvK 27106340 0000 1136Z NA EQUITY BMW Finance N.V. NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1159 NL0000852580 BOSKALIS WESTMIN NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1160 NL0010776944 BRUNEL INTERNAT NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1161 529900AOH3NBA8PZFG65 KvK 32097651 0000 0533866D NA EQUITY Celesio Finance BV NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1162 549300WGC2HZ5J67V817 CNHI IM Equity CNH Industrial NV NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1163 549300BXVNOCYQ83FU09 KVK 34154633 KO UN Equity Coca-Cola HBC Finance B.V. NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1164 NL0000200384 CORE LABORATORIES NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1165 549300UNTCLR21YKLL62 KVK 30073501 NL0000288967 Corio N.V. NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1166 NL0009294552 DELTA LLOYD NL Large corporate sample Other financial corporations Not applicable Not applicable LCC1167 724500S75737K2SFDA03 KVK 22031457 Delta N.V. NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1168 213800N8X49KJRTNDM49 KVK 3419663 DGE FP Equity Diageo Finance B.V. NL Large corporate sample Other financial corporations Not applicable Not applicable LCC1169 529900M7QSB704RUUT95 KVK 34182495 AIR FP Equity Eads Finance B.V. NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1170 724500KRQECMCRGM1971 KVK 14026250 EBN B.V. NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1171 5299007L43AQDFOW5739 KvK 34121496 0000 1403Z NA EQUITY EDP FINANCE BV NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1172 724500R5IP6TFKTNRU48 KvK 24306393 2091Z NA Equity Eneco Holding NV NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1173 549300XW2F91G4T4WC42 KVK 34149162 ENL GY Equity ENEL Investment Holding B.V. NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1174 529900011V8VJ3BUKR64 KVK 17115973 RWE GF Equity Essent N.V. NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1175 NL0000288876 EUROCOMMERCIAL NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1176 NL0000352565 FUGRO NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1177 2138005FTXOJUBQ5J563 KVK 24243533 GAS SQ Equity Gas Natural Fenosa Finance BV NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1178 724500EJ2TDPAITRSJ55 KVK 02089290 GasTerra B.V. NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1179 NL0000400653 GEMALTO NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1180 549300L10EVYURBFIH66 KVK 55293980 Global Blue Acquisition B.V. NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1181 529900SNLFF5M6HJ1T36 KvK 33286563 0000 1004Z NA EQUITY Haniel Finance B.V. NL Large corporate sample Other financial corporations Not applicable Not applicable LCC1182 724500K5PTPSST86UQ23 KVK 33011433 NL0000009165 HEIA NA Equity Heineken NV NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1183 7245008C9KMJL9P2UI77 KVK 34323653 Hyva Global B.V. NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1184 724500CR19MQGFWFBZ64 KvK 34217578 0000 0308206D NA EQUITY ICL Finance BV NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1185 TLLG0UTU6ZHOG003X735 Imperial Mobility Finance B.V. NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1186 54930050LBZUR4138I72 KVK 27120438 ING Re (Netherlands) N.V. NL Large corporate sample Other financial corporations Not applicable Not applicable LCC1187 KVK 24311905 2872423Z NA Equity InterGen NV NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1188 724500C9GNBV20UYRX36 KVK 35000363 NL0010672325 AH NA Equity Koninklijke Ahold NV [Royal Ahold NV] NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1189 724500V38C5KTDY5BS93 KVK 30058019 NL0000337319 BAMNB NA Equity Koninklijke BAM NBM NV NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1190 724500SNT1MK246AHP04 KVK 14022069 NL0000009827 DSM NA EQUITY Koninklijke DSM N.V NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1191 549300YO0JZHAL7FVP81 KVK 02045200 NL0000009082 KPN NA Equity Koninklijke KPN NV [Royal KPN NV] NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1192 H1FJE8H61JGM1JSGM897 KVK 17001910 NL0000009538 PHIA NA Equity Koninklijke Philips Electronics N.V. NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1193 724500HZ4BN317I12G68 KVK 06016321 KTC NA Equity Koninklijke Ten Cate NV NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1194 724500UL634GFV1KYF10 KVK 24295332 NL0009432491 VPK NA Equity Koninklijke Vopak NV NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1195 529900WQGOTJDYG9NP76 KVK 09151956 LXS GF Equity Lanxess Finance B.V. NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1196 5H8RMHHYTWIP1RKLCE38 KvK 34115238 0000 2177Z NA EQUITY Linde Finance B.V. NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1197 549300J6QSW38QNOJK61 KVK 57924562 LYB International Finance B.V. NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1198 BN6WCCZ8OVP3ITUUVN49 KVK 24473890 DLY GB Equity LyondellBasell Industries N.V. NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1199 635400TMCKVEU87EJ582 KVK 24321697 METINVEST B.V. NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1200 529900PF6F1OHRZVU341 KvK 33178683 0000 1169Z NA EQUITY Metro Finance B.V. NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1201 6354007MKEEGGVUMXO83 KVK 34239108 New World Resources N.V. NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1202 724500RKMOD48AIWKD94 KvK 24307569 0000 3893886Z NA EQUITY NIDERA B.V. NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1203 54930062JS29A5N4GO82 KVK 34248449 Nielsen Holdings N.V. NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1204 724500GQV9YLNSWECU41 KVK 17179668 Nord Gold N.V. NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1205 724500TXS5HH3GY4UW42 KVK 30124358 NS Groep N.V. NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1206 5299000CMF80GY2U0U47 KVK 16074305 NL0010395208 NUO NA Equity Nutreco Holding NV NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1207 724500HT4YW45B1Y7859 KVK 57585083 OAK Leaf B.V. NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1208 549300NCMRGIBJYUOE57 NL0010558797 OCI NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1209 724500IM9A059TQLBX63 OCI Nitrogen BV NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1210 72450053F5WRDY8CDZ66 KVK 24291478 OI US Equity OI European Group B.V. NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1211 Q47A62EK6GMSID3Y8C39 KVK 17133742 XS0788529096 PCAR US Equity PACCAR Financial Europe B.V. NL Large corporate sample Other financial corporations Not applicable Not applicable LCC1212 549300N522D3SS8MKV65 KvK 24320769 0000 3617372Z NA EQUITY PETROBRAS NETHERLANDS BV NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1213 549300VGHFJJ58HE2B54 KVK 17008551 PHIA NA Equity Philips Electronics NV NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1214 529900N9UJEHN9UPXN50 PHOENIX PIB FINANCE BV NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1215 724500Q41FHN0P1GPC53 KVK 27168968 NL0009739416 TNT LI Equity PostNL N.V. NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1216 54930036WK3GMCN17Z57 QIA GY Equity Qiagen NV NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1217 7245009EAAUUQJ0U4T57 KVK 33216172 NL0000379121 RAND NA EQUITY RANDSTAD HOLDING NV NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1218 549300XO8R7MPISUO753 KVK 33155037 NL0006144495 Reed Elsevier NV NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1219 5493002YCY6HTK0OUR29 KVK 24251372 XS0202649934 REP GY Equity Repsol International Finance B.V. NL Large corporate sample Other financial corporations Not applicable Not applicable LCC1220 KVK 34179503 GB00B03MM408 RDSA NA EQUITY ROYAL DUTCH SHELL PLC NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1221 5493002N51KZCVBDMS27 24114856 NL0006055329 ROYAL IMTECH NV NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1222 213800LBMMAIG1FQP389 KVK 14105351 SABIC AB Equity SABIC Capital I B.V. NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1223 NL0000360618 SBM OFFSHORE NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1224 529900KEH8410ESH1483 KVK 53761790 Schaeffler Finance B.V. NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1225 724500DX7Q1A19SPY530 KVK 34166584 Schiphol Nederland B.V. NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1226 7245001TBT3NI9SPNJ75 SHV Netherlands NV NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1227 TAFO772JB70PDRN5VS48 KvK 27092998 0000 1223Z NA EQUITY Siemens Financieringsmaatschappij N.V. NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1228 724500E9ZG6JMH6E2I14 NL0000817179 SLIGRO FOOD GROUP NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1229 724500ZTKJYJMWVLWJ82 KVK 34297413 SRLEV N.V. NL Large corporate sample Other financial corporations Not applicable Not applicable LCC1230 5493002SSXOL85X3XC87 KVK 58623701 Syncreon Group B.V. NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1231 724500LTUWK3JQG63903 KVK 09083317 TenneT Holding B.V. NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1232 7245008G22FOV7TYYJ34 KVK 06045666 NL0000852523 TWEKA NA EQUITY TKH Group NV NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1233 724500978QL7NKMLTQ37 KVK 34210949 TMF Group Holding B.V. NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1234 NL0009739424 TNT EXPRESS NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1235 724500L44K67W7UW1C59 KVK 34224566 NL0000387058 TOM2 NA EQUITY TOMTOM N.V. NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1236 724500OPA8GZSQUNSR96 KVK 33194984 TOM GY Equity Toyota Motor Finance (Netherlands) B.V. NL Large corporate sample Other financial corporations Not applicable Not applicable LCC1237 PX7SUPU7HUNJBQ8BPI65 KVK 33236939 585233Z NA Equity Trafigura Beheer BV NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1238 549300TK7G7NZTVM1Z30 KVK 24051830 NL0000009355 UNIA NA Equity Unilever NV NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1239 549300IW6C3SRHUUK147 Vitol Holding BV NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1240 NL0009432491 VOPAK NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1241 549300FRXSUUW3M2Q281 WABCO Europe Holdings BV NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1242 724500522D3ORUTUGW47 KVK 05078970 WAVIN NA Equity Wavin NV NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1243 724500YRQCY3BD9RJZ92 NL0000289213 WERELDHAVE NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1244 724500TEM53I0U077B74 KVK 33202517 NL0000395903 WKL NA EQUITY Wolters Kluwer N.V. NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1245 5JB3IE65ZU13TA0DGN10 WÃ ¼rth Finance International B.V. NL Large corporate sample Other financial corporations Not applicable Not applicable LCC1246 NL0006294290 ZIGGO NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1247 BWO NO Equity BW Offshore Shipholding Ltd NO Large corporate sample Non-financial corporations Not applicable Not applicable LCC1248 5493004ZHCILEMZLBS85 00304772770005 FERD AS NO Large corporate sample Non-financial corporations Not applicable Not applicable LCC1249 5493009F6KP3UMLPOY27 931186744 ICA Norge AS NO Large corporate sample Non-financial corporations Not applicable Not applicable LCC1250 549300ZLJDXBXUNCY824 936738540 National Oilwell Varco Norway AS NO Large corporate sample Non-financial corporations Not applicable Not applicable LCC1251 549300N1SDN71ZZ8BO45 NHY NO Equity Norsk Hydro ASA NO Large corporate sample Non-financial corporations Not applicable Not applicable LCC1252 529900J8VSH14TP5VD23 ODFJELL SE NO Large corporate sample Non-financial corporations Not applicable Not applicable LCC1253 213800T66DRTE6O6BV87 916235291 PGS NO Equity Petroleum Geo-Services ASA NO Large corporate sample Non-financial corporations Not applicable Not applicable LCC1254 529900TH4OAW7WYG1777 987059699 Statkraft AS NO Large corporate sample Non-financial corporations Not applicable Not applicable LCC1255 OW6OFBNCKXC4US5C7523 923609016 STL NO Equity Statoil ASA NO Large corporate sample Non-financial corporations Not applicable Not applicable LCC1256 R7NJHU48LTCIOB9BVU57 CNU NZ Equity Chorus Limited NZ Large corporate sample Non-financial corporations Not applicable Not applicable LCC1257 259400GYHYZPQ0HTMT82 CIE PW Equity Ciech S.A. PL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1258 259400A9BI23M3K1NK82 LTS PW EQUITY GRUPA LOTOS S.A. PL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1259 259400WT6MCX3V59XI09 Netia S.A. PL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1260 259400TOMPUOLS65II22 10681 TPA1 GB Equity ORANGE POLSKA SA PL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1261 259400TGY6IYEP2EFW87 467426 POLKOMTEL SP. Z O.O. PL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1262 259400VVMM70CQREJT74 28860 PKN PW Equity Polski Koncern Naftowy ORLEN S.A. (PKN) PL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1263 259400NAPDFBOTNCRL54 TPE PW Equity TAURON Polska Energia S.A. PL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1264 Q1ECZWEVT6ZTFERCPG94 PLTLKPL00017 OPL PW EQUITY TELEKOMUNIKACJA POLSKA SA PL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1265 213800RQXBBZ6KSP1I72 500311390 AMORIM & IRMAOS SA PT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1266 2138002PLGLYW8EP7248 AMORIM HOLDING II SGPS SA PT Large corporate sample Other financial corporations Not applicable Not applicable LCC1267 213800V5Z38TLIRQW516 500700834 ANA AEROPORTOS PORTUGAL SA PT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1268 502607920 AUCHAN PORTUGAL HIPERMERCADOS SA PT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1269 54930011KNBNPPKW7528 500038015 AUTO SUECO LDA PT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1270 549300RU6UYW1UMYOP92 500194670 BP PORTUGAL COMERCIO DE COMBUSTI VEIS LUBRIFICANTES SA PT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1271 PTBRI0AM0000 BRI PL EQUITY BRISA PT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1272 549300FREK460JU7RG08 500060266 CELULOSE BEIRA INDUSTRIAL-CELBI SA PT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1273 549300TF1SUYCFUO3840 503309362 COLEP PORTUGAL SA PT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1274 507195515 CONTROLINVESTE SGPS SA PT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1275 213800X28CMB8LAIT849 502557400 CPCDI COMP PORTUGUESA DIST PROD INFORMATICOS SA PT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1276 549300RGQV4M16FESU23 500832234 CUF QUIMICOS INDUSTRIAS, SA PT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1277 529900CLC3WDMGI9VH80 PTEDP0AM0009 EDP PL EQUITY EDP  Energias de Portugal S.A. PT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1278 529900LOXJVWGOH84656 503293695 EDP  GESTÃ O DA PRODUÃ Ã O DE ENERGIA SA PT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1279 504885367 ESPIRITO SANTO SAUDE SGPS SA PT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1280 2138003319Y7NM75FG53 504499777 PTGALIOE0009 GALP PL Equity GALP ENERGIA SGPS, S.A. PT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1281 213800Y3V72PI6W8KG10 511220448 GRUPO PESTANA  SGPS SA PT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1282 259400A8SZP10GB5IB19 PTJMT0AE0001 JMT PL EQUITY J.MARTINS PT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1283 500073880 LENA ENGENHARIA CONSTRUCOES SA PT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1284 549300SNYKYW15R3UE62 502011475 MODELO CONTINENTE HIPERMERCADOS SA PT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1285 549300TLPT6W9R3CLQ86 500197814 MOTA-ENGIL, ENGENHARIA E CONSTRU CAO S.A. PT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1286 5493003NN4LXUF8JA244 Ocidental Companhia Portuguesa de Seguros de Vida, S.A. PT Large corporate sample Other financial corporations Not applicable Not applicable LCC1287 54930071D35BVUPC5942 502604751 OPTIMUS-COMUNICACOES S.A PT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1288 507979265 OPWAY  SGPS, SA PT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1289 213800ZWKG61JG7ZCF61 500697370 PETROLEOS PORTUGAL PETROGAL SA PT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1290 259400DRC6WOXNVW8B57 500829993 500829993 90413Z PL EQUITY PINGO DOCE-DISTRIBUIÃ Ã O ALIMENTAR S.A. PT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1291 549300UNIB7M2AXUXS35 PTPTI0AM0006 PTCL TQ EQUITY Portucel S.A. PT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1292 549300FR1FN48IGHR915 PTREL0AM0008 RENE PL Equity REN-Redes Energeticas Nacionais, SGPS, S.A. PT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1293 500246963 REPSOL PORTUGUESA SA PT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1294 5493002X2CCY60HWCU94 500243590 SECIL COMP GERAL CAL CIMENTO SA PT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1295 549300PXZF74GVQM6867 500058580 SONAE INDUSTRIA PRODUCAO COM DER IVADOS DE MADEIRA SA PT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1296 549300EZYIURQ5RGSE56 500278571 SOVENA OILSEEDS PORTUGAL, SA PT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1297 549300KFJPELBPMQH079 500833532 SOVENA PORTUGAL CONSUMER GOODS SA PT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1298 95980020140005813290 505042037 SUMOL+COMPAL MARCAS SA PT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1299 500097488 TEIXEIRA DUARTE ENGENHARIA E CONSTRUCOES SA PT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1300 549300CNE5R74B3XKF57 505266202 UNICER BEBIDAS SA PT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1301 503933139 503933139 3646175Z PL EQUITY UNILEVER JERÃ NIMO MARTINS, LDA. PT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1302 213800IDK8UTYDSFOG74 502544180 VODAFONE PORTUGAL COMUNICACOES P ESSOAIS SA PT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1303 500302200 500302200 0265472D PL EQUITY ZAGOPE  CONSTRUÃ Ã ES E ENGENHARIA S.A. PT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1304 549300VOFQC1SPGTZM19 503039063 ZON TV CABO PORTUGAL SA PT Large corporate sample Non-financial corporations Not applicable Not applicable LCC1305 549300D3EIDZJB62TR20 21183 ORDS QD Equity Ooredoo Q.S.C. QA Large corporate sample Non-financial corporations Not applicable Not applicable LCC1306 549300UKYDM6L8HEPU79 SNP RO EQUITY OMV PETROM S.A. RO Large corporate sample Non-financial corporations Not applicable Not applicable LCC1307 549300F8ZIGJVUPIU797 24297754 Rompetrol Group N.V. (The) RO Large corporate sample Non-financial corporations Not applicable Not applicable LCC1308 GAZP RU Equity Gazprom OAO RU Large corporate sample Non-financial corporations Not applicable Not applicable LCC1309 ROSN RU Equity OJSC Oil Co Rosneft RU Large corporate sample Non-financial corporations Not applicable Not applicable LCC1310 TATN RU Equity Tatneft OAO RU Large corporate sample Non-financial corporations Not applicable Not applicable LCC1311 5493007RN7O98MYBX124 AKTIEBOLAG LINDEX SE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1312 549300UCKT2UK88AG251 SE0000695876 ALFA SS EQUITY Alfa Laval AB SE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1313 549300YECS8HKCIMMB67 SE0000255648 ASSAB SS EQUITY Assa Abloy AB SE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1314 213800T8PC8Q4FYJZR07 5560142720 SE0000122467 ATCOA SS EQUITY Atlas Copco Aktiebolag SE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1315 2138002GW5WN1UYZAO32 55611256900004 BILIA AB SE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1316 549300YJUYJ9A24RXL71 SE0005906922 SE0005906922 Corp BILLERUDKORSNÃ S AB SE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1317 549300ZACGIQHBBMOD20 5560269549 BONN SS EQUITY Bonnier Finans AB SE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1318 213800SE6FV3UDEIEY92 72317831 CAPIO AB SE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1319 549300GU5OHTR1T5IY68 SE0005932225 SE0005932225 Corp Castellum AB SE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1320 549300HCT1WLHEXNLZ18 Dometic Holding AB SE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1321 549300Y3HHZB1ZGFPJ93 ELUXA SS Equity Electrolux AB SE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1322 549300JNPI46XNH0PM97 Fabege AB SE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1323 5493003PZ4F570G3W735 GETINGE AB, SE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1324 529900XKWB408ZZYBF68 GREEN CARGO AB SE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1325 213800YUV362W4E1LP46 H & M Hennes & Mauritz GBC AB SE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1326 54930033BTSY61VHUR49 55601011550004 HALDEX AKTIEBOLAG SE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1327 549300VOTS5OZ82UTG69 SE0005934320 SE0005934320 Corp HEMSÃ  FASTIGHETS AB SE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1328 549300WJFW6ILNI4TA80 5561904771 SE0000103699 HEXAB SS EQUITY Hexagon AB SE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1329 52990080SH3454F0QE68 5560013301 SE0000109290 HOLMB SS EQUITY Holmen AB SE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1330 549300GYQIIJ3UXB7655 SE0001662222 HUSQB SS EQUITY HUSQVARNA AB SE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1331 549300VEBQPHRZBKUX38 556013-8298 XS0795505402 INVEA SS Equity Investor AB SE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1332 529900X0UEM9DOM6FK12 5560452103 SE0000806994 JM SS EQUITY JM AB SE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1333 549300VD6SNNS5N5V183 KORAB INTERNATIONAL AB SE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1334 5493005OXRTBK0WSJN46 5565451217 SE0000549412 KLED SS EQUITY Kungsleden AB SE Large corporate sample Other financial corporations Not applicable Not applicable LCC1335 529900AB08F05L4HWU11 LANTMÃ NNEN EK FÃ R SE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1336 213800NS2XXVRYS7WP40 SE0002683557 LOOMB SS EQUITY Loomis AB SE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1337 549300SNQNTHQLZQON04 5564272812 SE0000221723 MEDAA SS EQUITY Meda AB SE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1338 549300E8NDODRSX29339 5563099158 SE0000412371 MTGB SS EQUITY MODERN TIMES GROUP MTG AB SE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1339 213800WRGLW3CY4MHW53 55603451740004 NCC SE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1340 549300KUJMRC9NW93S96 Nobina sverige AB SE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1341 5493007VGEKBZGZ6PC69 NYNAS AB (PUBL) SE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1342 549300ES84TRW7EWGU35 Perstorp Holding AB SE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1343 549300S2D8BDH1CKLI47 PostNord AB SE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1344 549300MIHCMD8DCSBY41 55607269770034 Preem SE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1345 549300ZHO4JCQQI13M69 556036-0793 SE0000112385 SE0005567088 Corp SAAB AKTIEBOLAG SE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1346 5299008ZUAXN43LVZF54 SAND SS Equity Sandvik AB SE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1347 5299001G94UPTI8C7N54 5566577416 0301536D SS EQUITY Sandvik Treasury AB SE Large corporate sample Other financial corporations Not applicable Not applicable LCC1348 529900AE1FZNUH6EVS39 SE0003366871 SAS SS EQUITY SAS AB SE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1349 529900BZYSUQLQSPNR07 5560840976 SE0000308280 SCVB SS EQUITY Scania CV AB SE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1350 635400TTYKE8EIWDS617 SECUB SS Equity Securitas AB SE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1351 5493004WOSC31U83UG49 5561063834 SKAB SS EQUITY Skanska Financial Services SE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1352 549300MA1BZYJU87BW55 5560339086 SE0000113250 SKAB SS EQUITY Skanska Sverige AB SE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1353 549300X6MQ0GG8BRY481 SKF sverige AB SE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1354 5493002FIVSWBLEV7P15 SÃ DRA SKOGSÃ GARNA EKONOMISK FÃ RENING SE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1355 529900329VS14ZIML164 5560163429 SE0000171100 SSABA SS EQUITY SSAB AB SE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1356 529900J0C48FH28HNQ19 5563137933 SE0000120669 SSABA SS EQUITY SSAB Emea AB SE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1357 213800CWLTI7WZCC2R35 5560010802 1081Z SS EQUITY Stena AB SE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1358 5299005HSK597UX55629 SVEASKOG FÃ RVALTNINGS AKTIEBOLAG SE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1359 549300FW5JDRV1IJ0M67 SCAB SS Equity Svenska Cellulosa AB [SCA] SE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1360 529900ZERGNJBEQEX179 55679708180004 SWEDAVIA AB SWEDAVIA EKONOMI SE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1361 5493005DU3003SGUC166 SWEDISH HOSPITAL PARTNERS AB, SE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1362 529900YVXCGNWAUYZG78 SE0000310336 SWMA SS EQUITY Swedish Match AB SE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1363 213800EKD193RVI9HL76 5564108917 SE0000314304 TEL2B SS EQUITY Tele2 AB SE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1364 549300W9JLPW15XIFM52 556016-0680 XS0435008726 ERICB SS Equity Telefonaktiebolaget LM Ericsson SE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1365 213800FSR9RNDUOTXO25 TLSN SS Equity TeliaSonera AB SE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1366 5493006LU5JO4P7HQ305 THULE HOLDING AB SE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1367 213800XY16PAWG2PAD14 TRELB SS Equity Trelleborg AB SE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1368 5493007LNZSEWN5KTV42 SE0005769270 SE0005769270 Corp Vasakronan SE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1369 549300T5RZ1HA5HZ3109 VATT SS Equity Vattenfall AB SE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1370 549300HGV012CNC8JD22 SE0000115420 VOLVB SS EQUITY Volvo AB SE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1371 54930083GODGBHODQ153 189744 Global A&T Electronics Ltd. SG Large corporate sample Non-financial corporations Not applicable Not applicable LCC1372 33D7DTWH8BNIUWE0IF81 OLAM SP Equity Olam International Ltd SG Large corporate sample Non-financial corporations Not applicable Not applicable LCC1373 7536988Z SK EQUITY Volkswagen Slovakia A.S. SK Large corporate sample Non-financial corporations Not applicable Not applicable LCC1374 549300QOGMPTKB6W7G56 1,07544E+11 USY71548BY95 PTT TB Equity PTT Public Company Limited TH Large corporate sample Non-financial corporations Not applicable Not applicable LCC1375 8RS0AKOLN987042F2V04 NXWA GF Equity 21st Century Fox America, Inc US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1376 LUZQVYP4VS22CLWDAR65 US88579YAF88 MMM SE Equity 3M Company US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1377 HQD377W2YR662HK5JX27 IL08142220 ABT US Equity Abbott Laboratories US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1378 FR5LCKFTG8054YNNRU85 DE5126809 4AB GF Equity AbbVie Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1379 549300T0GJTEK811VI53 WPI US EQUITY Actavis, Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1380 549300QKBENKLBXQ8968 PA724325 AET US Equity Aetna Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1381 LYOM0B2GCF1JWXK5ZG04 AGCO UN Equity AGCO Corporation US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1382 QUIX8Y7A2WP0XRMW7G29 A UN Equity Agilent Technologies, Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1383 9PO87UV78U1JHLR68X04 8685 JT Equity AIG Financial Products Corp. US Large corporate sample Other financial corporations Not applicable Not applicable LCC1384 7QEON6Y1RL5XR3R1W237 APD US Equity Air Products & Chemicals Inc US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1385 ABPN11VOHLHX6QR7XQ48 AA US Equity Alcoa Inc US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1386 XSGZFLO9YTNO9VCQV219 MO US Equity Altria Group Inc US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1387 ZXTILKJKG63JELOEG630 DE2620453 AMZN US Equity Amazon.com, Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1388 IWUQB36BXD6OWD6X4T14 DE0332421 AAL UW Equity American Airlines, Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1389 B6Q2VFHD1797Q7NZ3E43 CAC0951492 7267 JT Equity American Honda Finance Corporation US Large corporate sample Other financial corporations Not applicable Not applicable LCC1390 5493006ORUSIL88JOE18 AMT US Equity American Tower Corp [ex- American Tower System] US Large corporate sample Other financial corporations Not applicable Not applicable LCC1391 549300D3L3G0R4U4VT04 APH US Equity Amphenol Corporation US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1392 B78FQ7XBQFLP4AYJ6F79 APC US Equity Anadarko Petroleum Corp US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1393 72ZZ1XRHOOU9P9X16K08 APA US Equity Apache Corp US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1394 HWUPKR0MPOU8FGXBT394 CAC0806592 AAPL US Equity Apple Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1395 42YMHYH0XMHJEXDUB065 ARAMARK Corporation US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1396 W47HVZ7Q6FXL86RELH91 DE0717711 ACI US Equity Arch Coal, Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1397 549300LO13MQ9HYSTR83 DE0152524 ADM US Equity Archer-Daniels-Midland Company US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1398 0C0SZC7H22UWI2NA3R46 ARRS UW Equity Arris Group, Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1399 549300YNNLBXT8N8R512 NYCARREUS ARW US Equity Arrow Electronics, Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1400 6O4MRU8C1MS0K34UQF79 KY0580261 ASH US Equity Ashland Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1401 549300Z40J86GGSTL398 DE2018584 T* MM Equity AT&T Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1402 QVLWEGTD2S8GJMO8D383 ATO US Equity Atmos Energy Corp US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1403 HGBOLILQXWER4SAL2I23 ADP US Equity Automatic Data Processing US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1404 GA3JGKJ41LJKXDN23E90 Autozone Inc US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1405 XN8R4HH1TVC1XOCL5P21 CAR US EQUITY Avis Budget Car Rental LLC US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1406 XJI53DCPL7QABOWK4Z75 NYCAVNTUS AVT US Equity Avnet, Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1407 5493007RY69UEB1F1B45 AVP US Equity Avon Products, Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1408 MF62XBVMNYTYMC18DL76 DE2416636 BA/ LN Equity BAE Systems Holdings Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1409 BHI US EQUITY Baker Hughes Inc US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1410 EWRDABCN7XBHM37LIA98 DE2072335 Beam Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1411 HL5XPTVRV0O8TUN5LL90 MN1K-1056 BBY US Equity Best Buy Co., Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1412 KK5MZM9DIXLXZL9DZL15 DE2322568 BMW HB Equity BMW US Capital, LLC US Large corporate sample Other financial corporations Not applicable Not applicable LCC1413 549300DSFX2IE88NSX47 BWA US Equity BorgWarner Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1414 Y6ZDD9FP4P8JSSJMW954 DE0874815 BSX UN Equity Boston Scientific Corporation US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1415 549300GMUCJ08527GQ81 IN182869-107 BP/ LN Equity BP Corporation North America Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1416 549300YYMNSW7KWZH127 BP/ LN Equity BP Products North America Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1417 HLYYNH7UQUORYSJQCN42 BMY US EQUITY Bristol Myers Squibb Co US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1418 5493007M0RIN8HY3MM77 BG US Equity Bunge Limited US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1419 Y7ET3D9SDOFUZ515FE28 DE0799956 CA US Equity CA, Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1420 43R4VPJBXTU2O15HEF41 Calpine Corp US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1421 5493007JDSMX8Z5Z1902 CPB US Equity Campbell Soup Company US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1422 CCU46N3GJMF4OK4N7U60 OH535613 CAH US Equity Cardinal Health, Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1423 QXZYQNMR4JZ5RIRN4T31 3091Z US Equity Cargill Inc US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1424 EDBQKYOPJUCJKLOJDE72 DE0921323 CAT SE Equity Caterpillar Financial Services Corporation US Large corporate sample Other financial corporations Not applicable Not applicable LCC1425 WRJR7GS4GTRECRRTVX92 CAT US EQUITY Caterpillar Inc US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1426 5KYC8KF17ROCY24M3H09 DE2106821 C5S GM Equity CBS Corporation US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1427 CD30XVRLT4QO00B1C706 DE3780476 CE UN Equity Celanese US Holdings LLC US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1428 4SIHMF0MOSTTL8CD0X64 CELG US Equity Celgene Corporation US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1429 21TPXMRRHFKOBHDC8J74 CenterPoint Energy Inc US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1430 8E6NF1YAL0WT6CWXXV93 CSCO US EQUITY Cisco Systems Inc US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1431 549300IA9XFBAGNIBW29 CMS Energy Corp US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1432 B0QU0GIVGFFMCOP5RJ72 DE4789658 CKK GB Equity Coca-Cola Enterprises, Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1433 2V9V7M0RUQG9M2J4IC47 Colfax Corp US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1434 YMEGZFW4SBUSS5BQXF88 DE0156313 CL US Equity Colgate-Palmolive Company US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1435 51M0QTTNCGUN7KFCFZ59 PA3039985 CTP GB Equity Comcast Corporation US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1436 549300OQS2LO07ZJ7N73 DE0406521 CMC US Equity Commercial Metals Company US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1437 6113F6JQLWIUGTBN1L36 CSC US equity Computer Sciences Corp US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1438 54930035UDEIH090K650 DE0818944 CAG US Equity ConAgra Foods, Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1439 SYHS7HRDXLL4I0IQ8776 CXO US EQUITY Concho Resources Inc US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1440 6VJJ5GQWIRDQ06DUXG89 DE0064324 COP US Equity ConocoPhillips Company US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1441 549300JK3KH8PWM3B226 DE2277631 CNX UN Equity CONSOL Energy Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1442 29DX7H14B9S6O3FD6V18 CTO GM Equity Costco Wholesale Corporation US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1443 549300BO9IWPF3S48F93 COTY US EQUITY Coty Inc US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1444 TVRMNZKRGA8LPW6XPG60 Cox Enterprises Inc US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1445 RPPGGRL1J75WGF2DFO04 PA3337938 CCK US Equity Crown Americas LLC US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1446 ZUNI8PYC725B6H8JU438 IN194062-043 CMI UN Equity Cummins Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1447 S4BKK9OTCEWQ3YHPFM11 DHR US EQUITY Danaher Corp US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1448 PWFTNG3EI0Y73OXWDH08 DE US EQUITY Deere & Co US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1449 3E70L4WYANTIWWIPHC81 DELL US EQUITY Dell Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1450 Q2CCMS6R0AS67HJMBN42 DAL US EQUITY Delta Air Lines Inc US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1451 54930042348RKR3ZPN35 DE2155705 DVN US Equity Devon Energy Corporation US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1452 F14FQJ2EEHW5VPYUHL14 DO US Equity Diamond Offshore Drilling, Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1453 549300Z1UGYT5725XB67 DE3535468 DTV TQ Equity DIRECTV Holdings LLC US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1454 ILUL7B6Z54MRYCF6H308 D US EQUITY Dominion Resources Inc US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1455 549300FMC2ALGA7N9E80 DE0412823 DOV UN Equity Dover Corporation US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1456 ZQUIP1CSZO8LXRBSOU78 DOW US EQUITY Dow Chemical Co US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1457 549300IX8SD6XXD71I78 DTE US EQUITY DTE Energy Co US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1458 FDPVHDGJ1IQZFK9KH630 DE2345566 EMN UN Equity Eastman Chemical Company US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1459 0NZWDMRCE180888QQE14 ETN US EQUITY Eaton Corp US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1460 OML71K8X303XQONU6T67 DE2871352 EBAY US Equity eBay Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1461 FRDRIPF3EKNDJ2CQJL29 LLY US EQUITY Eli Lilly & Co US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1462 FGLT0EWZSUIRRITFOA30 EMR UN Equity Emerson Electric Co. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1463 GHFPUH0OZ5JLGJXWCO16 ESV UN Equity ENSCO International Incorporated US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1464 4XM3TW50JULSLG8BNC79 ETR US EQUITY Entergy Corp US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1465 549300EVUN2BTLJ3GT74 DE2911438 EQIX US Equity Equinix, Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1466 549300RO2XES74KQGG63 XLS US EQUITY Exelis Inc US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1467 3SOUA6IRML7435B56G12 EXC US EQUITY Exelon Corp US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1468 CI7MUJI4USF3V0NJ1H64 WA601975803 EXPE UW Equity Expedia, Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1469 J3WHBG0MTS7O8ZVMDC91 NJ3793794100 XOM US Equity Exxon Mobil Corporation US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1470 549300E707U7WNPZN687 FDX US EQUITY FedEx Corp US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1471 6WQI0GK1PRFVBA061U48 GA0110597 FIS UN Equity Fidelity National Information Services, Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1472 549300NPYMLM4NHTOF27 First Solar Inc US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1473 549300SVYJS666PQJH88 OH953140 FE US Equity FirstEnergy Corp. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1474 6Y0GK87T6V7NJKZJVM41 NYCDRRCUS FLS US Equity Flowserve Corporation US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1475 CQ7WZ4NOFWT7FAE6Q943 FLR US EQUITY Fluor Corp US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1476 CKDHZ2X64EEBQCSP7013 FMC US Equity FMC Corporation US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1477 EMQFUEY7DV1MVNKAUT87 DE3315658 FTI US Equity FMC Technologies, Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1478 20S05OYHG0MQM4VUIC57 F US EQUITY Ford Motor Co US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1479 2MNR4Q42DBL85U7RD221 Forest Oil Corp US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1480 A0WMBJD47C49E2JJOM88 DE4594648 FRE GY Equity Fresenius US Finance I, Inc. US Large corporate sample Other financial corporations Not applicable Not applicable LCC1481 549300FNRIXILI56M704 0196414D US EQUITY Gavilon LLC US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1482 9C1X8XOOTYY2FNYTVH06 GD US EQUITY General Dynamics Corp US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1483 3C7474T6CDKPR9K6YT90 NYCGECYUS GNE FP Equity General Electric Company US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1484 2TGYMUGI08PO8X8L6150 GIS US Equity General Mills, Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1485 549300PDWRZX0BR28B12 DE4717789 GM UN Equity General Motors Holdings LLC US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1486 L2EVHWFHVAQK72TMH265 DE4275413 Georgia-Pacific LLC US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1487 5493002BI0S2ZQUY3437 GT US EQUITY Goodyear Tire & Rubber Co US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1488 7ZW8QJWVPR4P1J1KQY45 GOOG US EQUITY Google Inc US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1489 ENYF8GB5SMQZ25S06U51 DE2681775 HAL UN Equity Halliburton Company US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1490 KAO98FK89NPNNPQGUZ43 DE0497602 HSC US Equity Harsco Corporation US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1491 549300NUB6D2R1ITYR45 HAS US Equity Hasbro, Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1492 549300PD0C69OJ0NLB27 766481Z US EQUITY Hertz Corp US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1493 UASVRYNXNK17ULIGK870 DE0097017 AHC GB Equity Hess Corporation US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1494 WHKXQACZ14C5XRO8LW03 HPQ US EQUITY Hewlett-Packard Co US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1495 5493003STKEZ2S0RNU91 HNZ US EQUITY HJ Heinz Co US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1496 ISRPG12PN4EIEOEMW547 DE2061772 HON UN Equity Honeywell International Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1497 KNX4USFCNGPY45LOCE31 4335 HK Equity Intel Corporation US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1498 VGRQXHF3J8VDLUA7XE92 IBM US EQUITY International Business Machines (IBM Corp) US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1499 F9HV8ZL85LRIQ6D60098 NVC7491-1980 IGT UN Equity International Game Technology US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1500 824LMFJDH41EY779Q875 IP US EQUITY International Paper Co US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1501 5493008IUOJ5VWTRC333 Interpublic Group of Cos US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1502 24F6LSZD18II6ICG6S41 Itron Inc US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1503 YB2O5TUONPB3W1X7WJ88 ITT US EQUITY ITT Corp US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1504 KD833U13JEIGETBW2749 JAH US EQUITY Jarden Corp (fka Alltrista Corp) US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1505 549300XR6O4ACB0KLV08 JFB Firth Rixson, Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1506 E0KSF7PFQ210NWI8Z391 DE UN Equity John Deere Capital Corporation US Large corporate sample Other financial corporations Not applicable Not applicable LCC1507 549300G0CFPGEF6X2043 NJ5106301000 JNJ GQ Equity Johnson & Johnson US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1508 3LB2NG8VUULSCV2NO430 JCI US EQUITY Johnson Controls Inc US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1509 LONOZNOJYIBXOHXWDB86 K US EQUITY Kellogg Co US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1510 AGX0G2MXE54NFNNICD28 KU1 US EQUITY Kentucky Utilities Co US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1511 MP3J6QPYPGN75NVW2S34 KMB UN Equity Kimberly-Clark Corporation US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1512 549300PDHUGWPWGOT525 DE2301470 Kinder Morgan Energy Partners, L.P. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1513 5493005158BXZWGOX572 3097Z US EQUITY Koch Industries Inc US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1514 549300JF6LPRTRJ0FH50 KSS UN Equity Kohl's Corporation US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1515 V1BYR0MM295ZFWYYS367 KRFT US EQUITY Kraft Foods Inc US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1516 GR3KVMWVCR54YWQNXU90 DE0933796 LTD GF Equity L Brands, Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1517 LINE US EQUITY Linn Energy LLC US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1518 5493007B9BM9ZXJINO78 DE4009151 LYV UN Equity Live Nation Entertainment, Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1519 DPRBOZP0K5RM2YE8UU08 LMT US EQUITY Lockheed Martin Corp US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1520 WAFCR4OKGSC504WU3E95 NC0087443 LOW UN Equity Lowe's Companies, Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1521 2RTSLGQ89VMY18RHX631 Manitowoc Co Inc US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1522 1FRVQX2CRLGC1XLP5727 DE3395371 MRO US Equity Marathon Oil Corporation US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1523 3BNYRYQHD39K4LCKQF12 DE4750998 MPC UN Equity Marathon Petroleum Corporation US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1524 225YDZ14ZO8E1TXUSU86 DE2798413 MAR US Equity Marriott International, Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1525 54930073HKEO6GZBSS03 4614Z US EQUITY Mars Inc US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1526 549300XMP3KDCKJXIU47 DE0706226 MMC UN Equity Marsh & McLennan Companies, Inc. US Large corporate sample Other financial corporations Not applicable Not applicable LCC1527 5GCSNMQXHEYA1JO8QN11 DE0585027 MAS US Equity Masco Corporation US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1528 AR5L2ODV9HN37376R084 DE3390142 MA US Equity MasterCard Incorporated US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1529 549300VELLG24KHTJ564 DE0673809 MAT US Equity Mattel, Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1530 UE2136O97NLB5BYP9H04 MCD US EQUITY McDonald's Corp US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1531 549300WZWOM80UCFSF54 DE2417015 MCK US Equity McKesson Corporation US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1532 4DL8C98Z5G5IXZLH3578 MWV US Equity MeadWestvaco Corporation US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1533 D56MRZY2INAN94ZONZ37 MDT US EQUITY Medtronic Inc US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1534 4YV9Y5M8S0BRK1RP0397 MRK US EQUITY Merck & Co Inc US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1535 INR2EJN1ERAN0W5ZP974 WA600413485 MSF NA Equity Microsoft Corporation US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1536 54930073LBBH6ZCBE225 TAP US EQUITY Molson Coors Brewing Co US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1537 549300DV9GIB88LZ5P30 VA05501796 KTF GF Equity Mondelez International, Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1538 NONUZEX43GHIPSVDD938 DE3174788 MON US Equity Monsanto Company US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1539 6S552MUG6KGJVEBSEC55 DE0789650 MTLA GF Equity Motorola Solutions, Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1540 MOM4570XTJ5YYX7JKH83 DE2977161 NG/ LN Equity National Grid USA US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1541 549300VSP3RIX7FGDZ51 NEM US EQUITY Newmont Mining Corp US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1542 UMI46YPGBLUE4VGNNT48 NEE UN Equity NextEra Energy Capital Holdings, Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1543 549300Z2ZSKKGUE3J147 NKE US EQUITY Nike Inc US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1544 ZHUWIE4VK4MIYES0UG62 IN2000033100151 NI UN Equity NiSource Finance Corp. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1545 7D6DIU2QXTUJRFNNJA49 CAC1059173 7201 JT Equity Nissan Motor Acceptance Corporation US Large corporate sample Other financial corporations Not applicable Not applicable LCC1546 02VFQXG2D1LR5ZH3K186 NBL UN Equity Noble Energy, Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1547 549300S3IZB5P35KNV16 WA178071138 JWN US Equity Nordstrom, Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1548 RIMU48P07456QXSO0R61 NOC US EQUITY Northrop Grumman Corp US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1549 6B6FQLPMMKB14LX6NY57 Novelis Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1550 549300GGJCRSI2TIEJ46 NUE UN Equity Nucor Corporation US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1551 IM7X0T3ECJW4C1T7ON55 OXY US EQUITY Occidental Petroleum US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1552 52990006VBKYFQMQJX90 KvK 34311273 0000 OILT UD EQUITY Oiltanking Finance B.V. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1553 HKUPACFHSSASQK8HLS17 OMC US EQUITY Omnicom Group US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1554 1Z4GXXU7ZHVWFCD8TV52 DE2457805 ORCL* MM Equity Oracle Corporation US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1555 549300TOPQ8NG4HGVK16 Owens Corning US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1556 PH3S12DWZBHHQKVYZ297 WA177005077 PCAR US Equity PACCAR Financial Corp. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1557 KDTEY8BWE486IKZ3CC07 PCAR US EQUITY Paccar Inc US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1558 SGY07Y7FNYBNLM6Z1M11 OR085297-86 BRK/A US Equity PacifiCorp US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1559 5493002CONDB4N2HKI23 PH US EQUITY Parker Hannifin Corp US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1560 EJCO258LNNVSKAR2JX59 DE2864939 BTU US Equity Peabody Energy Corporation US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1561 FJSUNZKFNQ5YPJ5OT455 NC0198463 PEP SE Equity PepsiCo, Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1562 765LHXWGK1KXCLTFYQ30 PFE US EQUITY Pfizer Inc US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1563 8YQ2GSDWYZXO2EDN3511 PG&E Corp US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1564 HL3H1H2BGXWVG3BSWR90 VA0670281-5 PMI SE Equity Philip Morris International Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1565 TWSEY0NEDUDCKS27AH81 Pinnacle West Capital Corp US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1566 549300N2O26NW4ST6W55 DE0101728 PBI US Equity Pitney Bowes Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1567 5MRSWZYSSE4064ED3F25 Plains Exploration & Production Co LP US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1568 549300BKPEP01R3V6C59 PA284424 PPG UN Equity PPG Industries, Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1569 ZU69GUVJQGZ6Z1UOOO79 PX US EQUITY Praxair Inc US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1570 6S3X7J22E861RNTJSA74 3252Z US EQUITY President & Fellows of Harvard College US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1571 2572IBTT8CCZW6AU4141 PG US EQUITY Procter & Gamble Co US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1572 5PRBRS5FEH7NREC8OR45 NJ0100802453 PRU US Equity Prudential Financial, Inc. US Large corporate sample Other financial corporations Not applicable Not applicable LCC1573 PUSS41EMO3E6XXNV3U28 PEG US EQUITY Public Service Enterprise Group Inc US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1574 123WALMHY1GZXG2YDL90 PVH UN Equity PVH Corp. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1575 8MCWUBXQ0WE04KMXBX50 DE2249088 DGX UN Equity Quest Diagnostics Incorporated US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1576 HO1QNWM0IXBZ0QSMMO20 RL UN Equity Ralph Lauren Corporation US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1577 YR6K3WJN0KKLUPZSNL57 DE0472015 RTN US Equity Raytheon Company US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1578 NKNQHM6BLECKVOQP7O46 RSG US EQUITY Republic Services Group US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1579 PQQ60KVT5SJX0ETQT497 RKT US Equity Rock-Tenn Company US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1580 VH3R4HHBHH12O0EXZJ88 ROK US Equity Rockwell Automation, Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1581 549300LJXD867XMVE759 ROP UN Equity Roper Industries, Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1582 K2NEH8QNVW44JIWK7Z55 C-38863 RCL NO Equity Royal Caribbean Cruises Ltd. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1583 549300TJCKW4BRXPJ474 RPM US Equity RPM International Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1584 549300VXRTBPBK07QT94 0398293Z US EQUITY Ruby Pipeline LLC US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1585 ZXJ6Y2OSPZXIVGRILD15 FL590739250 R US Equity Ryder System, Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1586 549300NKZ6VCN5P3K723 DE2096948 SWY US Equity Safeway Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1587 RLTHESQ0RNFQJWPBJN60 DE2258732 SGMS UW Equity Scientific Games International, Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1588 Q0M0CZB4YN6JZ65WXI09 SEE US EQUITY Sealed Air Corp US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1589 PBBKGKLRK5S5C0Y4T545 CAC1991515 SRE US Equity Sempra Energy US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1590 KAF673KJXD92C8KSLU49 SLGN US EQUITY Silgan Holdings Inc [fka Silgan Corp] US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1591 MR92GTD0MJTTTTQDVG45 DE2360269 Simon Property Group, L.P. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1592 HHWAT5TDOYZMM26KKQ73 SNA US Equity Snap-on Incorporated US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1593 549300FC3G3YU2FBZD92 Southern Co US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1594 EFWMP121W54QV9MGOP87 DE4116263 SWN US Equity Southwestern Energy Company US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1595 P761FCI0CPOG24I8JE10 SPW US Equity SPX Corporation US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1596 549300DJ09SMTO561131 SWK US Equity Stanley Black & Decker, Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1597 XQM2JINI1UL7642TU573 SPLS US Equity Staples, Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1598 5493002F0SC4JTBU5137 MI148492 SYK US Equity Stryker Corporation US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1599 549300TXO070764WUH65 SPWR US EQUITY Sunpower Corp US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1600 YF6ZV0M6AU4FY94MK914 SYMC US Equity Symantec Corporation US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1601 5RGWIFLMGH3YS7KWI652 SYY US Equity Sysco Corporation US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1602 8WDDFXB5T1Z6J0XC1L66 TGT US Equity Target Corporation US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1603 6HL0C5LCIE4TN8UZHL06 DE2980513 TRP UN Equity TC PipeLines, LP US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1604 UUL85LWXB4NGSWWXIQ25 TFX US Equity Teleflex Incorporated US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1605 YAWJZJYEQ7M1SYMOS462 DE2106001 TEX UN Equity Terex Corporation US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1606 CMTK1YBYNLPLIS3QLI53 TSO US EQUITY Tesoro Petroleum US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1607 549300VFZ8XJ9NUPU221 The Estee Lauder Companies US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1608 HCHV7422L5HDJZCRFL38 DE0558016 TMO US Equity Thermo Fisher Scientific Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1609 KNG3XRAA0RHN9H62OK76 TWX US EQUITY Time Warner Inc US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1610 B0I35MLPFXZSE70ASS73 TKR US EQUITY Timken Co US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1611 549300V2JRLO5DIFGE82 DE3058821 DTE GF Equity T-Mobile USA, Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1612 R1JB4KXN77XFCXOQKV49 DE7324254 TRN US Equity Trinity Industries, Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1613 3NWOXIHJSQCX0SM5Z749 DE3589359 TRW US Equity TRW Automotive Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1614 G8NWFN4YP7CR6FOP4886 Tupperware Brands Corp US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1615 WD6L6041MNRW1JE49D58 TSN US Equity Tyson Foods, Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1616 MYF1DAS6G5WY7PRWCU78 DE0945814 ULVR LN Equity Unilever Capital Corporation US Large corporate sample Other financial corporations Not applicable Not applicable LCC1617 K1OQBWM7XEOO08LDNP29 DE0890080 UAL UN Equity United Airlines, Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1618 D01LMJZU09ULLNCY6Z23 UPS US EQUITY United Parcel Service Inc US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1619 JNLUVFYJT1OZSIQ24U47 X UN Equity United States Steel Corporation US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1620 I07WOS4YJ0N7YRFE7309 UTX US EQUITY United Technologies Corp US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1621 549300VSXHFQVR770L55 DE4426189 Univar Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1622 549300BZXZ66F6DTIF20 VA0016487-1 UVV US Equity Universal Corporation US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1623 5493004XNBKB5SFUJI60 DE0932960 AAL UW Equity US Airways, Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1624 KOO0397YRO83WY5MGD97 VRX CT Equity Valeant Pharmaceuticals International US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1625 549300XTO5VR8SKV1V74 VLO US EQUITY Valero Energy Corp US Large corporate sample Other financial corporations Not applicable Not applicable LCC1626 2S72QS2UO2OESLG6Y829 VZ US EQUITY Verizon Communications Inc US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1627 CWAJJ9DJ5Z7P057HV541 VFC US EQUITY VF Corp US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1628 X0ST5BPF0CZG9FE5OV61 VIA US EQUITY Viacom Inc US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1629 549300OBVCU4IRZFZ230 Virgin Media Inc US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1630 CQKUMNNZVDJLRYV2PT43 Virginia Electric & Power Co US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1631 549300JZ4OKEHW3DPJ59 V US Equity Visa Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1632 549300BMOJ05INE4YK86 DE2669712 Vornado Realty L.P. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1633 549300UUPJ2NXDB68M19 DE0911551 VW Credit, Inc. US Large corporate sample Other financial corporations Not applicable Not applicable LCC1634 Y87794H0US1R65VBXU25 WMT US EQUITY Wal-Mart Stores Inc US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1635 7260JQNI6SCF9FIV2392 DIS US EQUITY Walt Disney Co US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1636 IQN3XTJNANI73KWRED03 Walter Energy Inc US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1637 549300YX8JIID70NFS41 WM US EQUITY Waste Management US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1638 3CYEJKBUJZO3UW777J80 DE3797582 WEA Finance LLC US Large corporate sample Other financial corporations Not applicable Not applicable LCC1639 WHENKOULSSK7WUM60H03 WHR US EQUITY Whirlpool Corp US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1640 D3W7PCXCBRQLL17DZ313 World Fuel Services Corp US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1641 T4VNTWMFQ7JQB65L7T35 DE3664441 WYN UN Equity Wyndham Worldwide Corporation US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1642 LGJNMI9GH8XIDG5RCM61 MN37-AA XEL US Equity Xcel Energy Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1643 4KF48RN45X1OO8UBLY20 XRX UN Equity Xerox Corporation US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1644 6EY4K7ZMF9UX1CU6KC79 XIX GF Equity Xilinx, Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1645 549300DF5MV96DRYLQ48 XYL US EQUITY Xylem Inc US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1646 2P2YLDVPES3BXQ1FRB91 DE3343799 ZMH US Equity Zimmer Holdings, Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1647 549300HD9Q1LOC9KLJ48 ZTS UN Equity Zoetis Inc. US Large corporate sample Non-financial corporations Not applicable Not applicable LCC1648 5493007CO5W5OBFG7L21 RETAIL ESTATES NV BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1649 549300QSUNKAEBMYIR16 RAVAGO S.A. BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1650 549300O3SGMD4K45DN61 BE 0404621642 ALCATEL-LUCENT BELL BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1651 54930031IF9XW7PCY637 BE 0403992231 Atlas Copco Airpower BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1652 549300PR82EONF1NKE18 BE 0473566965 BELFIMA BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1653 549300UOBXCS79E82606 BE 0404535431 Belgische Scheepvaartmaatschappij-Compagnie Maritime Belge BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1654 549300VSM2RG55U2QU15 BE 0400853488 BRUSSELS AIRLINES BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1655 5493007ZLRNTTT9B6384 Carrefour Finance SA BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1656 529900P0HVIO92I8AU52 BE 0422362447 COCKERILL MAINTENANCE & INGENIERIE BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1657 549300VWVXR1GOHG0E16 BE 0425702910 COFELY FABRICOM sa BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1658 5493003N7PPOYDZI1G90 BE 0400464795 COMPAGNIE D'ENTREPRISES CFE  AANNEMINGSMAATSCHAPPIJ CFE BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1659 5299009GDDJ20VCTA286 BE 0404411707 CONTINENTAL BENELUX BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1660 549300NF0J86QSGBSV95 BE 0413572663 DELDO AUTOBANDEN BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1661 549300KT827RUL680A73 BE0428741087 D'IETEREN Treasury BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1662 5493000G720YN71E2S86 BE 0435305514 DREDGING INTERNATIONAL BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1663 529900YOYR5FW12UBJ80 BE 0471811661 EDF Luminus BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1664 549300F203XBWYK45D98 BE 0411515075 EmmaÃ ¼s vzw BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1665 529900T3V512W5JEJF78 BE 0406183144 Evonik Degussa Antwerpen BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1666 5493006GOR72R0ZYBN98 BE 0860409202 EXMAR BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1667 52990071WX2UW1WNHC16 BE 0402954628 FLUXYS BELGIUM BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1668 529900RL1B6NSLKU7P45 BE 0821382439 FLUXYS FINANCE BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1669 549300EL1OTYCHBFUV17 BE 0442100363 GDF SUEZ CC SCRL BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1670 549300AS6JDY8GAUB274 BE 0831958211 GDF SUEZ ENERGY MANAGEMENT TRADING BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1671 6IM6CQKADLNCQGUEU352 BE0439255986 GEMS Services SA/NV BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1672 549300UFHGFY5IOON989 BE 0220324117 Gimv BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1673 5493004EAZQ20FYJKT70 BE 0438202052 greif services belgium BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1674 5299004FBX5DGG463D98 BE 0430060188 HERAEUS ELECTRO  NITE INTERNATIONAL BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1675 5493002TTO3072KC6L60 BE 0402220594 Hewlett  Packard Belgium BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1676 549300VI27GGJFIOCP26 BE 0440113348 INTERNATIONAL FINANCE CENTER CFE BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1677 5493002RVRZ1S3CPUI26 BE 0428750985 ION BEAM APPLICATIONS S.A BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1678 54930073JZQL85NE3817 BE 0222343301 IVERLEK BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1679 549300YEC7519H8CBF72 BE 0473587751 J.C. General Services CVBA BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1680 549300U0BLKP6Y8LPX16 BE 0404778426 Katoen Natie BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1681 529900X1VAF3IXDZJ071 LE PEIGNE BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1682 549300ROPVHSEKEMW107 BE 0807049797 LOCORAIL BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1683 549300L6DOLPEQSOI005 BE 0405580655 MATEXI afkorting van MAATSCHAPPIJ TOT EXPLOITATIE IMMOBILIEN BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1684 5493007JS0ZHJVBUWP18 BE 0456810810 MOBISTAR BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1685 549300V3ES7BVGYNRZ58 BE 0413630071 N.V BESIX S.A BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1686 529900P78BT1RIIYWY69 BE 0458885719 NUTRECO CAPITAL BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1687 549300XHGK09MEWMOL68 BE 0419457296 Ontex bvba BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1688 5299009CBE6VJXABZS81 BE 0436410522 RAFFINERIE TIRLEMONTOISE  TIENSE SUIKERRAFFINADERERIJ BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1689 529900P4SONA6KVTRT86 BE 0428343981 RECTICEL INTERNATIONAL SERVICES BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1690 529900LK4T42CNH2U882 BE 0434475767 S.B. MANAGEMENT AND SERVICES BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1691 529900FTYUE9QOXMU884 BE 0434284638 SAINT-GOBAIN BENELUX BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1692 549300CCKFF44A550J72 BE 0400747580 SARENS BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1693 549300JTFH1WHCEMIN40 BE 0407139583 SD WORX BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1694 HB7FFAZI0OMZ8PP8OE26 BE 0413330856 Society for Worldwide Interbank Financial Telecommunication BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1695 213800IS5GA1OZ8RBM85 BE 0473416418 TELENET nv BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1696 529900R7MYQQO8CHR962 BE 0403063902 TOTAL BELGIUM BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1697 5299003N2SCVNU16O909 BE 0403079441 Total Petrochemicals & Refining SA/NV BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1698 549300ZSTW3D1UXOXY91 BE 0412639681 TRACTEBEL ENGINEERING sa BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1699 529900F3AIQECS8ZSV61 UMICORE BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1700 549300J5X4E65PJHE355 BE 0464538245 VPK SERVICES BE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1701 5493002MUOV04NSPT571 2796756-1 RBC INVESTOR SERVICES TRUST CA Large corporate sample Financial corporations other than credit institutions Not applicable Not applicable LCC1702 549300G6ZUFBJVLAJQ46 MERCURIA ENERGY TRADING SA CH Large corporate sample Non-financial corporations Not applicable Not applicable LCC1703 5299009K1FINARYDEC72 RENAULT FINANCE SA CH Large corporate sample Financial corporations other than credit institutions Not applicable Not applicable LCC1704 549300WZRVQERM819Z90 1141987-6 CH02039235685 Schweizerische RÃ ¼ckversicherungs-Gesellschaft AG CH Large corporate sample Financial corporations other than credit institutions Not applicable Not applicable LCC1705 52990031Q7PCTSUSRW11 2820823-9 HRB40498 LBBW Dublin Management GmbH DE Large corporate sample Financial corporations other than credit institutions Not applicable Not applicable LCC1706 529900GHE5268QPEOH13 2537992-6 HRB106727 LIDL IRELAND GMBH DE Large corporate sample Non-financial corporations Not applicable Not applicable LCC1707 529900USFSZYPS075O24 1144838-8 HRB3790 VOLKSWAGEN FINANCIAL SERVICES AG DE Large corporate sample Financial corporations other than credit institutions Not applicable Not applicable LCC1708 549300Y5BJOTCMUYT658 ARCELORMITTAL TREASURY SNC FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC1709 969500KY4MRVCLM9HE48 EDF ENERGIES NOUVELLES FR Large corporate sample Non-financial corporations Not applicable Not applicable LCC1710 529900QI55ZLJVCMPA71 TOTAL CAPITAL FR Large corporate sample Financial corporations other than credit institutions Not applicable Not applicable LCC1711 2138006E2VG89XLORJ06 02366682 - YORKSHIRE WATER SERVICES LIMITED GB Large corporate sample Non-financial corporations Not applicable Not applicable LCC1712 549300BPQYQ838KE1X51 UNIPEC ASIA COMPANY LIMITED HK Large corporate sample Non-financial corporations Not applicable Not applicable LCC1713 213800SKZTSE2L1BII69 THAMES WATER UTILITIES CAYMAN FINANCE LIMITED KY Large corporate sample Non-financial corporations Not applicable Not applicable LCC1714 0YQH6LCEF474UTUV4B96 KvK 34313428 0000 ENEL FINANCE INTERNATIONAL N.V. NL Large corporate sample Non-financial corporations Not applicable Not applicable LCC1715 4ME66GO1Q4T87C52WS37 KvK 33134831 0000 GENERAL ELECTRIC INTERNATIONAL INC US Large corporate sample Non-financial corporations Not applicable Not applicable GGC1 1310Z AR Equity Argentina AR Sovereign sample General Governments Not applicable Not applicable GGC2 1525Z AU Equity Australia AU Sovereign sample General Governments Not applicable Not applicable GGC3 1480Z AV Equity Austria AT Sovereign sample General Governments Not applicable Not applicable GGC4 43886Z BD Equity Bangladesh BD Sovereign sample General Governments Not applicable Not applicable GGC5 111136Z BB Equity Belgium BE Sovereign sample General Governments Not applicable Not applicable GGC6 1323Z BZ Equity Brazil BR Sovereign sample General Governments Not applicable Not applicable GGC7 129225Z BU Equity Bulgaria BG Sovereign sample General Governments Not applicable Not applicable GGC8 80710Z CN Equity Canada CA Sovereign sample General Governments Not applicable Not applicable GGC9 4579 3Z CI Equity Chile CL Sovereign sample General Governments Not applicable Not applicable GGC10 PRCH CH Equity China CN Sovereign sample General Governments Not applicable Not applicable GGC11 1153Z CB Equity Colombia CO Sovereign sample General Governments Not applicable Not applicable GGC12 1040Z CP Equity Czech Republic CZ Sovereign sample General Governments Not applicable Not applicable GGC13 1271Z DC Equity Denmark DK Sovereign sample General Governments Not applicable Not applicable GGC14 1083Z EY Equity Egypt EG Sovereign sample General Governments Not applicable Not applicable GGC15 1000Z ET Equity Estonia EE Sovereign sample General Governments Not applicable Not applicable GGC16 1306Z FH Equity Finland FI Sovereign sample General Governments Not applicable Not applicable GGC17 223727Z FP Equity France FR Sovereign sample General Governments Not applicable Not applicable GGC18 3413Z GR Equity Germany DE Sovereign sample General Governments Not applicable Not applicable GGC19 1004Z GA Equity Greece GR Sovereign sample General Governments Not applicable Not applicable GGC20 1182Z HB Equity Hungary HU Sovereign sample General Governments Not applicable Not applicable GGC21 1504Z IN Equity India IN Sovereign sample General Governments Not applicable Not applicable GGC22 1133Z IJ Equity Indonesia ID Sovereign sample General Governments Not applicable Not applicable GGC23 1266Z ID Equity Ireland IE Sovereign sample General Governments Not applicable Not applicable GGC24 3343943Z IT Equity Israel IL Sovereign sample General Governments Not applicable Not applicable GGC25 2103Z IM Equity Italy IT Sovereign sample General Governments Not applicable Not applicable GGC26 JAPZ JP Equity Japan JP Sovereign sample General Governments Not applicable Not applicable GGC27 1001Z KN Equity Kenya KE Sovereign sample General Governments Not applicable Not applicable GGC28 3344 606Z LR Equity Latvia LV Sovereign sample General Governments Not applicable Not applicable GGC29 1092Z LH Equity Lithuania LT Sovereign sample General Governments Not applicable Not applicable GGC30 1110Z LX Equity Luxembourg LU Sovereign sample General Governments Not applicable Not applicable GGC31 1124Z MK Equity Malaysia MY Sovereign sample General Governments Not applicable Not applicable GGC32 5753Z US Equity Malta MT Sovereign sample General Governments Not applicable Not applicable GGC33 1426Z MM Equity Mexico MX Sovereign sample General Governments Not applicable Not applicable GGC34 1096Z MC Equity Morocco MA Sovereign sample General Governments Not applicable Not applicable GGC35 1533Z NA Equity Netherlands NL Sovereign sample General Governments Not applicable Not applicable GGC36 46443Z NZ Equity New Zealand NZ Sovereign sample General Governments Not applicable Not applicable GGC37 1233Z NO Equity Norway NO Sovereign sample General Governments Not applicable Not applicable GGC38 279379Z PM Equity Philippines PH Sovereign sample General Governments Not applicable Not applicable GGC39 1084Z PW Equity Poland PL Sovereign sample General Governments Not applicable Not applicable GGC40 1174Z PL Equity Portugal PT Sovereign sample General Governments Not applicable Not applicable GGC41 1089Z RO Equity Romania RO Sovereign sample General Governments Not applicable Not applicable GGC42 4458Z RU Equity Russia RU Sovereign sample General Governments Not applicable Not applicable GGC43 3344642Z AB Equity Saudi Arabia SA Sovereign sample General Governments Not applicable Not applicable GGC44 1545Z SP Equity Singapore SG Sovereign sample General Governments Not applicable Not applicable GGC45 1023Z SK Equity Slovakia SK Sovereign sample General Governments Not applicable Not applicable GGC46 1091Z SV Equity Slovenia SI Sovereign sample General Governments Not applicable Not applicable GGC47 50184Z SJ Equity South Africa ZA Sovereign sample General Governments Not applicable Not applicable GGC48 ROKZ KS Equity South Korea KR Sovereign sample General Governments Not applicable Not applicable GGC49 1841Z SM Equity Spain ES Sovereign sample General Governments Not applicable Not applicable GGC50 204283Z EK Equity Sudan SD Sovereign sample General Governments Not applicable Not applicable GGC51 1179Z SS Equity Sweden SE Sovereign sample General Governments Not applicable Not applicable GGC52 344758Z SW Equity Switzerland CH Sovereign sample General Governments Not applicable Not applicable GGC53 116657Z TT Equity Taiwan TW Sovereign sample General Governments Not applicable Not applicable GGC54 1179Z TB Equity Thailand TH Sovereign sample General Governments Not applicable Not applicable GGC55 114144Z TI Equity Turkey TR Sovereign sample General Governments Not applicable Not applicable GGC56 1089Z UZ Equity Ukraine UA Sovereign sample General Governments Not applicable Not applicable GGC57 3344698Z UH Equity United Arab Emirates AE Sovereign sample General Governments Not applicable Not applicable GGC58 6152Z LN Equity United Kingdom GB Sovereign sample General Governments Not applicable Not applicable GGC58 6152Z LN Equity United Kingdom GB Sovereign sample General Governments Not applicable Not applicable GGC59 6152Z LN Equity United States US Sovereign sample General Governments Not applicable Not applicable GGC60 1069Z VC Equity Venezuela VE Sovereign sample General Governments Not applicable Not applicable GGC61 231715Z VN Equity Vietnam VN Sovereign sample General Governments Not applicable Not applicable GGC62 ZTMSNXROF84AHWJNKQ93 INTERNATIONAL BANK FOR RECONSTRUCTION AND DEVELOPMENT US Sovereign sample General Governments Not applicable Not applicable GGC63 QKL54NQY28TCDAI75F60 INTERNATIONAL FINANCE CORPORATION US Sovereign sample General governments Not applicable Not applicable CIC1 BFXS5XCH7N0Y05NIXW11 3531454Z NA EQUITY ABN Amro NL Institutions sample Credit institutions Not applicable Not applicable CIC2 CNE100000Q43 1288 HK EQUITY Agricultural Bank of China CN Institutions sample Credit institutions Not applicable Not applicable CIC3 3U8WV1YX2VMUHH7Z1Q21 IE0000197834 ALBK ID EQUITY ALLIED IRISH BANKS PLC IE Institutions sample Credit institutions Not applicable Not applicable CIC4 5299009N55YRQC69CN08 GRS015013006 ALPHA GA EQUITY Alpha Bank GR Institutions sample Credit institutions Not applicable Not applicable CIC5 JHE42UYNWWTJB8YTTU19 AU000000ANZ3 ANZ AU EQUITY ANZ AU Institutions sample Credit institutions Not applicable Not applicable CIC6 549300CTUU1RFXHQJE44 US0594603039 BBD US EQUITY Banco Bradesco BR Institutions sample Credit institutions Not applicable Not applicable CIC7 JU1U6S0DG9YLT7N8ZV32 PTBCP0AM0007 BCP PL EQUITY BANCO COMERCIAL PORTUGUÃ S, SA (BCP OR MILLENNIUM BCP) PT Institutions sample Credit institutions Not applicable Not applicable CIC8 QE0Q0253K88YAGNPE356 BRBBASACNOR3 BBAS3 BZ EQUITY Banco Do Brasil BR Institutions sample Credit institutions Not applicable Not applicable CIC9 5493006P8PDBI8LC0O96 IT0005002883 BP IM EQUITY Banco Popolare IT Institutions sample Credit institutions Not applicable Not applicable CIC10 9DJT3UXIJIZJI4WXO774 US0605051046 BAC US EQUITY Bank of America Corp. US Institutions sample Credit institutions Not applicable Not applicable CIC11 54930053HGCFWVHYZX42 CNE1000001Z5 3988 HK EQUITY Bank of China CN Institutions sample Credit institutions Not applicable Not applicable CIC12 CNE100000205 3328 HK EQUITY Bank of Communications CN Institutions sample Credit institutions Not applicable Not applicable CIC13 CO6GC26LCGGRTUESIP55 HK0023000190 23 HK EQUITY Bank of East Asia Ltd. HK Institutions sample Credit institutions Not applicable Not applicable CIC14 Q2GQA2KF6XJ24W42G291 IE0030606259 BKIR ID EQUITY BANK OF IRELAND IE Institutions sample Credit institutions Not applicable Not applicable CIC15 NQQ6HPCNCCU6TUTQYE16 CA0636711016 BMO CN EQUITY Bank of Montreal CA Institutions sample Credit institutions Not applicable Not applicable CIC16 WFLLPEPC7FZXENRZV188 US0640581007 BK US EQUITY Bank of New York Mellon Corp. US Institutions sample Credit institutions Not applicable Not applicable CIC17 L3I9ZG2KFGXZ61BMYR72 CA0641491075 BNS CN EQUITY Bank of Nova Scotia CA Institutions sample Credit institutions Not applicable Not applicable CIC18 549300685QG7DJS55M76 ES0113307021 BKIA SM EQUITY Bankia ES Institutions sample Credit institutions Not applicable Not applicable CIC19 VWMYAEQSTOPNV0SUGU82 ES0113679I37 BKT SM EQUITY BANKINTER ES Institutions sample Credit institutions Not applicable Not applicable CIC20 G5GSEF7VJP5I7OUK5573 GB0031348658 BARC LN EQUITY Barclays Plc GB Institutions sample Credit institutions Not applicable Not applicable CIC20 G5GSEF7VJP5I7OUK5573 GB0031348658 BARC LN EQUITY Barclays Plc GB Institutions sample Credit institutions Not applicable Not applicable CIC21 VDYMYTQGZZ6DU0912C88 1103165-5 BLGZ GR EQUITY Bayerische Landesbank DE Institutions sample Credit institutions Not applicable Not applicable CIC22 K8MS7FD7N5Z2WQ51AZ71 ES0113211835 BBVA SM EQUITY BBVA ES Institutions sample Credit institutions Not applicable Not applicable CIC23 A5GWLFH3KM7YV2SFQL84 CCBG BB EQUITY Belfius (Ex-Dexia bank) BE Institutions sample Credit institutions Not applicable Not applicable CIC24 R0MUWSFPU8MPRO8K5P83 FR0000131104 BNP FP EQUITY BNP Paribas FR Institutions sample Credit institutions Not applicable Not applicable CIC25 9695005MSX1OYEMGDF46 3692594z fp equity BPCE FR Institutions sample Credit institutions Not applicable Not applicable CIC26 7CUNS533WID6K7DGFI87 ES0140609019 CABK SM EQUITY CaixaBank ES Institutions sample Credit institutions Not applicable Not applicable CIC27 2IGI19DL77OX0HC3ZE78 CA1360691010 CM CN EQUITY Canadian Imperial Bank of Commerce CA Institutions sample Credit institutions Not applicable Not applicable CIC28 CNE1000001Q4 998 HK EQUITY China CITIC Bank CN Institutions sample Credit institutions Not applicable Not applicable CIC29 5493001KQW6DM7KEDR62 CNE1000002H1 939 HK EQUITY China Construction CN Institutions sample Credit institutions Not applicable Not applicable CIC30 CNE100000SL4 601818 CH EQUITY China Everbright Bank CN Institutions sample Credit institutions Not applicable Not applicable CIC31 549300MKO5B60FFIHF58 CNE1000002M1 3968 HK EQUITY China Merchants Bank CN Institutions sample Credit institutions Not applicable Not applicable CIC32 549300HBUGSQD1VCXG94 CNE100000HF9 1988 HK EQUITY China Minsheng Banking Corp., Ltd. CN Institutions sample Credit institutions Not applicable Not applicable CIC33 6SHGI4ZSSLCXXQSBB395 US1729674242 C US EQUITY Citigroup US Institutions sample Credit institutions Not applicable Not applicable CIC34 851WYGNLUQLFZBSYGB56 1106139-7 DE000CBK1001 CBK GY EQUITY Commerzbank DE Institutions sample Credit institutions Not applicable Not applicable CIC35 MSFSBD3QN1GSN7Q6C537 AU000000CBA7 CBA AU EQUITY Commonwealth AU Institutions sample Credit institutions Not applicable Not applicable CIC36 969500TJ5KRTCJQWXH05 FR0000045072 ACA FP EQUITY CrÃ ©dit Agricole FR Institutions sample Credit institutions Not applicable Not applicable CIC37 9695000CG7B84NLR5984 CMUT FP EQUITY CrÃ ©dit Mutuel FR Institutions sample Credit institutions Not applicable Not applicable CIC38 ANGGYXNX0JLX3X63JN86 CH0012138530 CSGN VX EQUITY Credit Suisse CH Institutions sample Credit institutions Not applicable Not applicable CIC39 MAES062Z21O4RZ2U7M96 DK0010274414 DANSKE DC EQUITY Danske Bank DK Institutions sample Credit institutions Not applicable Not applicable CIC40 7LTWFZYICNSX8D621K86 1106989-5 DE0005140008 DBk GY EQUITY Deutsche Bank DE Institutions sample Credit institutions Not applicable Not applicable CIC41 549300GKFG0RYRRQ1414 NO0010031479 DNB NO EQUITY DNB NOR NO Institutions sample Credit institutions Not applicable Not applicable CIC42 529900HNOAA1KXQJUQ27 1107041-4 DE0008343104 DGBK GR EQUITY DZ BANK AG Deutsche Zentral-Genossenschaftsbank DE Institutions sample Credit institutions Not applicable Not applicable CIC43 JEUVK5RWVJEN8W0C9M24 GRS323003004 EUROB GA EQUITY EFG EUROBANK ERGASIAS GR Institutions sample Credit institutions Not applicable Not applicable CIC44 PQOH26KWDF7CG10L6792 AT0000652011 EBS AV EQUITY Erste Group Bank AG AT Institutions sample Credit institutions Not applicable Not applicable CIC45 549300GGF3CSCFS5UT61 PTBES0AM0007 BES PL EQUITY ESPÃ RITO SANTO FINANCIAL GROUP, SA (ESFG) PT Institutions sample Credit institutions Not applicable Not applicable CIC46 THRNG6BD57P9QWTQLG42 US3167731005 FITB US EQUITY Fifth Third Bancorp US Institutions sample Credit institutions Not applicable Not applicable CIC47 784F5XWPLTWKTBV3E584 US38141G1040 GS US EQUITY Goldman Sachs Group US Institutions sample Credit institutions Not applicable Not applicable CIC48 MLU0ZO3ML4LN2LL2TL39 GB0005405286 HSBA LN EQUITY HSBC Holdings GB Institutions sample Credit institutions Not applicable Not applicable CIC48 MLU0ZO3ML4LN2LL2TL39 GB0005405286 HSBA LN EQUITY HSBC Holdings GB Institutions sample Credit institutions Not applicable Not applicable CIC49 CNE000001QZ7 601166 CH EQUITY Industrial Bank of China CN Institutions sample Credit institutions Not applicable Not applicable CIC50 5493002ERZU2K9PZDL40 CNE1000003G1 1398 HK EQUITY Industrial Commercial Bank of China CN Institutions sample Credit institutions Not applicable Not applicable CIC51 3TK20IVIUJ8J3ZU0QE75 NL0000303600 INGA NA EQUITY ING NL Institutions sample Credit institutions Not applicable Not applicable CIC52 2W8N8UU78PMDQKZENC08 IT0000072618 ISP IM EQUITY Intesa IT Institutions sample Credit institutions Not applicable Not applicable CIC53 635400DTNHVYGZODKQ93 ILOA ID EQUITY Permanent TSB Group Holdings Plc IE Institutions sample Credit institutions Not applicable Not applicable CIC54 BZO2P8KHO2O10H5QQ663 BRITUBACNPR1 ITUB4 BZ EQUITY ItaÃ º Unibanco Holding BR Institutions sample Credit institutions Not applicable Not applicable CIC55 8I5DZWZKVSZI1NUHU748 US46625H1005 JPM US EQUITY JPMorgan Chase & Co. US Institutions sample Credit institutions Not applicable Not applicable CIC56 3M5E1GQGKL17HI6CPN30 DK0010307958 JYSK DC EQUITY Jyske Bank DK Institutions sample Credit institutions Not applicable Not applicable CIC57 213800X3Q9LSAKRUWY91 BE0003565737 KBC BB EQUITY KBC BE Institutions sample Credit institutions Not applicable Not applicable CIC58 549300XXMOJSIW8P4769 KR7060000007 060000 KS EQUITY Kookmin Bank KR Institutions sample Credit institutions Not applicable Not applicable CIC59 B81CK4ESI35472RHJ606 1001144-3 2525Z GR EQUITY Landesbank Baden-WÃ ¼rttemberg DE Institutions sample Credit institutions Not applicable Not applicable CIC60 549300PPXHEU2JF0AM85 GB0008706128 LLOY LN EQUITY Lloyds Banking Group GB Institutions sample Credit institutions Not applicable Not applicable CIC60 549300PPXHEU2JF0AM85 GB0008706128 LLOY LN EQUITY Lloyds Banking Group GB Institutions sample Credit institutions Not applicable Not applicable CIC61 4ZHCHI4KYZG2WVRT8631 AU000000MQG1 MQG AU EQUITY Macquarie AU Institutions sample Credit institutions Not applicable Not applicable CIC62 PSNL19R2RXX5U3QWHI44 IT0000062957 mb im equity Mediobanca SpA IT Institutions sample Credit institutions Not applicable Not applicable CIC63 JP3902900004 8306 JP EQUITY Mitsubishi UFJ Financial Group JP Institutions sample Credit institutions Not applicable Not applicable CIC64 RB0PEZSDGCO3JS6CEU02 JP3885780001 8411 JP EQUITY Mizuho Financial Group JP Institutions sample Credit institutions Not applicable Not applicable CIC65 J4CP7MHCXR8DAQMKIL78 IT0001334587 BMPS IM EQUITY Monte Dei Paschi IT Institutions sample Credit institutions Not applicable Not applicable CIC66 IGJSJL3JD5P30I6NJZ34 US6174464486 MS US EQUITY Morgan Stanley US Institutions sample Credit institutions Not applicable Not applicable CIC67 F8SB4JFBSYQFRQEH3Z21 AU000000NAB4 NAB AU EQUITY National Australia Bank AU Institutions sample Credit institutions Not applicable Not applicable CIC68 549300XFX12G42QIKN82 0916972D LN EQUITY Nationwide Building Society GB Institutions sample Credit institutions Not applicable Not applicable CIC68 549300XFX12G42QIKN82 0916972D LN EQUITY Nationwide Building Society GB Institutions sample Credit institutions Not applicable Not applicable CIC69 549300B3CEAHYG7K8164 JP3762600009 8604 JP EQUITY Nomura Holdings JP Institutions sample Credit institutions Not applicable Not applicable CIC70 DSNHHQ2B9X5N6OUJ1236 1124864-8 2531Z GR EQUITY Norddeutsche Landesbank DE Institutions sample Credit institutions Not applicable Not applicable CIC71 6SCPQ280AIY8EP3XFW53 SE0000427361 NDA SS EQUITY Nordea SE Institutions sample Credit institutions Not applicable Not applicable CIC72 549300GLF98S992BC502 US6658591044 NTRS US EQUITY Northern Trust Corp. US Institutions sample Credit institutions Not applicable Not applicable CIC73 7437003B5WFBOIEFY714 OP Osuuskunta FI Institutions sample Credit institutions Not applicable Not applicable CIC74 CFGNEKW0P8842LEUIA51 US6934751057 PNC US EQUITY PNC Financial Services Group US Institutions sample Credit institutions Not applicable Not applicable CIC75 DG3RU1DBUFHT4ZF9WN62 682055Z NA EQUITY Rabobank NL Institutions sample Credit institutions Not applicable Not applicable CIC76 EVOYOND2GGP3UHGGE885 AT0000606306 RBI AV EQUITY Raiffeisen Zentralbank Ã sterreich AG AT Institutions sample Credit institutions Not applicable Not applicable CIC77 ES7IP3U3RHIGC71XBU11 CA7800871021 RY CN EQUITY Royal Bank of Canada CA Institutions sample Credit institutions Not applicable Not applicable CIC78 2138005O9XJIJN4JPN90 GB00B7T77214 RBS LN EQUITY Royal Bank of Scotland GB Institutions sample Credit institutions Not applicable Not applicable CIC78 2138005O9XJIJN4JPN90 GB00B7T77214 RBS LN EQUITY Royal Bank of Scotland GB Institutions sample Credit institutions Not applicable Not applicable CIC79 5493006QMFDDMYWIAM13 ES0113900J37 SAN SM EQUITY Santander ES Institutions sample Credit institutions Not applicable Not applicable CIC80 549300WE6TAF5EEWQS81 RU0009029540 SBER RX EQUITY Sberbank RU Institutions sample Credit institutions Not applicable Not applicable CIC81 F3JS33DEI6XQ4ZBPTN86 SE0000148884 SEBA SS EQUITY SEB SE Institutions sample Credit institutions Not applicable Not applicable CIC82 CNE0000011B7 600000 CH EQUITY Shanghai Pudong Development Bank CN Institutions sample Credit institutions Not applicable Not applicable CIC83 O2RNE8IBXP4R0TD8PU41 FR0000130809 GLE FP EQUITY SociÃ ©tÃ © GÃ ©nÃ ©rale FR Institutions sample Credit institutions Not applicable Not applicable CIC84 U4LOSYZ7YG4W3S5F2G91 GB0004082847 STAN LN EQUITY Standard Chartered Group GB Institutions sample Credit institutions Not applicable Not applicable CIC84 U4LOSYZ7YG4W3S5F2G91 GB0004082847 STAN LN EQUITY Standard Chartered Group GB Institutions sample Credit institutions Not applicable Not applicable CIC85 5493001JZ37UBBZF6L49 INE062A01012 SBIN IN EQUITY State Bank of India IN Institutions sample Credit institutions Not applicable Not applicable CIC86 549300ZFEEJ2IP5VME73 US8574771031 STT US EQUITY State Street Corp US Institutions sample Credit institutions Not applicable Not applicable CIC87 JP3890350006 8316 JP EQUITY Sumitomo Mitsui Financial Group JP Institutions sample Credit institutions Not applicable Not applicable CIC88 7E1PDLW1JL6TS0BS1G03 US8679141031 STI US EQUITY SunTrust Banks Inc. US Institutions sample Credit institutions Not applicable Not applicable CIC89 NHBDILHZTYCNBV5UYZ31 SE0000193120 SHBA SS EQUITY Svenska Handelsbanken SE Institutions sample Credit institutions Not applicable Not applicable CIC90 M312WZV08Y7LYUC71685 SE0000242455 SWEDA SS EQUITY Swedbank SE Institutions sample Credit institutions Not applicable Not applicable CIC91 GP5DT10VX1QRQUKVBK64 DK0010311471 SYDB DC EQUITY Sydbank DK Institutions sample Credit institutions Not applicable Not applicable CIC92 NORZ JP EQUITY The Norinchukin Bank JP Institutions sample Credit institutions Not applicable Not applicable CIC93 PT3QB789TSUIDF371261 CA8911605092 TD CN EQUITY Toronto-Dominion Bank CA Institutions sample Credit institutions Not applicable Not applicable CIC94 N1GZ7BBF3NP8GI976H15 US9029733048 USB US EQUITY U.S. Bancorp US Institutions sample Credit institutions Not applicable Not applicable CIC95 81560097964CBDAED282 UBI IM EQUITY UBI Banca IT Institutions sample Credit institutions Not applicable Not applicable CIC96 BFM8T61CT2L1QCEMIK50 CH0024899483 UBSN VX EQUITY UBS CH Institutions sample Credit institutions Not applicable Not applicable CIC97 549300TRUWO2CD2G5692 IT0004781412 UCG IM EQUITY Unicredit IT Institutions sample Credit institutions Not applicable Not applicable CIC98 IO66REGK3RCBAMA8HR66 SG1M31001969 UOB SP EQUITY United Overseas Bank Ltd. SG Institutions sample Credit institutions Not applicable Not applicable CIC99 RU000A0JP5V6 VTBR RX EQUITY VTB Bank RU Institutions sample Credit institutions Not applicable Not applicable CIC100 PBLD0EJDB5FWOLXP3B76 US9497461015 WFC US EQUITY Wells Fargo & Company US Institutions sample Credit institutions Not applicable Not applicable CIC101 EN5TNI6CI43VEPAMHL14 AU000000WBC1 WBC AU EQUITY Westpac AU Institutions sample Credit institutions Not applicable Not applicable CIC102 KR7053000006 053000 ks equity Woori Finance Holding KR Institutions sample Credit institutions Not applicable Not applicable CIC103 2138002Y3WMK6RZS8H90 NATIONAL BANK OF ABU DHABI AE Institutions sample Credit institutions Not applicable Not applicable CIC104 A6NZLYKYN1UV7VVGFX65 BE 0404453574 Argenta Spaarbank NV/SA BE Institutions sample Credit institutions Not applicable Not applicable CIC105 529900WPR59SSV2AOJ29 BE 0414392710 BNP Paribas Fortis Factor BE Institutions sample Credit institutions Not applicable Not applicable CIC106 KGCEPHLVVKVRZYO1T647 BE 0403199702 BNP PARIBAS FORTIS SA/NV BE Institutions sample Credit institutions Not applicable Not applicable CIC107 549300OZ46BRLZ8Y6F65 BE 0429875591 Euroclear Bank SA/NV BE Institutions sample Credit institutions Not applicable Not applicable CIC108 JLS56RAMYQZECFUF2G44 BE 0403200393 ING BELGIUM SA/NV BE Institutions sample Credit institutions Not applicable Not applicable CIC109 5493008QOCP58OLEN998 BE 0404453475 Investar BE Institutions sample Financial corporations other than credit institutions Not applicable Not applicable CIC110 6B2PBRV1FCJDMR45RZ53 BE 0462920226 KBC BANK NV BE Institutions sample Credit institutions Not applicable Not applicable CIC111 Q5BP2UEQ48R75BOTCB92 Ceskoslovenska obchodni banka as CZ Institutions sample Credit institutions Not applicable Not applicable CIC112 KR6LSKV3BTSJRD41IF75 2900164-1 64948242 UNICREDIT CZ/SK PRA CZ Institutions sample Credit institutions Not applicable Not applicable CIC113 2ZCNRR8UK83OBTEK2170 1103210-9 HRB42148 Unicredit Bank AG DE Institutions sample Credit institutions Not applicable Not applicable CIC114 529900GJD3OQLRZCKW37 1134792-9 HRB1819 VOLKSWAGEN BANK GMBH DE Institutions sample Credit institutions Not applicable Not applicable CIC115 CXW2O4H2U3MBVXMY1773 NORDEA BANK FINLAND PLC FI Institutions sample Credit institutions Not applicable Not applicable CIC116 969500VHCVGOH0RM3X42 AXA CORPORATE SOLUTIONS ASSURANCE FR Institutions sample Financial corporations other than credit institutions Not applicable Not applicable CIC117 549300WCGB70D06XZS54 BNP Paribas Securities Services FR Institutions sample Credit institutions Not applicable Not applicable CIC118 1VUV7VQFKUOQSJ21A208 CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK FR Institutions sample Credit institutions Not applicable Not applicable CIC119 F4G136OIPBYND1F41110 DEXIA CREDIT LOCAL FR Institutions sample Credit institutions Not applicable Not applicable CIC120 KX1WK48MPD4Y2NCUIZ63 NATIXIS SA FR Institutions sample Credit institutions Not applicable Not applicable CIC121 QP3XKRKS0CX2T3O07L95 02857033 - CARGILL GLOBAL FUNDING PLC GB Institutions sample Financial corporations other than credit institutions Not applicable Not applicable CIC122 549300ZT0RVWCG8T4L55 03196171 - CLERICAL MEDICAL INVESTMENT GROUP LTD GB Institutions sample Financial corporations other than credit institutions Not applicable Not applicable CIC123 TXDSU46SXBWIGJ8G8E98 00995939 - RBC EUROPE GB Institutions sample Credit institutions Not applicable Not applicable CIC124 0LC1OXN013FUKQASJB58 1466050-0 ROYAL BANK OF CANADA (CHANNEL ISLAND) LIMITED GG Institutions sample Credit institutions Not applicable Not applicable CIC125 2HI3YI5320L3RW6NJ957 1116658-4 THE HONGKONG AND SHA HK Institutions sample Credit institutions Not applicable Not applicable CIC126 N1FBEDJ5J41VKZLO2475 3445100Z ID Equity CITIBANK EUROPE PLC IE Institutions sample Credit institutions Not applicable Not applicable CIC127 HRRVUBV0XN84YQZT6245 XS0227637500 DEPFA BANK PLC-DUBLIN HEAD OFFICE IE Institutions sample Credit institutions Not applicable Not applicable CIC128 EQYXK86SF381Q21S3020 3459384Z LN Equity MERRILL LYNCH INTERNATIONAL BANK LIMITED IE Institutions sample Credit institutions Not applicable Not applicable CIC129 549300F99IL9YJDWH369 1105105-9 HSBC BANK MIDDLE EAST LIMITED JE Institutions sample Credit institutions Not applicable Not applicable CIC130 C3GTMMZIHMY46P4OIX74 1123361-6 019901008846 THE BANK OF TOKYO-MITSUBISHI UFJ LTD-TOKYO HEAD OFFICE JP Institutions sample Credit institutions Not applicable Not applicable CIC131 549300OL514RA0SXJJ44 B9248 CLEARSTREAM BANKING S.A. LU Institutions sample Credit institutions Not applicable Not applicable CIC132 5493006YXS1U5GIHE750 European Investment Bank LU Institutions sample Credit institutions Not applicable Not applicable CIC133 549300X34UUBDEUL1Z91 XHB GR EQUITY HSBC BANK MALTA PLC MT Institutions sample Credit institutions Not applicable Not applicable CIC134 G8ZTNESVNKW4NN761W05 KvK 33170459 0000 ABN AMRO CLEARING BANK NV NL Institutions sample Financial corporations other than credit institutions Not applicable Not applicable CIC135 X3CZP3CK64YBHON1LE12 KvK 33002587 1594 THE ROYAL BANK OF SCOTLAND NV-AMSTERDAM HEAD OFFICE NL Institutions sample Credit institutions Not applicable Not applicable CIC136 HZSN7FQBPO5IEWYIGC72 ANZ BANK NEW ZEALAND LTD-AUCKLAND HEAD OFFICE NZ Institutions sample Credit institutions Not applicable Not applicable CIC137 54930044PULMORCKB765 SAUDI ARABIAN MONETARY AGENCY SA Institutions sample Central banks Not applicable Not applicable CIC138 CWZ8NZDH5SKY12Q4US31 Citibank AS TR Institutions sample Credit institutions Not applicable Not applicable CIC139 B4TYDEB6GKMZO031MB27 Bank of America NA US Institutions sample Credit institutions Not applicable Not applicable CIC140 HPFHU0OQ28E4N0NFVK49 BANK OF NEW YORK MELLON US Institutions sample Credit institutions Not applicable Not applicable CIC141 E57ODZWZ7FF32TWEFA76 Citibank NA US Institutions sample Credit institutions Not applicable Not applicable CIC142 7H6GLXDRUGQFU57RNE97 KvK 33278302 0000 JPMorgan Chase Bank N US Institutions sample Credit institutions Not applicable Not applicable CIC143 571474TGEMMWANRLN572 1203023-5 STATE STREET BANK AND TRUST COMPANY BOSTON  MASSACHUSETTS US Institutions sample Credit institutions Not applicable Not applicable C 102.00  Definition of Low Default Portfolios Portfolio ID Portfolio name Geographical area Exposure class Default status Rating Type of facility Collateralisation status NACE code Sector of counterparty Size of counterparty Collateral type Type of exposures Size of exposure 010 020 030 040 050 060 070 080 090 100 110 120 130 140 LCS0001 Large corporate sample Not applicable Not applicable Non-defaulted Rating 1 Drawn credit facility Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LCS0002 Large corporate sample Not applicable Not applicable Non-defaulted Rating 2 Drawn credit facility Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LCS0003 Large corporate sample Not applicable Not applicable Non-defaulted Rating 3 Drawn credit facility Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LCS0004 Large corporate sample Not applicable Not applicable Non-defaulted Rating 4 Drawn credit facility Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LCS0005 Large corporate sample Not applicable Not applicable Non-defaulted Rating 5 Drawn credit facility Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LCS0006 Large corporate sample Not applicable Not applicable Non-defaulted Rating 6 Drawn credit facility Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LCS0007 Large corporate sample Not applicable Not applicable Non-defaulted Rating 7 Drawn credit facility Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LCS0008 Large corporate sample Not applicable Not applicable Non-defaulted Rating 8 Drawn credit facility Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LCS0009 Large corporate sample Not applicable Not applicable Non-defaulted Rating 9 Drawn credit facility Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LCS00010 Large corporate sample Not applicable Not applicable Non-defaulted Rating 10 Drawn credit facility Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LCS00011 Large corporate sample Not applicable Not applicable Non-defaulted Rating 11 Drawn credit facility Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LCS00012 Large corporate sample Not applicable Not applicable Non-defaulted Rating 12 Drawn credit facility Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LCS00013 Large corporate sample Not applicable Not applicable Non-defaulted Rating 13 Drawn credit facility Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LCS00014 Large corporate sample Not applicable Not applicable Non-defaulted Rating 14 Drawn credit facility Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LCS00015 Large corporate sample Not applicable Not applicable Non-defaulted Rating 15 Drawn credit facility Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LCS00016 Large corporate sample Not applicable Not applicable Non-defaulted Rating 16 Drawn credit facility Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LCS00017 Large corporate sample Not applicable Not applicable Non-defaulted Rating 17 Drawn credit facility Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LCS00018 Large corporate sample Not applicable Not applicable Non-defaulted Rating 18 Drawn credit facility Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LCS00019 Large corporate sample Not applicable Not applicable Non-defaulted Rating 19 Drawn credit facility Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LCS00020 Large corporate sample Not applicable Not applicable Non-defaulted Rating 20 Drawn credit facility Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LCS00021 Large corporate sample Not applicable Not applicable Non-defaulted Rating 21 Drawn credit facility Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LCS00022 Large corporate sample Not applicable Not applicable Non-defaulted Rating 22 Drawn credit facility Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LCS00023 Large corporate sample Not applicable Not applicable Non-defaulted Rating 23 Drawn credit facility Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LCS00024 Large corporate sample Not applicable Not applicable Non-defaulted Rating 24 Drawn credit facility Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LCS00025 Large corporate sample Not applicable Not applicable Non-defaulted Rating 25 Drawn credit facility Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LCS00026 Large corporate sample Not applicable Not applicable Non-defaulted Rating 26 Drawn credit facility Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LCS00027 Large corporate sample Not applicable Not applicable Non-defaulted Rating 27 Drawn credit facility Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LCS00028 Large corporate sample Not applicable Not applicable Non-defaulted Rating 28 Drawn credit facility Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LCS00029 Large corporate sample Not applicable Not applicable Non-defaulted Rating 29 Drawn credit facility Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LCS00030 Large corporate sample Not applicable Not applicable Non-defaulted Rating 30 Drawn credit facility Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LCS00031 Large corporate sample Not applicable Not applicable Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LCS00032 Large corporate sample Not applicable Not applicable Non-defaulted Not applicable Drawn credit facility Exposures without credit protection Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LCS00033 Large corporate sample Not applicable Not applicable Non-defaulted Not applicable Drawn credit facility Exposures with funded credit protection Not applicable Not applicable >EUR 200 mln. Eligible financial collateral Not applicable Not applicable LCS00034 Large corporate sample Not applicable Not applicable Non-defaulted Not applicable Drawn credit facility Exposures with funded credit protection Not applicable Not applicable >EUR 200 mln. Other eligible collateral: Receivables Not applicable Not applicable LCS00035 Large corporate sample Not applicable Not applicable Non-defaulted Not applicable Drawn credit facility Exposures with funded credit protection Not applicable Not applicable >EUR 200 mln. Other eligible collateral: Residential Real estate Not applicable Not applicable LCS00036 Large corporate sample Not applicable Not applicable Non-defaulted Not applicable Drawn credit facility Exposures with funded credit protection Not applicable Not applicable >EUR 200 mln. Other eligible collateral: Commercial Real estate Not applicable Not applicable LCS00037 Large corporate sample Not applicable Not applicable Non-defaulted Not applicable Drawn credit facility Exposures with funded credit protection Not applicable Not applicable >EUR 200 mln. Other eligible collateral: Physical collateral Not applicable Not applicable LCS00038 Large corporate sample Not applicable Not applicable Non-defaulted Not applicable Drawn credit facility Exposures with funded credit protection Not applicable Not applicable >EUR 200 mln. Other funded credit protection Not applicable Not applicable LCS00039 Large corporate sample Not applicable Not applicable Non-defaulted Not applicable Drawn credit facility Exposures with unfunded credit protection Not applicable Not applicable >EUR 200 mln. Unfunded credit protection Not applicable Not applicable LCS00040 Large corporate sample Not applicable Not applicable Non-defaulted Not applicable Undrawn committed revolving credit facility Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LCS00041 Large corporate sample Not applicable Not applicable Non-defaulted Not applicable Undrawn committed term credit facility Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LCS00042 Large corporate sample Not applicable Not applicable Non-defaulted Not applicable Note issuance facility (NIF) and revolving underwriting facility (RUF) Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LCS00043 Large corporate sample Not applicable Not applicable Non-defaulted Not applicable Undrawn committed credit facility Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LCS00044 Large corporate sample Not applicable Not applicable Non-defaulted Not applicable Undrawn uncommitted credit lines Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LCS00045 Large corporate sample Not applicable Not applicable Non-defaulted Not applicable Undrawn purchase commitments for revolving purchased receivables and other low-risk off-balance sheet items Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LCS00046 Large corporate sample Not applicable Not applicable Non-defaulted Not applicable Issued short term letter of credit and other medium-risk off-balance sheet items Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LCS00047 Large corporate sample Not applicable Not applicable Non-defaulted Not applicable Issued warranties and indemnities, guarantees, irrevocable stand-by letter of credit and documentary credit Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LCS00048 Large corporate sample Not applicable Not applicable Non-defaulted Not applicable Other facilities Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LCS00049 Large corporate sample EU Not applicable Non-defaulted Not applicable Not applicable Not applicable Not applicable Non-financial corporations >EUR 200 mln. Not applicable Not applicable Not applicable LCS00050 Large corporate sample EU Not applicable Non-defaulted Not applicable Not applicable Not applicable Not applicable Other financial corporations >EUR 200 mln. Not applicable Not applicable Not applicable LCS00051 Large corporate sample NON-EU Not applicable Non-defaulted Not applicable Not applicable Not applicable Not applicable Non-financial corporations >EUR 200 mln. Not applicable Not applicable Not applicable LCS00052 Large corporate sample NON-EU Not applicable Non-defaulted Not applicable Not applicable Not applicable Not applicable Other financial corporations >EUR 200 mln. Not applicable Not applicable Not applicable LCS00053 Large corporate sample Not applicable Not applicable Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LC00001 Large corporate Not applicable Corporates  Other Non-defaulted Rating 1 Drawn credit facility Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LC00002 Large corporate Not applicable Corporates  Other Non-defaulted Rating 2 Drawn credit facility Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LC00003 Large corporate Not applicable Corporates  Other Non-defaulted Rating 3 Drawn credit facility Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LC00004 Large corporate Not applicable Corporates  Other Non-defaulted Rating 4 Drawn credit facility Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LC00005 Large corporate Not applicable Corporates  Other Non-defaulted Rating 5 Drawn credit facility Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LC00006 Large corporate Not applicable Corporates  Other Non-defaulted Rating 6 Drawn credit facility Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LC00007 Large corporate Not applicable Corporates  Other Non-defaulted Rating 7 Drawn credit facility Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LC00008 Large corporate Not applicable Corporates  Other Non-defaulted Rating 8 Drawn credit facility Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LC00009 Large corporate Not applicable Corporates  Other Non-defaulted Rating 9 Drawn credit facility Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LC00010 Large corporate Not applicable Corporates  Other Non-defaulted Rating 10 Drawn credit facility Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LC00011 Large corporate Not applicable Corporates  Other Non-defaulted Rating 11 Drawn credit facility Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LC00012 Large corporate Not applicable Corporates  Other Non-defaulted Rating 12 Drawn credit facility Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LC00013 Large corporate Not applicable Corporates  Other Non-defaulted Rating 13 Drawn credit facility Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LC00014 Large corporate Not applicable Corporates  Other Non-defaulted Rating 14 Drawn credit facility Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LC00015 Large corporate Not applicable Corporates  Other Non-defaulted Rating 15 Drawn credit facility Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LC00016 Large corporate Not applicable Corporates  Other Non-defaulted Rating 16 Drawn credit facility Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LC00017 Large corporate Not applicable Corporates  Other Non-defaulted Rating 17 Drawn credit facility Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LC00018 Large corporate Not applicable Corporates  Other Non-defaulted Rating 18 Drawn credit facility Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LC00019 Large corporate Not applicable Corporates  Other Non-defaulted Rating 19 Drawn credit facility Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LC00020 Large corporate Not applicable Corporates  Other Non-defaulted Rating 20 Drawn credit facility Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LC00021 Large corporate Not applicable Corporates  Other Non-defaulted Rating 21 Drawn credit facility Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LC00022 Large corporate Not applicable Corporates  Other Non-defaulted Rating 22 Drawn credit facility Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LC00023 Large corporate Not applicable Corporates  Other Non-defaulted Rating 23 Drawn credit facility Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LC00024 Large corporate Not applicable Corporates  Other Non-defaulted Rating 24 Drawn credit facility Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LC00025 Large corporate Not applicable Corporates  Other Non-defaulted Rating 25 Drawn credit facility Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LC00026 Large corporate Not applicable Corporates  Other Non-defaulted Rating 26 Drawn credit facility Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LC00027 Large corporate Not applicable Corporates  Other Non-defaulted Rating 27 Drawn credit facility Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LC00028 Large corporate Not applicable Corporates  Other Non-defaulted Rating 28 Drawn credit facility Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LC00029 Large corporate Not applicable Corporates  Other Non-defaulted Rating 29 Drawn credit facility Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LC00030 Large corporate Not applicable Corporates  Other Non-defaulted Rating 30 Drawn credit facility Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LC00031 Large corporate Not applicable Corporates  Other Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LC00032 Large corporate Not applicable Corporates  Other Non-defaulted Not applicable Drawn credit facility Exposures without credit protection Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LC00033 Large corporate Not applicable Corporates  Other Non-defaulted Not applicable Drawn credit facility Exposures with funded credit protection Not applicable Not applicable >EUR 200 mln. Eligible financial collateral Not applicable Not applicable LC00034 Large corporate Not applicable Corporates  Other Non-defaulted Not applicable Drawn credit facility Exposures with funded credit protection Not applicable Not applicable >EUR 200 mln. Other eligible collateral: Receivables Not applicable Not applicable LC00035 Large corporate Not applicable Corporates  Other Non-defaulted Not applicable Drawn credit facility Exposures with funded credit protection Not applicable Not applicable >EUR 200 mln. Other eligible collateral: Residential Real estate Not applicable Not applicable LC00036 Large corporate Not applicable Corporates  Other Non-defaulted Not applicable Drawn credit facility Exposures with funded credit protection Not applicable Not applicable >EUR 200 mln. Other eligible collateral: Commercial Real estate Not applicable Not applicable LC00037 Large corporate Not applicable Corporates  Other Non-defaulted Not applicable Drawn credit facility Exposures with funded credit protection Not applicable Not applicable >EUR 200 mln. Other eligible collateral: Physical collateral Not applicable Not applicable LC00038 Large corporate Not applicable Corporates  Other Non-defaulted Not applicable Drawn credit facility Exposures with funded credit protection Not applicable Not applicable >EUR 200 mln. Other funded credit protection Not applicable Not applicable LC00039 Large corporate Not applicable Corporates  Other Non-defaulted Not applicable Drawn credit facility Exposures with unfunded credit protection Not applicable Not applicable >EUR 200 mln. Unfunded credit protection Not applicable Not applicable LC00040 Large corporate Not applicable Corporates  Other Non-defaulted Not applicable Undrawn committed revolving credit facility Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LC00041 Large corporate Not applicable Corporates  Other Non-defaulted Not applicable Undrawn committed term credit facility Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LC00042 Large corporate Not applicable Corporates  Other Non-defaulted Not applicable Note issuance facility (NIF) and revolving underwriting facility (RUF) Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LC00043 Large corporate Not applicable Corporates  Other Non-defaulted Not applicable Undrawn committed credit facility Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LC00044 Large corporate Not applicable Corporates  Other Non-defaulted Not applicable Undrawn uncommitted credit lines Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LC00045 Large corporate Not applicable Corporates  Other Non-defaulted Not applicable Undrawn purchase commitments for revolving purchased receivables and other low-risk off-balance sheet items Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LC00046 Large corporate Not applicable Corporates  Other Non-defaulted Not applicable Issued short term letter of credit and other medium-risk off-balance sheet items Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LC00047 Large corporate Not applicable Corporates  Other Non-defaulted Not applicable Issued warranties and indemnities, guarantees, irrevocable stand-by letter of credit and documentary credit Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LC00048 Large corporate Not applicable Corporates  Other Non-defaulted Not applicable Other facilities Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable LC00049 Large corporate EU Corporates  Other Non-defaulted Not applicable Not applicable Not applicable Not applicable Non-financial corporations >EUR 200 mln. Not applicable Not applicable Not applicable LC00050 Large corporate EU Corporates  Other Non-defaulted Not applicable Not applicable Not applicable Not applicable Other financial corporations >EUR 200 mln. Not applicable Not applicable Not applicable LC00051 Large corporate NON-EU Corporates  Other Non-defaulted Not applicable Not applicable Not applicable Not applicable Non-financial corporations >EUR 200 mln. Not applicable Not applicable Not applicable LC00052 Large corporate NON-EU Corporates  Other Non-defaulted Not applicable Not applicable Not applicable Not applicable Other financial corporations >EUR 200 mln. Not applicable Not applicable Not applicable LC00053 Large corporate Not applicable Corporates  Other Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 200 mln. Not applicable Not applicable Not applicable GG00001 Sovereign Not applicable Central governments and central banks Non-defaulted Rating 1 Not applicable Not applicable Not applicable Central banks and central governments Not applicable Not applicable Not applicable Not applicable GG00002 Sovereign Not applicable Central governments and central banks Non-defaulted Rating 2 Not applicable Not applicable Not applicable Central banks and central governments Not applicable Not applicable Not applicable Not applicable GG00003 Sovereign Not applicable Central governments and central banks Non-defaulted Rating 3 Not applicable Not applicable Not applicable Central banks and central governments Not applicable Not applicable Not applicable Not applicable GG00004 Sovereign Not applicable Central governments and central banks Non-defaulted Rating 4 Not applicable Not applicable Not applicable Central banks and central governments Not applicable Not applicable Not applicable Not applicable GG00005 Sovereign Not applicable Central governments and central banks Non-defaulted Rating 5 Not applicable Not applicable Not applicable Central banks and central governments Not applicable Not applicable Not applicable Not applicable GG00006 Sovereign Not applicable Central governments and central banks Non-defaulted Rating 6 Not applicable Not applicable Not applicable Central banks and central governments Not applicable Not applicable Not applicable Not applicable GG00007 Sovereign Not applicable Central governments and central banks Non-defaulted Rating 7 Not applicable Not applicable Not applicable Central banks and central governments Not applicable Not applicable Not applicable Not applicable GG00008 Sovereign Not applicable Central governments and central banks Non-defaulted Rating 8 Not applicable Not applicable Not applicable Central banks and central governments Not applicable Not applicable Not applicable Not applicable GG00009 Sovereign Not applicable Central governments and central banks Non-defaulted Rating 9 Not applicable Not applicable Not applicable Central banks and central governments Not applicable Not applicable Not applicable Not applicable GG00010 Sovereign Not applicable Central governments and central banks Non-defaulted Rating 10 Not applicable Not applicable Not applicable Central banks and central governments Not applicable Not applicable Not applicable Not applicable GG00011 Sovereign Not applicable Central governments and central banks Non-defaulted Rating 11 Not applicable Not applicable Not applicable Central banks and central governments Not applicable Not applicable Not applicable Not applicable GG00012 Sovereign Not applicable Central governments and central banks Non-defaulted Rating 12 Not applicable Not applicable Not applicable Central banks and central governments Not applicable Not applicable Not applicable Not applicable GG00013 Sovereign Not applicable Central governments and central banks Non-defaulted Rating 13 Not applicable Not applicable Not applicable Central banks and central governments Not applicable Not applicable Not applicable Not applicable GG00014 Sovereign Not applicable Central governments and central banks Non-defaulted Rating 14 Not applicable Not applicable Not applicable Central banks and central governments Not applicable Not applicable Not applicable Not applicable GG00015 Sovereign Not applicable Central governments and central banks Non-defaulted Rating 15 Not applicable Not applicable Not applicable Central banks and central governments Not applicable Not applicable Not applicable Not applicable GG00016 Sovereign Not applicable Central governments and central banks Non-defaulted Rating 16 Not applicable Not applicable Not applicable Central banks and central governments Not applicable Not applicable Not applicable Not applicable GG00017 Sovereign Not applicable Central governments and central banks Non-defaulted Rating 17 Not applicable Not applicable Not applicable Central banks and central governments Not applicable Not applicable Not applicable Not applicable GG00018 Sovereign Not applicable Central governments and central banks Non-defaulted Rating 18 Not applicable Not applicable Not applicable Central banks and central governments Not applicable Not applicable Not applicable Not applicable GG00019 Sovereign Not applicable Central governments and central banks Non-defaulted Rating 19 Not applicable Not applicable Not applicable Central banks and central governments Not applicable Not applicable Not applicable Not applicable GG00020 Sovereign Not applicable Central governments and central banks Non-defaulted Rating 20 Not applicable Not applicable Not applicable Central banks and central governments Not applicable Not applicable Not applicable Not applicable GG00021 Sovereign Not applicable Central governments and central banks Non-defaulted Rating 21 Not applicable Not applicable Not applicable Central banks and central governments Not applicable Not applicable Not applicable Not applicable GG00022 Sovereign Not applicable Central governments and central banks Non-defaulted Rating 22 Not applicable Not applicable Not applicable Central banks and central governments Not applicable Not applicable Not applicable Not applicable GG00023 Sovereign Not applicable Central governments and central banks Non-defaulted Rating 23 Not applicable Not applicable Not applicable Central banks and central governments Not applicable Not applicable Not applicable Not applicable GG00024 Sovereign Not applicable Central governments and central banks Non-defaulted Rating 24 Not applicable Not applicable Not applicable Central banks and central governments Not applicable Not applicable Not applicable Not applicable GG00025 Sovereign Not applicable Central governments and central banks Non-defaulted Rating 25 Not applicable Not applicable Not applicable Central banks and central governments Not applicable Not applicable Not applicable Not applicable GG00026 Sovereign Not applicable Central governments and central banks Non-defaulted Rating 26 Not applicable Not applicable Not applicable Central banks and central governments Not applicable Not applicable Not applicable Not applicable GG00027 Sovereign Not applicable Central governments and central banks Non-defaulted Rating 27 Not applicable Not applicable Not applicable Central banks and central governments Not applicable Not applicable Not applicable Not applicable GG00028 Sovereign Not applicable Central governments and central banks Non-defaulted Rating 28 Not applicable Not applicable Not applicable Central banks and central governments Not applicable Not applicable Not applicable Not applicable GG00029 Sovereign Not applicable Central governments and central banks Non-defaulted Rating 29 Not applicable Not applicable Not applicable Central banks and central governments Not applicable Not applicable Not applicable Not applicable GG00030 Sovereign Not applicable Central governments and central banks Non-defaulted Rating 30 Not applicable Not applicable Not applicable Central banks and central governments Not applicable Not applicable Not applicable Not applicable GG00031 Sovereign Not applicable Central governments and central banks Defaulted Not applicable Not applicable Not applicable Not applicable Central banks and central governments Not applicable Not applicable Not applicable Not applicable GG00032 Sovereign Not applicable Central governments and central banks Non-defaulted Not applicable Not applicable Not applicable Not applicable Central banks and central governments Not applicable Not applicable Not applicable Not applicable CI00001 Institutions Not applicable Institutions Non-defaulted Rating 1 Not applicable Not applicable Not applicable Credit institutions Not applicable Not applicable Not applicable Not applicable CI00002 Institutions Not applicable Institutions Non-defaulted Rating 2 Not applicable Not applicable Not applicable Credit institutions Not applicable Not applicable Not applicable Not applicable CI00003 Institutions Not applicable Institutions Non-defaulted Rating 3 Not applicable Not applicable Not applicable Credit institutions Not applicable Not applicable Not applicable Not applicable CI00004 Institutions Not applicable Institutions Non-defaulted Rating 4 Not applicable Not applicable Not applicable Credit institutions Not applicable Not applicable Not applicable Not applicable CI00005 Institutions Not applicable Institutions Non-defaulted Rating 5 Not applicable Not applicable Not applicable Credit institutions Not applicable Not applicable Not applicable Not applicable CI00006 Institutions Not applicable Institutions Non-defaulted Rating 6 Not applicable Not applicable Not applicable Credit institutions Not applicable Not applicable Not applicable Not applicable CI00007 Institutions Not applicable Institutions Non-defaulted Rating 7 Not applicable Not applicable Not applicable Credit institutions Not applicable Not applicable Not applicable Not applicable CI00008 Institutions Not applicable Institutions Non-defaulted Rating 8 Not applicable Not applicable Not applicable Credit institutions Not applicable Not applicable Not applicable Not applicable CI00009 Institutions Not applicable Institutions Non-defaulted Rating 9 Not applicable Not applicable Not applicable Credit institutions Not applicable Not applicable Not applicable Not applicable CI00010 Institutions Not applicable Institutions Non-defaulted Rating 10 Not applicable Not applicable Not applicable Credit institutions Not applicable Not applicable Not applicable Not applicable CI00011 Institutions Not applicable Institutions Non-defaulted Rating 11 Not applicable Not applicable Not applicable Credit institutions Not applicable Not applicable Not applicable Not applicable CI00012 Institutions Not applicable Institutions Non-defaulted Rating 12 Not applicable Not applicable Not applicable Credit institutions Not applicable Not applicable Not applicable Not applicable CI00013 Institutions Not applicable Institutions Non-defaulted Rating 13 Not applicable Not applicable Not applicable Credit institutions Not applicable Not applicable Not applicable Not applicable CI00014 Institutions Not applicable Institutions Non-defaulted Rating 14 Not applicable Not applicable Not applicable Credit institutions Not applicable Not applicable Not applicable Not applicable CI00015 Institutions Not applicable Institutions Non-defaulted Rating 15 Not applicable Not applicable Not applicable Credit institutions Not applicable Not applicable Not applicable Not applicable CI00016 Institutions Not applicable Institutions Non-defaulted Rating 16 Not applicable Not applicable Not applicable Credit institutions Not applicable Not applicable Not applicable Not applicable CI00017 Institutions Not applicable Institutions Non-defaulted Rating 17 Not applicable Not applicable Not applicable Credit institutions Not applicable Not applicable Not applicable Not applicable CI00018 Institutions Not applicable Institutions Non-defaulted Rating 18 Not applicable Not applicable Not applicable Credit institutions Not applicable Not applicable Not applicable Not applicable CI00019 Institutions Not applicable Institutions Non-defaulted Rating 19 Not applicable Not applicable Not applicable Credit institutions Not applicable Not applicable Not applicable Not applicable CI00020 Institutions Not applicable Institutions Non-defaulted Rating 20 Not applicable Not applicable Not applicable Credit institutions Not applicable Not applicable Not applicable Not applicable CI00021 Institutions Not applicable Institutions Non-defaulted Rating 21 Not applicable Not applicable Not applicable Credit institutions Not applicable Not applicable Not applicable Not applicable CI00022 Institutions Not applicable Institutions Non-defaulted Rating 22 Not applicable Not applicable Not applicable Credit institutions Not applicable Not applicable Not applicable Not applicable CI00023 Institutions Not applicable Institutions Non-defaulted Rating 23 Not applicable Not applicable Not applicable Credit institutions Not applicable Not applicable Not applicable Not applicable CI00024 Institutions Not applicable Institutions Non-defaulted Rating 24 Not applicable Not applicable Not applicable Credit institutions Not applicable Not applicable Not applicable Not applicable CI00025 Institutions Not applicable Institutions Non-defaulted Rating 25 Not applicable Not applicable Not applicable Credit institutions Not applicable Not applicable Not applicable Not applicable CI00026 Institutions Not applicable Institutions Non-defaulted Rating 26 Not applicable Not applicable Not applicable Credit institutions Not applicable Not applicable Not applicable Not applicable CI00027 Institutions Not applicable Institutions Non-defaulted Rating 27 Not applicable Not applicable Not applicable Credit institutions Not applicable Not applicable Not applicable Not applicable CI00028 Institutions Not applicable Institutions Non-defaulted Rating 28 Not applicable Not applicable Not applicable Credit institutions Not applicable Not applicable Not applicable Not applicable CI00029 Institutions Not applicable Institutions Non-defaulted Rating 29 Not applicable Not applicable Not applicable Credit institutions Not applicable Not applicable Not applicable Not applicable CI00030 Institutions Not applicable Institutions Non-defaulted Rating 30 Not applicable Not applicable Not applicable Credit institutions Not applicable Not applicable Not applicable Not applicable CI00031 Institutions Not applicable Institutions Defaulted Not applicable Not applicable Not applicable Not applicable Credit institutions Not applicable Not applicable Not applicable Not applicable CI00032 Institutions Not applicable Institutions Non-defaulted Not applicable Not applicable Not applicable Not applicable Credit institutions Not applicable Not applicable Not applicable Not applicable FC00001 Institutions Not applicable Institutions Non-defaulted Rating 1 Not applicable Not applicable Not applicable Other financial corporations Not applicable Not applicable Not applicable Not applicable FC00002 Institutions Not applicable Institutions Non-defaulted Rating 2 Not applicable Not applicable Not applicable Other financial corporations Not applicable Not applicable Not applicable Not applicable FC00003 Institutions Not applicable Institutions Non-defaulted Rating 3 Not applicable Not applicable Not applicable Other financial corporations Not applicable Not applicable Not applicable Not applicable FC00004 Institutions Not applicable Institutions Non-defaulted Rating 4 Not applicable Not applicable Not applicable Other financial corporations Not applicable Not applicable Not applicable Not applicable FC00005 Institutions Not applicable Institutions Non-defaulted Rating 5 Not applicable Not applicable Not applicable Other financial corporations Not applicable Not applicable Not applicable Not applicable FC00006 Institutions Not applicable Institutions Non-defaulted Rating 6 Not applicable Not applicable Not applicable Other financial corporations Not applicable Not applicable Not applicable Not applicable FC00007 Institutions Not applicable Institutions Non-defaulted Rating 7 Not applicable Not applicable Not applicable Other financial corporations Not applicable Not applicable Not applicable Not applicable FC00008 Institutions Not applicable Institutions Non-defaulted Rating 8 Not applicable Not applicable Not applicable Other financial corporations Not applicable Not applicable Not applicable Not applicable FC00009 Institutions Not applicable Institutions Non-defaulted Rating 9 Not applicable Not applicable Not applicable Other financial corporations Not applicable Not applicable Not applicable Not applicable FC00010 Institutions Not applicable Institutions Non-defaulted Rating 10 Not applicable Not applicable Not applicable Other financial corporations Not applicable Not applicable Not applicable Not applicable FC00011 Institutions Not applicable Institutions Non-defaulted Rating 11 Not applicable Not applicable Not applicable Other financial corporations Not applicable Not applicable Not applicable Not applicable FC00012 Institutions Not applicable Institutions Non-defaulted Rating 12 Not applicable Not applicable Not applicable Other financial corporations Not applicable Not applicable Not applicable Not applicable FC00013 Institutions Not applicable Institutions Non-defaulted Rating 13 Not applicable Not applicable Not applicable Other financial corporations Not applicable Not applicable Not applicable Not applicable FC00014 Institutions Not applicable Institutions Non-defaulted Rating 14 Not applicable Not applicable Not applicable Other financial corporations Not applicable Not applicable Not applicable Not applicable FC00015 Institutions Not applicable Institutions Non-defaulted Rating 15 Not applicable Not applicable Not applicable Other financial corporations Not applicable Not applicable Not applicable Not applicable FC00016 Institutions Not applicable Institutions Non-defaulted Rating 16 Not applicable Not applicable Not applicable Other financial corporations Not applicable Not applicable Not applicable Not applicable FC00017 Institutions Not applicable Institutions Non-defaulted Rating 17 Not applicable Not applicable Not applicable Other financial corporations Not applicable Not applicable Not applicable Not applicable FC00018 Institutions Not applicable Institutions Non-defaulted Rating 18 Not applicable Not applicable Not applicable Other financial corporations Not applicable Not applicable Not applicable Not applicable FC00019 Institutions Not applicable Institutions Non-defaulted Rating 19 Not applicable Not applicable Not applicable Other financial corporations Not applicable Not applicable Not applicable Not applicable FC00020 Institutions Not applicable Institutions Non-defaulted Rating 20 Not applicable Not applicable Not applicable Other financial corporations Not applicable Not applicable Not applicable Not applicable FC00021 Institutions Not applicable Institutions Non-defaulted Rating 21 Not applicable Not applicable Not applicable Other financial corporations Not applicable Not applicable Not applicable Not applicable FC00022 Institutions Not applicable Institutions Non-defaulted Rating 22 Not applicable Not applicable Not applicable Other financial corporations Not applicable Not applicable Not applicable Not applicable FC00023 Institutions Not applicable Institutions Non-defaulted Rating 23 Not applicable Not applicable Not applicable Other financial corporations Not applicable Not applicable Not applicable Not applicable FC00024 Institutions Not applicable Institutions Non-defaulted Rating 24 Not applicable Not applicable Not applicable Other financial corporations Not applicable Not applicable Not applicable Not applicable FC00025 Institutions Not applicable Institutions Non-defaulted Rating 25 Not applicable Not applicable Not applicable Other financial corporations Not applicable Not applicable Not applicable Not applicable FC00026 Institutions Not applicable Institutions Non-defaulted Rating 26 Not applicable Not applicable Not applicable Other financial corporations Not applicable Not applicable Not applicable Not applicable FC00027 Institutions Not applicable Institutions Non-defaulted Rating 27 Not applicable Not applicable Not applicable Other financial corporations Not applicable Not applicable Not applicable Not applicable FC00028 Institutions Not applicable Institutions Non-defaulted Rating 28 Not applicable Not applicable Not applicable Other financial corporations Not applicable Not applicable Not applicable Not applicable FC00029 Institutions Not applicable Institutions Non-defaulted Rating 29 Not applicable Not applicable Not applicable Other financial corporations Not applicable Not applicable Not applicable Not applicable FC00030 Institutions Not applicable Institutions Non-defaulted Rating 30 Not applicable Not applicable Not applicable Other financial corporations Not applicable Not applicable Not applicable Not applicable FC00031 Institutions Not applicable Institutions Defaulted Not applicable Not applicable Not applicable Not applicable Other financial corporations Not applicable Not applicable Not applicable Not applicable FC00032 Institutions Not applicable Institutions Non-defaulted Not applicable Not applicable Not applicable Not applicable Other financial corporations Not applicable Not applicable Not applicable Not applicable C 103.00  Definition of High Default Portfolios Portfolio ID Portfolio name Geographical area Exposure class Type of risk Default status Rating Type of facility Collateralisation status NACE code Sector of counterparty Size of counterparty Collateral type Type of exposures Size of exposure Indexed Loan to value range 010 020 030 040 050 060 070 080 090 100 110 120 130 140 150 160 ATCORP0001 CORP Non-defaulted Secured Construction AT Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ATCORP0002 CORP Non-defaulted Secured Other AT Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ATCORP0003 CORP Non-defaulted Secured AT Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable ATCORP0004 CORP Defaulted AT Corporates  Other Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ATCORP0005 CORP Non-defaulted Unsecured Construction AT Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ATCORP0006 CORP Non-defaulted Unsecured Other AT Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ATCORP0007 CORP Non-Defaulted AT Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ATCORP0008 CORP Non-defaulted Secured AT Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable ATCORP0009 CORP Non-defaulted Unsecured AT Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ATMORT0001 Mortgages Non-defaulted ILTV <=25 % AT Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % ATMORT0002 Mortgages Non-defaulted ILTV >25 %,<=50 % AT Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % ATMORT0003 Mortgages Non-defaulted ILTV >50 %,<=75 % AT Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % ATMORT0004 Mortgages Non-defaulted ILTV >75 %,<=100 % AT Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % ATMORT0005 Mortgages Non-defaulted ILTV >100 %,<=125 % AT Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % ATMORT0006 Mortgages Non-defaulted ILTV >125 % AT Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % ATMORT0007 Mortgages Non-defaulted funded CRM AT Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable ATMORT0008 Mortgages Non-defaulted Unfunded CRM AT Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable ATMORT0009 Mortgages Defaulted AT Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable ATMORT0010 Mortgages Non-defaulted AT Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable ATSMEC0001 SMEC Non-defaulted Secured Construction AT Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ATSMEC0002 SMEC Non-defaulted Secured Other AT Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ATSMEC0003 SMEC Non-defaulted Secured AT Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable ATSMEC0004 SMEC Defaulted AT Corporates  SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ATSMEC0005 SMEC Non-defaulted Unsecured Construction AT Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ATSMEC0006 SMEC Non-defaulted Unsecured Other AT Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ATSMEC0007 SMEC Non-defaulted Unsecured AT Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ATSMEC0008 SMEC Non-Defaulted AT Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ATSMEC0009 SMEC Non-defaulted Secured AT Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable ATSMER0001 SMER Non-defaulted Secured Construction AT Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ATSMER0002 SMER Non-defaulted Secured Other AT Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ATSMER0003 SMER Non-defaulted Secured AT Retail  Secured by real estate SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable ATSMER0004 SMER Defaulted AT Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ATSMER0005 SMER Non-defaulted Unsecured Construction AT Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ATSMER0006 SMER Non-defaulted Unsecured Other AT Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ATSMER0007 SMER Non-defaulted Unsecured AT Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ATSMER0008 SMER Non-Defaulted AT Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ATSMER0009 SMER Non-defaulted Secured AT Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable BECORP0001 CORP Non-defaulted Secured Construction BE Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable BECORP0002 CORP Non-defaulted Secured Other BE Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable BECORP0003 CORP Non-defaulted Secured BE Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable BECORP0004 CORP Defaulted BE Corporates  Other Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable BECORP0005 CORP Non-defaulted Unsecured Construction BE Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable BECORP0006 CORP Non-defaulted Unsecured Other BE Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable BECORP0007 CORP Non-Defaulted BE Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable BECORP0008 CORP Non-defaulted Secured BE Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable BECORP0009 CORP Non-defaulted Unsecured BE Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable BEMORT0001 Mortgages Non-defaulted ILTV <=25 % BE Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % BEMORT0002 Mortgages Non-defaulted ILTV >25 %,<=50 % BE Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % BEMORT0003 Mortgages Non-defaulted ILTV >50 %,<=75 % BE Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % BEMORT0004 Mortgages Non-defaulted ILTV >75 %,<=100 % BE Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % BEMORT0005 Mortgages Non-defaulted ILTV >100 %,<=125 % BE Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % BEMORT0006 Mortgages Non-defaulted ILTV >125 % BE Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % BEMORT0007 Mortgages Non-defaulted funded CRM BE Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable BEMORT0008 Mortgages Non-defaulted Unfunded CRM BE Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable BEMORT0009 Mortgages Defaulted BE Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable BEMORT0010 Mortgages Non-defaulted BE Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable BESMEC0001 SMEC Non-defaulted Secured Construction BE Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BESMEC0002 SMEC Non-defaulted Secured Other BE Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BESMEC0003 SMEC Non-defaulted Secured BE Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable BESMEC0004 SMEC Defaulted BE Corporates  SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BESMEC0005 SMEC Non-defaulted Unsecured Construction BE Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BESMEC0006 SMEC Non-defaulted Unsecured Other BE Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BESMEC0007 SMEC Non-defaulted Unsecured BE Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BESMEC0008 SMEC Non-Defaulted BE Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BESMEC0009 SMEC Non-defaulted Secured BE Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable BESMER0001 SMER Non-defaulted Secured Construction BE Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BESMER0002 SMER Non-defaulted Secured Other BE Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BESMER0003 SMER Non-defaulted Secured BE Retail  Secured by real estate SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable BESMER0004 SMER Defaulted BE Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BESMER0005 SMER Non-defaulted Unsecured Construction BE Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BESMER0006 SMER Non-defaulted Unsecured Other BE Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BESMER0007 SMER Non-defaulted Unsecured BE Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BESMER0008 SMER Non-Defaulted BE Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BESMER0009 SMER Non-defaulted Secured BE Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable BGCORP0001 CORP Non-defaulted Secured Construction BG Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable BGCORP0002 CORP Non-defaulted Secured Other BG Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable BGCORP0003 CORP Non-defaulted Secured BG Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable BGCORP0004 CORP Defaulted BG Corporates  Other Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable BGCORP0005 CORP Non-defaulted Unsecured Construction BG Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable BGCORP0006 CORP Non-defaulted Unsecured Other BG Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable BGCORP0007 CORP Non-Defaulted BG Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable BGCORP0008 CORP Non-defaulted Secured BG Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable BGCORP0009 CORP Non-defaulted Unsecured BG Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable BGMORT0001 Mortgages Non-defaulted ILTV <=25 % BG Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % BGMORT0002 Mortgages Non-defaulted ILTV >25 %,<=50 % BG Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % BGMORT0003 Mortgages Non-defaulted ILTV >50 %,<=75 % BG Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % BGMORT0004 Mortgages Non-defaulted ILTV >75 %,<=100 % BG Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % BGMORT0005 Mortgages Non-defaulted ILTV >100 %,<=125 % BG Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % BGMORT0006 Mortgages Non-defaulted ILTV >125 % BG Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % BGMORT0007 Mortgages Non-defaulted funded CRM BG Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable BGMORT0008 Mortgages Non-defaulted Unfunded CRM BG Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable BGMORT0009 Mortgages Defaulted BG Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable BGMORT0010 Mortgages Non-defaulted BG Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable BGSMEC0001 SMEC Non-defaulted Secured Construction BG Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BGSMEC0002 SMEC Non-defaulted Secured Other BG Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BGSMEC0003 SMEC Non-defaulted Secured BG Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable BGSMEC0004 SMEC Defaulted BG Corporates  SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BGSMEC0005 SMEC Non-defaulted Unsecured Construction BG Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BGSMEC0006 SMEC Non-defaulted Unsecured Other BG Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BGSMEC0007 SMEC Non-defaulted Unsecured BG Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BGSMEC0008 SMEC Non-Defaulted BG Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BGSMEC0009 SMEC Non-defaulted Secured BG Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable BGSMER0001 SMER Non-defaulted Secured Construction BG Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BGSMER0002 SMER Non-defaulted Secured Other BG Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BGSMER0003 SMER Non-defaulted Secured BG Retail  Secured by real estate SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable BGSMER0004 SMER Defaulted BG Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BGSMER0005 SMER Non-defaulted Unsecured Construction BG Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BGSMER0006 SMER Non-defaulted Unsecured Other BG Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BGSMER0007 SMER Non-defaulted Unsecured BG Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BGSMER0008 SMER Non-Defaulted BG Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BGSMER0009 SMER Non-defaulted Secured BG Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable CORP0007 CORP Non-Defaulted Not applicable Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable CYCORP0001 CORP Non-defaulted Secured Construction CY Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable CYCORP0002 CORP Non-defaulted Secured Other CY Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable CYCORP0003 CORP Non-defaulted Secured CY Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable CYCORP0004 CORP Defaulted CY Corporates  Other Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable CYCORP0005 CORP Non-defaulted Unsecured Construction CY Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable CYCORP0006 CORP Non-defaulted Unsecured Other CY Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable CYCORP0007 CORP Non-Defaulted CY Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable CYCORP0008 CORP Non-defaulted Secured CY Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable CYCORP0009 CORP Non-defaulted Unsecured CY Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable CYMORT0001 Mortgages Non-defaulted ILTV <=25 % CY Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % CYMORT0002 Mortgages Non-defaulted ILTV >25 %,<=50 % CY Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % CYMORT0003 Mortgages Non-defaulted ILTV >50 %,<=75 % CY Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % CYMORT0004 Mortgages Non-defaulted ILTV >75 %,<=100 % CY Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % CYMORT0005 Mortgages Non-defaulted ILTV >100 %,<=125 % CY Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % CYMORT0006 Mortgages Non-defaulted ILTV >125 % CY Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % CYMORT0007 Mortgages Non-defaulted funded CRM CY Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable CYMORT0008 Mortgages Non-defaulted Unfunded CRM CY Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable CYMORT0009 Mortgages Defaulted CY Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable CYMORT0010 Mortgages Non-defaulted CY Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable CYSMEC0001 SMEC Non-defaulted Secured Construction CY Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CYSMEC0002 SMEC Non-defaulted Secured Other CY Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CYSMEC0003 SMEC Non-defaulted Secured CY Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable CYSMEC0004 SMEC Defaulted CY Corporates  SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CYSMEC0005 SMEC Non-defaulted Unsecured Construction CY Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CYSMEC0006 SMEC Non-defaulted Unsecured Other CY Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CYSMEC0007 SMEC Non-defaulted Unsecured CY Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CYSMEC0008 SMEC Non-Defaulted CY Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CYSMEC0009 SMEC Non-defaulted Secured CY Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable CYSMER0001 SMER Non-defaulted Secured Construction CY Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CYSMER0002 SMER Non-defaulted Secured Other CY Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CYSMER0003 SMER Non-defaulted Secured CY Retail  Secured by real estate SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable CYSMER0004 SMER Defaulted CY Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CYSMER0005 SMER Non-defaulted Unsecured Construction CY Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CYSMER0006 SMER Non-defaulted Unsecured Other CY Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CYSMER0007 SMER Non-defaulted Unsecured CY Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CYSMER0008 SMER Non-Defaulted CY Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CYSMER0009 SMER Non-defaulted Secured CY Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable CZCORP0001 CORP Non-defaulted Secured Construction CZ Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable CZCORP0002 CORP Non-defaulted Secured Other CZ Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable CZCORP0003 CORP Non-defaulted Secured CZ Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable CZCORP0004 CORP Defaulted CZ Corporates  Other Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable CZCORP0005 CORP Non-defaulted Unsecured Construction CZ Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable CZCORP0006 CORP Non-defaulted Unsecured Other CZ Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable CZCORP0007 CORP Non-Defaulted CZ Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable CZCORP0008 CORP Non-defaulted Secured CZ Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable CZCORP0009 CORP Non-defaulted Unsecured CZ Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable CZMORT0001 Mortgages Non-defaulted ILTV <=25 % CZ Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % CZMORT0002 Mortgages Non-defaulted ILTV >25 %,<=50 % CZ Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % CZMORT0003 Mortgages Non-defaulted ILTV >50 %,<=75 % CZ Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % CZMORT0004 Mortgages Non-defaulted ILTV >75 %,<=100 % CZ Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % CZMORT0005 Mortgages Non-defaulted ILTV >100 %,<=125 % CZ Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % CZMORT0006 Mortgages Non-defaulted ILTV >125 % CZ Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % CZMORT0007 Mortgages Non-defaulted funded CRM CZ Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable CZMORT0008 Mortgages Non-defaulted Unfunded CRM CZ Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable CZMORT0009 Mortgages Defaulted CZ Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable CZMORT0010 Mortgages Non-defaulted CZ Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable CZSMEC0001 SMEC Non-defaulted Secured Construction CZ Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CZSMEC0002 SMEC Non-defaulted Secured Other CZ Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CZSMEC0003 SMEC Non-defaulted Secured CZ Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable CZSMEC0004 SMEC Defaulted CZ Corporates  SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CZSMEC0005 SMEC Non-defaulted Unsecured Construction CZ Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CZSMEC0006 SMEC Non-defaulted Unsecured Other CZ Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CZSMEC0007 SMEC Non-defaulted Unsecured CZ Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CZSMEC0008 SMEC Non-Defaulted CZ Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CZSMEC0009 SMEC Non-defaulted Secured CZ Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable CZSMER0001 SMER Non-defaulted Secured Construction CZ Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CZSMER0002 SMER Non-defaulted Secured Other CZ Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CZSMER0003 SMER Non-defaulted Secured CZ Retail  Secured by real estate SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable CZSMER0004 SMER Defaulted CZ Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CZSMER0005 SMER Non-defaulted Unsecured Construction CZ Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CZSMER0006 SMER Non-defaulted Unsecured Other CZ Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CZSMER0007 SMER Non-defaulted Unsecured CZ Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CZSMER0008 SMER Non-Defaulted CZ Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CZSMER0009 SMER Non-defaulted Secured CZ Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable DECORP0001 CORP Non-defaulted Secured Construction DE Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable DECORP0002 CORP Non-defaulted Secured Other DE Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable DECORP0003 CORP Non-defaulted Secured DE Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable DECORP0004 CORP Defaulted DE Corporates  Other Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable DECORP0005 CORP Non-defaulted Unsecured Construction DE Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable DECORP0006 CORP Non-defaulted Unsecured Other DE Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable DECORP0007 CORP Non-Defaulted DE Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable DECORP0008 CORP Non-defaulted Secured DE Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable DECORP0009 CORP Non-defaulted Unsecured DE Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable DEMORT0001 Mortgages Non-defaulted ILTV <=25 % DE Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % DEMORT0002 Mortgages Non-defaulted ILTV >25 %,<=50 % DE Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % DEMORT0003 Mortgages Non-defaulted ILTV >50 %,<=75 % DE Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % DEMORT0004 Mortgages Non-defaulted ILTV >75 %,<=100 % DE Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % DEMORT0005 Mortgages Non-defaulted ILTV >100 %,<=125 % DE Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % DEMORT0006 Mortgages Non-defaulted ILTV >125 % DE Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % DEMORT0007 Mortgages Non-defaulted funded CRM DE Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable DEMORT0008 Mortgages Non-defaulted Unfunded CRM DE Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable DEMORT0009 Mortgages Defaulted DE Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable DEMORT0010 Mortgages Non-defaulted DE Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable DESMEC0001 SMEC Non-defaulted Secured Construction DE Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DESMEC0002 SMEC Non-defaulted Secured Other DE Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DESMEC0003 SMEC Non-defaulted Secured DE Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable DESMEC0004 SMEC Defaulted DE Corporates  SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DESMEC0005 SMEC Non-defaulted Unsecured Construction DE Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DESMEC0006 SMEC Non-defaulted Unsecured Other DE Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DESMEC0007 SMEC Non-defaulted Unsecured DE Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DESMEC0008 SMEC Non-Defaulted DE Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DESMEC0009 SMEC Non-defaulted Secured DE Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable DESMER0001 SMER Non-defaulted Secured Construction DE Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DESMER0002 SMER Non-defaulted Secured Other DE Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DESMER0003 SMER Non-defaulted Secured DE Retail  Secured by real estate SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable DESMER0004 SMER Defaulted DE Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DESMER0005 SMER Non-defaulted Unsecured Construction DE Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DESMER0006 SMER Non-defaulted Unsecured Other DE Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DESMER0007 SMER Non-defaulted Unsecured DE Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DESMER0008 SMER Non-Defaulted DE Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DESMER0009 SMER Non-defaulted Secured DE Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable DKCORP0001 CORP Non-defaulted Secured Construction DK Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable DKCORP0002 CORP Non-defaulted Secured Other DK Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable DKCORP0003 CORP Non-defaulted Secured DK Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable DKCORP0004 CORP Defaulted DK Corporates  Other Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable DKCORP0005 CORP Non-defaulted Unsecured Construction DK Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable DKCORP0006 CORP Non-defaulted Unsecured Other DK Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable DKCORP0007 CORP Non-Defaulted DK Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable DKCORP0008 CORP Non-defaulted Secured DK Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable DKCORP0009 CORP Non-defaulted Unsecured DK Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable DKMORT0001 Mortgages Non-defaulted ILTV <=25 % DK Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % DKMORT0002 Mortgages Non-defaulted ILTV >25 %,<=50 % DK Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % DKMORT0003 Mortgages Non-defaulted ILTV >50 %,<=75 % DK Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % DKMORT0004 Mortgages Non-defaulted ILTV >75 %,<=100 % DK Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % DKMORT0005 Mortgages Non-defaulted ILTV >100 %,<=125 % DK Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % DKMORT0006 Mortgages Non-defaulted ILTV >125 % DK Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % DKMORT0007 Mortgages Non-defaulted funded CRM DK Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable DKMORT0008 Mortgages Non-defaulted Unfunded CRM DK Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable DKMORT0009 Mortgages Defaulted DK Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable DKMORT0010 Mortgages Non-defaulted DK Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable DKSMEC0001 SMEC Non-defaulted Secured Construction DK Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DKSMEC0002 SMEC Non-defaulted Secured Other DK Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DKSMEC0003 SMEC Non-defaulted Secured DK Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable DKSMEC0004 SMEC Defaulted DK Corporates  SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DKSMEC0005 SMEC Non-defaulted Unsecured Construction DK Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DKSMEC0006 SMEC Non-defaulted Unsecured Other DK Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DKSMEC0007 SMEC Non-defaulted Unsecured DK Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DKSMEC0008 SMEC Non-Defaulted DK Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DKSMEC0009 SMEC Non-defaulted Secured DK Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable DKSMER0001 SMER Non-defaulted Secured Construction DK Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DKSMER0002 SMER Non-defaulted Secured Other DK Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DKSMER0003 SMER Non-defaulted Secured DK Retail  Secured by real estate SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable DKSMER0004 SMER Defaulted DK Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DKSMER0005 SMER Non-defaulted Unsecured Construction DK Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DKSMER0006 SMER Non-defaulted Unsecured Other DK Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DKSMER0007 SMER Non-defaulted Unsecured DK Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DKSMER0008 SMER Non-Defaulted DK Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DKSMER0009 SMER Non-defaulted Secured DK Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable EECORP0001 CORP Non-defaulted Secured Construction EE Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable EECORP0002 CORP Non-defaulted Secured Other EE Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable EECORP0003 CORP Non-defaulted Secured EE Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable EECORP0004 CORP Defaulted EE Corporates  Other Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable EECORP0005 CORP Non-defaulted Unsecured Construction EE Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable EECORP0006 CORP Non-defaulted Unsecured Other EE Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable EECORP0007 CORP Non-Defaulted EE Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable EECORP0008 CORP Non-defaulted Secured EE Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable EECORP0009 CORP Non-defaulted Unsecured EE Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable EEMORT0001 Mortgages Non-defaulted ILTV <=25 % EE Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % EEMORT0002 Mortgages Non-defaulted ILTV >25 %,<=50 % EE Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % EEMORT0003 Mortgages Non-defaulted ILTV >50 %,<=75 % EE Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % EEMORT0004 Mortgages Non-defaulted ILTV >75 %,<=100 % EE Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % EEMORT0005 Mortgages Non-defaulted ILTV >100 %,<=125 % EE Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % EEMORT0006 Mortgages Non-defaulted ILTV >125 % EE Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % EEMORT0007 Mortgages Non-defaulted funded CRM EE Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable EEMORT0008 Mortgages Non-defaulted Unfunded CRM EE Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable EEMORT0009 Mortgages Defaulted EE Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable EEMORT0010 Mortgages Non-defaulted EE Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable EESMEC0001 SMEC Non-defaulted Secured Construction EE Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable EESMEC0002 SMEC Non-defaulted Secured Other EE Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable EESMEC0003 SMEC Non-defaulted Secured EE Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable EESMEC0004 SMEC Defaulted EE Corporates  SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable EESMEC0005 SMEC Non-defaulted Unsecured Construction EE Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable EESMEC0006 SMEC Non-defaulted Unsecured Other EE Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable EESMEC0007 SMEC Non-defaulted Unsecured EE Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable EESMEC0008 SMEC Non-Defaulted EE Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable EESMEC0009 SMEC Non-defaulted Secured EE Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable EESMER0001 SMER Non-defaulted Secured Construction EE Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable EESMER0002 SMER Non-defaulted Secured Other EE Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable EESMER0003 SMER Non-defaulted Secured EE Retail  Secured by real estate SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable EESMER0004 SMER Defaulted EE Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable EESMER0005 SMER Non-defaulted Unsecured Construction EE Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable EESMER0006 SMER Non-defaulted Unsecured Other EE Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable EESMER0007 SMER Non-defaulted Unsecured EE Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable EESMER0008 SMER Non-Defaulted EE Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable EESMER0009 SMER Non-defaulted Secured EE Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable ESCORP0001 CORP Non-defaulted Secured Construction ES Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ESCORP0002 CORP Non-defaulted Secured Other ES Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ESCORP0003 CORP Non-defaulted Secured ES Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable ESCORP0004 CORP Defaulted ES Corporates  Other Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ESCORP0005 CORP Non-defaulted Unsecured Construction ES Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ESCORP0006 CORP Non-defaulted Unsecured Other ES Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ESCORP0007 CORP Non-Defaulted ES Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ESCORP0008 CORP Non-defaulted Secured ES Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable ESCORP0009 CORP Non-defaulted Unsecured ES Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ESMORT0001 Mortgages Non-defaulted ILTV <=25 % ES Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % ESMORT0002 Mortgages Non-defaulted ILTV >25 %,<=50 % ES Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % ESMORT0003 Mortgages Non-defaulted ILTV >50 %,<=75 % ES Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % ESMORT0004 Mortgages Non-defaulted ILTV >75 %,<=100 % ES Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % ESMORT0005 Mortgages Non-defaulted ILTV >100 %,<=125 % ES Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % ESMORT0006 Mortgages Non-defaulted ILTV >125 % ES Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % ESMORT0007 Mortgages Non-defaulted funded CRM ES Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable ESMORT0008 Mortgages Non-defaulted Unfunded CRM ES Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable ESMORT0009 Mortgages Defaulted ES Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable ESMORT0010 Mortgages Non-defaulted ES Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable ESSMEC0001 SMEC Non-defaulted Secured Construction ES Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ESSMEC0002 SMEC Non-defaulted Secured Other ES Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ESSMEC0003 SMEC Non-defaulted Secured ES Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable ESSMEC0004 SMEC Defaulted ES Corporates  SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ESSMEC0005 SMEC Non-defaulted Unsecured Construction ES Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ESSMEC0006 SMEC Non-defaulted Unsecured Other ES Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ESSMEC0007 SMEC Non-defaulted Unsecured ES Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ESSMEC0008 SMEC Non-Defaulted ES Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ESSMEC0009 SMEC Non-defaulted Secured ES Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable ESSMER0001 SMER Non-defaulted Secured Construction ES Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ESSMER0002 SMER Non-defaulted Secured Other ES Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ESSMER0003 SMER Non-defaulted Secured ES Retail  Secured by real estate SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable ESSMER0004 SMER Defaulted ES Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ESSMER0005 SMER Non-defaulted Unsecured Construction ES Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ESSMER0006 SMER Non-defaulted Unsecured Other ES Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ESSMER0007 SMER Non-defaulted Unsecured ES Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ESSMER0008 SMER Non-Defaulted ES Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ESSMER0009 SMER Non-defaulted Secured ES Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable FICORP0001 CORP Non-defaulted Secured Construction FI Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable FICORP0002 CORP Non-defaulted Secured Other FI Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable FICORP0003 CORP Non-defaulted Secured FI Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable FICORP0004 CORP Defaulted FI Corporates  Other Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable FICORP0005 CORP Non-defaulted Unsecured Construction FI Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable FICORP0006 CORP Non-defaulted Unsecured Other FI Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable FICORP0007 CORP Non-Defaulted FI Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable FICORP0008 CORP Non-defaulted Secured FI Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable FICORP0009 CORP Non-defaulted Unsecured FI Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable FIMORT0001 Mortgages Non-defaulted ILTV <=25 % FI Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % FIMORT0002 Mortgages Non-defaulted ILTV >25 %,<=50 % FI Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % FIMORT0003 Mortgages Non-defaulted ILTV >50 %,<=75 % FI Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % FIMORT0004 Mortgages Non-defaulted ILTV >75 %,<=100 % FI Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % FIMORT0005 Mortgages Non-defaulted ILTV >100 %,<=125 % FI Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % FIMORT0006 Mortgages Non-defaulted ILTV >125 % FI Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % FIMORT0007 Mortgages Non-defaulted funded CRM FI Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable FIMORT0008 Mortgages Non-defaulted Unfunded CRM FI Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable FIMORT0009 Mortgages Defaulted FI Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable FIMORT0010 Mortgages Non-defaulted FI Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable FISMEC0001 SMEC Non-defaulted Secured Construction FI Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FISMEC0002 SMEC Non-defaulted Secured Other FI Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FISMEC0003 SMEC Non-defaulted Secured FI Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable FISMEC0004 SMEC Defaulted FI Corporates  SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FISMEC0005 SMEC Non-defaulted Unsecured Construction FI Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FISMEC0006 SMEC Non-defaulted Unsecured Other FI Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FISMEC0007 SMEC Non-defaulted Unsecured FI Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FISMEC0008 SMEC Non-Defaulted FI Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FISMEC0009 SMEC Non-defaulted Secured FI Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable FISMER0001 SMER Non-defaulted Secured Construction FI Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FISMER0002 SMER Non-defaulted Secured Other FI Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FISMER0003 SMER Non-defaulted Secured FI Retail  Secured by real estate SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable FISMER0004 SMER Defaulted FI Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FISMER0005 SMER Non-defaulted Unsecured Construction FI Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FISMER0006 SMER Non-defaulted Unsecured Other FI Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FISMER0007 SMER Non-defaulted Unsecured FI Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FISMER0008 SMER Non-Defaulted FI Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FISMER0009 SMER Non-defaulted Secured FI Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable FRCORP0001 CORP Non-defaulted Secured Construction FR Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable FRCORP0002 CORP Non-defaulted Secured Other FR Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable FRCORP0003 CORP Non-defaulted Secured FR Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable FRCORP0004 CORP Defaulted FR Corporates  Other Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable FRCORP0005 CORP Non-defaulted Unsecured Construction FR Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable FRCORP0006 CORP Non-defaulted Unsecured Other FR Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable FRCORP0007 CORP Non-Defaulted FR Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable FRCORP0008 CORP Non-defaulted Secured FR Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable FRCORP0009 CORP Non-defaulted Unsecured FR Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable FRMORT0001 Mortgages Non-defaulted ILTV <=25 % FR Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % FRMORT0002 Mortgages Non-defaulted ILTV >25 %,<=50 % FR Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % FRMORT0003 Mortgages Non-defaulted ILTV >50 %,<=75 % FR Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % FRMORT0004 Mortgages Non-defaulted ILTV >75 %,<=100 % FR Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % FRMORT0005 Mortgages Non-defaulted ILTV >100 %,<=125 % FR Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % FRMORT0006 Mortgages Non-defaulted ILTV >125 % FR Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % FRMORT0007 Mortgages Non-defaulted funded CRM FR Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable FRMORT0008 Mortgages Non-defaulted Unfunded CRM FR Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable FRMORT0009 Mortgages Defaulted FR Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable FRMORT0010 Mortgages Non-defaulted FR Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable FRSMEC0001 SMEC Non-defaulted Secured Construction FR Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FRSMEC0002 SMEC Non-defaulted Secured Other FR Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FRSMEC0003 SMEC Non-defaulted Secured FR Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable FRSMEC0004 SMEC Defaulted FR Corporates  SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FRSMEC0005 SMEC Non-defaulted Unsecured Construction FR Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FRSMEC0006 SMEC Non-defaulted Unsecured Other FR Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FRSMEC0007 SMEC Non-defaulted Unsecured FR Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FRSMEC0008 SMEC Non-Defaulted FR Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FRSMEC0009 SMEC Non-defaulted Secured FR Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable FRSMER0001 SMER Non-defaulted Secured Construction FR Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FRSMER0002 SMER Non-defaulted Secured Other FR Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FRSMER0003 SMER Non-defaulted Secured FR Retail  Secured by real estate SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable FRSMER0004 SMER Defaulted FR Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FRSMER0005 SMER Non-defaulted Unsecured Construction FR Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FRSMER0006 SMER Non-defaulted Unsecured Other FR Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FRSMER0007 SMER Non-defaulted Unsecured FR Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FRSMER0008 SMER Non-Defaulted FR Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FRSMER0009 SMER Non-defaulted Secured FR Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable GBCORP0001 CORP Non-defaulted Secured Construction GB Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable GBCORP0002 CORP Non-defaulted Secured Other GB Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable GBCORP0003 CORP Non-defaulted Secured GB Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable GBCORP0004 CORP Defaulted GB Corporates  Other Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable GBCORP0005 CORP Non-defaulted Unsecured Construction GB Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable GBCORP0006 CORP Non-defaulted Unsecured Other GB Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable GBCORP0007 CORP Non-Defaulted GB Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable GBCORP0008 CORP Non-defaulted Secured GB Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable GBCORP0009 CORP Non-defaulted Unsecured GB Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable GBMORT0001 Mortgages Non-defaulted ILTV <=25 % GB Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % GBMORT0002 Mortgages Non-defaulted ILTV >25 %,<=50 % GB Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % GBMORT0003 Mortgages Non-defaulted ILTV >50 %,<=75 % GB Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % GBMORT0004 Mortgages Non-defaulted ILTV >75 %,<=100 % GB Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % GBMORT0005 Mortgages Non-defaulted ILTV >100 %,<=125 % GB Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % GBMORT0006 Mortgages Non-defaulted ILTV >125 % GB Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % GBMORT0007 Mortgages Non-defaulted funded CRM GB Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable GBMORT0008 Mortgages Non-defaulted Unfunded CRM GB Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable GBMORT0009 Mortgages Defaulted GB Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable GBMORT0010 Mortgages Non-defaulted GB Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable GBSMEC0001 SMEC Non-defaulted Secured Construction GB Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GBSMEC0002 SMEC Non-defaulted Secured Other GB Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GBSMEC0003 SMEC Non-defaulted Secured GB Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable GBSMEC0004 SMEC Defaulted GB Corporates  SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GBSMEC0005 SMEC Non-defaulted Unsecured Construction GB Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GBSMEC0006 SMEC Non-defaulted Unsecured Other GB Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GBSMEC0007 SMEC Non-defaulted Unsecured GB Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GBSMEC0008 SMEC Non-Defaulted GB Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GBSMEC0009 SMEC Non-defaulted Secured GB Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable GBSMER0001 SMER Non-defaulted Secured Construction GB Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GBSMER0002 SMER Non-defaulted Secured Other GB Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GBSMER0003 SMER Non-defaulted Secured GB Retail  Secured by real estate SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable GBSMER0004 SMER Defaulted GB Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GBSMER0005 SMER Non-defaulted Unsecured Construction GB Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GBSMER0006 SMER Non-defaulted Unsecured Other GB Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GBSMER0007 SMER Non-defaulted Unsecured GB Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GBSMER0008 SMER Non-Defaulted GB Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GBSMER0009 SMER Non-defaulted Secured GB Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable GRCORP0001 CORP Non-defaulted Secured Construction GR Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable GRCORP0002 CORP Non-defaulted Secured Other GR Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable GRCORP0003 CORP Non-defaulted Secured GR Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable GRCORP0004 CORP Defaulted GR Corporates  Other Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable GRCORP0005 CORP Non-defaulted Unsecured Construction GR Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable GRCORP0006 CORP Non-defaulted Unsecured Other GR Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable GRCORP0007 CORP Non-Defaulted GR Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable GRCORP0008 CORP Non-defaulted Secured GR Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable GRCORP0009 CORP Non-defaulted Unsecured GR Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable GRMORT0001 Mortgages Non-defaulted ILTV <=25 % GR Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % GRMORT0002 Mortgages Non-defaulted ILTV >25 %,<=50 % GR Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % GRMORT0003 Mortgages Non-defaulted ILTV >50 %,<=75 % GR Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % GRMORT0004 Mortgages Non-defaulted ILTV >75 %,<=100 % GR Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % GRMORT0005 Mortgages Non-defaulted ILTV >100 %,<=125 % GR Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % GRMORT0006 Mortgages Non-defaulted ILTV >125 % GR Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % GRMORT0007 Mortgages Non-defaulted funded CRM GR Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable GRMORT0008 Mortgages Non-defaulted Unfunded CRM GR Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable GRMORT0009 Mortgages Defaulted GR Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable GRMORT0010 Mortgages Non-defaulted GR Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable GRSMEC0001 SMEC Non-defaulted Secured Construction GR Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GRSMEC0002 SMEC Non-defaulted Secured Other GR Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GRSMEC0003 SMEC Non-defaulted Secured GR Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable GRSMEC0004 SMEC Defaulted GR Corporates  SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GRSMEC0005 SMEC Non-defaulted Unsecured Construction GR Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GRSMEC0006 SMEC Non-defaulted Unsecured Other GR Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GRSMEC0007 SMEC Non-defaulted Unsecured GR Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GRSMEC0008 SMEC Non-Defaulted GR Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GRSMEC0009 SMEC Non-defaulted Secured GR Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable GRSMER0001 SMER Non-defaulted Secured Construction GR Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GRSMER0002 SMER Non-defaulted Secured Other GR Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GRSMER0003 SMER Non-defaulted Secured GR Retail  Secured by real estate SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable GRSMER0004 SMER Defaulted GR Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GRSMER0005 SMER Non-defaulted Unsecured Construction GR Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GRSMER0006 SMER Non-defaulted Unsecured Other GR Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GRSMER0007 SMER Non-defaulted Unsecured GR Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GRSMER0008 SMER Non-Defaulted GR Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GRSMER0009 SMER Non-defaulted Secured GR Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable HRCORP0001 CORP Non-defaulted Secured Construction HR Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable HRCORP0002 CORP Non-defaulted Secured Other HR Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable HRCORP0003 CORP Non-defaulted Secured HR Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable HRCORP0004 CORP Defaulted HR Corporates  Other Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable HRCORP0005 CORP Non-defaulted Unsecured Construction HR Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable HRCORP0006 CORP Non-defaulted Unsecured Other HR Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable HRCORP0007 CORP Non-Defaulted HR Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable HRCORP0008 CORP Non-defaulted Secured HR Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable HRCORP0009 CORP Non-defaulted Unsecured HR Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable HRMORT0001 Mortgages Non-defaulted ILTV <=25 % HR Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % HRMORT0002 Mortgages Non-defaulted ILTV >25 %,<=50 % HR Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % HRMORT0003 Mortgages Non-defaulted ILTV >50 %,<=75 % HR Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % HRMORT0004 Mortgages Non-defaulted ILTV >75 %,<=100 % HR Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % HRMORT0005 Mortgages Non-defaulted ILTV >100 %,<=125 % HR Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % HRMORT0006 Mortgages Non-defaulted ILTV >125 % HR Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % HRMORT0007 Mortgages Non-defaulted funded CRM HR Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable HRMORT0008 Mortgages Non-defaulted Unfunded CRM HR Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable HRMORT0009 Mortgages Defaulted HR Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable HRMORT0010 Mortgages Non-defaulted HR Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable HRSMEC0001 SMEC Non-defaulted Secured Construction HR Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HRSMEC0002 SMEC Non-defaulted Secured Other HR Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HRSMEC0003 SMEC Non-defaulted Secured HR Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable HRSMEC0004 SMEC Defaulted HR Corporates  SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HRSMEC0005 SMEC Non-defaulted Unsecured Construction HR Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HRSMEC0006 SMEC Non-defaulted Unsecured Other HR Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HRSMEC0007 SMEC Non-defaulted Unsecured HR Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HRSMEC0008 SMEC Non-Defaulted HR Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HRSMEC0009 SMEC Non-defaulted Secured HR Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable HRSMER0001 SMER Non-defaulted Secured Construction HR Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HRSMER0002 SMER Non-defaulted Secured Other HR Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HRSMER0003 SMER Non-defaulted Secured HR Retail  Secured by real estate SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable HRSMER0004 SMER Defaulted HR Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HRSMER0005 SMER Non-defaulted Unsecured Construction HR Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HRSMER0006 SMER Non-defaulted Unsecured Other HR Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HRSMER0007 SMER Non-defaulted Unsecured HR Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HRSMER0008 SMER Non-Defaulted HR Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HRSMER0009 SMER Non-defaulted Secured HR Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable HUCORP0001 CORP Non-defaulted Secured Construction HU Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable HUCORP0002 CORP Non-defaulted Secured Other HU Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable HUCORP0003 CORP Non-defaulted Secured HU Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable HUCORP0004 CORP Defaulted HU Corporates  Other Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable HUCORP0005 CORP Non-defaulted Unsecured Construction HU Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable HUCORP0006 CORP Non-defaulted Unsecured Other HU Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable HUCORP0007 CORP Non-Defaulted HU Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable HUCORP0008 CORP Non-defaulted Secured HU Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable HUCORP0009 CORP Non-defaulted Unsecured HU Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable HUMORT0001 Mortgages Non-defaulted ILTV <=25 % HU Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % HUMORT0002 Mortgages Non-defaulted ILTV >25 %,<=50 % HU Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % HUMORT0003 Mortgages Non-defaulted ILTV >50 %,<=75 % HU Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % HUMORT0004 Mortgages Non-defaulted ILTV >75 %,<=100 % HU Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % HUMORT0005 Mortgages Non-defaulted ILTV >100 %,<=125 % HU Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % HUMORT0006 Mortgages Non-defaulted ILTV >125 % HU Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % HUMORT0007 Mortgages Non-defaulted funded CRM HU Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable HUMORT0008 Mortgages Non-defaulted Unfunded CRM HU Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable HUMORT0009 Mortgages Defaulted HU Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable HUMORT0010 Mortgages Non-defaulted HU Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable HUSMEC0001 SMEC Non-defaulted Secured Construction HU Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HUSMEC0002 SMEC Non-defaulted Secured Other HU Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HUSMEC0003 SMEC Non-defaulted Secured HU Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable HUSMEC0004 SMEC Defaulted HU Corporates  SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HUSMEC0005 SMEC Non-defaulted Unsecured Construction HU Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HUSMEC0006 SMEC Non-defaulted Unsecured Other HU Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HUSMEC0007 SMEC Non-defaulted Unsecured HU Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HUSMEC0008 SMEC Non-Defaulted HU Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HUSMEC0009 SMEC Non-defaulted Secured HU Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable HUSMER0001 SMER Non-defaulted Secured Construction HU Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HUSMER0002 SMER Non-defaulted Secured Other HU Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HUSMER0003 SMER Non-defaulted Secured HU Retail  Secured by real estate SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable HUSMER0004 SMER Defaulted HU Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HUSMER0005 SMER Non-defaulted Unsecured Construction HU Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HUSMER0006 SMER Non-defaulted Unsecured Other HU Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HUSMER0007 SMER Non-defaulted Unsecured HU Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HUSMER0008 SMER Non-Defaulted HU Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HUSMER0009 SMER Non-defaulted Secured HU Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable IECORP0001 CORP Non-defaulted Secured Construction IE Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable IECORP0002 CORP Non-defaulted Secured Other IE Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable IECORP0003 CORP Non-defaulted Secured IE Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable IECORP0004 CORP Defaulted IE Corporates  Other Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable IECORP0005 CORP Non-defaulted Unsecured Construction IE Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable IECORP0006 CORP Non-defaulted Unsecured Other IE Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable IECORP0007 CORP Non-Defaulted IE Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable IECORP0008 CORP Non-defaulted Secured IE Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable IECORP0009 CORP Non-defaulted Unsecured IE Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable IEMORT0001 Mortgages Non-defaulted ILTV <=25 % IE Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % IEMORT0002 Mortgages Non-defaulted ILTV >25 %,<=50 % IE Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % IEMORT0003 Mortgages Non-defaulted ILTV >50 %,<=75 % IE Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % IEMORT0004 Mortgages Non-defaulted ILTV >75 %,<=100 % IE Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % IEMORT0005 Mortgages Non-defaulted ILTV >100 %,<=125 % IE Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % IEMORT0006 Mortgages Non-defaulted ILTV >125 % IE Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % IEMORT0007 Mortgages Non-defaulted funded CRM IE Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable IEMORT0008 Mortgages Non-defaulted Unfunded CRM IE Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable IEMORT0009 Mortgages Defaulted IE Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable IEMORT0010 Mortgages Non-defaulted IE Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable IESMEC0001 SMEC Non-defaulted Secured Construction IE Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable IESMEC0002 SMEC Non-defaulted Secured Other IE Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable IESMEC0003 SMEC Non-defaulted Secured IE Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable IESMEC0004 SMEC Defaulted IE Corporates  SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable IESMEC0005 SMEC Non-defaulted Unsecured Construction IE Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable IESMEC0006 SMEC Non-defaulted Unsecured Other IE Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable IESMEC0007 SMEC Non-defaulted Unsecured IE Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable IESMEC0008 SMEC Non-Defaulted IE Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable IESMEC0009 SMEC Non-defaulted Secured IE Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable IESMER0001 SMER Non-defaulted Secured Construction IE Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable IESMER0002 SMER Non-defaulted Secured Other IE Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable IESMER0003 SMER Non-defaulted Secured IE Retail  Secured by real estate SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable IESMER0004 SMER Defaulted IE Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable IESMER0005 SMER Non-defaulted Unsecured Construction IE Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable IESMER0006 SMER Non-defaulted Unsecured Other IE Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable IESMER0007 SMER Non-defaulted Unsecured IE Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable IESMER0008 SMER Non-Defaulted IE Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable IESMER0009 SMER Non-defaulted Secured IE Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable ITCORP0001 CORP Non-defaulted Secured Construction IT Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ITCORP0002 CORP Non-defaulted Secured Other IT Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ITCORP0003 CORP Non-defaulted Secured IT Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable ITCORP0004 CORP Defaulted IT Corporates  Other Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ITCORP0005 CORP Non-defaulted Unsecured Construction IT Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ITCORP0006 CORP Non-defaulted Unsecured Other IT Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ITCORP0007 CORP Non-Defaulted IT Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ITCORP0008 CORP Non-defaulted Secured IT Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable ITCORP0009 CORP Non-defaulted Unsecured IT Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ITMORT0001 Mortgages Non-defaulted ILTV <=25 % IT Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % ITMORT0002 Mortgages Non-defaulted ILTV >25 %,<=50 % IT Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % ITMORT0003 Mortgages Non-defaulted ILTV >50 %,<=75 % IT Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % ITMORT0004 Mortgages Non-defaulted ILTV >75 %,<=100 % IT Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % ITMORT0005 Mortgages Non-defaulted ILTV >100 %,<=125 % IT Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % ITMORT0006 Mortgages Non-defaulted ILTV >125 % IT Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % ITMORT0007 Mortgages Non-defaulted funded CRM IT Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable ITMORT0008 Mortgages Non-defaulted Unfunded CRM IT Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable ITMORT0009 Mortgages Defaulted IT Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable ITMORT0010 Mortgages Non-defaulted IT Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable ITSMEC0001 SMEC Non-defaulted Secured Construction IT Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ITSMEC0002 SMEC Non-defaulted Secured Other IT Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ITSMEC0003 SMEC Non-defaulted Secured IT Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable ITSMEC0004 SMEC Defaulted IT Corporates  SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ITSMEC0005 SMEC Non-defaulted Unsecured Construction IT Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ITSMEC0006 SMEC Non-defaulted Unsecured Other IT Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ITSMEC0007 SMEC Non-defaulted Unsecured IT Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ITSMEC0008 SMEC Non-Defaulted IT Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ITSMEC0009 SMEC Non-defaulted Secured IT Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable ITSMER0001 SMER Non-defaulted Secured Construction IT Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ITSMER0002 SMER Non-defaulted Secured Other IT Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ITSMER0003 SMER Non-defaulted Secured IT Retail  Secured by real estate SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable ITSMER0004 SMER Defaulted IT Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ITSMER0005 SMER Non-defaulted Unsecured Construction IT Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ITSMER0006 SMER Non-defaulted Unsecured Other IT Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ITSMER0007 SMER Non-defaulted Unsecured IT Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ITSMER0008 SMER Non-Defaulted IT Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ITSMER0009 SMER Non-defaulted Secured IT Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable LTCORP0001 CORP Non-defaulted Secured Construction LT Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable LTCORP0002 CORP Non-defaulted Secured Other LT Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable LTCORP0003 CORP Non-defaulted Secured LT Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable LTCORP0004 CORP Defaulted LT Corporates  Other Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable LTCORP0005 CORP Non-defaulted Unsecured Construction LT Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable LTCORP0006 CORP Non-defaulted Unsecured Other LT Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable LTCORP0007 CORP Non-Defaulted LT Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable LTCORP0008 CORP Non-defaulted Secured LT Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable LTCORP0009 CORP Non-defaulted Unsecured LT Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable LTMORT0001 Mortgages Non-defaulted ILTV <=25 % LT Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % LTMORT0002 Mortgages Non-defaulted ILTV >25 %,<=50 % LT Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % LTMORT0003 Mortgages Non-defaulted ILTV >50 %,<=75 % LT Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % LTMORT0004 Mortgages Non-defaulted ILTV >75 %,<=100 % LT Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % LTMORT0005 Mortgages Non-defaulted ILTV >100 %,<=125 % LT Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % LTMORT0006 Mortgages Non-defaulted ILTV >125 % LT Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % LTMORT0007 Mortgages Non-defaulted funded CRM LT Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable LTMORT0008 Mortgages Non-defaulted Unfunded CRM LT Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable LTMORT0009 Mortgages Defaulted LT Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable LTMORT0010 Mortgages Non-defaulted LT Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable LTSMEC0001 SMEC Non-defaulted Secured Construction LT Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LTSMEC0002 SMEC Non-defaulted Secured Other LT Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LTSMEC0003 SMEC Non-defaulted Secured LT Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable LTSMEC0004 SMEC Defaulted LT Corporates  SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LTSMEC0005 SMEC Non-defaulted Unsecured Construction LT Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LTSMEC0006 SMEC Non-defaulted Unsecured Other LT Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LTSMEC0007 SMEC Non-defaulted Unsecured LT Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LTSMEC0008 SMEC Non-Defaulted LT Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LTSMEC0009 SMEC Non-defaulted Secured LT Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable LTSMER0001 SMER Non-defaulted Secured Construction LT Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LTSMER0002 SMER Non-defaulted Secured Other LT Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LTSMER0003 SMER Non-defaulted Secured LT Retail  Secured by real estate SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable LTSMER0004 SMER Defaulted LT Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LTSMER0005 SMER Non-defaulted Unsecured Construction LT Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LTSMER0006 SMER Non-defaulted Unsecured Other LT Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LTSMER0007 SMER Non-defaulted Unsecured LT Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LTSMER0008 SMER Non-Defaulted LT Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LTSMER0009 SMER Non-defaulted Secured LT Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable LUCORP0001 CORP Non-defaulted Secured Construction LU Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable LUCORP0002 CORP Non-defaulted Secured Other LU Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable LUCORP0003 CORP Non-defaulted Secured LU Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable LUCORP0004 CORP Defaulted LU Corporates  Other Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable LUCORP0005 CORP Non-defaulted Unsecured Construction LU Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable LUCORP0006 CORP Non-defaulted Unsecured Other LU Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable LUCORP0007 CORP Non-Defaulted LU Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable LUCORP0008 CORP Non-defaulted Secured LU Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable LUCORP0009 CORP Non-defaulted Unsecured LU Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable LUMORT0001 Mortgages Non-defaulted ILTV <=25 % LU Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % LUMORT0002 Mortgages Non-defaulted ILTV >25 %,<=50 % LU Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % LUMORT0003 Mortgages Non-defaulted ILTV >50 %,<=75 % LU Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % LUMORT0004 Mortgages Non-defaulted ILTV >75 %,<=100 % LU Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % LUMORT0005 Mortgages Non-defaulted ILTV >100 %,<=125 % LU Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % LUMORT0006 Mortgages Non-defaulted ILTV >125 % LU Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % LUMORT0007 Mortgages Non-defaulted funded CRM LU Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable LUMORT0008 Mortgages Non-defaulted Unfunded CRM LU Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable LUMORT0009 Mortgages Defaulted LU Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable LUMORT0010 Mortgages Non-defaulted LU Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable LUSMEC0001 SMEC Non-defaulted Secured Construction LU Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LUSMEC0002 SMEC Non-defaulted Secured Other LU Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LUSMEC0003 SMEC Non-defaulted Secured LU Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable LUSMEC0004 SMEC Defaulted LU Corporates  SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LUSMEC0005 SMEC Non-defaulted Unsecured Construction LU Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LUSMEC0006 SMEC Non-defaulted Unsecured Other LU Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LUSMEC0007 SMEC Non-defaulted Unsecured LU Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LUSMEC0008 SMEC Non-Defaulted LU Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LUSMEC0009 SMEC Non-defaulted Secured LU Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable LUSMER0001 SMER Non-defaulted Secured Construction LU Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LUSMER0002 SMER Non-defaulted Secured Other LU Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LUSMER0003 SMER Non-defaulted Secured LU Retail  Secured by real estate SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable LUSMER0004 SMER Defaulted LU Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LUSMER0005 SMER Non-defaulted Unsecured Construction LU Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LUSMER0006 SMER Non-defaulted Unsecured Other LU Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LUSMER0007 SMER Non-defaulted Unsecured LU Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LUSMER0008 SMER Non-Defaulted LU Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LUSMER0009 SMER Non-defaulted Secured LU Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable LVCORP0001 CORP Non-defaulted Secured Construction LV Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable LVCORP0002 CORP Non-defaulted Secured Other LV Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable LVCORP0003 CORP Non-defaulted Secured LV Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable LVCORP0004 CORP Defaulted LV Corporates  Other Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable LVCORP0005 CORP Non-defaulted Unsecured Construction LV Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable LVCORP0006 CORP Non-defaulted Unsecured Other LV Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable LVCORP0007 CORP Non-Defaulted LV Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable LVCORP0008 CORP Non-defaulted Secured LV Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable LVCORP0009 CORP Non-defaulted Unsecured LV Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable LVMORT0001 Mortgages Non-defaulted ILTV <=25 % LV Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % LVMORT0002 Mortgages Non-defaulted ILTV >25 %,<=50 % LV Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % LVMORT0003 Mortgages Non-defaulted ILTV >50 %,<=75 % LV Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % LVMORT0004 Mortgages Non-defaulted ILTV >75 %,<=100 % LV Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % LVMORT0005 Mortgages Non-defaulted ILTV >100 %,<=125 % LV Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % LVMORT0006 Mortgages Non-defaulted ILTV >125 % LV Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % LVMORT0007 Mortgages Non-defaulted funded CRM LV Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable LVMORT0008 Mortgages Non-defaulted Unfunded CRM LV Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable LVMORT0009 Mortgages Defaulted LV Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable LVMORT0010 Mortgages Non-defaulted LV Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable LVSMEC0001 SMEC Non-defaulted Secured Construction LV Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LVSMEC0002 SMEC Non-defaulted Secured Other LV Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LVSMEC0003 SMEC Non-defaulted Secured LV Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable LVSMEC0004 SMEC Defaulted LV Corporates  SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LVSMEC0005 SMEC Non-defaulted Unsecured Construction LV Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LVSMEC0006 SMEC Non-defaulted Unsecured Other LV Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LVSMEC0007 SMEC Non-defaulted Unsecured LV Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LVSMEC0008 SMEC Non-Defaulted LV Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LVSMEC0009 SMEC Non-defaulted Secured LV Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable LVSMER0001 SMER Non-defaulted Secured Construction LV Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LVSMER0002 SMER Non-defaulted Secured Other LV Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LVSMER0003 SMER Non-defaulted Secured LV Retail  Secured by real estate SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable LVSMER0004 SMER Defaulted LV Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LVSMER0005 SMER Non-defaulted Unsecured Construction LV Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LVSMER0006 SMER Non-defaulted Unsecured Other LV Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LVSMER0007 SMER Non-defaulted Unsecured LV Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LVSMER0008 SMER Non-Defaulted LV Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LVSMER0009 SMER Non-defaulted Secured LV Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable MORT0010 Mortgages Non-defaulted Not applicable Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable MTCORP0001 CORP Non-defaulted Secured Construction MT Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable MTCORP0002 CORP Non-defaulted Secured Other MT Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable MTCORP0003 CORP Non-defaulted Secured MT Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable MTCORP0004 CORP Defaulted MT Corporates  Other Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable MTCORP0005 CORP Non-defaulted Unsecured Construction MT Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable MTCORP0006 CORP Non-defaulted Unsecured Other MT Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable MTCORP0007 CORP Non-Defaulted MT Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable MTCORP0008 CORP Non-defaulted Secured MT Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable MTCORP0009 CORP Non-defaulted Unsecured MT Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable MTMORT0001 Mortgages Non-defaulted ILTV <=25 % MT Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % MTMORT0002 Mortgages Non-defaulted ILTV >25 %,<=50 % MT Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % MTMORT0003 Mortgages Non-defaulted ILTV >50 %,<=75 % MT Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % MTMORT0004 Mortgages Non-defaulted ILTV >75 %,<=100 % MT Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % MTMORT0005 Mortgages Non-defaulted ILTV >100 %,<=125 % MT Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % MTMORT0006 Mortgages Non-defaulted ILTV >125 % MT Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % MTMORT0007 Mortgages Non-defaulted funded CRM MT Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable MTMORT0008 Mortgages Non-defaulted Unfunded CRM MT Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable MTMORT0009 Mortgages Defaulted MT Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable MTMORT0010 Mortgages Non-defaulted MT Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable MTSMEC0001 SMEC Non-defaulted Secured Construction MT Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable MTSMEC0002 SMEC Non-defaulted Secured Other MT Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable MTSMEC0003 SMEC Non-defaulted Secured MT Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable MTSMEC0004 SMEC Defaulted MT Corporates  SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable MTSMEC0005 SMEC Non-defaulted Unsecured Construction MT Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable MTSMEC0006 SMEC Non-defaulted Unsecured Other MT Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable MTSMEC0007 SMEC Non-defaulted Unsecured MT Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable MTSMEC0008 SMEC Non-Defaulted MT Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable MTSMEC0009 SMEC Non-defaulted Secured MT Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable MTSMER0001 SMER Non-defaulted Secured Construction MT Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable MTSMER0002 SMER Non-defaulted Secured Other MT Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable MTSMER0003 SMER Non-defaulted Secured MT Retail  Secured by real estate SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable MTSMER0004 SMER Defaulted MT Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable MTSMER0005 SMER Non-defaulted Unsecured Construction MT Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable MTSMER0006 SMER Non-defaulted Unsecured Other MT Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable MTSMER0007 SMER Non-defaulted Unsecured MT Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable MTSMER0008 SMER Non-Defaulted MT Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable MTSMER0009 SMER Non-defaulted Secured MT Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable NLCORP0001 CORP Non-defaulted Secured Construction NL Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable NLCORP0002 CORP Non-defaulted Secured Other NL Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable NLCORP0003 CORP Non-defaulted Secured NL Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable NLCORP0004 CORP Defaulted NL Corporates  Other Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable NLCORP0005 CORP Non-defaulted Unsecured Construction NL Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable NLCORP0006 CORP Non-defaulted Unsecured Other NL Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable NLCORP0007 CORP Non-Defaulted NL Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable NLCORP0008 CORP Non-defaulted Secured NL Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable NLCORP0009 CORP Non-defaulted Unsecured NL Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable NLMORT0001 Mortgages Non-defaulted ILTV <=25 % NL Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % NLMORT0002 Mortgages Non-defaulted ILTV >25 %,<=50 % NL Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % NLMORT0003 Mortgages Non-defaulted ILTV >50 %,<=75 % NL Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % NLMORT0004 Mortgages Non-defaulted ILTV >75 %,<=100 % NL Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % NLMORT0005 Mortgages Non-defaulted ILTV >100 %,<=125 % NL Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % NLMORT0006 Mortgages Non-defaulted ILTV >125 % NL Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % NLMORT0007 Mortgages Non-defaulted funded CRM NL Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable NLMORT0008 Mortgages Non-defaulted Unfunded CRM NL Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable NLMORT0009 Mortgages Defaulted NL Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable NLMORT0010 Mortgages Non-defaulted NL Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable NLSMEC0001 SMEC Non-defaulted Secured Construction NL Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NLSMEC0002 SMEC Non-defaulted Secured Other NL Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NLSMEC0003 SMEC Non-defaulted Secured NL Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable NLSMEC0004 SMEC Defaulted NL Corporates  SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NLSMEC0005 SMEC Non-defaulted Unsecured Construction NL Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NLSMEC0006 SMEC Non-defaulted Unsecured Other NL Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NLSMEC0007 SMEC Non-defaulted Unsecured NL Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NLSMEC0008 SMEC Non-Defaulted NL Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NLSMEC0009 SMEC Non-defaulted Secured NL Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable NLSMER0001 SMER Non-defaulted Secured Construction NL Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NLSMER0002 SMER Non-defaulted Secured Other NL Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NLSMER0003 SMER Non-defaulted Secured NL Retail  Secured by real estate SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable NLSMER0004 SMER Defaulted NL Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NLSMER0005 SMER Non-defaulted Unsecured Construction NL Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NLSMER0006 SMER Non-defaulted Unsecured Other NL Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NLSMER0007 SMER Non-defaulted Unsecured NL Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NLSMER0008 SMER Non-Defaulted NL Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NLSMER0009 SMER Non-defaulted Secured NL Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable NOCORP0001 CORP Non-defaulted Secured Construction NO Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable NOCORP0002 CORP Non-defaulted Secured Other NO Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable NOCORP0003 CORP Non-defaulted Secured NO Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable NOCORP0004 CORP Defaulted NO Corporates  Other Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable NOCORP0005 CORP Non-defaulted Unsecured Construction NO Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable NOCORP0006 CORP Non-defaulted Unsecured Other NO Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable NOCORP0007 CORP Non-Defaulted NO Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable NOCORP0008 CORP Non-defaulted Secured NO Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable NOCORP0009 CORP Non-defaulted Unsecured NO Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable NOMORT0001 Mortgages Non-defaulted ILTV <=25 % NO Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % NOMORT0002 Mortgages Non-defaulted ILTV >25 %,<=50 % NO Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % NOMORT0003 Mortgages Non-defaulted ILTV >50 %,<=75 % NO Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % NOMORT0004 Mortgages Non-defaulted ILTV >75 %,<=100 % NO Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % NOMORT0005 Mortgages Non-defaulted ILTV >100 %,<=125 % NO Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % NOMORT0006 Mortgages Non-defaulted ILTV >125 % NO Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % NOMORT0007 Mortgages Non-defaulted funded CRM NO Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable NOMORT0008 Mortgages Non-defaulted Unfunded CRM NO Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable NOMORT0009 Mortgages Defaulted NO Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable NOMORT0010 Mortgages Non-defaulted NO Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable NOSMEC0001 SMEC Non-defaulted Secured Construction NO Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NOSMEC0002 SMEC Non-defaulted Secured Other NO Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NOSMEC0003 SMEC Non-defaulted Secured NO Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable NOSMEC0004 SMEC Defaulted NO Corporates  SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NOSMEC0005 SMEC Non-defaulted Unsecured Construction NO Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NOSMEC0006 SMEC Non-defaulted Unsecured Other NO Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NOSMEC0007 SMEC Non-defaulted Unsecured NO Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NOSMEC0008 SMEC Non-Defaulted NO Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NOSMEC0009 SMEC Non-defaulted Secured NO Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable NOSMER0001 SMER Non-defaulted Secured Construction NO Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NOSMER0002 SMER Non-defaulted Secured Other NO Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NOSMER0003 SMER Non-defaulted Secured NO Retail  Secured by real estate SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable NOSMER0004 SMER Defaulted NO Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NOSMER0005 SMER Non-defaulted Unsecured Construction NO Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NOSMER0006 SMER Non-defaulted Unsecured Other NO Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NOSMER0007 SMER Non-defaulted Unsecured NO Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NOSMER0008 SMER Non-Defaulted NO Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NOSMER0009 SMER Non-defaulted Secured NO Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable PLCORP0001 CORP Non-defaulted Secured Construction PL Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable PLCORP0002 CORP Non-defaulted Secured Other PL Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable PLCORP0003 CORP Non-defaulted Secured PL Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable PLCORP0004 CORP Defaulted PL Corporates  Other Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable PLCORP0005 CORP Non-defaulted Unsecured Construction PL Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable PLCORP0006 CORP Non-defaulted Unsecured Other PL Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable PLCORP0007 CORP Non-Defaulted PL Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable PLCORP0008 CORP Non-defaulted Secured PL Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable PLCORP0009 CORP Non-defaulted Unsecured PL Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable PLMORT0001 Mortgages Non-defaulted ILTV <=25 % PL Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % PLMORT0002 Mortgages Non-defaulted ILTV >25 %,<=50 % PL Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % PLMORT0003 Mortgages Non-defaulted ILTV >50 %,<=75 % PL Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % PLMORT0004 Mortgages Non-defaulted ILTV >75 %,<=100 % PL Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % PLMORT0005 Mortgages Non-defaulted ILTV >100 %,<=125 % PL Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % PLMORT0006 Mortgages Non-defaulted ILTV >125 % PL Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % PLMORT0007 Mortgages Non-defaulted funded CRM PL Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable PLMORT0008 Mortgages Non-defaulted Unfunded CRM PL Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable PLMORT0009 Mortgages Defaulted PL Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable PLMORT0010 Mortgages Non-defaulted PL Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable PLSMEC0001 SMEC Non-defaulted Secured Construction PL Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PLSMEC0002 SMEC Non-defaulted Secured Other PL Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PLSMEC0003 SMEC Non-defaulted Secured PL Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable PLSMEC0004 SMEC Defaulted PL Corporates  SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PLSMEC0005 SMEC Non-defaulted Unsecured Construction PL Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PLSMEC0006 SMEC Non-defaulted Unsecured Other PL Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PLSMEC0007 SMEC Non-defaulted Unsecured PL Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PLSMEC0008 SMEC Non-Defaulted PL Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PLSMEC0009 SMEC Non-defaulted Secured PL Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable PLSMER0001 SMER Non-defaulted Secured Construction PL Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PLSMER0002 SMER Non-defaulted Secured Other PL Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PLSMER0003 SMER Non-defaulted Secured PL Retail  Secured by real estate SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable PLSMER0004 SMER Defaulted PL Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PLSMER0005 SMER Non-defaulted Unsecured Construction PL Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PLSMER0006 SMER Non-defaulted Unsecured Other PL Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PLSMER0007 SMER Non-defaulted Unsecured PL Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PLSMER0008 SMER Non-Defaulted PL Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PLSMER0009 SMER Non-defaulted Secured PL Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable PTCORP0001 CORP Non-defaulted Secured Construction PT Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable PTCORP0002 CORP Non-defaulted Secured Other PT Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable PTCORP0003 CORP Non-defaulted Secured PT Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable PTCORP0004 CORP Defaulted PT Corporates  Other Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable PTCORP0005 CORP Non-defaulted Unsecured Construction PT Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable PTCORP0006 CORP Non-defaulted Unsecured Other PT Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable PTCORP0007 CORP Non-Defaulted PT Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable PTCORP0008 CORP Non-defaulted Secured PT Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable PTCORP0009 CORP Non-defaulted Unsecured PT Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable PTMORT0001 Mortgages Non-defaulted ILTV <=25 % PT Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % PTMORT0002 Mortgages Non-defaulted ILTV >25 %,<=50 % PT Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % PTMORT0003 Mortgages Non-defaulted ILTV >50 %,<=75 % PT Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % PTMORT0004 Mortgages Non-defaulted ILTV >75 %,<=100 % PT Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % PTMORT0005 Mortgages Non-defaulted ILTV >100 %,<=125 % PT Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % PTMORT0006 Mortgages Non-defaulted ILTV >125 % PT Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % PTMORT0007 Mortgages Non-defaulted funded CRM PT Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable PTMORT0008 Mortgages Non-defaulted Unfunded CRM PT Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable PTMORT0009 Mortgages Defaulted PT Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable PTMORT0010 Mortgages Non-defaulted PT Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable PTSMEC0001 SMEC Non-defaulted Secured Construction PT Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PTSMEC0002 SMEC Non-defaulted Secured Other PT Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PTSMEC0003 SMEC Non-defaulted Secured PT Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable PTSMEC0004 SMEC Defaulted PT Corporates  SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PTSMEC0005 SMEC Non-defaulted Unsecured Construction PT Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PTSMEC0006 SMEC Non-defaulted Unsecured Other PT Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PTSMEC0007 SMEC Non-defaulted Unsecured PT Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PTSMEC0008 SMEC Non-Defaulted PT Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PTSMEC0009 SMEC Non-defaulted Secured PT Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable PTSMER0001 SMER Non-defaulted Secured Construction PT Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PTSMER0002 SMER Non-defaulted Secured Other PT Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PTSMER0003 SMER Non-defaulted Secured PT Retail  Secured by real estate SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable PTSMER0004 SMER Defaulted PT Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PTSMER0005 SMER Non-defaulted Unsecured Construction PT Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PTSMER0006 SMER Non-defaulted Unsecured Other PT Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PTSMER0007 SMER Non-defaulted Unsecured PT Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PTSMER0008 SMER Non-Defaulted PT Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PTSMER0009 SMER Non-defaulted Secured PT Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable ROCORP0001 CORP Non-defaulted Secured Construction RO Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ROCORP0002 CORP Non-defaulted Secured Other RO Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ROCORP0003 CORP Non-defaulted Secured RO Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable ROCORP0004 CORP Defaulted RO Corporates  Other Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ROCORP0005 CORP Non-defaulted Unsecured Construction RO Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ROCORP0006 CORP Non-defaulted Unsecured Other RO Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ROCORP0007 CORP Non-Defaulted RO Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ROCORP0008 CORP Non-defaulted Secured RO Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable ROCORP0009 CORP Non-defaulted Unsecured RO Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ROMORT0001 Mortgages Non-defaulted ILTV <=25 % RO Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % ROMORT0002 Mortgages Non-defaulted ILTV >25 %,<=50 % RO Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % ROMORT0003 Mortgages Non-defaulted ILTV >50 %,<=75 % RO Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % ROMORT0004 Mortgages Non-defaulted ILTV >75 %,<=100 % RO Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % ROMORT0005 Mortgages Non-defaulted ILTV >100 %,<=125 % RO Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % ROMORT0006 Mortgages Non-defaulted ILTV >125 % RO Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % ROMORT0007 Mortgages Non-defaulted funded CRM RO Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable ROMORT0008 Mortgages Non-defaulted Unfunded CRM RO Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable ROMORT0009 Mortgages Defaulted RO Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable ROMORT0010 Mortgages Non-defaulted RO Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable ROSMEC0001 SMEC Non-defaulted Secured Construction RO Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ROSMEC0002 SMEC Non-defaulted Secured Other RO Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ROSMEC0003 SMEC Non-defaulted Secured RO Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable ROSMEC0004 SMEC Defaulted RO Corporates  SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ROSMEC0005 SMEC Non-defaulted Unsecured Construction RO Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ROSMEC0006 SMEC Non-defaulted Unsecured Other RO Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ROSMEC0007 SMEC Non-defaulted Unsecured RO Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ROSMEC0008 SMEC Non-Defaulted RO Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ROSMEC0009 SMEC Non-defaulted Secured RO Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable ROSMER0001 SMER Non-defaulted Secured Construction RO Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ROSMER0002 SMER Non-defaulted Secured Other RO Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ROSMER0003 SMER Non-defaulted Secured RO Retail  Secured by real estate SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable ROSMER0004 SMER Defaulted RO Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ROSMER0005 SMER Non-defaulted Unsecured Construction RO Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ROSMER0006 SMER Non-defaulted Unsecured Other RO Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ROSMER0007 SMER Non-defaulted Unsecured RO Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ROSMER0008 SMER Non-Defaulted RO Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ROSMER0009 SMER Non-defaulted Secured RO Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable SECORP0001 CORP Non-defaulted Secured Construction SE Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable SECORP0002 CORP Non-defaulted Secured Other SE Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable SECORP0003 CORP Non-defaulted Secured SE Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable SECORP0004 CORP Defaulted SE Corporates  Other Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable SECORP0005 CORP Non-defaulted Unsecured Construction SE Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable SECORP0006 CORP Non-defaulted Unsecured Other SE Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable SECORP0007 CORP Non-Defaulted SE Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable SECORP0008 CORP Non-defaulted Secured SE Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable SECORP0009 CORP Non-defaulted Unsecured SE Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable SEMORT0001 Mortgages Non-defaulted ILTV <=25 % SE Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % SEMORT0002 Mortgages Non-defaulted ILTV >25 %,<=50 % SE Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % SEMORT0003 Mortgages Non-defaulted ILTV >50 %,<=75 % SE Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % SEMORT0004 Mortgages Non-defaulted ILTV >75 %,<=100 % SE Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % SEMORT0005 Mortgages Non-defaulted ILTV >100 %,<=125 % SE Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % SEMORT0006 Mortgages Non-defaulted ILTV >125 % SE Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % SEMORT0007 Mortgages Non-defaulted funded CRM SE Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable SEMORT0008 Mortgages Non-defaulted Unfunded CRM SE Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable SEMORT0009 Mortgages Defaulted SE Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable SEMORT0010 Mortgages Non-defaulted SE Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable SESMEC0001 SMEC Non-defaulted Secured Construction SE Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SESMEC0002 SMEC Non-defaulted Secured Other SE Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SESMEC0003 SMEC Non-defaulted Secured SE Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable SESMEC0004 SMEC Defaulted SE Corporates  SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SESMEC0005 SMEC Non-defaulted Unsecured Construction SE Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SESMEC0006 SMEC Non-defaulted Unsecured Other SE Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SESMEC0007 SMEC Non-defaulted Unsecured SE Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SESMEC0008 SMEC Non-Defaulted SE Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SESMEC0009 SMEC Non-defaulted Secured SE Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable SESMER0001 SMER Non-defaulted Secured Construction SE Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SESMER0002 SMER Non-defaulted Secured Other SE Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SESMER0003 SMER Non-defaulted Secured SE Retail  Secured by real estate SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable SESMER0004 SMER Defaulted SE Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SESMER0005 SMER Non-defaulted Unsecured Construction SE Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SESMER0006 SMER Non-defaulted Unsecured Other SE Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SESMER0007 SMER Non-defaulted Unsecured SE Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SESMER0008 SMER Non-Defaulted SE Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SESMER0009 SMER Non-defaulted Secured SE Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable SICORP0001 CORP Non-defaulted Secured Construction SI Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable SICORP0002 CORP Non-defaulted Secured Other SI Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable SICORP0003 CORP Non-defaulted Secured SI Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable SICORP0004 CORP Defaulted SI Corporates  Other Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable SICORP0005 CORP Non-defaulted Unsecured Construction SI Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable SICORP0006 CORP Non-defaulted Unsecured Other SI Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable SICORP0007 CORP Non-Defaulted SI Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable SICORP0008 CORP Non-defaulted Secured SI Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable SICORP0009 CORP Non-defaulted Unsecured SI Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable SIMORT0001 Mortgages Non-defaulted ILTV <=25 % SI Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % SIMORT0002 Mortgages Non-defaulted ILTV >25 %,<=50 % SI Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % SIMORT0003 Mortgages Non-defaulted ILTV >50 %,<=75 % SI Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % SIMORT0004 Mortgages Non-defaulted ILTV >75 %,<=100 % SI Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % SIMORT0005 Mortgages Non-defaulted ILTV >100 %,<=125 % SI Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % SIMORT0006 Mortgages Non-defaulted ILTV >125 % SI Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % SIMORT0007 Mortgages Non-defaulted funded CRM SI Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable SIMORT0008 Mortgages Non-defaulted Unfunded CRM SI Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable SIMORT0009 Mortgages Defaulted SI Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable SIMORT0010 Mortgages Non-defaulted SI Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable SISMEC0001 SMEC Non-defaulted Secured Construction SI Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SISMEC0002 SMEC Non-defaulted Secured Other SI Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SISMEC0003 SMEC Non-defaulted Secured SI Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable SISMEC0004 SMEC Defaulted SI Corporates  SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SISMEC0005 SMEC Non-defaulted Unsecured Construction SI Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SISMEC0006 SMEC Non-defaulted Unsecured Other SI Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SISMEC0007 SMEC Non-defaulted Unsecured SI Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SISMEC0008 SMEC Non-Defaulted SI Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SISMEC0009 SMEC Non-defaulted Secured SI Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable SISMER0001 SMER Non-defaulted Secured Construction SI Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SISMER0002 SMER Non-defaulted Secured Other SI Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SISMER0003 SMER Non-defaulted Secured SI Retail  Secured by real estate SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable SISMER0004 SMER Defaulted SI Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SISMER0005 SMER Non-defaulted Unsecured Construction SI Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SISMER0006 SMER Non-defaulted Unsecured Other SI Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SISMER0007 SMER Non-defaulted Unsecured SI Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SISMER0008 SMER Non-Defaulted SI Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SISMER0009 SMER Non-defaulted Secured SI Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable SKCORP0001 CORP Non-defaulted Secured Construction SK Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable SKCORP0002 CORP Non-defaulted Secured Other SK Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable SKCORP0003 CORP Non-defaulted Secured SK Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable SKCORP0004 CORP Defaulted SK Corporates  Other Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable SKCORP0005 CORP Non-defaulted Unsecured Construction SK Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable SKCORP0006 CORP Non-defaulted Unsecured Other SK Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable SKCORP0007 CORP Non-Defaulted SK Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable SKCORP0008 CORP Non-defaulted Secured SK Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable SKCORP0009 CORP Non-defaulted Unsecured SK Corporates  Other Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable SKMORT0001 Mortgages Non-defaulted ILTV <=25 % SK Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % SKMORT0002 Mortgages Non-defaulted ILTV >25 %,<=50 % SK Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % SKMORT0003 Mortgages Non-defaulted ILTV >50 %,<=75 % SK Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % SKMORT0004 Mortgages Non-defaulted ILTV >75 %,<=100 % SK Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % SKMORT0005 Mortgages Non-defaulted ILTV >100 %,<=125 % SK Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % SKMORT0006 Mortgages Non-defaulted ILTV >125 % SK Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % SKMORT0007 Mortgages Non-defaulted funded CRM SK Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable SKMORT0008 Mortgages Non-defaulted Unfunded CRM SK Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable SKMORT0009 Mortgages Defaulted SK Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable SKMORT0010 Mortgages Non-defaulted SK Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable SKSMEC0001 SMEC Non-defaulted Secured Construction SK Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SKSMEC0002 SMEC Non-defaulted Secured Other SK Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SKSMEC0003 SMEC Non-defaulted Secured SK Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable SKSMEC0004 SMEC Defaulted SK Corporates  SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SKSMEC0005 SMEC Non-defaulted Unsecured Construction SK Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SKSMEC0006 SMEC Non-defaulted Unsecured Other SK Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SKSMEC0007 SMEC Non-defaulted Unsecured SK Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SKSMEC0008 SMEC Non-Defaulted SK Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SKSMEC0009 SMEC Non-defaulted Secured SK Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable SKSMER0001 SMER Non-defaulted Secured Construction SK Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SKSMER0002 SMER Non-defaulted Secured Other SK Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SKSMER0003 SMER Non-defaulted Secured SK Retail  Secured by real estate SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable SKSMER0004 SMER Defaulted SK Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SKSMER0005 SMER Non-defaulted Unsecured Construction SK Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SKSMER0006 SMER Non-defaulted Unsecured Other SK Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SKSMER0007 SMER Non-defaulted Unsecured SK Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SKSMER0008 SMER Non-Defaulted SK Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SKSMER0009 SMER Non-defaulted Secured SK Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable SMEC0008 SMEC Non-Defaulted Not applicable Corporates  SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SMER0008 SMER Non-Defaulted Not applicable Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CORP0004 CORP Defaulted Not applicable Corporates  Other Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable MORT0009 Mortgages Defaulted Not applicable Retail  Secured by real estate non-SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable SMEC0004 SMEC Defaulted Not applicable Corporates  SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SMER0004 SMER Defaulted Not applicable Retail  Secured by real estate SME; Retail  Other SME Credit risk, Counterparty credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ATCORP0001CC CORP Non-defaulted Secured Construction AT Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ATCORP0002CC CORP Non-defaulted Secured Other AT Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ATCORP0003CC CORP Non-defaulted Secured AT Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable ATCORP0004CC CORP Defaulted AT Corporates  Other Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ATCORP0005CC CORP Non-defaulted Unsecured Construction AT Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ATCORP0006CC CORP Non-defaulted Unsecured Other AT Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ATCORP0007CC CORP Non-Defaulted AT Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ATCORP0008CC CORP Non-defaulted Secured AT Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable ATCORP0009CC CORP Non-defaulted Unsecured AT Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ATMORT0001CC Mortgages Non-defaulted ILTV <=25 % AT Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % ATMORT0002CC Mortgages Non-defaulted ILTV >25 %,<=50 % AT Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % ATMORT0003CC Mortgages Non-defaulted ILTV >50 %,<=75 % AT Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % ATMORT0004CC Mortgages Non-defaulted ILTV >75 %,<=100 % AT Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % ATMORT0005CC Mortgages Non-defaulted ILTV >100 %,<=125 % AT Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % ATMORT0006CC Mortgages Non-defaulted ILTV >125 % AT Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % ATMORT0007CC Mortgages Non-defaulted funded CRM AT Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable ATMORT0008CC Mortgages Non-defaulted Unfunded CRM AT Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable ATMORT0009CC Mortgages Defaulted AT Retail  Secured by real estate non-SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable ATMORT0010CC Mortgages Non-defaulted AT Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable ATSMEC0001CC SMEC Non-defaulted Secured Construction AT Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ATSMEC0002CC SMEC Non-defaulted Secured Other AT Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ATSMEC0003CC SMEC Non-defaulted Secured AT Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable ATSMEC0004CC SMEC Defaulted AT Corporates  SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ATSMEC0005CC SMEC Non-defaulted Unsecured Construction AT Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ATSMEC0006CC SMEC Non-defaulted Unsecured Other AT Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ATSMEC0007CC SMEC Non-defaulted Unsecured AT Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ATSMEC0008CC SMEC Non-Defaulted AT Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ATSMEC0009CC SMEC Non-defaulted Secured AT Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable ATSMER0001CC SMER Non-defaulted Secured Construction AT Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ATSMER0002CC SMER Non-defaulted Secured Other AT Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ATSMER0003CC SMER Non-defaulted Secured AT Retail  Secured by real estate SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable ATSMER0004CC SMER Defaulted AT Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ATSMER0005CC SMER Non-defaulted Unsecured Construction AT Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ATSMER0006CC SMER Non-defaulted Unsecured Other AT Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ATSMER0007CC SMER Non-defaulted Unsecured AT Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ATSMER0008CC SMER Non-Defaulted AT Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ATSMER0009CC SMER Non-defaulted Secured AT Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable BECORP0001CC CORP Non-defaulted Secured Construction BE Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable BECORP0002CC CORP Non-defaulted Secured Other BE Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable BECORP0003CC CORP Non-defaulted Secured BE Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable BECORP0004CC CORP Defaulted BE Corporates  Other Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable BECORP0005CC CORP Non-defaulted Unsecured Construction BE Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable BECORP0006CC CORP Non-defaulted Unsecured Other BE Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable BECORP0007CC CORP Non-Defaulted BE Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable BECORP0008CC CORP Non-defaulted Secured BE Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable BECORP0009CC CORP Non-defaulted Unsecured BE Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable BEMORT0001CC Mortgages Non-defaulted ILTV <=25 % BE Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % BEMORT0002CC Mortgages Non-defaulted ILTV >25 %,<=50 % BE Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % BEMORT0003CC Mortgages Non-defaulted ILTV >50 %,<=75 % BE Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % BEMORT0004CC Mortgages Non-defaulted ILTV >75 %,<=100 % BE Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % BEMORT0005CC Mortgages Non-defaulted ILTV >100 %,<=125 % BE Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % BEMORT0006CC Mortgages Non-defaulted ILTV >125 % BE Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % BEMORT0007CC Mortgages Non-defaulted funded CRM BE Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable BEMORT0008CC Mortgages Non-defaulted Unfunded CRM BE Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable BEMORT0009CC Mortgages Defaulted BE Retail  Secured by real estate non-SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable BEMORT0010CC Mortgages Non-defaulted BE Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable BESMEC0001CC SMEC Non-defaulted Secured Construction BE Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BESMEC0002CC SMEC Non-defaulted Secured Other BE Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BESMEC0003CC SMEC Non-defaulted Secured BE Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable BESMEC0004CC SMEC Defaulted BE Corporates  SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BESMEC0005CC SMEC Non-defaulted Unsecured Construction BE Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BESMEC0006CC SMEC Non-defaulted Unsecured Other BE Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BESMEC0007CC SMEC Non-defaulted Unsecured BE Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BESMEC0008CC SMEC Non-Defaulted BE Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BESMEC0009CC SMEC Non-defaulted Secured BE Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable BESMER0001CC SMER Non-defaulted Secured Construction BE Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BESMER0002CC SMER Non-defaulted Secured Other BE Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BESMER0003CC SMER Non-defaulted Secured BE Retail  Secured by real estate SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable BESMER0004CC SMER Defaulted BE Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BESMER0005CC SMER Non-defaulted Unsecured Construction BE Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BESMER0006CC SMER Non-defaulted Unsecured Other BE Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BESMER0007CC SMER Non-defaulted Unsecured BE Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BESMER0008CC SMER Non-Defaulted BE Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BESMER0009CC SMER Non-defaulted Secured BE Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable BGCORP0001CC CORP Non-defaulted Secured Construction BG Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable BGCORP0002CC CORP Non-defaulted Secured Other BG Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable BGCORP0003CC CORP Non-defaulted Secured BG Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable BGCORP0004CC CORP Defaulted BG Corporates  Other Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable BGCORP0005CC CORP Non-defaulted Unsecured Construction BG Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable BGCORP0006CC CORP Non-defaulted Unsecured Other BG Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable BGCORP0007CC CORP Non-Defaulted BG Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable BGCORP0008CC CORP Non-defaulted Secured BG Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable BGCORP0009CC CORP Non-defaulted Unsecured BG Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable BGMORT0001CC Mortgages Non-defaulted ILTV <=25 % BG Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % BGMORT0002CC Mortgages Non-defaulted ILTV >25 %,<=50 % BG Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % BGMORT0003CC Mortgages Non-defaulted ILTV >50 %,<=75 % BG Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % BGMORT0004CC Mortgages Non-defaulted ILTV >75 %,<=100 % BG Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % BGMORT0005CC Mortgages Non-defaulted ILTV >100 %,<=125 % BG Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % BGMORT0006CC Mortgages Non-defaulted ILTV >125 % BG Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % BGMORT0007CC Mortgages Non-defaulted funded CRM BG Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable BGMORT0008CC Mortgages Non-defaulted Unfunded CRM BG Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable BGMORT0009CC Mortgages Defaulted BG Retail  Secured by real estate non-SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable BGMORT0010CC Mortgages Non-defaulted BG Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable BGSMEC0001CC SMEC Non-defaulted Secured Construction BG Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BGSMEC0002CC SMEC Non-defaulted Secured Other BG Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BGSMEC0003CC SMEC Non-defaulted Secured BG Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable BGSMEC0004CC SMEC Defaulted BG Corporates  SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BGSMEC0005CC SMEC Non-defaulted Unsecured Construction BG Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BGSMEC0006CC SMEC Non-defaulted Unsecured Other BG Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BGSMEC0007CC SMEC Non-defaulted Unsecured BG Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BGSMEC0008CC SMEC Non-Defaulted BG Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BGSMEC0009CC SMEC Non-defaulted Secured BG Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable BGSMER0001CC SMER Non-defaulted Secured Construction BG Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BGSMER0002CC SMER Non-defaulted Secured Other BG Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BGSMER0003CC SMER Non-defaulted Secured BG Retail  Secured by real estate SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable BGSMER0004CC SMER Defaulted BG Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BGSMER0005CC SMER Non-defaulted Unsecured Construction BG Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BGSMER0006CC SMER Non-defaulted Unsecured Other BG Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BGSMER0007CC SMER Non-defaulted Unsecured BG Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BGSMER0008CC SMER Non-Defaulted BG Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BGSMER0009CC SMER Non-defaulted Secured BG Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable CORP0007CC CORP Non-Defaulted Not applicable Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable CYCORP0001CC CORP Non-defaulted Secured Construction CY Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable CYCORP0002CC CORP Non-defaulted Secured Other CY Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable CYCORP0003CC CORP Non-defaulted Secured CY Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable CYCORP0004CC CORP Defaulted CY Corporates  Other Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable CYCORP0005CC CORP Non-defaulted Unsecured Construction CY Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable CYCORP0006CC CORP Non-defaulted Unsecured Other CY Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable CYCORP0007CC CORP Non-Defaulted CY Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable CYCORP0008CC CORP Non-defaulted Secured CY Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable CYCORP0009CC CORP Non-defaulted Unsecured CY Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable CYMORT0001CC Mortgages Non-defaulted ILTV <=25 % CY Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % CYMORT0002CC Mortgages Non-defaulted ILTV >25 %,<=50 % CY Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % CYMORT0003CC Mortgages Non-defaulted ILTV >50 %,<=75 % CY Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % CYMORT0004CC Mortgages Non-defaulted ILTV >75 %,<=100 % CY Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % CYMORT0005CC Mortgages Non-defaulted ILTV >100 %,<=125 % CY Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % CYMORT0006CC Mortgages Non-defaulted ILTV >125 % CY Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % CYMORT0007CC Mortgages Non-defaulted funded CRM CY Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable CYMORT0008CC Mortgages Non-defaulted Unfunded CRM CY Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable CYMORT0009CC Mortgages Defaulted CY Retail  Secured by real estate non-SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable CYMORT0010CC Mortgages Non-defaulted CY Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable CYSMEC0001CC SMEC Non-defaulted Secured Construction CY Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CYSMEC0002CC SMEC Non-defaulted Secured Other CY Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CYSMEC0003CC SMEC Non-defaulted Secured CY Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable CYSMEC0004CC SMEC Defaulted CY Corporates  SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CYSMEC0005CC SMEC Non-defaulted Unsecured Construction CY Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CYSMEC0006CC SMEC Non-defaulted Unsecured Other CY Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CYSMEC0007CC SMEC Non-defaulted Unsecured CY Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CYSMEC0008CC SMEC Non-Defaulted CY Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CYSMEC0009CC SMEC Non-defaulted Secured CY Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable CYSMER0001CC SMER Non-defaulted Secured Construction CY Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CYSMER0002CC SMER Non-defaulted Secured Other CY Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CYSMER0003CC SMER Non-defaulted Secured CY Retail  Secured by real estate SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable CYSMER0004CC SMER Defaulted CY Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CYSMER0005CC SMER Non-defaulted Unsecured Construction CY Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CYSMER0006CC SMER Non-defaulted Unsecured Other CY Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CYSMER0007CC SMER Non-defaulted Unsecured CY Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CYSMER0008CC SMER Non-Defaulted CY Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CYSMER0009CC SMER Non-defaulted Secured CY Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable CZCORP0001CC CORP Non-defaulted Secured Construction CZ Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable CZCORP0002CC CORP Non-defaulted Secured Other CZ Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable CZCORP0003CC CORP Non-defaulted Secured CZ Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable CZCORP0004CC CORP Defaulted CZ Corporates  Other Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable CZCORP0005CC CORP Non-defaulted Unsecured Construction CZ Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable CZCORP0006CC CORP Non-defaulted Unsecured Other CZ Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable CZCORP0007CC CORP Non-Defaulted CZ Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable CZCORP0008CC CORP Non-defaulted Secured CZ Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable CZCORP0009CC CORP Non-defaulted Unsecured CZ Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable CZMORT0001CC Mortgages Non-defaulted ILTV <=25 % CZ Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % CZMORT0002CC Mortgages Non-defaulted ILTV >25 %,<=50 % CZ Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % CZMORT0003CC Mortgages Non-defaulted ILTV >50 %,<=75 % CZ Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % CZMORT0004CC Mortgages Non-defaulted ILTV >75 %,<=100 % CZ Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % CZMORT0005CC Mortgages Non-defaulted ILTV >100 %,<=125 % CZ Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % CZMORT0006CC Mortgages Non-defaulted ILTV >125 % CZ Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % CZMORT0007CC Mortgages Non-defaulted funded CRM CZ Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable CZMORT0008CC Mortgages Non-defaulted Unfunded CRM CZ Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable CZMORT0009CC Mortgages Defaulted CZ Retail  Secured by real estate non-SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable CZMORT0010CC Mortgages Non-defaulted CZ Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable CZSMEC0001CC SMEC Non-defaulted Secured Construction CZ Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CZSMEC0002CC SMEC Non-defaulted Secured Other CZ Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CZSMEC0003CC SMEC Non-defaulted Secured CZ Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable CZSMEC0004CC SMEC Defaulted CZ Corporates  SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CZSMEC0005CC SMEC Non-defaulted Unsecured Construction CZ Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CZSMEC0006CC SMEC Non-defaulted Unsecured Other CZ Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CZSMEC0007CC SMEC Non-defaulted Unsecured CZ Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CZSMEC0008CC SMEC Non-Defaulted CZ Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CZSMEC0009CC SMEC Non-defaulted Secured CZ Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable CZSMER0001CC SMER Non-defaulted Secured Construction CZ Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CZSMER0002CC SMER Non-defaulted Secured Other CZ Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CZSMER0003CC SMER Non-defaulted Secured CZ Retail  Secured by real estate SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable CZSMER0004CC SMER Defaulted CZ Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CZSMER0005CC SMER Non-defaulted Unsecured Construction CZ Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CZSMER0006CC SMER Non-defaulted Unsecured Other CZ Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CZSMER0007CC SMER Non-defaulted Unsecured CZ Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CZSMER0008CC SMER Non-Defaulted CZ Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CZSMER0009CC SMER Non-defaulted Secured CZ Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable DECORP0001CC CORP Non-defaulted Secured Construction DE Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable DECORP0002CC CORP Non-defaulted Secured Other DE Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable DECORP0003CC CORP Non-defaulted Secured DE Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable DECORP0004CC CORP Defaulted DE Corporates  Other Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable DECORP0005CC CORP Non-defaulted Unsecured Construction DE Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable DECORP0006CC CORP Non-defaulted Unsecured Other DE Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable DECORP0007CC CORP Non-Defaulted DE Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable DECORP0008CC CORP Non-defaulted Secured DE Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable DECORP0009CC CORP Non-defaulted Unsecured DE Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable DEMORT0001CC Mortgages Non-defaulted ILTV <=25 % DE Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % DEMORT0002CC Mortgages Non-defaulted ILTV >25 %,<=50 % DE Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % DEMORT0003CC Mortgages Non-defaulted ILTV >50 %,<=75 % DE Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % DEMORT0004CC Mortgages Non-defaulted ILTV >75 %,<=100 % DE Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % DEMORT0005CC Mortgages Non-defaulted ILTV >100 %,<=125 % DE Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % DEMORT0006CC Mortgages Non-defaulted ILTV >125 % DE Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % DEMORT0007CC Mortgages Non-defaulted funded CRM DE Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable DEMORT0008CC Mortgages Non-defaulted Unfunded CRM DE Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable DEMORT0009CC Mortgages Defaulted DE Retail  Secured by real estate non-SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable DEMORT0010CC Mortgages Non-defaulted DE Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable DESMEC0001CC SMEC Non-defaulted Secured Construction DE Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DESMEC0002CC SMEC Non-defaulted Secured Other DE Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DESMEC0003CC SMEC Non-defaulted Secured DE Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable DESMEC0004CC SMEC Defaulted DE Corporates  SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DESMEC0005CC SMEC Non-defaulted Unsecured Construction DE Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DESMEC0006CC SMEC Non-defaulted Unsecured Other DE Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DESMEC0007CC SMEC Non-defaulted Unsecured DE Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DESMEC0008CC SMEC Non-Defaulted DE Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DESMEC0009CC SMEC Non-defaulted Secured DE Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable DESMER0001CC SMER Non-defaulted Secured Construction DE Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DESMER0002CC SMER Non-defaulted Secured Other DE Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DESMER0003CC SMER Non-defaulted Secured DE Retail  Secured by real estate SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable DESMER0004CC SMER Defaulted DE Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DESMER0005CC SMER Non-defaulted Unsecured Construction DE Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DESMER0006CC SMER Non-defaulted Unsecured Other DE Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DESMER0007CC SMER Non-defaulted Unsecured DE Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DESMER0008CC SMER Non-Defaulted DE Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DESMER0009CC SMER Non-defaulted Secured DE Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable DKCORP0001CC CORP Non-defaulted Secured Construction DK Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable DKCORP0002CC CORP Non-defaulted Secured Other DK Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable DKCORP0003CC CORP Non-defaulted Secured DK Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable DKCORP0004CC CORP Defaulted DK Corporates  Other Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable DKCORP0005CC CORP Non-defaulted Unsecured Construction DK Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable DKCORP0006CC CORP Non-defaulted Unsecured Other DK Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable DKCORP0007CC CORP Non-Defaulted DK Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable DKCORP0008CC CORP Non-defaulted Secured DK Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable DKCORP0009CC CORP Non-defaulted Unsecured DK Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable DKMORT0001CC Mortgages Non-defaulted ILTV <=25 % DK Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % DKMORT0002CC Mortgages Non-defaulted ILTV >25 %,<=50 % DK Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % DKMORT0003CC Mortgages Non-defaulted ILTV >50 %,<=75 % DK Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % DKMORT0004CC Mortgages Non-defaulted ILTV >75 %,<=100 % DK Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % DKMORT0005CC Mortgages Non-defaulted ILTV >100 %,<=125 % DK Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % DKMORT0006CC Mortgages Non-defaulted ILTV >125 % DK Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % DKMORT0007CC Mortgages Non-defaulted funded CRM DK Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable DKMORT0008CC Mortgages Non-defaulted Unfunded CRM DK Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable DKMORT0009CC Mortgages Defaulted DK Retail  Secured by real estate non-SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable DKMORT0010CC Mortgages Non-defaulted DK Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable DKSMEC0001CC SMEC Non-defaulted Secured Construction DK Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DKSMEC0002CC SMEC Non-defaulted Secured Other DK Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DKSMEC0003CC SMEC Non-defaulted Secured DK Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable DKSMEC0004CC SMEC Defaulted DK Corporates  SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DKSMEC0005CC SMEC Non-defaulted Unsecured Construction DK Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DKSMEC0006CC SMEC Non-defaulted Unsecured Other DK Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DKSMEC0007CC SMEC Non-defaulted Unsecured DK Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DKSMEC0008CC SMEC Non-Defaulted DK Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DKSMEC0009CC SMEC Non-defaulted Secured DK Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable DKSMER0001CC SMER Non-defaulted Secured Construction DK Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DKSMER0002CC SMER Non-defaulted Secured Other DK Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DKSMER0003CC SMER Non-defaulted Secured DK Retail  Secured by real estate SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable DKSMER0004CC SMER Defaulted DK Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DKSMER0005CC SMER Non-defaulted Unsecured Construction DK Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DKSMER0006CC SMER Non-defaulted Unsecured Other DK Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DKSMER0007CC SMER Non-defaulted Unsecured DK Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DKSMER0008CC SMER Non-Defaulted DK Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DKSMER0009CC SMER Non-defaulted Secured DK Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable EECORP0001CC CORP Non-defaulted Secured Construction EE Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable EECORP0002CC CORP Non-defaulted Secured Other EE Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable EECORP0003CC CORP Non-defaulted Secured EE Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable EECORP0004CC CORP Defaulted EE Corporates  Other Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable EECORP0005CC CORP Non-defaulted Unsecured Construction EE Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable EECORP0006CC CORP Non-defaulted Unsecured Other EE Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable EECORP0007CC CORP Non-Defaulted EE Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable EECORP0008CC CORP Non-defaulted Secured EE Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable EECORP0009CC CORP Non-defaulted Unsecured EE Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable EEMORT0001CC Mortgages Non-defaulted ILTV <=25 % EE Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % EEMORT0002CC Mortgages Non-defaulted ILTV >25 %,<=50 % EE Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % EEMORT0003CC Mortgages Non-defaulted ILTV >50 %,<=75 % EE Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % EEMORT0004CC Mortgages Non-defaulted ILTV >75 %,<=100 % EE Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % EEMORT0005CC Mortgages Non-defaulted ILTV >100 %,<=125 % EE Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % EEMORT0006CC Mortgages Non-defaulted ILTV >125 % EE Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % EEMORT0007CC Mortgages Non-defaulted funded CRM EE Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable EEMORT0008CC Mortgages Non-defaulted Unfunded CRM EE Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable EEMORT0009CC Mortgages Defaulted EE Retail  Secured by real estate non-SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable EEMORT0010CC Mortgages Non-defaulted EE Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable EESMEC0001CC SMEC Non-defaulted Secured Construction EE Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable EESMEC0002CC SMEC Non-defaulted Secured Other EE Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable EESMEC0003CC SMEC Non-defaulted Secured EE Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable EESMEC0004CC SMEC Defaulted EE Corporates  SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable EESMEC0005CC SMEC Non-defaulted Unsecured Construction EE Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable EESMEC0006CC SMEC Non-defaulted Unsecured Other EE Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable EESMEC0007CC SMEC Non-defaulted Unsecured EE Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable EESMEC0008CC SMEC Non-Defaulted EE Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable EESMEC0009CC SMEC Non-defaulted Secured EE Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable EESMER0001CC SMER Non-defaulted Secured Construction EE Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable EESMER0002CC SMER Non-defaulted Secured Other EE Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable EESMER0003CC SMER Non-defaulted Secured EE Retail  Secured by real estate SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable EESMER0004CC SMER Defaulted EE Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable EESMER0005CC SMER Non-defaulted Unsecured Construction EE Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable EESMER0006CC SMER Non-defaulted Unsecured Other EE Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable EESMER0007CC SMER Non-defaulted Unsecured EE Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable EESMER0008CC SMER Non-Defaulted EE Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable EESMER0009CC SMER Non-defaulted Secured EE Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable ESCORP0001CC CORP Non-defaulted Secured Construction ES Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ESCORP0002CC CORP Non-defaulted Secured Other ES Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ESCORP0003CC CORP Non-defaulted Secured ES Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable ESCORP0004CC CORP Defaulted ES Corporates  Other Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ESCORP0005CC CORP Non-defaulted Unsecured Construction ES Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ESCORP0006CC CORP Non-defaulted Unsecured Other ES Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ESCORP0007CC CORP Non-Defaulted ES Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ESCORP0008CC CORP Non-defaulted Secured ES Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable ESCORP0009CC CORP Non-defaulted Unsecured ES Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ESMORT0001CC Mortgages Non-defaulted ILTV <=25 % ES Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % ESMORT0002CC Mortgages Non-defaulted ILTV >25 %,<=50 % ES Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % ESMORT0003CC Mortgages Non-defaulted ILTV >50 %,<=75 % ES Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % ESMORT0004CC Mortgages Non-defaulted ILTV >75 %,<=100 % ES Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % ESMORT0005CC Mortgages Non-defaulted ILTV >100 %,<=125 % ES Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % ESMORT0006CC Mortgages Non-defaulted ILTV >125 % ES Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % ESMORT0007CC Mortgages Non-defaulted funded CRM ES Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable ESMORT0008CC Mortgages Non-defaulted Unfunded CRM ES Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable ESMORT0009CC Mortgages Defaulted ES Retail  Secured by real estate non-SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable ESMORT0010CC Mortgages Non-defaulted ES Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable ESSMEC0001CC SMEC Non-defaulted Secured Construction ES Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ESSMEC0002CC SMEC Non-defaulted Secured Other ES Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ESSMEC0003CC SMEC Non-defaulted Secured ES Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable ESSMEC0004CC SMEC Defaulted ES Corporates  SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ESSMEC0005CC SMEC Non-defaulted Unsecured Construction ES Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ESSMEC0006CC SMEC Non-defaulted Unsecured Other ES Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ESSMEC0007CC SMEC Non-defaulted Unsecured ES Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ESSMEC0008CC SMEC Non-Defaulted ES Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ESSMEC0009CC SMEC Non-defaulted Secured ES Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable ESSMER0001CC SMER Non-defaulted Secured Construction ES Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ESSMER0002CC SMER Non-defaulted Secured Other ES Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ESSMER0003CC SMER Non-defaulted Secured ES Retail  Secured by real estate SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable ESSMER0004CC SMER Defaulted ES Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ESSMER0005CC SMER Non-defaulted Unsecured Construction ES Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ESSMER0006CC SMER Non-defaulted Unsecured Other ES Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ESSMER0007CC SMER Non-defaulted Unsecured ES Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ESSMER0008CC SMER Non-Defaulted ES Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ESSMER0009CC SMER Non-defaulted Secured ES Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable FICORP0001CC CORP Non-defaulted Secured Construction FI Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable FICORP0002CC CORP Non-defaulted Secured Other FI Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable FICORP0003CC CORP Non-defaulted Secured FI Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable FICORP0004CC CORP Defaulted FI Corporates  Other Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable FICORP0005CC CORP Non-defaulted Unsecured Construction FI Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable FICORP0006CC CORP Non-defaulted Unsecured Other FI Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable FICORP0007CC CORP Non-Defaulted FI Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable FICORP0008CC CORP Non-defaulted Secured FI Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable FICORP0009CC CORP Non-defaulted Unsecured FI Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable FIMORT0001CC Mortgages Non-defaulted ILTV <=25 % FI Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % FIMORT0002CC Mortgages Non-defaulted ILTV >25 %,<=50 % FI Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % FIMORT0003CC Mortgages Non-defaulted ILTV >50 %,<=75 % FI Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % FIMORT0004CC Mortgages Non-defaulted ILTV >75 %,<=100 % FI Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % FIMORT0005CC Mortgages Non-defaulted ILTV >100 %,<=125 % FI Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % FIMORT0006CC Mortgages Non-defaulted ILTV >125 % FI Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % FIMORT0007CC Mortgages Non-defaulted funded CRM FI Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable FIMORT0008CC Mortgages Non-defaulted Unfunded CRM FI Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable FIMORT0009CC Mortgages Defaulted FI Retail  Secured by real estate non-SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable FIMORT0010CC Mortgages Non-defaulted FI Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable FISMEC0001CC SMEC Non-defaulted Secured Construction FI Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FISMEC0002CC SMEC Non-defaulted Secured Other FI Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FISMEC0003CC SMEC Non-defaulted Secured FI Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable FISMEC0004CC SMEC Defaulted FI Corporates  SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FISMEC0005CC SMEC Non-defaulted Unsecured Construction FI Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FISMEC0006CC SMEC Non-defaulted Unsecured Other FI Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FISMEC0007CC SMEC Non-defaulted Unsecured FI Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FISMEC0008CC SMEC Non-Defaulted FI Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FISMEC0009CC SMEC Non-defaulted Secured FI Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable FISMER0001CC SMER Non-defaulted Secured Construction FI Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FISMER0002CC SMER Non-defaulted Secured Other FI Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FISMER0003CC SMER Non-defaulted Secured FI Retail  Secured by real estate SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable FISMER0004CC SMER Defaulted FI Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FISMER0005CC SMER Non-defaulted Unsecured Construction FI Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FISMER0006CC SMER Non-defaulted Unsecured Other FI Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FISMER0007CC SMER Non-defaulted Unsecured FI Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FISMER0008CC SMER Non-Defaulted FI Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FISMER0009CC SMER Non-defaulted Secured FI Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable FRCORP0001CC CORP Non-defaulted Secured Construction FR Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable FRCORP0002CC CORP Non-defaulted Secured Other FR Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable FRCORP0003CC CORP Non-defaulted Secured FR Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable FRCORP0004CC CORP Defaulted FR Corporates  Other Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable FRCORP0005CC CORP Non-defaulted Unsecured Construction FR Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable FRCORP0006CC CORP Non-defaulted Unsecured Other FR Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable FRCORP0007CC CORP Non-Defaulted FR Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable FRCORP0008CC CORP Non-defaulted Secured FR Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable FRCORP0009CC CORP Non-defaulted Unsecured FR Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable FRMORT0001CC Mortgages Non-defaulted ILTV <=25 % FR Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % FRMORT0002CC Mortgages Non-defaulted ILTV >25 %,<=50 % FR Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % FRMORT0003CC Mortgages Non-defaulted ILTV >50 %,<=75 % FR Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % FRMORT0004CC Mortgages Non-defaulted ILTV >75 %,<=100 % FR Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % FRMORT0005CC Mortgages Non-defaulted ILTV >100 %,<=125 % FR Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % FRMORT0006CC Mortgages Non-defaulted ILTV >125 % FR Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % FRMORT0007CC Mortgages Non-defaulted funded CRM FR Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable FRMORT0008CC Mortgages Non-defaulted Unfunded CRM FR Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable FRMORT0009CC Mortgages Defaulted FR Retail  Secured by real estate non-SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable FRMORT0010CC Mortgages Non-defaulted FR Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable FRSMEC0001CC SMEC Non-defaulted Secured Construction FR Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FRSMEC0002CC SMEC Non-defaulted Secured Other FR Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FRSMEC0003CC SMEC Non-defaulted Secured FR Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable FRSMEC0004CC SMEC Defaulted FR Corporates  SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FRSMEC0005CC SMEC Non-defaulted Unsecured Construction FR Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FRSMEC0006CC SMEC Non-defaulted Unsecured Other FR Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FRSMEC0007CC SMEC Non-defaulted Unsecured FR Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FRSMEC0008CC SMEC Non-Defaulted FR Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FRSMEC0009CC SMEC Non-defaulted Secured FR Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable FRSMER0001CC SMER Non-defaulted Secured Construction FR Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FRSMER0002CC SMER Non-defaulted Secured Other FR Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FRSMER0003CC SMER Non-defaulted Secured FR Retail  Secured by real estate SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable FRSMER0004CC SMER Defaulted FR Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FRSMER0005CC SMER Non-defaulted Unsecured Construction FR Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FRSMER0006CC SMER Non-defaulted Unsecured Other FR Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FRSMER0007CC SMER Non-defaulted Unsecured FR Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FRSMER0008CC SMER Non-Defaulted FR Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FRSMER0009CC SMER Non-defaulted Secured FR Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable GBCORP0001CC CORP Non-defaulted Secured Construction GB Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable GBCORP0002CC CORP Non-defaulted Secured Other GB Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable GBCORP0003CC CORP Non-defaulted Secured GB Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable GBCORP0004CC CORP Defaulted GB Corporates  Other Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable GBCORP0005CC CORP Non-defaulted Unsecured Construction GB Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable GBCORP0006CC CORP Non-defaulted Unsecured Other GB Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable GBCORP0007CC CORP Non-Defaulted GB Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable GBCORP0008CC CORP Non-defaulted Secured GB Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable GBCORP0009CC CORP Non-defaulted Unsecured GB Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable GBMORT0001CC Mortgages Non-defaulted ILTV <=25 % GB Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % GBMORT0002CC Mortgages Non-defaulted ILTV >25 %,<=50 % GB Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % GBMORT0003CC Mortgages Non-defaulted ILTV >50 %,<=75 % GB Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % GBMORT0004CC Mortgages Non-defaulted ILTV >75 %,<=100 % GB Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % GBMORT0005CC Mortgages Non-defaulted ILTV >100 %,<=125 % GB Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % GBMORT0006CC Mortgages Non-defaulted ILTV >125 % GB Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % GBMORT0007CC Mortgages Non-defaulted funded CRM GB Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable GBMORT0008CC Mortgages Non-defaulted Unfunded CRM GB Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable GBMORT0009CC Mortgages Defaulted GB Retail  Secured by real estate non-SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable GBMORT0010CC Mortgages Non-defaulted GB Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable GBSMEC0001CC SMEC Non-defaulted Secured Construction GB Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GBSMEC0002CC SMEC Non-defaulted Secured Other GB Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GBSMEC0003CC SMEC Non-defaulted Secured GB Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable GBSMEC0004CC SMEC Defaulted GB Corporates  SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GBSMEC0005CC SMEC Non-defaulted Unsecured Construction GB Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GBSMEC0006CC SMEC Non-defaulted Unsecured Other GB Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GBSMEC0007CC SMEC Non-defaulted Unsecured GB Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GBSMEC0008CC SMEC Non-Defaulted GB Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GBSMEC0009CC SMEC Non-defaulted Secured GB Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable GBSMER0001CC SMER Non-defaulted Secured Construction GB Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GBSMER0002CC SMER Non-defaulted Secured Other GB Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GBSMER0003CC SMER Non-defaulted Secured GB Retail  Secured by real estate SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable GBSMER0004CC SMER Defaulted GB Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GBSMER0005CC SMER Non-defaulted Unsecured Construction GB Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GBSMER0006CC SMER Non-defaulted Unsecured Other GB Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GBSMER0007CC SMER Non-defaulted Unsecured GB Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GBSMER0008CC SMER Non-Defaulted GB Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GBSMER0009CC SMER Non-defaulted Secured GB Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable GRCORP0001CC CORP Non-defaulted Secured Construction GR Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable GRCORP0002CC CORP Non-defaulted Secured Other GR Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable GRCORP0003CC CORP Non-defaulted Secured GR Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable GRCORP0004CC CORP Defaulted GR Corporates  Other Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable GRCORP0005CC CORP Non-defaulted Unsecured Construction GR Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable GRCORP0006CC CORP Non-defaulted Unsecured Other GR Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable GRCORP0007CC CORP Non-Defaulted GR Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable GRCORP0008CC CORP Non-defaulted Secured GR Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable GRCORP0009CC CORP Non-defaulted Unsecured GR Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable GRMORT0001CC Mortgages Non-defaulted ILTV <=25 % GR Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % GRMORT0002CC Mortgages Non-defaulted ILTV >25 %,<=50 % GR Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % GRMORT0003CC Mortgages Non-defaulted ILTV >50 %,<=75 % GR Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % GRMORT0004CC Mortgages Non-defaulted ILTV >75 %,<=100 % GR Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % GRMORT0005CC Mortgages Non-defaulted ILTV >100 %,<=125 % GR Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % GRMORT0006CC Mortgages Non-defaulted ILTV >125 % GR Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % GRMORT0007CC Mortgages Non-defaulted funded CRM GR Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable GRMORT0008CC Mortgages Non-defaulted Unfunded CRM GR Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable GRMORT0009CC Mortgages Defaulted GR Retail  Secured by real estate non-SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable GRMORT0010CC Mortgages Non-defaulted GR Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable GRSMEC0001CC SMEC Non-defaulted Secured Construction GR Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GRSMEC0002CC SMEC Non-defaulted Secured Other GR Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GRSMEC0003CC SMEC Non-defaulted Secured GR Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable GRSMEC0004CC SMEC Defaulted GR Corporates  SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GRSMEC0005CC SMEC Non-defaulted Unsecured Construction GR Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GRSMEC0006CC SMEC Non-defaulted Unsecured Other GR Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GRSMEC0007CC SMEC Non-defaulted Unsecured GR Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GRSMEC0008CC SMEC Non-Defaulted GR Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GRSMEC0009CC SMEC Non-defaulted Secured GR Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable GRSMER0001CC SMER Non-defaulted Secured Construction GR Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GRSMER0002CC SMER Non-defaulted Secured Other GR Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GRSMER0003CC SMER Non-defaulted Secured GR Retail  Secured by real estate SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable GRSMER0004CC SMER Defaulted GR Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GRSMER0005CC SMER Non-defaulted Unsecured Construction GR Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GRSMER0006CC SMER Non-defaulted Unsecured Other GR Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GRSMER0007CC SMER Non-defaulted Unsecured GR Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GRSMER0008CC SMER Non-Defaulted GR Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GRSMER0009CC SMER Non-defaulted Secured GR Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable HRCORP0001CC CORP Non-defaulted Secured Construction HR Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable HRCORP0002CC CORP Non-defaulted Secured Other HR Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable HRCORP0003CC CORP Non-defaulted Secured HR Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable HRCORP0004CC CORP Defaulted HR Corporates  Other Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable HRCORP0005CC CORP Non-defaulted Unsecured Construction HR Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable HRCORP0006CC CORP Non-defaulted Unsecured Other HR Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable HRCORP0007CC CORP Non-Defaulted HR Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable HRCORP0008CC CORP Non-defaulted Secured HR Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable HRCORP0009CC CORP Non-defaulted Unsecured HR Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable HRMORT0001CC Mortgages Non-defaulted ILTV <=25 % HR Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % HRMORT0002CC Mortgages Non-defaulted ILTV >25 %,<=50 % HR Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % HRMORT0003CC Mortgages Non-defaulted ILTV >50 %,<=75 % HR Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % HRMORT0004CC Mortgages Non-defaulted ILTV >75 %,<=100 % HR Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % HRMORT0005CC Mortgages Non-defaulted ILTV >100 %,<=125 % HR Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % HRMORT0006CC Mortgages Non-defaulted ILTV >125 % HR Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % HRMORT0007CC Mortgages Non-defaulted funded CRM HR Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable HRMORT0008CC Mortgages Non-defaulted Unfunded CRM HR Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable HRMORT0009CC Mortgages Defaulted HR Retail  Secured by real estate non-SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable HRMORT0010CC Mortgages Non-defaulted HR Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable HRSMEC0001CC SMEC Non-defaulted Secured Construction HR Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HRSMEC0002CC SMEC Non-defaulted Secured Other HR Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HRSMEC0003CC SMEC Non-defaulted Secured HR Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable HRSMEC0004CC SMEC Defaulted HR Corporates  SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HRSMEC0005CC SMEC Non-defaulted Unsecured Construction HR Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HRSMEC0006CC SMEC Non-defaulted Unsecured Other HR Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HRSMEC0007CC SMEC Non-defaulted Unsecured HR Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HRSMEC0008CC SMEC Non-Defaulted HR Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HRSMEC0009CC SMEC Non-defaulted Secured HR Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable HRSMER0001CC SMER Non-defaulted Secured Construction HR Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HRSMER0002CC SMER Non-defaulted Secured Other HR Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HRSMER0003CC SMER Non-defaulted Secured HR Retail  Secured by real estate SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable HRSMER0004CC SMER Defaulted HR Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HRSMER0005CC SMER Non-defaulted Unsecured Construction HR Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HRSMER0006CC SMER Non-defaulted Unsecured Other HR Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HRSMER0007CC SMER Non-defaulted Unsecured HR Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HRSMER0008CC SMER Non-Defaulted HR Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HRSMER0009CC SMER Non-defaulted Secured HR Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable HUCORP0001CC CORP Non-defaulted Secured Construction HU Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable HUCORP0002CC CORP Non-defaulted Secured Other HU Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable HUCORP0003CC CORP Non-defaulted Secured HU Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable HUCORP0004CC CORP Defaulted HU Corporates  Other Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable HUCORP0005CC CORP Non-defaulted Unsecured Construction HU Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable HUCORP0006CC CORP Non-defaulted Unsecured Other HU Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable HUCORP0007CC CORP Non-Defaulted HU Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable HUCORP0008CC CORP Non-defaulted Secured HU Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable HUCORP0009CC CORP Non-defaulted Unsecured HU Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable HUMORT0001CC Mortgages Non-defaulted ILTV <=25 % HU Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % HUMORT0002CC Mortgages Non-defaulted ILTV >25 %,<=50 % HU Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % HUMORT0003CC Mortgages Non-defaulted ILTV >50 %,<=75 % HU Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % HUMORT0004CC Mortgages Non-defaulted ILTV >75 %,<=100 % HU Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % HUMORT0005CC Mortgages Non-defaulted ILTV >100 %,<=125 % HU Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % HUMORT0006CC Mortgages Non-defaulted ILTV >125 % HU Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % HUMORT0007CC Mortgages Non-defaulted funded CRM HU Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable HUMORT0008CC Mortgages Non-defaulted Unfunded CRM HU Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable HUMORT0009CC Mortgages Defaulted HU Retail  Secured by real estate non-SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable HUMORT0010CC Mortgages Non-defaulted HU Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable HUSMEC0001CC SMEC Non-defaulted Secured Construction HU Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HUSMEC0002CC SMEC Non-defaulted Secured Other HU Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HUSMEC0003CC SMEC Non-defaulted Secured HU Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable HUSMEC0004CC SMEC Defaulted HU Corporates  SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HUSMEC0005CC SMEC Non-defaulted Unsecured Construction HU Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HUSMEC0006CC SMEC Non-defaulted Unsecured Other HU Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HUSMEC0007CC SMEC Non-defaulted Unsecured HU Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HUSMEC0008CC SMEC Non-Defaulted HU Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HUSMEC0009CC SMEC Non-defaulted Secured HU Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable HUSMER0001CC SMER Non-defaulted Secured Construction HU Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HUSMER0002CC SMER Non-defaulted Secured Other HU Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HUSMER0003CC SMER Non-defaulted Secured HU Retail  Secured by real estate SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable HUSMER0004CC SMER Defaulted HU Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HUSMER0005CC SMER Non-defaulted Unsecured Construction HU Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HUSMER0006CC SMER Non-defaulted Unsecured Other HU Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HUSMER0007CC SMER Non-defaulted Unsecured HU Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HUSMER0008CC SMER Non-Defaulted HU Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HUSMER0009CC SMER Non-defaulted Secured HU Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable IECORP0001CC CORP Non-defaulted Secured Construction IE Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable IECORP0002CC CORP Non-defaulted Secured Other IE Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable IECORP0003CC CORP Non-defaulted Secured IE Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable IECORP0004CC CORP Defaulted IE Corporates  Other Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable IECORP0005CC CORP Non-defaulted Unsecured Construction IE Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable IECORP0006CC CORP Non-defaulted Unsecured Other IE Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable IECORP0007CC CORP Non-Defaulted IE Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable IECORP0008CC CORP Non-defaulted Secured IE Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable IECORP0009CC CORP Non-defaulted Unsecured IE Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable IEMORT0001CC Mortgages Non-defaulted ILTV <=25 % IE Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % IEMORT0002CC Mortgages Non-defaulted ILTV >25 %,<=50 % IE Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % IEMORT0003CC Mortgages Non-defaulted ILTV >50 %,<=75 % IE Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % IEMORT0004CC Mortgages Non-defaulted ILTV >75 %,<=100 % IE Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % IEMORT0005CC Mortgages Non-defaulted ILTV >100 %,<=125 % IE Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % IEMORT0006CC Mortgages Non-defaulted ILTV >125 % IE Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % IEMORT0007CC Mortgages Non-defaulted funded CRM IE Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable IEMORT0008CC Mortgages Non-defaulted Unfunded CRM IE Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable IEMORT0009CC Mortgages Defaulted IE Retail  Secured by real estate non-SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable IEMORT0010CC Mortgages Non-defaulted IE Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable IESMEC0001CC SMEC Non-defaulted Secured Construction IE Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable IESMEC0002CC SMEC Non-defaulted Secured Other IE Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable IESMEC0003CC SMEC Non-defaulted Secured IE Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable IESMEC0004CC SMEC Defaulted IE Corporates  SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable IESMEC0005CC SMEC Non-defaulted Unsecured Construction IE Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable IESMEC0006CC SMEC Non-defaulted Unsecured Other IE Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable IESMEC0007CC SMEC Non-defaulted Unsecured IE Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable IESMEC0008CC SMEC Non-Defaulted IE Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable IESMEC0009CC SMEC Non-defaulted Secured IE Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable IESMER0001CC SMER Non-defaulted Secured Construction IE Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable IESMER0002CC SMER Non-defaulted Secured Other IE Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable IESMER0003CC SMER Non-defaulted Secured IE Retail  Secured by real estate SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable IESMER0004CC SMER Defaulted IE Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable IESMER0005CC SMER Non-defaulted Unsecured Construction IE Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable IESMER0006CC SMER Non-defaulted Unsecured Other IE Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable IESMER0007CC SMER Non-defaulted Unsecured IE Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable IESMER0008CC SMER Non-Defaulted IE Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable IESMER0009CC SMER Non-defaulted Secured IE Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable ITCORP0001CC CORP Non-defaulted Secured Construction IT Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ITCORP0002CC CORP Non-defaulted Secured Other IT Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ITCORP0003CC CORP Non-defaulted Secured IT Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable ITCORP0004CC CORP Defaulted IT Corporates  Other Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ITCORP0005CC CORP Non-defaulted Unsecured Construction IT Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ITCORP0006CC CORP Non-defaulted Unsecured Other IT Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ITCORP0007CC CORP Non-Defaulted IT Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ITCORP0008CC CORP Non-defaulted Secured IT Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable ITCORP0009CC CORP Non-defaulted Unsecured IT Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ITMORT0001CC Mortgages Non-defaulted ILTV <=25 % IT Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % ITMORT0002CC Mortgages Non-defaulted ILTV >25 %,<=50 % IT Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % ITMORT0003CC Mortgages Non-defaulted ILTV >50 %,<=75 % IT Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % ITMORT0004CC Mortgages Non-defaulted ILTV >75 %,<=100 % IT Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % ITMORT0005CC Mortgages Non-defaulted ILTV >100 %,<=125 % IT Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % ITMORT0006CC Mortgages Non-defaulted ILTV >125 % IT Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % ITMORT0007CC Mortgages Non-defaulted funded CRM IT Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable ITMORT0008CC Mortgages Non-defaulted Unfunded CRM IT Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable ITMORT0009CC Mortgages Defaulted IT Retail  Secured by real estate non-SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable ITMORT0010CC Mortgages Non-defaulted IT Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable ITSMEC0001CC SMEC Non-defaulted Secured Construction IT Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ITSMEC0002CC SMEC Non-defaulted Secured Other IT Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ITSMEC0003CC SMEC Non-defaulted Secured IT Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable ITSMEC0004CC SMEC Defaulted IT Corporates  SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ITSMEC0005CC SMEC Non-defaulted Unsecured Construction IT Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ITSMEC0006CC SMEC Non-defaulted Unsecured Other IT Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ITSMEC0007CC SMEC Non-defaulted Unsecured IT Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ITSMEC0008CC SMEC Non-Defaulted IT Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ITSMEC0009CC SMEC Non-defaulted Secured IT Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable ITSMER0001CC SMER Non-defaulted Secured Construction IT Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ITSMER0002CC SMER Non-defaulted Secured Other IT Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ITSMER0003CC SMER Non-defaulted Secured IT Retail  Secured by real estate SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable ITSMER0004CC SMER Defaulted IT Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ITSMER0005CC SMER Non-defaulted Unsecured Construction IT Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ITSMER0006CC SMER Non-defaulted Unsecured Other IT Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ITSMER0007CC SMER Non-defaulted Unsecured IT Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ITSMER0008CC SMER Non-Defaulted IT Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ITSMER0009CC SMER Non-defaulted Secured IT Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable LTCORP0001CC CORP Non-defaulted Secured Construction LT Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable LTCORP0002CC CORP Non-defaulted Secured Other LT Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable LTCORP0003CC CORP Non-defaulted Secured LT Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable LTCORP0004CC CORP Defaulted LT Corporates  Other Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable LTCORP0005CC CORP Non-defaulted Unsecured Construction LT Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable LTCORP0006CC CORP Non-defaulted Unsecured Other LT Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable LTCORP0007CC CORP Non-Defaulted LT Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable LTCORP0008CC CORP Non-defaulted Secured LT Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable LTCORP0009CC CORP Non-defaulted Unsecured LT Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable LTMORT0001CC Mortgages Non-defaulted ILTV <=25 % LT Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % LTMORT0002CC Mortgages Non-defaulted ILTV >25 %,<=50 % LT Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % LTMORT0003CC Mortgages Non-defaulted ILTV >50 %,<=75 % LT Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % LTMORT0004CC Mortgages Non-defaulted ILTV >75 %,<=100 % LT Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % LTMORT0005CC Mortgages Non-defaulted ILTV >100 %,<=125 % LT Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % LTMORT0006CC Mortgages Non-defaulted ILTV >125 % LT Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % LTMORT0007CC Mortgages Non-defaulted funded CRM LT Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable LTMORT0008CC Mortgages Non-defaulted Unfunded CRM LT Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable LTMORT0009CC Mortgages Defaulted LT Retail  Secured by real estate non-SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable LTMORT0010CC Mortgages Non-defaulted LT Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable LTSMEC0001CC SMEC Non-defaulted Secured Construction LT Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LTSMEC0002CC SMEC Non-defaulted Secured Other LT Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LTSMEC0003CC SMEC Non-defaulted Secured LT Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable LTSMEC0004CC SMEC Defaulted LT Corporates  SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LTSMEC0005CC SMEC Non-defaulted Unsecured Construction LT Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LTSMEC0006CC SMEC Non-defaulted Unsecured Other LT Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LTSMEC0007CC SMEC Non-defaulted Unsecured LT Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LTSMEC0008CC SMEC Non-Defaulted LT Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LTSMEC0009CC SMEC Non-defaulted Secured LT Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable LTSMER0001CC SMER Non-defaulted Secured Construction LT Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LTSMER0002CC SMER Non-defaulted Secured Other LT Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LTSMER0003CC SMER Non-defaulted Secured LT Retail  Secured by real estate SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable LTSMER0004CC SMER Defaulted LT Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LTSMER0005CC SMER Non-defaulted Unsecured Construction LT Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LTSMER0006CC SMER Non-defaulted Unsecured Other LT Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LTSMER0007CC SMER Non-defaulted Unsecured LT Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LTSMER0008CC SMER Non-Defaulted LT Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LTSMER0009CC SMER Non-defaulted Secured LT Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable LUCORP0001CC CORP Non-defaulted Secured Construction LU Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable LUCORP0002CC CORP Non-defaulted Secured Other LU Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable LUCORP0003CC CORP Non-defaulted Secured LU Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable LUCORP0004CC CORP Defaulted LU Corporates  Other Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable LUCORP0005CC CORP Non-defaulted Unsecured Construction LU Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable LUCORP0006CC CORP Non-defaulted Unsecured Other LU Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable LUCORP0007CC CORP Non-Defaulted LU Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable LUCORP0008CC CORP Non-defaulted Secured LU Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable LUCORP0009CC CORP Non-defaulted Unsecured LU Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable LUMORT0001CC Mortgages Non-defaulted ILTV <=25 % LU Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % LUMORT0002CC Mortgages Non-defaulted ILTV >25 %,<=50 % LU Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % LUMORT0003CC Mortgages Non-defaulted ILTV >50 %,<=75 % LU Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % LUMORT0004CC Mortgages Non-defaulted ILTV >75 %,<=100 % LU Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % LUMORT0005CC Mortgages Non-defaulted ILTV >100 %,<=125 % LU Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % LUMORT0006CC Mortgages Non-defaulted ILTV >125 % LU Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % LUMORT0007CC Mortgages Non-defaulted funded CRM LU Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable LUMORT0008CC Mortgages Non-defaulted Unfunded CRM LU Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable LUMORT0009CC Mortgages Defaulted LU Retail  Secured by real estate non-SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable LUMORT0010CC Mortgages Non-defaulted LU Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable LUSMEC0001CC SMEC Non-defaulted Secured Construction LU Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LUSMEC0002CC SMEC Non-defaulted Secured Other LU Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LUSMEC0003CC SMEC Non-defaulted Secured LU Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable LUSMEC0004CC SMEC Defaulted LU Corporates  SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LUSMEC0005CC SMEC Non-defaulted Unsecured Construction LU Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LUSMEC0006CC SMEC Non-defaulted Unsecured Other LU Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LUSMEC0007CC SMEC Non-defaulted Unsecured LU Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LUSMEC0008CC SMEC Non-Defaulted LU Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LUSMEC0009CC SMEC Non-defaulted Secured LU Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable LUSMER0001CC SMER Non-defaulted Secured Construction LU Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LUSMER0002CC SMER Non-defaulted Secured Other LU Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LUSMER0003CC SMER Non-defaulted Secured LU Retail  Secured by real estate SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable LUSMER0004CC SMER Defaulted LU Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LUSMER0005CC SMER Non-defaulted Unsecured Construction LU Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LUSMER0006CC SMER Non-defaulted Unsecured Other LU Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LUSMER0007CC SMER Non-defaulted Unsecured LU Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LUSMER0008CC SMER Non-Defaulted LU Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LUSMER0009CC SMER Non-defaulted Secured LU Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable LVCORP0001CC CORP Non-defaulted Secured Construction LV Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable LVCORP0002CC CORP Non-defaulted Secured Other LV Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable LVCORP0003CC CORP Non-defaulted Secured LV Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable LVCORP0004CC CORP Defaulted LV Corporates  Other Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable LVCORP0005CC CORP Non-defaulted Unsecured Construction LV Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable LVCORP0006CC CORP Non-defaulted Unsecured Other LV Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable LVCORP0007CC CORP Non-Defaulted LV Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable LVCORP0008CC CORP Non-defaulted Secured LV Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable LVCORP0009CC CORP Non-defaulted Unsecured LV Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable LVMORT0001CC Mortgages Non-defaulted ILTV <=25 % LV Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % LVMORT0002CC Mortgages Non-defaulted ILTV >25 %,<=50 % LV Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % LVMORT0003CC Mortgages Non-defaulted ILTV >50 %,<=75 % LV Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % LVMORT0004CC Mortgages Non-defaulted ILTV >75 %,<=100 % LV Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % LVMORT0005CC Mortgages Non-defaulted ILTV >100 %,<=125 % LV Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % LVMORT0006CC Mortgages Non-defaulted ILTV >125 % LV Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % LVMORT0007CC Mortgages Non-defaulted funded CRM LV Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable LVMORT0008CC Mortgages Non-defaulted Unfunded CRM LV Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable LVMORT0009CC Mortgages Defaulted LV Retail  Secured by real estate non-SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable LVMORT0010CC Mortgages Non-defaulted LV Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable LVSMEC0001CC SMEC Non-defaulted Secured Construction LV Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LVSMEC0002CC SMEC Non-defaulted Secured Other LV Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LVSMEC0003CC SMEC Non-defaulted Secured LV Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable LVSMEC0004CC SMEC Defaulted LV Corporates  SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LVSMEC0005CC SMEC Non-defaulted Unsecured Construction LV Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LVSMEC0006CC SMEC Non-defaulted Unsecured Other LV Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LVSMEC0007CC SMEC Non-defaulted Unsecured LV Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LVSMEC0008CC SMEC Non-Defaulted LV Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LVSMEC0009CC SMEC Non-defaulted Secured LV Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable LVSMER0001CC SMER Non-defaulted Secured Construction LV Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LVSMER0002CC SMER Non-defaulted Secured Other LV Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LVSMER0003CC SMER Non-defaulted Secured LV Retail  Secured by real estate SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable LVSMER0004CC SMER Defaulted LV Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LVSMER0005CC SMER Non-defaulted Unsecured Construction LV Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LVSMER0006CC SMER Non-defaulted Unsecured Other LV Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LVSMER0007CC SMER Non-defaulted Unsecured LV Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LVSMER0008CC SMER Non-Defaulted LV Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LVSMER0009CC SMER Non-defaulted Secured LV Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable MORT0010CC Mortgages Non-defaulted Not applicable Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable MTCORP0001CC CORP Non-defaulted Secured Construction MT Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable MTCORP0002CC CORP Non-defaulted Secured Other MT Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable MTCORP0003CC CORP Non-defaulted Secured MT Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable MTCORP0004CC CORP Defaulted MT Corporates  Other Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable MTCORP0005CC CORP Non-defaulted Unsecured Construction MT Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable MTCORP0006CC CORP Non-defaulted Unsecured Other MT Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable MTCORP0007CC CORP Non-Defaulted MT Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable MTCORP0008CC CORP Non-defaulted Secured MT Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable MTCORP0009CC CORP Non-defaulted Unsecured MT Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable MTMORT0001CC Mortgages Non-defaulted ILTV <=25 % MT Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % MTMORT0002CC Mortgages Non-defaulted ILTV >25 %,<=50 % MT Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % MTMORT0003CC Mortgages Non-defaulted ILTV >50 %,<=75 % MT Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % MTMORT0004CC Mortgages Non-defaulted ILTV >75 %,<=100 % MT Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % MTMORT0005CC Mortgages Non-defaulted ILTV >100 %,<=125 % MT Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % MTMORT0006CC Mortgages Non-defaulted ILTV >125 % MT Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % MTMORT0007CC Mortgages Non-defaulted funded CRM MT Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable MTMORT0008CC Mortgages Non-defaulted Unfunded CRM MT Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable MTMORT0009CC Mortgages Defaulted MT Retail  Secured by real estate non-SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable MTMORT0010CC Mortgages Non-defaulted MT Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable MTSMEC0001CC SMEC Non-defaulted Secured Construction MT Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable MTSMEC0002CC SMEC Non-defaulted Secured Other MT Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable MTSMEC0003CC SMEC Non-defaulted Secured MT Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable MTSMEC0004CC SMEC Defaulted MT Corporates  SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable MTSMEC0005CC SMEC Non-defaulted Unsecured Construction MT Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable MTSMEC0006CC SMEC Non-defaulted Unsecured Other MT Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable MTSMEC0007CC SMEC Non-defaulted Unsecured MT Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable MTSMEC0008CC SMEC Non-Defaulted MT Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable MTSMEC0009CC SMEC Non-defaulted Secured MT Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable MTSMER0001CC SMER Non-defaulted Secured Construction MT Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable MTSMER0002CC SMER Non-defaulted Secured Other MT Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable MTSMER0003CC SMER Non-defaulted Secured MT Retail  Secured by real estate SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable MTSMER0004CC SMER Defaulted MT Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable MTSMER0005CC SMER Non-defaulted Unsecured Construction MT Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable MTSMER0006CC SMER Non-defaulted Unsecured Other MT Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable MTSMER0007CC SMER Non-defaulted Unsecured MT Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable MTSMER0008CC SMER Non-Defaulted MT Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable MTSMER0009CC SMER Non-defaulted Secured MT Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable NLCORP0001CC CORP Non-defaulted Secured Construction NL Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable NLCORP0002CC CORP Non-defaulted Secured Other NL Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable NLCORP0003CC CORP Non-defaulted Secured NL Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable NLCORP0004CC CORP Defaulted NL Corporates  Other Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable NLCORP0005CC CORP Non-defaulted Unsecured Construction NL Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable NLCORP0006CC CORP Non-defaulted Unsecured Other NL Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable NLCORP0007CC CORP Non-Defaulted NL Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable NLCORP0008CC CORP Non-defaulted Secured NL Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable NLCORP0009CC CORP Non-defaulted Unsecured NL Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable NLMORT0001CC Mortgages Non-defaulted ILTV <=25 % NL Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % NLMORT0002CC Mortgages Non-defaulted ILTV >25 %,<=50 % NL Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % NLMORT0003CC Mortgages Non-defaulted ILTV >50 %,<=75 % NL Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % NLMORT0004CC Mortgages Non-defaulted ILTV >75 %,<=100 % NL Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % NLMORT0005CC Mortgages Non-defaulted ILTV >100 %,<=125 % NL Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % NLMORT0006CC Mortgages Non-defaulted ILTV >125 % NL Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % NLMORT0007CC Mortgages Non-defaulted funded CRM NL Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable NLMORT0008CC Mortgages Non-defaulted Unfunded CRM NL Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable NLMORT0009CC Mortgages Defaulted NL Retail  Secured by real estate non-SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable NLMORT0010CC Mortgages Non-defaulted NL Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable NLSMEC0001CC SMEC Non-defaulted Secured Construction NL Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NLSMEC0002CC SMEC Non-defaulted Secured Other NL Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NLSMEC0003CC SMEC Non-defaulted Secured NL Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable NLSMEC0004CC SMEC Defaulted NL Corporates  SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NLSMEC0005CC SMEC Non-defaulted Unsecured Construction NL Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NLSMEC0006CC SMEC Non-defaulted Unsecured Other NL Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NLSMEC0007CC SMEC Non-defaulted Unsecured NL Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NLSMEC0008CC SMEC Non-Defaulted NL Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NLSMEC0009CC SMEC Non-defaulted Secured NL Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable NLSMER0001CC SMER Non-defaulted Secured Construction NL Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NLSMER0002CC SMER Non-defaulted Secured Other NL Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NLSMER0003CC SMER Non-defaulted Secured NL Retail  Secured by real estate SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable NLSMER0004CC SMER Defaulted NL Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NLSMER0005CC SMER Non-defaulted Unsecured Construction NL Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NLSMER0006CC SMER Non-defaulted Unsecured Other NL Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NLSMER0007CC SMER Non-defaulted Unsecured NL Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NLSMER0008CC SMER Non-Defaulted NL Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NLSMER0009CC SMER Non-defaulted Secured NL Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable NOCORP0001CC CORP Non-defaulted Secured Construction NO Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable NOCORP0002CC CORP Non-defaulted Secured Other NO Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable NOCORP0003CC CORP Non-defaulted Secured NO Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable NOCORP0004CC CORP Defaulted NO Corporates  Other Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable NOCORP0005CC CORP Non-defaulted Unsecured Construction NO Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable NOCORP0006CC CORP Non-defaulted Unsecured Other NO Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable NOCORP0007CC CORP Non-Defaulted NO Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable NOCORP0008CC CORP Non-defaulted Secured NO Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable NOCORP0009CC CORP Non-defaulted Unsecured NO Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable NOMORT0001CC Mortgages Non-defaulted ILTV <=25 % NO Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % NOMORT0002CC Mortgages Non-defaulted ILTV >25 %,<=50 % NO Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % NOMORT0003CC Mortgages Non-defaulted ILTV >50 %,<=75 % NO Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % NOMORT0004CC Mortgages Non-defaulted ILTV >75 %,<=100 % NO Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % NOMORT0005CC Mortgages Non-defaulted ILTV >100 %,<=125 % NO Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % NOMORT0006CC Mortgages Non-defaulted ILTV >125 % NO Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % NOMORT0007CC Mortgages Non-defaulted funded CRM NO Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable NOMORT0008CC Mortgages Non-defaulted Unfunded CRM NO Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable NOMORT0009CC Mortgages Defaulted NO Retail  Secured by real estate non-SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable NOMORT0010CC Mortgages Non-defaulted NO Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable NOSMEC0001CC SMEC Non-defaulted Secured Construction NO Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NOSMEC0002CC SMEC Non-defaulted Secured Other NO Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NOSMEC0003CC SMEC Non-defaulted Secured NO Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable NOSMEC0004CC SMEC Defaulted NO Corporates  SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NOSMEC0005CC SMEC Non-defaulted Unsecured Construction NO Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NOSMEC0006CC SMEC Non-defaulted Unsecured Other NO Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NOSMEC0007CC SMEC Non-defaulted Unsecured NO Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NOSMEC0008CC SMEC Non-Defaulted NO Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NOSMEC0009CC SMEC Non-defaulted Secured NO Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable NOSMER0001CC SMER Non-defaulted Secured Construction NO Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NOSMER0002CC SMER Non-defaulted Secured Other NO Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NOSMER0003CC SMER Non-defaulted Secured NO Retail  Secured by real estate SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable NOSMER0004CC SMER Defaulted NO Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NOSMER0005CC SMER Non-defaulted Unsecured Construction NO Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NOSMER0006CC SMER Non-defaulted Unsecured Other NO Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NOSMER0007CC SMER Non-defaulted Unsecured NO Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NOSMER0008CC SMER Non-Defaulted NO Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NOSMER0009CC SMER Non-defaulted Secured NO Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable PLCORP0001CC CORP Non-defaulted Secured Construction PL Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable PLCORP0002CC CORP Non-defaulted Secured Other PL Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable PLCORP0003CC CORP Non-defaulted Secured PL Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable PLCORP0004CC CORP Defaulted PL Corporates  Other Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable PLCORP0005CC CORP Non-defaulted Unsecured Construction PL Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable PLCORP0006CC CORP Non-defaulted Unsecured Other PL Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable PLCORP0007CC CORP Non-Defaulted PL Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable PLCORP0008CC CORP Non-defaulted Secured PL Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable PLCORP0009CC CORP Non-defaulted Unsecured PL Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable PLMORT0001CC Mortgages Non-defaulted ILTV <=25 % PL Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % PLMORT0002CC Mortgages Non-defaulted ILTV >25 %,<=50 % PL Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % PLMORT0003CC Mortgages Non-defaulted ILTV >50 %,<=75 % PL Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % PLMORT0004CC Mortgages Non-defaulted ILTV >75 %,<=100 % PL Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % PLMORT0005CC Mortgages Non-defaulted ILTV >100 %,<=125 % PL Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % PLMORT0006CC Mortgages Non-defaulted ILTV >125 % PL Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % PLMORT0007CC Mortgages Non-defaulted funded CRM PL Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable PLMORT0008CC Mortgages Non-defaulted Unfunded CRM PL Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable PLMORT0009CC Mortgages Defaulted PL Retail  Secured by real estate non-SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable PLMORT0010CC Mortgages Non-defaulted PL Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable PLSMEC0001CC SMEC Non-defaulted Secured Construction PL Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PLSMEC0002CC SMEC Non-defaulted Secured Other PL Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PLSMEC0003CC SMEC Non-defaulted Secured PL Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable PLSMEC0004CC SMEC Defaulted PL Corporates  SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PLSMEC0005CC SMEC Non-defaulted Unsecured Construction PL Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PLSMEC0006CC SMEC Non-defaulted Unsecured Other PL Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PLSMEC0007CC SMEC Non-defaulted Unsecured PL Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PLSMEC0008CC SMEC Non-Defaulted PL Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PLSMEC0009CC SMEC Non-defaulted Secured PL Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable PLSMER0001CC SMER Non-defaulted Secured Construction PL Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PLSMER0002CC SMER Non-defaulted Secured Other PL Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PLSMER0003CC SMER Non-defaulted Secured PL Retail  Secured by real estate SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable PLSMER0004CC SMER Defaulted PL Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PLSMER0005CC SMER Non-defaulted Unsecured Construction PL Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PLSMER0006CC SMER Non-defaulted Unsecured Other PL Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PLSMER0007CC SMER Non-defaulted Unsecured PL Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PLSMER0008CC SMER Non-Defaulted PL Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PLSMER0009CC SMER Non-defaulted Secured PL Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable PTCORP0001CC CORP Non-defaulted Secured Construction PT Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable PTCORP0002CC CORP Non-defaulted Secured Other PT Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable PTCORP0003CC CORP Non-defaulted Secured PT Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable PTCORP0004CC CORP Defaulted PT Corporates  Other Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable PTCORP0005CC CORP Non-defaulted Unsecured Construction PT Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable PTCORP0006CC CORP Non-defaulted Unsecured Other PT Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable PTCORP0007CC CORP Non-Defaulted PT Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable PTCORP0008CC CORP Non-defaulted Secured PT Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable PTCORP0009CC CORP Non-defaulted Unsecured PT Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable PTMORT0001CC Mortgages Non-defaulted ILTV <=25 % PT Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % PTMORT0002CC Mortgages Non-defaulted ILTV >25 %,<=50 % PT Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % PTMORT0003CC Mortgages Non-defaulted ILTV >50 %,<=75 % PT Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % PTMORT0004CC Mortgages Non-defaulted ILTV >75 %,<=100 % PT Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % PTMORT0005CC Mortgages Non-defaulted ILTV >100 %,<=125 % PT Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % PTMORT0006CC Mortgages Non-defaulted ILTV >125 % PT Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % PTMORT0007CC Mortgages Non-defaulted funded CRM PT Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable PTMORT0008CC Mortgages Non-defaulted Unfunded CRM PT Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable PTMORT0009CC Mortgages Defaulted PT Retail  Secured by real estate non-SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable PTMORT0010CC Mortgages Non-defaulted PT Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable PTSMEC0001CC SMEC Non-defaulted Secured Construction PT Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PTSMEC0002CC SMEC Non-defaulted Secured Other PT Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PTSMEC0003CC SMEC Non-defaulted Secured PT Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable PTSMEC0004CC SMEC Defaulted PT Corporates  SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PTSMEC0005CC SMEC Non-defaulted Unsecured Construction PT Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PTSMEC0006CC SMEC Non-defaulted Unsecured Other PT Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PTSMEC0007CC SMEC Non-defaulted Unsecured PT Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PTSMEC0008CC SMEC Non-Defaulted PT Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PTSMEC0009CC SMEC Non-defaulted Secured PT Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable PTSMER0001CC SMER Non-defaulted Secured Construction PT Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PTSMER0002CC SMER Non-defaulted Secured Other PT Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PTSMER0003CC SMER Non-defaulted Secured PT Retail  Secured by real estate SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable PTSMER0004CC SMER Defaulted PT Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PTSMER0005CC SMER Non-defaulted Unsecured Construction PT Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PTSMER0006CC SMER Non-defaulted Unsecured Other PT Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PTSMER0007CC SMER Non-defaulted Unsecured PT Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PTSMER0008CC SMER Non-Defaulted PT Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PTSMER0009CC SMER Non-defaulted Secured PT Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable ROCORP0001CC CORP Non-defaulted Secured Construction RO Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ROCORP0002CC CORP Non-defaulted Secured Other RO Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ROCORP0003CC CORP Non-defaulted Secured RO Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable ROCORP0004CC CORP Defaulted RO Corporates  Other Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ROCORP0005CC CORP Non-defaulted Unsecured Construction RO Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ROCORP0006CC CORP Non-defaulted Unsecured Other RO Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ROCORP0007CC CORP Non-Defaulted RO Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ROCORP0008CC CORP Non-defaulted Secured RO Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable ROCORP0009CC CORP Non-defaulted Unsecured RO Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ROMORT0001CC Mortgages Non-defaulted ILTV <=25 % RO Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % ROMORT0002CC Mortgages Non-defaulted ILTV >25 %,<=50 % RO Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % ROMORT0003CC Mortgages Non-defaulted ILTV >50 %,<=75 % RO Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % ROMORT0004CC Mortgages Non-defaulted ILTV >75 %,<=100 % RO Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % ROMORT0005CC Mortgages Non-defaulted ILTV >100 %,<=125 % RO Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % ROMORT0006CC Mortgages Non-defaulted ILTV >125 % RO Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % ROMORT0007CC Mortgages Non-defaulted funded CRM RO Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable ROMORT0008CC Mortgages Non-defaulted Unfunded CRM RO Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable ROMORT0009CC Mortgages Defaulted RO Retail  Secured by real estate non-SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable ROMORT0010CC Mortgages Non-defaulted RO Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable ROSMEC0001CC SMEC Non-defaulted Secured Construction RO Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ROSMEC0002CC SMEC Non-defaulted Secured Other RO Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ROSMEC0003CC SMEC Non-defaulted Secured RO Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable ROSMEC0004CC SMEC Defaulted RO Corporates  SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ROSMEC0005CC SMEC Non-defaulted Unsecured Construction RO Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ROSMEC0006CC SMEC Non-defaulted Unsecured Other RO Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ROSMEC0007CC SMEC Non-defaulted Unsecured RO Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ROSMEC0008CC SMEC Non-Defaulted RO Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ROSMEC0009CC SMEC Non-defaulted Secured RO Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable ROSMER0001CC SMER Non-defaulted Secured Construction RO Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ROSMER0002CC SMER Non-defaulted Secured Other RO Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ROSMER0003CC SMER Non-defaulted Secured RO Retail  Secured by real estate SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable ROSMER0004CC SMER Defaulted RO Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ROSMER0005CC SMER Non-defaulted Unsecured Construction RO Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ROSMER0006CC SMER Non-defaulted Unsecured Other RO Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ROSMER0007CC SMER Non-defaulted Unsecured RO Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ROSMER0008CC SMER Non-Defaulted RO Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ROSMER0009CC SMER Non-defaulted Secured RO Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable SECORP0001CC CORP Non-defaulted Secured Construction SE Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable SECORP0002CC CORP Non-defaulted Secured Other SE Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable SECORP0003CC CORP Non-defaulted Secured SE Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable SECORP0004CC CORP Defaulted SE Corporates  Other Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable SECORP0005CC CORP Non-defaulted Unsecured Construction SE Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable SECORP0006CC CORP Non-defaulted Unsecured Other SE Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable SECORP0007CC CORP Non-Defaulted SE Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable SECORP0008CC CORP Non-defaulted Secured SE Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable SECORP0009CC CORP Non-defaulted Unsecured SE Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable SEMORT0001CC Mortgages Non-defaulted ILTV <=25 % SE Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % SEMORT0002CC Mortgages Non-defaulted ILTV >25 %,<=50 % SE Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % SEMORT0003CC Mortgages Non-defaulted ILTV >50 %,<=75 % SE Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % SEMORT0004CC Mortgages Non-defaulted ILTV >75 %,<=100 % SE Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % SEMORT0005CC Mortgages Non-defaulted ILTV >100 %,<=125 % SE Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % SEMORT0006CC Mortgages Non-defaulted ILTV >125 % SE Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % SEMORT0007CC Mortgages Non-defaulted funded CRM SE Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable SEMORT0008CC Mortgages Non-defaulted Unfunded CRM SE Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable SEMORT0009CC Mortgages Defaulted SE Retail  Secured by real estate non-SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable SEMORT0010CC Mortgages Non-defaulted SE Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable SESMEC0001CC SMEC Non-defaulted Secured Construction SE Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SESMEC0002CC SMEC Non-defaulted Secured Other SE Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SESMEC0003CC SMEC Non-defaulted Secured SE Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable SESMEC0004CC SMEC Defaulted SE Corporates  SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SESMEC0005CC SMEC Non-defaulted Unsecured Construction SE Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SESMEC0006CC SMEC Non-defaulted Unsecured Other SE Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SESMEC0007CC SMEC Non-defaulted Unsecured SE Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SESMEC0008CC SMEC Non-Defaulted SE Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SESMEC0009CC SMEC Non-defaulted Secured SE Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable SESMER0001CC SMER Non-defaulted Secured Construction SE Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SESMER0002CC SMER Non-defaulted Secured Other SE Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SESMER0003CC SMER Non-defaulted Secured SE Retail  Secured by real estate SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable SESMER0004CC SMER Defaulted SE Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SESMER0005CC SMER Non-defaulted Unsecured Construction SE Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SESMER0006CC SMER Non-defaulted Unsecured Other SE Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SESMER0007CC SMER Non-defaulted Unsecured SE Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SESMER0008CC SMER Non-Defaulted SE Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SESMER0009CC SMER Non-defaulted Secured SE Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable SICORP0001CC CORP Non-defaulted Secured Construction SI Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable SICORP0002CC CORP Non-defaulted Secured Other SI Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable SICORP0003CC CORP Non-defaulted Secured SI Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable SICORP0004CC CORP Defaulted SI Corporates  Other Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable SICORP0005CC CORP Non-defaulted Unsecured Construction SI Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable SICORP0006CC CORP Non-defaulted Unsecured Other SI Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable SICORP0007CC CORP Non-Defaulted SI Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable SICORP0008CC CORP Non-defaulted Secured SI Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable SICORP0009CC CORP Non-defaulted Unsecured SI Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable SIMORT0001CC Mortgages Non-defaulted ILTV <=25 % SI Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % SIMORT0002CC Mortgages Non-defaulted ILTV >25 %,<=50 % SI Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % SIMORT0003CC Mortgages Non-defaulted ILTV >50 %,<=75 % SI Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % SIMORT0004CC Mortgages Non-defaulted ILTV >75 %,<=100 % SI Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % SIMORT0005CC Mortgages Non-defaulted ILTV >100 %,<=125 % SI Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % SIMORT0006CC Mortgages Non-defaulted ILTV >125 % SI Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % SIMORT0007CC Mortgages Non-defaulted funded CRM SI Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable SIMORT0008CC Mortgages Non-defaulted Unfunded CRM SI Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable SIMORT0009CC Mortgages Defaulted SI Retail  Secured by real estate non-SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable SIMORT0010CC Mortgages Non-defaulted SI Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable SISMEC0001CC SMEC Non-defaulted Secured Construction SI Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SISMEC0002CC SMEC Non-defaulted Secured Other SI Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SISMEC0003CC SMEC Non-defaulted Secured SI Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable SISMEC0004CC SMEC Defaulted SI Corporates  SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SISMEC0005CC SMEC Non-defaulted Unsecured Construction SI Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SISMEC0006CC SMEC Non-defaulted Unsecured Other SI Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SISMEC0007CC SMEC Non-defaulted Unsecured SI Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SISMEC0008CC SMEC Non-Defaulted SI Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SISMEC0009CC SMEC Non-defaulted Secured SI Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable SISMER0001CC SMER Non-defaulted Secured Construction SI Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SISMER0002CC SMER Non-defaulted Secured Other SI Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SISMER0003CC SMER Non-defaulted Secured SI Retail  Secured by real estate SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable SISMER0004CC SMER Defaulted SI Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SISMER0005CC SMER Non-defaulted Unsecured Construction SI Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SISMER0006CC SMER Non-defaulted Unsecured Other SI Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SISMER0007CC SMER Non-defaulted Unsecured SI Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SISMER0008CC SMER Non-Defaulted SI Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SISMER0009CC SMER Non-defaulted Secured SI Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable SKCORP0001CC CORP Non-defaulted Secured Construction SK Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable SKCORP0002CC CORP Non-defaulted Secured Other SK Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable SKCORP0003CC CORP Non-defaulted Secured SK Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable SKCORP0004CC CORP Defaulted SK Corporates  Other Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable SKCORP0005CC CORP Non-defaulted Unsecured Construction SK Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable SKCORP0006CC CORP Non-defaulted Unsecured Other SK Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable SKCORP0007CC CORP Non-Defaulted SK Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable SKCORP0008CC CORP Non-defaulted Secured SK Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable SKCORP0009CC CORP Non-defaulted Unsecured SK Corporates  Other Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable SKMORT0001CC Mortgages Non-defaulted ILTV <=25 % SK Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % SKMORT0002CC Mortgages Non-defaulted ILTV >25 %,<=50 % SK Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % SKMORT0003CC Mortgages Non-defaulted ILTV >50 %,<=75 % SK Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % SKMORT0004CC Mortgages Non-defaulted ILTV >75 %,<=100 % SK Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % SKMORT0005CC Mortgages Non-defaulted ILTV >100 %,<=125 % SK Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % SKMORT0006CC Mortgages Non-defaulted ILTV >125 % SK Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % SKMORT0007CC Mortgages Non-defaulted funded CRM SK Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable SKMORT0008CC Mortgages Non-defaulted Unfunded CRM SK Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable SKMORT0009CC Mortgages Defaulted SK Retail  Secured by real estate non-SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable SKMORT0010CC Mortgages Non-defaulted SK Retail  Secured by real estate non-SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable SKSMEC0001CC SMEC Non-defaulted Secured Construction SK Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SKSMEC0002CC SMEC Non-defaulted Secured Other SK Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SKSMEC0003CC SMEC Non-defaulted Secured SK Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable SKSMEC0004CC SMEC Defaulted SK Corporates  SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SKSMEC0005CC SMEC Non-defaulted Unsecured Construction SK Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SKSMEC0006CC SMEC Non-defaulted Unsecured Other SK Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SKSMEC0007CC SMEC Non-defaulted Unsecured SK Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SKSMEC0008CC SMEC Non-Defaulted SK Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SKSMEC0009CC SMEC Non-defaulted Secured SK Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable SKSMER0001CC SMER Non-defaulted Secured Construction SK Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SKSMER0002CC SMER Non-defaulted Secured Other SK Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SKSMER0003CC SMER Non-defaulted Secured SK Retail  Secured by real estate SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable SKSMER0004CC SMER Defaulted SK Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SKSMER0005CC SMER Non-defaulted Unsecured Construction SK Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SKSMER0006CC SMER Non-defaulted Unsecured Other SK Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SKSMER0007CC SMER Non-defaulted Unsecured SK Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SKSMER0008CC SMER Non-Defaulted SK Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SKSMER0009CC SMER Non-defaulted Secured SK Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable SMEC0008CC SMEC Non-Defaulted Not applicable Corporates  SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SMER0008CC SMER Non-Defaulted Not applicable Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CORP0004CC CORP Defaulted Not applicable Corporates  Other Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable MORT0009CC Mortgages Defaulted Not applicable Retail  Secured by real estate non-SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable SMEC0004CC SMEC Defaulted Not applicable Corporates  SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SMER0004CC SMER Defaulted Not applicable Retail  Secured by real estate SME; Retail  Other SME Counterparty credit risk Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ATCORP0001CR CORP Non-defaulted Secured Construction AT Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ATCORP0002CR CORP Non-defaulted Secured Other AT Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ATCORP0003CR CORP Non-defaulted Secured AT Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable ATCORP0004CR CORP Defaulted AT Corporates  Other Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ATCORP0005CR CORP Non-defaulted Unsecured Construction AT Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ATCORP0006CR CORP Non-defaulted Unsecured Other AT Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ATCORP0007CR CORP Non-Defaulted AT Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ATCORP0008CR CORP Non-defaulted Secured AT Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable ATCORP0009CR CORP Non-defaulted Unsecured AT Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ATMORT0001CR Mortgages Non-defaulted ILTV <=25 % AT Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % ATMORT0002CR Mortgages Non-defaulted ILTV >25 %,<=50 % AT Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % ATMORT0003CR Mortgages Non-defaulted ILTV >50 %,<=75 % AT Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % ATMORT0004CR Mortgages Non-defaulted ILTV >75 %,<=100 % AT Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % ATMORT0005CR Mortgages Non-defaulted ILTV >100 %,<=125 % AT Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % ATMORT0006CR Mortgages Non-defaulted ILTV >125 % AT Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % ATMORT0007CR Mortgages Non-defaulted funded CRM AT Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable ATMORT0008CR Mortgages Non-defaulted Unfunded CRM AT Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable ATMORT0009CR Mortgages Defaulted AT Retail  Secured by real estate non-SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable ATMORT0010CR Mortgages Non-defaulted AT Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable ATSMEC0001CR SMEC Non-defaulted Secured Construction AT Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ATSMEC0002CR SMEC Non-defaulted Secured Other AT Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ATSMEC0003CR SMEC Non-defaulted Secured AT Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable ATSMEC0004CR SMEC Defaulted AT Corporates  SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ATSMEC0005CR SMEC Non-defaulted Unsecured Construction AT Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ATSMEC0006CR SMEC Non-defaulted Unsecured Other AT Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ATSMEC0007CR SMEC Non-defaulted Unsecured AT Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ATSMEC0008CR SMEC Non-Defaulted AT Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ATSMEC0009CR SMEC Non-defaulted Secured AT Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable ATSMER0001CR SMER Non-defaulted Secured Construction AT Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ATSMER0002CR SMER Non-defaulted Secured Other AT Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ATSMER0003CR SMER Non-defaulted Secured AT Retail  Secured by real estate SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable ATSMER0004CR SMER Defaulted AT Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ATSMER0005CR SMER Non-defaulted Unsecured Construction AT Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ATSMER0006CR SMER Non-defaulted Unsecured Other AT Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ATSMER0007CR SMER Non-defaulted Unsecured AT Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ATSMER0008CR SMER Non-Defaulted AT Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ATSMER0009CR SMER Non-defaulted Secured AT Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable BECORP0001CR CORP Non-defaulted Secured Construction BE Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable BECORP0002CR CORP Non-defaulted Secured Other BE Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable BECORP0003CR CORP Non-defaulted Secured BE Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable BECORP0004CR CORP Defaulted BE Corporates  Other Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable BECORP0005CR CORP Non-defaulted Unsecured Construction BE Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable BECORP0006CR CORP Non-defaulted Unsecured Other BE Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable BECORP0007CR CORP Non-Defaulted BE Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable BECORP0008CR CORP Non-defaulted Secured BE Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable BECORP0009CR CORP Non-defaulted Unsecured BE Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable BEMORT0001CR Mortgages Non-defaulted ILTV <=25 % BE Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % BEMORT0002CR Mortgages Non-defaulted ILTV >25 %,<=50 % BE Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % BEMORT0003CR Mortgages Non-defaulted ILTV >50 %,<=75 % BE Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % BEMORT0004CR Mortgages Non-defaulted ILTV >75 %,<=100 % BE Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % BEMORT0005CR Mortgages Non-defaulted ILTV >100 %,<=125 % BE Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % BEMORT0006CR Mortgages Non-defaulted ILTV >125 % BE Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % BEMORT0007CR Mortgages Non-defaulted funded CRM BE Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable BEMORT0008CR Mortgages Non-defaulted Unfunded CRM BE Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable BEMORT0009CR Mortgages Defaulted BE Retail  Secured by real estate non-SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable BEMORT0010CR Mortgages Non-defaulted BE Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable BESMEC0001CR SMEC Non-defaulted Secured Construction BE Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BESMEC0002CR SMEC Non-defaulted Secured Other BE Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BESMEC0003CR SMEC Non-defaulted Secured BE Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable BESMEC0004CR SMEC Defaulted BE Corporates  SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BESMEC0005CR SMEC Non-defaulted Unsecured Construction BE Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BESMEC0006CR SMEC Non-defaulted Unsecured Other BE Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BESMEC0007CR SMEC Non-defaulted Unsecured BE Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BESMEC0008CR SMEC Non-Defaulted BE Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BESMEC0009CR SMEC Non-defaulted Secured BE Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable BESMER0001CR SMER Non-defaulted Secured Construction BE Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BESMER0002CR SMER Non-defaulted Secured Other BE Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BESMER0003CR SMER Non-defaulted Secured BE Retail  Secured by real estate SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable BESMER0004CR SMER Defaulted BE Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BESMER0005CR SMER Non-defaulted Unsecured Construction BE Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BESMER0006CR SMER Non-defaulted Unsecured Other BE Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BESMER0007CR SMER Non-defaulted Unsecured BE Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BESMER0008CR SMER Non-Defaulted BE Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BESMER0009CR SMER Non-defaulted Secured BE Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable BGCORP0001CR CORP Non-defaulted Secured Construction BG Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable BGCORP0002CR CORP Non-defaulted Secured Other BG Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable BGCORP0003CR CORP Non-defaulted Secured BG Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable BGCORP0004CR CORP Defaulted BG Corporates  Other Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable BGCORP0005CR CORP Non-defaulted Unsecured Construction BG Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable BGCORP0006CR CORP Non-defaulted Unsecured Other BG Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable BGCORP0007CR CORP Non-Defaulted BG Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable BGCORP0008CR CORP Non-defaulted Secured BG Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable BGCORP0009CR CORP Non-defaulted Unsecured BG Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable BGMORT0001CR Mortgages Non-defaulted ILTV <=25 % BG Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % BGMORT0002CR Mortgages Non-defaulted ILTV >25 %,<=50 % BG Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % BGMORT0003CR Mortgages Non-defaulted ILTV >50 %,<=75 % BG Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % BGMORT0004CR Mortgages Non-defaulted ILTV >75 %,<=100 % BG Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % BGMORT0005CR Mortgages Non-defaulted ILTV >100 %,<=125 % BG Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % BGMORT0006CR Mortgages Non-defaulted ILTV >125 % BG Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % BGMORT0007CR Mortgages Non-defaulted funded CRM BG Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable BGMORT0008CR Mortgages Non-defaulted Unfunded CRM BG Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable BGMORT0009CR Mortgages Defaulted BG Retail  Secured by real estate non-SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable BGMORT0010CR Mortgages Non-defaulted BG Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable BGSMEC0001CR SMEC Non-defaulted Secured Construction BG Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BGSMEC0002CR SMEC Non-defaulted Secured Other BG Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BGSMEC0003CR SMEC Non-defaulted Secured BG Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable BGSMEC0004CR SMEC Defaulted BG Corporates  SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BGSMEC0005CR SMEC Non-defaulted Unsecured Construction BG Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BGSMEC0006CR SMEC Non-defaulted Unsecured Other BG Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BGSMEC0007CR SMEC Non-defaulted Unsecured BG Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BGSMEC0008CR SMEC Non-Defaulted BG Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BGSMEC0009CR SMEC Non-defaulted Secured BG Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable BGSMER0001CR SMER Non-defaulted Secured Construction BG Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BGSMER0002CR SMER Non-defaulted Secured Other BG Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BGSMER0003CR SMER Non-defaulted Secured BG Retail  Secured by real estate SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable BGSMER0004CR SMER Defaulted BG Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BGSMER0005CR SMER Non-defaulted Unsecured Construction BG Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BGSMER0006CR SMER Non-defaulted Unsecured Other BG Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BGSMER0007CR SMER Non-defaulted Unsecured BG Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BGSMER0008CR SMER Non-Defaulted BG Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable BGSMER0009CR SMER Non-defaulted Secured BG Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable CORP0007CR CORP Non-Defaulted Not applicable Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable CYCORP0001CR CORP Non-defaulted Secured Construction CY Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable CYCORP0002CR CORP Non-defaulted Secured Other CY Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable CYCORP0003CR CORP Non-defaulted Secured CY Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable CYCORP0004CR CORP Defaulted CY Corporates  Other Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable CYCORP0005CR CORP Non-defaulted Unsecured Construction CY Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable CYCORP0006CR CORP Non-defaulted Unsecured Other CY Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable CYCORP0007CR CORP Non-Defaulted CY Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable CYCORP0008CR CORP Non-defaulted Secured CY Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable CYCORP0009CR CORP Non-defaulted Unsecured CY Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable CYMORT0001CR Mortgages Non-defaulted ILTV <=25 % CY Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % CYMORT0002CR Mortgages Non-defaulted ILTV >25 %,<=50 % CY Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % CYMORT0003CR Mortgages Non-defaulted ILTV >50 %,<=75 % CY Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % CYMORT0004CR Mortgages Non-defaulted ILTV >75 %,<=100 % CY Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % CYMORT0005CR Mortgages Non-defaulted ILTV >100 %,<=125 % CY Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % CYMORT0006CR Mortgages Non-defaulted ILTV >125 % CY Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % CYMORT0007CR Mortgages Non-defaulted funded CRM CY Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable CYMORT0008CR Mortgages Non-defaulted Unfunded CRM CY Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable CYMORT0009CR Mortgages Defaulted CY Retail  Secured by real estate non-SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable CYMORT0010CR Mortgages Non-defaulted CY Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable CYSMEC0001CR SMEC Non-defaulted Secured Construction CY Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CYSMEC0002CR SMEC Non-defaulted Secured Other CY Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CYSMEC0003CR SMEC Non-defaulted Secured CY Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable CYSMEC0004CR SMEC Defaulted CY Corporates  SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CYSMEC0005CR SMEC Non-defaulted Unsecured Construction CY Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CYSMEC0006CR SMEC Non-defaulted Unsecured Other CY Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CYSMEC0007CR SMEC Non-defaulted Unsecured CY Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CYSMEC0008CR SMEC Non-Defaulted CY Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CYSMEC0009CR SMEC Non-defaulted Secured CY Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable CYSMER0001CR SMER Non-defaulted Secured Construction CY Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CYSMER0002CR SMER Non-defaulted Secured Other CY Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CYSMER0003CR SMER Non-defaulted Secured CY Retail  Secured by real estate SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable CYSMER0004CR SMER Defaulted CY Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CYSMER0005CR SMER Non-defaulted Unsecured Construction CY Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CYSMER0006CR SMER Non-defaulted Unsecured Other CY Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CYSMER0007CR SMER Non-defaulted Unsecured CY Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CYSMER0008CR SMER Non-Defaulted CY Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CYSMER0009CR SMER Non-defaulted Secured CY Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable CZCORP0001CR CORP Non-defaulted Secured Construction CZ Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable CZCORP0002CR CORP Non-defaulted Secured Other CZ Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable CZCORP0003CR CORP Non-defaulted Secured CZ Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable CZCORP0004CR CORP Defaulted CZ Corporates  Other Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable CZCORP0005CR CORP Non-defaulted Unsecured Construction CZ Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable CZCORP0006CR CORP Non-defaulted Unsecured Other CZ Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable CZCORP0007CR CORP Non-Defaulted CZ Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable CZCORP0008CR CORP Non-defaulted Secured CZ Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable CZCORP0009CR CORP Non-defaulted Unsecured CZ Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable CZMORT0001CR Mortgages Non-defaulted ILTV <=25 % CZ Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % CZMORT0002CR Mortgages Non-defaulted ILTV >25 %,<=50 % CZ Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % CZMORT0003CR Mortgages Non-defaulted ILTV >50 %,<=75 % CZ Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % CZMORT0004CR Mortgages Non-defaulted ILTV >75 %,<=100 % CZ Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % CZMORT0005CR Mortgages Non-defaulted ILTV >100 %,<=125 % CZ Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % CZMORT0006CR Mortgages Non-defaulted ILTV >125 % CZ Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % CZMORT0007CR Mortgages Non-defaulted funded CRM CZ Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable CZMORT0008CR Mortgages Non-defaulted Unfunded CRM CZ Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable CZMORT0009CR Mortgages Defaulted CZ Retail  Secured by real estate non-SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable CZMORT0010CR Mortgages Non-defaulted CZ Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable CZSMEC0001CR SMEC Non-defaulted Secured Construction CZ Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CZSMEC0002CR SMEC Non-defaulted Secured Other CZ Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CZSMEC0003CR SMEC Non-defaulted Secured CZ Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable CZSMEC0004CR SMEC Defaulted CZ Corporates  SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CZSMEC0005CR SMEC Non-defaulted Unsecured Construction CZ Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CZSMEC0006CR SMEC Non-defaulted Unsecured Other CZ Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CZSMEC0007CR SMEC Non-defaulted Unsecured CZ Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CZSMEC0008CR SMEC Non-Defaulted CZ Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CZSMEC0009CR SMEC Non-defaulted Secured CZ Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable CZSMER0001CR SMER Non-defaulted Secured Construction CZ Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CZSMER0002CR SMER Non-defaulted Secured Other CZ Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CZSMER0003CR SMER Non-defaulted Secured CZ Retail  Secured by real estate SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable CZSMER0004CR SMER Defaulted CZ Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CZSMER0005CR SMER Non-defaulted Unsecured Construction CZ Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CZSMER0006CR SMER Non-defaulted Unsecured Other CZ Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CZSMER0007CR SMER Non-defaulted Unsecured CZ Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CZSMER0008CR SMER Non-Defaulted CZ Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CZSMER0009CR SMER Non-defaulted Secured CZ Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable DECORP0001CR CORP Non-defaulted Secured Construction DE Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable DECORP0002CR CORP Non-defaulted Secured Other DE Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable DECORP0003CR CORP Non-defaulted Secured DE Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable DECORP0004CR CORP Defaulted DE Corporates  Other Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable DECORP0005CR CORP Non-defaulted Unsecured Construction DE Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable DECORP0006CR CORP Non-defaulted Unsecured Other DE Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable DECORP0007CR CORP Non-Defaulted DE Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable DECORP0008CR CORP Non-defaulted Secured DE Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable DECORP0009CR CORP Non-defaulted Unsecured DE Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable DEMORT0001CR Mortgages Non-defaulted ILTV <=25 % DE Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % DEMORT0002CR Mortgages Non-defaulted ILTV >25 %,<=50 % DE Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % DEMORT0003CR Mortgages Non-defaulted ILTV >50 %,<=75 % DE Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % DEMORT0004CR Mortgages Non-defaulted ILTV >75 %,<=100 % DE Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % DEMORT0005CR Mortgages Non-defaulted ILTV >100 %,<=125 % DE Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % DEMORT0006CR Mortgages Non-defaulted ILTV >125 % DE Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % DEMORT0007CR Mortgages Non-defaulted funded CRM DE Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable DEMORT0008CR Mortgages Non-defaulted Unfunded CRM DE Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable DEMORT0009CR Mortgages Defaulted DE Retail  Secured by real estate non-SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable DEMORT0010CR Mortgages Non-defaulted DE Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable DESMEC0001CR SMEC Non-defaulted Secured Construction DE Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DESMEC0002CR SMEC Non-defaulted Secured Other DE Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DESMEC0003CR SMEC Non-defaulted Secured DE Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable DESMEC0004CR SMEC Defaulted DE Corporates  SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DESMEC0005CR SMEC Non-defaulted Unsecured Construction DE Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DESMEC0006CR SMEC Non-defaulted Unsecured Other DE Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DESMEC0007CR SMEC Non-defaulted Unsecured DE Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DESMEC0008CR SMEC Non-Defaulted DE Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DESMEC0009CR SMEC Non-defaulted Secured DE Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable DESMER0001CR SMER Non-defaulted Secured Construction DE Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DESMER0002CR SMER Non-defaulted Secured Other DE Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DESMER0003CR SMER Non-defaulted Secured DE Retail  Secured by real estate SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable DESMER0004CR SMER Defaulted DE Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DESMER0005CR SMER Non-defaulted Unsecured Construction DE Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DESMER0006CR SMER Non-defaulted Unsecured Other DE Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DESMER0007CR SMER Non-defaulted Unsecured DE Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DESMER0008CR SMER Non-Defaulted DE Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DESMER0009CR SMER Non-defaulted Secured DE Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable DKCORP0001CR CORP Non-defaulted Secured Construction DK Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable DKCORP0002CR CORP Non-defaulted Secured Other DK Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable DKCORP0003CR CORP Non-defaulted Secured DK Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable DKCORP0004CR CORP Defaulted DK Corporates  Other Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable DKCORP0005CR CORP Non-defaulted Unsecured Construction DK Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable DKCORP0006CR CORP Non-defaulted Unsecured Other DK Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable DKCORP0007CR CORP Non-Defaulted DK Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable DKCORP0008CR CORP Non-defaulted Secured DK Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable DKCORP0009CR CORP Non-defaulted Unsecured DK Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable DKMORT0001CR Mortgages Non-defaulted ILTV <=25 % DK Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % DKMORT0002CR Mortgages Non-defaulted ILTV >25 %,<=50 % DK Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % DKMORT0003CR Mortgages Non-defaulted ILTV >50 %,<=75 % DK Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % DKMORT0004CR Mortgages Non-defaulted ILTV >75 %,<=100 % DK Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % DKMORT0005CR Mortgages Non-defaulted ILTV >100 %,<=125 % DK Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % DKMORT0006CR Mortgages Non-defaulted ILTV >125 % DK Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % DKMORT0007CR Mortgages Non-defaulted funded CRM DK Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable DKMORT0008CR Mortgages Non-defaulted Unfunded CRM DK Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable DKMORT0009CR Mortgages Defaulted DK Retail  Secured by real estate non-SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable DKMORT0010CR Mortgages Non-defaulted DK Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable DKSMEC0001CR SMEC Non-defaulted Secured Construction DK Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DKSMEC0002CR SMEC Non-defaulted Secured Other DK Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DKSMEC0003CR SMEC Non-defaulted Secured DK Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable DKSMEC0004CR SMEC Defaulted DK Corporates  SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DKSMEC0005CR SMEC Non-defaulted Unsecured Construction DK Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DKSMEC0006CR SMEC Non-defaulted Unsecured Other DK Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DKSMEC0007CR SMEC Non-defaulted Unsecured DK Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DKSMEC0008CR SMEC Non-Defaulted DK Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DKSMEC0009CR SMEC Non-defaulted Secured DK Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable DKSMER0001CR SMER Non-defaulted Secured Construction DK Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DKSMER0002CR SMER Non-defaulted Secured Other DK Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DKSMER0003CR SMER Non-defaulted Secured DK Retail  Secured by real estate SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable DKSMER0004CR SMER Defaulted DK Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DKSMER0005CR SMER Non-defaulted Unsecured Construction DK Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DKSMER0006CR SMER Non-defaulted Unsecured Other DK Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DKSMER0007CR SMER Non-defaulted Unsecured DK Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DKSMER0008CR SMER Non-Defaulted DK Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable DKSMER0009CR SMER Non-defaulted Secured DK Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable EECORP0001CR CORP Non-defaulted Secured Construction EE Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable EECORP0002CR CORP Non-defaulted Secured Other EE Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable EECORP0003CR CORP Non-defaulted Secured EE Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable EECORP0004CR CORP Defaulted EE Corporates  Other Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable EECORP0005CR CORP Non-defaulted Unsecured Construction EE Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable EECORP0006CR CORP Non-defaulted Unsecured Other EE Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable EECORP0007CR CORP Non-Defaulted EE Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable EECORP0008CR CORP Non-defaulted Secured EE Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable EECORP0009CR CORP Non-defaulted Unsecured EE Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable EEMORT0001CR Mortgages Non-defaulted ILTV <=25 % EE Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % EEMORT0002CR Mortgages Non-defaulted ILTV >25 %,<=50 % EE Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % EEMORT0003CR Mortgages Non-defaulted ILTV >50 %,<=75 % EE Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % EEMORT0004CR Mortgages Non-defaulted ILTV >75 %,<=100 % EE Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % EEMORT0005CR Mortgages Non-defaulted ILTV >100 %,<=125 % EE Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % EEMORT0006CR Mortgages Non-defaulted ILTV >125 % EE Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % EEMORT0007CR Mortgages Non-defaulted funded CRM EE Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable EEMORT0008CR Mortgages Non-defaulted Unfunded CRM EE Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable EEMORT0009CR Mortgages Defaulted EE Retail  Secured by real estate non-SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable EEMORT0010CR Mortgages Non-defaulted EE Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable EESMEC0001CR SMEC Non-defaulted Secured Construction EE Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable EESMEC0002CR SMEC Non-defaulted Secured Other EE Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable EESMEC0003CR SMEC Non-defaulted Secured EE Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable EESMEC0004CR SMEC Defaulted EE Corporates  SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable EESMEC0005CR SMEC Non-defaulted Unsecured Construction EE Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable EESMEC0006CR SMEC Non-defaulted Unsecured Other EE Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable EESMEC0007CR SMEC Non-defaulted Unsecured EE Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable EESMEC0008CR SMEC Non-Defaulted EE Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable EESMEC0009CR SMEC Non-defaulted Secured EE Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable EESMER0001CR SMER Non-defaulted Secured Construction EE Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable EESMER0002CR SMER Non-defaulted Secured Other EE Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable EESMER0003CR SMER Non-defaulted Secured EE Retail  Secured by real estate SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable EESMER0004CR SMER Defaulted EE Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable EESMER0005CR SMER Non-defaulted Unsecured Construction EE Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable EESMER0006CR SMER Non-defaulted Unsecured Other EE Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable EESMER0007CR SMER Non-defaulted Unsecured EE Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable EESMER0008CR SMER Non-Defaulted EE Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable EESMER0009CR SMER Non-defaulted Secured EE Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable ESCORP0001CR CORP Non-defaulted Secured Construction ES Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ESCORP0002CR CORP Non-defaulted Secured Other ES Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ESCORP0003CR CORP Non-defaulted Secured ES Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable ESCORP0004CR CORP Defaulted ES Corporates  Other Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ESCORP0005CR CORP Non-defaulted Unsecured Construction ES Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ESCORP0006CR CORP Non-defaulted Unsecured Other ES Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ESCORP0007CR CORP Non-Defaulted ES Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ESCORP0008CR CORP Non-defaulted Secured ES Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable ESCORP0009CR CORP Non-defaulted Unsecured ES Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ESMORT0001CR Mortgages Non-defaulted ILTV <=25 % ES Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % ESMORT0002CR Mortgages Non-defaulted ILTV >25 %,<=50 % ES Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % ESMORT0003CR Mortgages Non-defaulted ILTV >50 %,<=75 % ES Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % ESMORT0004CR Mortgages Non-defaulted ILTV >75 %,<=100 % ES Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % ESMORT0005CR Mortgages Non-defaulted ILTV >100 %,<=125 % ES Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % ESMORT0006CR Mortgages Non-defaulted ILTV >125 % ES Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % ESMORT0007CR Mortgages Non-defaulted funded CRM ES Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable ESMORT0008CR Mortgages Non-defaulted Unfunded CRM ES Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable ESMORT0009CR Mortgages Defaulted ES Retail  Secured by real estate non-SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable ESMORT0010CR Mortgages Non-defaulted ES Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable ESSMEC0001CR SMEC Non-defaulted Secured Construction ES Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ESSMEC0002CR SMEC Non-defaulted Secured Other ES Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ESSMEC0003CR SMEC Non-defaulted Secured ES Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable ESSMEC0004CR SMEC Defaulted ES Corporates  SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ESSMEC0005CR SMEC Non-defaulted Unsecured Construction ES Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ESSMEC0006CR SMEC Non-defaulted Unsecured Other ES Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ESSMEC0007CR SMEC Non-defaulted Unsecured ES Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ESSMEC0008CR SMEC Non-Defaulted ES Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ESSMEC0009CR SMEC Non-defaulted Secured ES Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable ESSMER0001CR SMER Non-defaulted Secured Construction ES Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ESSMER0002CR SMER Non-defaulted Secured Other ES Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ESSMER0003CR SMER Non-defaulted Secured ES Retail  Secured by real estate SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable ESSMER0004CR SMER Defaulted ES Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ESSMER0005CR SMER Non-defaulted Unsecured Construction ES Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ESSMER0006CR SMER Non-defaulted Unsecured Other ES Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ESSMER0007CR SMER Non-defaulted Unsecured ES Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ESSMER0008CR SMER Non-Defaulted ES Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ESSMER0009CR SMER Non-defaulted Secured ES Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable FICORP0001CR CORP Non-defaulted Secured Construction FI Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable FICORP0002CR CORP Non-defaulted Secured Other FI Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable FICORP0003CR CORP Non-defaulted Secured FI Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable FICORP0004CR CORP Defaulted FI Corporates  Other Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable FICORP0005CR CORP Non-defaulted Unsecured Construction FI Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable FICORP0006CR CORP Non-defaulted Unsecured Other FI Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable FICORP0007CR CORP Non-Defaulted FI Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable FICORP0008CR CORP Non-defaulted Secured FI Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable FICORP0009CR CORP Non-defaulted Unsecured FI Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable FIMORT0001CR Mortgages Non-defaulted ILTV <=25 % FI Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % FIMORT0002CR Mortgages Non-defaulted ILTV >25 %,<=50 % FI Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % FIMORT0003CR Mortgages Non-defaulted ILTV >50 %,<=75 % FI Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % FIMORT0004CR Mortgages Non-defaulted ILTV >75 %,<=100 % FI Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % FIMORT0005CR Mortgages Non-defaulted ILTV >100 %,<=125 % FI Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % FIMORT0006CR Mortgages Non-defaulted ILTV >125 % FI Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % FIMORT0007CR Mortgages Non-defaulted funded CRM FI Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable FIMORT0008CR Mortgages Non-defaulted Unfunded CRM FI Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable FIMORT0009CR Mortgages Defaulted FI Retail  Secured by real estate non-SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable FIMORT0010CR Mortgages Non-defaulted FI Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable FISMEC0001CR SMEC Non-defaulted Secured Construction FI Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FISMEC0002CR SMEC Non-defaulted Secured Other FI Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FISMEC0003CR SMEC Non-defaulted Secured FI Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable FISMEC0004CR SMEC Defaulted FI Corporates  SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FISMEC0005CR SMEC Non-defaulted Unsecured Construction FI Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FISMEC0006CR SMEC Non-defaulted Unsecured Other FI Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FISMEC0007CR SMEC Non-defaulted Unsecured FI Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FISMEC0008CR SMEC Non-Defaulted FI Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FISMEC0009CR SMEC Non-defaulted Secured FI Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable FISMER0001CR SMER Non-defaulted Secured Construction FI Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FISMER0002CR SMER Non-defaulted Secured Other FI Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FISMER0003CR SMER Non-defaulted Secured FI Retail  Secured by real estate SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable FISMER0004CR SMER Defaulted FI Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FISMER0005CR SMER Non-defaulted Unsecured Construction FI Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FISMER0006CR SMER Non-defaulted Unsecured Other FI Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FISMER0007CR SMER Non-defaulted Unsecured FI Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FISMER0008CR SMER Non-Defaulted FI Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FISMER0009CR SMER Non-defaulted Secured FI Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable FRCORP0001CR CORP Non-defaulted Secured Construction FR Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable FRCORP0002CR CORP Non-defaulted Secured Other FR Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable FRCORP0003CR CORP Non-defaulted Secured FR Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable FRCORP0004CR CORP Defaulted FR Corporates  Other Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable FRCORP0005CR CORP Non-defaulted Unsecured Construction FR Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable FRCORP0006CR CORP Non-defaulted Unsecured Other FR Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable FRCORP0007CR CORP Non-Defaulted FR Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable FRCORP0008CR CORP Non-defaulted Secured FR Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable FRCORP0009CR CORP Non-defaulted Unsecured FR Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable FRMORT0001CR Mortgages Non-defaulted ILTV <=25 % FR Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % FRMORT0002CR Mortgages Non-defaulted ILTV >25 %,<=50 % FR Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % FRMORT0003CR Mortgages Non-defaulted ILTV >50 %,<=75 % FR Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % FRMORT0004CR Mortgages Non-defaulted ILTV >75 %,<=100 % FR Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % FRMORT0005CR Mortgages Non-defaulted ILTV >100 %,<=125 % FR Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % FRMORT0006CR Mortgages Non-defaulted ILTV >125 % FR Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % FRMORT0007CR Mortgages Non-defaulted funded CRM FR Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable FRMORT0008CR Mortgages Non-defaulted Unfunded CRM FR Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable FRMORT0009CR Mortgages Defaulted FR Retail  Secured by real estate non-SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable FRMORT0010CR Mortgages Non-defaulted FR Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable FRSMEC0001CR SMEC Non-defaulted Secured Construction FR Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FRSMEC0002CR SMEC Non-defaulted Secured Other FR Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FRSMEC0003CR SMEC Non-defaulted Secured FR Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable FRSMEC0004CR SMEC Defaulted FR Corporates  SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FRSMEC0005CR SMEC Non-defaulted Unsecured Construction FR Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FRSMEC0006CR SMEC Non-defaulted Unsecured Other FR Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FRSMEC0007CR SMEC Non-defaulted Unsecured FR Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FRSMEC0008CR SMEC Non-Defaulted FR Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FRSMEC0009CR SMEC Non-defaulted Secured FR Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable FRSMER0001CR SMER Non-defaulted Secured Construction FR Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FRSMER0002CR SMER Non-defaulted Secured Other FR Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FRSMER0003CR SMER Non-defaulted Secured FR Retail  Secured by real estate SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable FRSMER0004CR SMER Defaulted FR Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FRSMER0005CR SMER Non-defaulted Unsecured Construction FR Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FRSMER0006CR SMER Non-defaulted Unsecured Other FR Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FRSMER0007CR SMER Non-defaulted Unsecured FR Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FRSMER0008CR SMER Non-Defaulted FR Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable FRSMER0009CR SMER Non-defaulted Secured FR Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable GBCORP0001CR CORP Non-defaulted Secured Construction GB Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable GBCORP0002CR CORP Non-defaulted Secured Other GB Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable GBCORP0003CR CORP Non-defaulted Secured GB Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable GBCORP0004CR CORP Defaulted GB Corporates  Other Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable GBCORP0005CR CORP Non-defaulted Unsecured Construction GB Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable GBCORP0006CR CORP Non-defaulted Unsecured Other GB Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable GBCORP0007CR CORP Non-Defaulted GB Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable GBCORP0008CR CORP Non-defaulted Secured GB Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable GBCORP0009CR CORP Non-defaulted Unsecured GB Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable GBMORT0001CR Mortgages Non-defaulted ILTV <=25 % GB Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % GBMORT0002CR Mortgages Non-defaulted ILTV >25 %,<=50 % GB Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % GBMORT0003CR Mortgages Non-defaulted ILTV >50 %,<=75 % GB Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % GBMORT0004CR Mortgages Non-defaulted ILTV >75 %,<=100 % GB Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % GBMORT0005CR Mortgages Non-defaulted ILTV >100 %,<=125 % GB Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % GBMORT0006CR Mortgages Non-defaulted ILTV >125 % GB Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % GBMORT0007CR Mortgages Non-defaulted funded CRM GB Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable GBMORT0008CR Mortgages Non-defaulted Unfunded CRM GB Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable GBMORT0009CR Mortgages Defaulted GB Retail  Secured by real estate non-SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable GBMORT0010CR Mortgages Non-defaulted GB Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable GBSMEC0001CR SMEC Non-defaulted Secured Construction GB Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GBSMEC0002CR SMEC Non-defaulted Secured Other GB Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GBSMEC0003CR SMEC Non-defaulted Secured GB Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable GBSMEC0004CR SMEC Defaulted GB Corporates  SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GBSMEC0005CR SMEC Non-defaulted Unsecured Construction GB Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GBSMEC0006CR SMEC Non-defaulted Unsecured Other GB Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GBSMEC0007CR SMEC Non-defaulted Unsecured GB Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GBSMEC0008CR SMEC Non-Defaulted GB Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GBSMEC0009CR SMEC Non-defaulted Secured GB Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable GBSMER0001CR SMER Non-defaulted Secured Construction GB Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GBSMER0002CR SMER Non-defaulted Secured Other GB Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GBSMER0003CR SMER Non-defaulted Secured GB Retail  Secured by real estate SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable GBSMER0004CR SMER Defaulted GB Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GBSMER0005CR SMER Non-defaulted Unsecured Construction GB Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GBSMER0006CR SMER Non-defaulted Unsecured Other GB Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GBSMER0007CR SMER Non-defaulted Unsecured GB Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GBSMER0008CR SMER Non-Defaulted GB Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GBSMER0009CR SMER Non-defaulted Secured GB Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable GRCORP0001CR CORP Non-defaulted Secured Construction GR Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable GRCORP0002CR CORP Non-defaulted Secured Other GR Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable GRCORP0003CR CORP Non-defaulted Secured GR Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable GRCORP0004CR CORP Defaulted GR Corporates  Other Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable GRCORP0005CR CORP Non-defaulted Unsecured Construction GR Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable GRCORP0006CR CORP Non-defaulted Unsecured Other GR Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable GRCORP0007CR CORP Non-Defaulted GR Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable GRCORP0008CR CORP Non-defaulted Secured GR Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable GRCORP0009CR CORP Non-defaulted Unsecured GR Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable GRMORT0001CR Mortgages Non-defaulted ILTV <=25 % GR Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % GRMORT0002CR Mortgages Non-defaulted ILTV >25 %,<=50 % GR Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % GRMORT0003CR Mortgages Non-defaulted ILTV >50 %,<=75 % GR Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % GRMORT0004CR Mortgages Non-defaulted ILTV >75 %,<=100 % GR Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % GRMORT0005CR Mortgages Non-defaulted ILTV >100 %,<=125 % GR Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % GRMORT0006CR Mortgages Non-defaulted ILTV >125 % GR Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % GRMORT0007CR Mortgages Non-defaulted funded CRM GR Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable GRMORT0008CR Mortgages Non-defaulted Unfunded CRM GR Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable GRMORT0009CR Mortgages Defaulted GR Retail  Secured by real estate non-SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable GRMORT0010CR Mortgages Non-defaulted GR Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable GRSMEC0001CR SMEC Non-defaulted Secured Construction GR Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GRSMEC0002CR SMEC Non-defaulted Secured Other GR Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GRSMEC0003CR SMEC Non-defaulted Secured GR Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable GRSMEC0004CR SMEC Defaulted GR Corporates  SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GRSMEC0005CR SMEC Non-defaulted Unsecured Construction GR Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GRSMEC0006CR SMEC Non-defaulted Unsecured Other GR Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GRSMEC0007CR SMEC Non-defaulted Unsecured GR Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GRSMEC0008CR SMEC Non-Defaulted GR Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GRSMEC0009CR SMEC Non-defaulted Secured GR Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable GRSMER0001CR SMER Non-defaulted Secured Construction GR Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GRSMER0002CR SMER Non-defaulted Secured Other GR Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GRSMER0003CR SMER Non-defaulted Secured GR Retail  Secured by real estate SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable GRSMER0004CR SMER Defaulted GR Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GRSMER0005CR SMER Non-defaulted Unsecured Construction GR Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GRSMER0006CR SMER Non-defaulted Unsecured Other GR Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GRSMER0007CR SMER Non-defaulted Unsecured GR Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GRSMER0008CR SMER Non-Defaulted GR Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable GRSMER0009CR SMER Non-defaulted Secured GR Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable HRCORP0001CR CORP Non-defaulted Secured Construction HR Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable HRCORP0002CR CORP Non-defaulted Secured Other HR Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable HRCORP0003CR CORP Non-defaulted Secured HR Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable HRCORP0004CR CORP Defaulted HR Corporates  Other Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable HRCORP0005CR CORP Non-defaulted Unsecured Construction HR Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable HRCORP0006CR CORP Non-defaulted Unsecured Other HR Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable HRCORP0007CR CORP Non-Defaulted HR Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable HRCORP0008CR CORP Non-defaulted Secured HR Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable HRCORP0009CR CORP Non-defaulted Unsecured HR Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable HRMORT0001CR Mortgages Non-defaulted ILTV <=25 % HR Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % HRMORT0002CR Mortgages Non-defaulted ILTV >25 %,<=50 % HR Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % HRMORT0003CR Mortgages Non-defaulted ILTV >50 %,<=75 % HR Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % HRMORT0004CR Mortgages Non-defaulted ILTV >75 %,<=100 % HR Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % HRMORT0005CR Mortgages Non-defaulted ILTV >100 %,<=125 % HR Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % HRMORT0006CR Mortgages Non-defaulted ILTV >125 % HR Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % HRMORT0007CR Mortgages Non-defaulted funded CRM HR Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable HRMORT0008CR Mortgages Non-defaulted Unfunded CRM HR Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable HRMORT0009CR Mortgages Defaulted HR Retail  Secured by real estate non-SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable HRMORT0010CR Mortgages Non-defaulted HR Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable HRSMEC0001CR SMEC Non-defaulted Secured Construction HR Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HRSMEC0002CR SMEC Non-defaulted Secured Other HR Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HRSMEC0003CR SMEC Non-defaulted Secured HR Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable HRSMEC0004CR SMEC Defaulted HR Corporates  SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HRSMEC0005CR SMEC Non-defaulted Unsecured Construction HR Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HRSMEC0006CR SMEC Non-defaulted Unsecured Other HR Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HRSMEC0007CR SMEC Non-defaulted Unsecured HR Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HRSMEC0008CR SMEC Non-Defaulted HR Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HRSMEC0009CR SMEC Non-defaulted Secured HR Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable HRSMER0001CR SMER Non-defaulted Secured Construction HR Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HRSMER0002CR SMER Non-defaulted Secured Other HR Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HRSMER0003CR SMER Non-defaulted Secured HR Retail  Secured by real estate SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable HRSMER0004CR SMER Defaulted HR Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HRSMER0005CR SMER Non-defaulted Unsecured Construction HR Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HRSMER0006CR SMER Non-defaulted Unsecured Other HR Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HRSMER0007CR SMER Non-defaulted Unsecured HR Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HRSMER0008CR SMER Non-Defaulted HR Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HRSMER0009CR SMER Non-defaulted Secured HR Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable HUCORP0001CR CORP Non-defaulted Secured Construction HU Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable HUCORP0002CR CORP Non-defaulted Secured Other HU Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable HUCORP0003CR CORP Non-defaulted Secured HU Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable HUCORP0004CR CORP Defaulted HU Corporates  Other Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable HUCORP0005CR CORP Non-defaulted Unsecured Construction HU Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable HUCORP0006CR CORP Non-defaulted Unsecured Other HU Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable HUCORP0007CR CORP Non-Defaulted HU Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable HUCORP0008CR CORP Non-defaulted Secured HU Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable HUCORP0009CR CORP Non-defaulted Unsecured HU Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable HUMORT0001CR Mortgages Non-defaulted ILTV <=25 % HU Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % HUMORT0002CR Mortgages Non-defaulted ILTV >25 %,<=50 % HU Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % HUMORT0003CR Mortgages Non-defaulted ILTV >50 %,<=75 % HU Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % HUMORT0004CR Mortgages Non-defaulted ILTV >75 %,<=100 % HU Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % HUMORT0005CR Mortgages Non-defaulted ILTV >100 %,<=125 % HU Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % HUMORT0006CR Mortgages Non-defaulted ILTV >125 % HU Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % HUMORT0007CR Mortgages Non-defaulted funded CRM HU Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable HUMORT0008CR Mortgages Non-defaulted Unfunded CRM HU Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable HUMORT0009CR Mortgages Defaulted HU Retail  Secured by real estate non-SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable HUMORT0010CR Mortgages Non-defaulted HU Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable HUSMEC0001CR SMEC Non-defaulted Secured Construction HU Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HUSMEC0002CR SMEC Non-defaulted Secured Other HU Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HUSMEC0003CR SMEC Non-defaulted Secured HU Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable HUSMEC0004CR SMEC Defaulted HU Corporates  SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HUSMEC0005CR SMEC Non-defaulted Unsecured Construction HU Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HUSMEC0006CR SMEC Non-defaulted Unsecured Other HU Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HUSMEC0007CR SMEC Non-defaulted Unsecured HU Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HUSMEC0008CR SMEC Non-Defaulted HU Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HUSMEC0009CR SMEC Non-defaulted Secured HU Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable HUSMER0001CR SMER Non-defaulted Secured Construction HU Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HUSMER0002CR SMER Non-defaulted Secured Other HU Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HUSMER0003CR SMER Non-defaulted Secured HU Retail  Secured by real estate SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable HUSMER0004CR SMER Defaulted HU Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HUSMER0005CR SMER Non-defaulted Unsecured Construction HU Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HUSMER0006CR SMER Non-defaulted Unsecured Other HU Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HUSMER0007CR SMER Non-defaulted Unsecured HU Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HUSMER0008CR SMER Non-Defaulted HU Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable HUSMER0009CR SMER Non-defaulted Secured HU Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable IECORP0001CR CORP Non-defaulted Secured Construction IE Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable IECORP0002CR CORP Non-defaulted Secured Other IE Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable IECORP0003CR CORP Non-defaulted Secured IE Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable IECORP0004CR CORP Defaulted IE Corporates  Other Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable IECORP0005CR CORP Non-defaulted Unsecured Construction IE Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable IECORP0006CR CORP Non-defaulted Unsecured Other IE Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable IECORP0007CR CORP Non-Defaulted IE Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable IECORP0008CR CORP Non-defaulted Secured IE Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable IECORP0009CR CORP Non-defaulted Unsecured IE Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable IEMORT0001CR Mortgages Non-defaulted ILTV <=25 % IE Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % IEMORT0002CR Mortgages Non-defaulted ILTV >25 %,<=50 % IE Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % IEMORT0003CR Mortgages Non-defaulted ILTV >50 %,<=75 % IE Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % IEMORT0004CR Mortgages Non-defaulted ILTV >75 %,<=100 % IE Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % IEMORT0005CR Mortgages Non-defaulted ILTV >100 %,<=125 % IE Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % IEMORT0006CR Mortgages Non-defaulted ILTV >125 % IE Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % IEMORT0007CR Mortgages Non-defaulted funded CRM IE Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable IEMORT0008CR Mortgages Non-defaulted Unfunded CRM IE Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable IEMORT0009CR Mortgages Defaulted IE Retail  Secured by real estate non-SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable IEMORT0010CR Mortgages Non-defaulted IE Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable IESMEC0001CR SMEC Non-defaulted Secured Construction IE Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable IESMEC0002CR SMEC Non-defaulted Secured Other IE Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable IESMEC0003CR SMEC Non-defaulted Secured IE Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable IESMEC0004CR SMEC Defaulted IE Corporates  SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable IESMEC0005CR SMEC Non-defaulted Unsecured Construction IE Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable IESMEC0006CR SMEC Non-defaulted Unsecured Other IE Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable IESMEC0007CR SMEC Non-defaulted Unsecured IE Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable IESMEC0008CR SMEC Non-Defaulted IE Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable IESMEC0009CR SMEC Non-defaulted Secured IE Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable IESMER0001CR SMER Non-defaulted Secured Construction IE Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable IESMER0002CR SMER Non-defaulted Secured Other IE Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable IESMER0003CR SMER Non-defaulted Secured IE Retail  Secured by real estate SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable IESMER0004CR SMER Defaulted IE Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable IESMER0005CR SMER Non-defaulted Unsecured Construction IE Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable IESMER0006CR SMER Non-defaulted Unsecured Other IE Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable IESMER0007CR SMER Non-defaulted Unsecured IE Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable IESMER0008CR SMER Non-Defaulted IE Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable IESMER0009CR SMER Non-defaulted Secured IE Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable ITCORP0001CR CORP Non-defaulted Secured Construction IT Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ITCORP0002CR CORP Non-defaulted Secured Other IT Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ITCORP0003CR CORP Non-defaulted Secured IT Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable ITCORP0004CR CORP Defaulted IT Corporates  Other Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ITCORP0005CR CORP Non-defaulted Unsecured Construction IT Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ITCORP0006CR CORP Non-defaulted Unsecured Other IT Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ITCORP0007CR CORP Non-Defaulted IT Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ITCORP0008CR CORP Non-defaulted Secured IT Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable ITCORP0009CR CORP Non-defaulted Unsecured IT Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ITMORT0001CR Mortgages Non-defaulted ILTV <=25 % IT Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % ITMORT0002CR Mortgages Non-defaulted ILTV >25 %,<=50 % IT Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % ITMORT0003CR Mortgages Non-defaulted ILTV >50 %,<=75 % IT Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % ITMORT0004CR Mortgages Non-defaulted ILTV >75 %,<=100 % IT Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % ITMORT0005CR Mortgages Non-defaulted ILTV >100 %,<=125 % IT Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % ITMORT0006CR Mortgages Non-defaulted ILTV >125 % IT Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % ITMORT0007CR Mortgages Non-defaulted funded CRM IT Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable ITMORT0008CR Mortgages Non-defaulted Unfunded CRM IT Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable ITMORT0009CR Mortgages Defaulted IT Retail  Secured by real estate non-SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable ITMORT0010CR Mortgages Non-defaulted IT Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable ITSMEC0001CR SMEC Non-defaulted Secured Construction IT Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ITSMEC0002CR SMEC Non-defaulted Secured Other IT Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ITSMEC0003CR SMEC Non-defaulted Secured IT Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable ITSMEC0004CR SMEC Defaulted IT Corporates  SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ITSMEC0005CR SMEC Non-defaulted Unsecured Construction IT Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ITSMEC0006CR SMEC Non-defaulted Unsecured Other IT Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ITSMEC0007CR SMEC Non-defaulted Unsecured IT Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ITSMEC0008CR SMEC Non-Defaulted IT Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ITSMEC0009CR SMEC Non-defaulted Secured IT Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable ITSMER0001CR SMER Non-defaulted Secured Construction IT Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ITSMER0002CR SMER Non-defaulted Secured Other IT Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ITSMER0003CR SMER Non-defaulted Secured IT Retail  Secured by real estate SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable ITSMER0004CR SMER Defaulted IT Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ITSMER0005CR SMER Non-defaulted Unsecured Construction IT Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ITSMER0006CR SMER Non-defaulted Unsecured Other IT Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ITSMER0007CR SMER Non-defaulted Unsecured IT Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ITSMER0008CR SMER Non-Defaulted IT Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ITSMER0009CR SMER Non-defaulted Secured IT Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable LTCORP0001CR CORP Non-defaulted Secured Construction LT Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable LTCORP0002CR CORP Non-defaulted Secured Other LT Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable LTCORP0003CR CORP Non-defaulted Secured LT Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable LTCORP0004CR CORP Defaulted LT Corporates  Other Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable LTCORP0005CR CORP Non-defaulted Unsecured Construction LT Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable LTCORP0006CR CORP Non-defaulted Unsecured Other LT Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable LTCORP0007CR CORP Non-Defaulted LT Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable LTCORP0008CR CORP Non-defaulted Secured LT Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable LTCORP0009CR CORP Non-defaulted Unsecured LT Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable LTMORT0001CR Mortgages Non-defaulted ILTV <=25 % LT Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % LTMORT0002CR Mortgages Non-defaulted ILTV >25 %,<=50 % LT Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % LTMORT0003CR Mortgages Non-defaulted ILTV >50 %,<=75 % LT Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % LTMORT0004CR Mortgages Non-defaulted ILTV >75 %,<=100 % LT Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % LTMORT0005CR Mortgages Non-defaulted ILTV >100 %,<=125 % LT Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % LTMORT0006CR Mortgages Non-defaulted ILTV >125 % LT Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % LTMORT0007CR Mortgages Non-defaulted funded CRM LT Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable LTMORT0008CR Mortgages Non-defaulted Unfunded CRM LT Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable LTMORT0009CR Mortgages Defaulted LT Retail  Secured by real estate non-SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable LTMORT0010CR Mortgages Non-defaulted LT Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable LTSMEC0001CR SMEC Non-defaulted Secured Construction LT Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LTSMEC0002CR SMEC Non-defaulted Secured Other LT Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LTSMEC0003CR SMEC Non-defaulted Secured LT Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable LTSMEC0004CR SMEC Defaulted LT Corporates  SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LTSMEC0005CR SMEC Non-defaulted Unsecured Construction LT Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LTSMEC0006CR SMEC Non-defaulted Unsecured Other LT Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LTSMEC0007CR SMEC Non-defaulted Unsecured LT Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LTSMEC0008CR SMEC Non-Defaulted LT Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LTSMEC0009CR SMEC Non-defaulted Secured LT Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable LTSMER0001CR SMER Non-defaulted Secured Construction LT Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LTSMER0002CR SMER Non-defaulted Secured Other LT Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LTSMER0003CR SMER Non-defaulted Secured LT Retail  Secured by real estate SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable LTSMER0004CR SMER Defaulted LT Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LTSMER0005CR SMER Non-defaulted Unsecured Construction LT Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LTSMER0006CR SMER Non-defaulted Unsecured Other LT Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LTSMER0007CR SMER Non-defaulted Unsecured LT Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LTSMER0008CR SMER Non-Defaulted LT Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LTSMER0009CR SMER Non-defaulted Secured LT Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable LUCORP0001CR CORP Non-defaulted Secured Construction LU Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable LUCORP0002CR CORP Non-defaulted Secured Other LU Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable LUCORP0003CR CORP Non-defaulted Secured LU Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable LUCORP0004CR CORP Defaulted LU Corporates  Other Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable LUCORP0005CR CORP Non-defaulted Unsecured Construction LU Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable LUCORP0006CR CORP Non-defaulted Unsecured Other LU Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable LUCORP0007CR CORP Non-Defaulted LU Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable LUCORP0008CR CORP Non-defaulted Secured LU Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable LUCORP0009CR CORP Non-defaulted Unsecured LU Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable LUMORT0001CR Mortgages Non-defaulted ILTV <=25 % LU Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % LUMORT0002CR Mortgages Non-defaulted ILTV >25 %,<=50 % LU Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % LUMORT0003CR Mortgages Non-defaulted ILTV >50 %,<=75 % LU Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % LUMORT0004CR Mortgages Non-defaulted ILTV >75 %,<=100 % LU Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % LUMORT0005CR Mortgages Non-defaulted ILTV >100 %,<=125 % LU Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % LUMORT0006CR Mortgages Non-defaulted ILTV >125 % LU Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % LUMORT0007CR Mortgages Non-defaulted funded CRM LU Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable LUMORT0008CR Mortgages Non-defaulted Unfunded CRM LU Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable LUMORT0009CR Mortgages Defaulted LU Retail  Secured by real estate non-SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable LUMORT0010CR Mortgages Non-defaulted LU Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable LUSMEC0001CR SMEC Non-defaulted Secured Construction LU Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LUSMEC0002CR SMEC Non-defaulted Secured Other LU Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LUSMEC0003CR SMEC Non-defaulted Secured LU Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable LUSMEC0004CR SMEC Defaulted LU Corporates  SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LUSMEC0005CR SMEC Non-defaulted Unsecured Construction LU Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LUSMEC0006CR SMEC Non-defaulted Unsecured Other LU Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LUSMEC0007CR SMEC Non-defaulted Unsecured LU Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LUSMEC0008CR SMEC Non-Defaulted LU Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LUSMEC0009CR SMEC Non-defaulted Secured LU Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable LUSMER0001CR SMER Non-defaulted Secured Construction LU Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LUSMER0002CR SMER Non-defaulted Secured Other LU Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LUSMER0003CR SMER Non-defaulted Secured LU Retail  Secured by real estate SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable LUSMER0004CR SMER Defaulted LU Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LUSMER0005CR SMER Non-defaulted Unsecured Construction LU Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LUSMER0006CR SMER Non-defaulted Unsecured Other LU Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LUSMER0007CR SMER Non-defaulted Unsecured LU Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LUSMER0008CR SMER Non-Defaulted LU Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LUSMER0009CR SMER Non-defaulted Secured LU Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable LVCORP0001CR CORP Non-defaulted Secured Construction LV Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable LVCORP0002CR CORP Non-defaulted Secured Other LV Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable LVCORP0003CR CORP Non-defaulted Secured LV Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable LVCORP0004CR CORP Defaulted LV Corporates  Other Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable LVCORP0005CR CORP Non-defaulted Unsecured Construction LV Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable LVCORP0006CR CORP Non-defaulted Unsecured Other LV Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable LVCORP0007CR CORP Non-Defaulted LV Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable LVCORP0008CR CORP Non-defaulted Secured LV Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable LVCORP0009CR CORP Non-defaulted Unsecured LV Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable LVMORT0001CR Mortgages Non-defaulted ILTV <=25 % LV Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % LVMORT0002CR Mortgages Non-defaulted ILTV >25 %,<=50 % LV Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % LVMORT0003CR Mortgages Non-defaulted ILTV >50 %,<=75 % LV Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % LVMORT0004CR Mortgages Non-defaulted ILTV >75 %,<=100 % LV Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % LVMORT0005CR Mortgages Non-defaulted ILTV >100 %,<=125 % LV Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % LVMORT0006CR Mortgages Non-defaulted ILTV >125 % LV Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % LVMORT0007CR Mortgages Non-defaulted funded CRM LV Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable LVMORT0008CR Mortgages Non-defaulted Unfunded CRM LV Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable LVMORT0009CR Mortgages Defaulted LV Retail  Secured by real estate non-SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable LVMORT0010CR Mortgages Non-defaulted LV Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable LVSMEC0001CR SMEC Non-defaulted Secured Construction LV Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LVSMEC0002CR SMEC Non-defaulted Secured Other LV Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LVSMEC0003CR SMEC Non-defaulted Secured LV Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable LVSMEC0004CR SMEC Defaulted LV Corporates  SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LVSMEC0005CR SMEC Non-defaulted Unsecured Construction LV Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LVSMEC0006CR SMEC Non-defaulted Unsecured Other LV Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LVSMEC0007CR SMEC Non-defaulted Unsecured LV Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LVSMEC0008CR SMEC Non-Defaulted LV Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LVSMEC0009CR SMEC Non-defaulted Secured LV Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable LVSMER0001CR SMER Non-defaulted Secured Construction LV Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LVSMER0002CR SMER Non-defaulted Secured Other LV Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LVSMER0003CR SMER Non-defaulted Secured LV Retail  Secured by real estate SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable LVSMER0004CR SMER Defaulted LV Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LVSMER0005CR SMER Non-defaulted Unsecured Construction LV Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LVSMER0006CR SMER Non-defaulted Unsecured Other LV Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LVSMER0007CR SMER Non-defaulted Unsecured LV Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LVSMER0008CR SMER Non-Defaulted LV Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable LVSMER0009CR SMER Non-defaulted Secured LV Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable MORT0010CR Mortgages Non-defaulted Not applicable Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable MTCORP0001CR CORP Non-defaulted Secured Construction MT Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable MTCORP0002CR CORP Non-defaulted Secured Other MT Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable MTCORP0003CR CORP Non-defaulted Secured MT Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable MTCORP0004CR CORP Defaulted MT Corporates  Other Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable MTCORP0005CR CORP Non-defaulted Unsecured Construction MT Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable MTCORP0006CR CORP Non-defaulted Unsecured Other MT Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable MTCORP0007CR CORP Non-Defaulted MT Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable MTCORP0008CR CORP Non-defaulted Secured MT Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable MTCORP0009CR CORP Non-defaulted Unsecured MT Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable MTMORT0001CR Mortgages Non-defaulted ILTV <=25 % MT Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % MTMORT0002CR Mortgages Non-defaulted ILTV >25 %,<=50 % MT Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % MTMORT0003CR Mortgages Non-defaulted ILTV >50 %,<=75 % MT Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % MTMORT0004CR Mortgages Non-defaulted ILTV >75 %,<=100 % MT Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % MTMORT0005CR Mortgages Non-defaulted ILTV >100 %,<=125 % MT Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % MTMORT0006CR Mortgages Non-defaulted ILTV >125 % MT Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % MTMORT0007CR Mortgages Non-defaulted funded CRM MT Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable MTMORT0008CR Mortgages Non-defaulted Unfunded CRM MT Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable MTMORT0009CR Mortgages Defaulted MT Retail  Secured by real estate non-SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable MTMORT0010CR Mortgages Non-defaulted MT Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable MTSMEC0001CR SMEC Non-defaulted Secured Construction MT Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable MTSMEC0002CR SMEC Non-defaulted Secured Other MT Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable MTSMEC0003CR SMEC Non-defaulted Secured MT Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable MTSMEC0004CR SMEC Defaulted MT Corporates  SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable MTSMEC0005CR SMEC Non-defaulted Unsecured Construction MT Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable MTSMEC0006CR SMEC Non-defaulted Unsecured Other MT Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable MTSMEC0007CR SMEC Non-defaulted Unsecured MT Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable MTSMEC0008CR SMEC Non-Defaulted MT Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable MTSMEC0009CR SMEC Non-defaulted Secured MT Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable MTSMER0001CR SMER Non-defaulted Secured Construction MT Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable MTSMER0002CR SMER Non-defaulted Secured Other MT Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable MTSMER0003CR SMER Non-defaulted Secured MT Retail  Secured by real estate SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable MTSMER0004CR SMER Defaulted MT Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable MTSMER0005CR SMER Non-defaulted Unsecured Construction MT Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable MTSMER0006CR SMER Non-defaulted Unsecured Other MT Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable MTSMER0007CR SMER Non-defaulted Unsecured MT Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable MTSMER0008CR SMER Non-Defaulted MT Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable MTSMER0009CR SMER Non-defaulted Secured MT Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable NLCORP0001CR CORP Non-defaulted Secured Construction NL Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable NLCORP0002CR CORP Non-defaulted Secured Other NL Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable NLCORP0003CR CORP Non-defaulted Secured NL Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable NLCORP0004CR CORP Defaulted NL Corporates  Other Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable NLCORP0005CR CORP Non-defaulted Unsecured Construction NL Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable NLCORP0006CR CORP Non-defaulted Unsecured Other NL Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable NLCORP0007CR CORP Non-Defaulted NL Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable NLCORP0008CR CORP Non-defaulted Secured NL Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable NLCORP0009CR CORP Non-defaulted Unsecured NL Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable NLMORT0001CR Mortgages Non-defaulted ILTV <=25 % NL Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % NLMORT0002CR Mortgages Non-defaulted ILTV >25 %,<=50 % NL Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % NLMORT0003CR Mortgages Non-defaulted ILTV >50 %,<=75 % NL Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % NLMORT0004CR Mortgages Non-defaulted ILTV >75 %,<=100 % NL Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % NLMORT0005CR Mortgages Non-defaulted ILTV >100 %,<=125 % NL Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % NLMORT0006CR Mortgages Non-defaulted ILTV >125 % NL Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % NLMORT0007CR Mortgages Non-defaulted funded CRM NL Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable NLMORT0008CR Mortgages Non-defaulted Unfunded CRM NL Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable NLMORT0009CR Mortgages Defaulted NL Retail  Secured by real estate non-SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable NLMORT0010CR Mortgages Non-defaulted NL Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable NLSMEC0001CR SMEC Non-defaulted Secured Construction NL Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NLSMEC0002CR SMEC Non-defaulted Secured Other NL Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NLSMEC0003CR SMEC Non-defaulted Secured NL Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable NLSMEC0004CR SMEC Defaulted NL Corporates  SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NLSMEC0005CR SMEC Non-defaulted Unsecured Construction NL Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NLSMEC0006CR SMEC Non-defaulted Unsecured Other NL Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NLSMEC0007CR SMEC Non-defaulted Unsecured NL Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NLSMEC0008CR SMEC Non-Defaulted NL Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NLSMEC0009CR SMEC Non-defaulted Secured NL Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable NLSMER0001CR SMER Non-defaulted Secured Construction NL Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NLSMER0002CR SMER Non-defaulted Secured Other NL Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NLSMER0003CR SMER Non-defaulted Secured NL Retail  Secured by real estate SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable NLSMER0004CR SMER Defaulted NL Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NLSMER0005CR SMER Non-defaulted Unsecured Construction NL Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NLSMER0006CR SMER Non-defaulted Unsecured Other NL Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NLSMER0007CR SMER Non-defaulted Unsecured NL Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NLSMER0008CR SMER Non-Defaulted NL Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NLSMER0009CR SMER Non-defaulted Secured NL Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable NOCORP0001CR CORP Non-defaulted Secured Construction NO Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable NOCORP0002CR CORP Non-defaulted Secured Other NO Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable NOCORP0003CR CORP Non-defaulted Secured NO Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable NOCORP0004CR CORP Defaulted NO Corporates  Other Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable NOCORP0005CR CORP Non-defaulted Unsecured Construction NO Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable NOCORP0006CR CORP Non-defaulted Unsecured Other NO Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable NOCORP0007CR CORP Non-Defaulted NO Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable NOCORP0008CR CORP Non-defaulted Secured NO Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable NOCORP0009CR CORP Non-defaulted Unsecured NO Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable NOMORT0001CR Mortgages Non-defaulted ILTV <=25 % NO Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % NOMORT0002CR Mortgages Non-defaulted ILTV >25 %,<=50 % NO Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % NOMORT0003CR Mortgages Non-defaulted ILTV >50 %,<=75 % NO Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % NOMORT0004CR Mortgages Non-defaulted ILTV >75 %,<=100 % NO Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % NOMORT0005CR Mortgages Non-defaulted ILTV >100 %,<=125 % NO Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % NOMORT0006CR Mortgages Non-defaulted ILTV >125 % NO Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % NOMORT0007CR Mortgages Non-defaulted funded CRM NO Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable NOMORT0008CR Mortgages Non-defaulted Unfunded CRM NO Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable NOMORT0009CR Mortgages Defaulted NO Retail  Secured by real estate non-SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable NOMORT0010CR Mortgages Non-defaulted NO Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable NOSMEC0001CR SMEC Non-defaulted Secured Construction NO Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NOSMEC0002CR SMEC Non-defaulted Secured Other NO Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NOSMEC0003CR SMEC Non-defaulted Secured NO Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable NOSMEC0004CR SMEC Defaulted NO Corporates  SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NOSMEC0005CR SMEC Non-defaulted Unsecured Construction NO Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NOSMEC0006CR SMEC Non-defaulted Unsecured Other NO Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NOSMEC0007CR SMEC Non-defaulted Unsecured NO Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NOSMEC0008CR SMEC Non-Defaulted NO Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NOSMEC0009CR SMEC Non-defaulted Secured NO Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable NOSMER0001CR SMER Non-defaulted Secured Construction NO Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NOSMER0002CR SMER Non-defaulted Secured Other NO Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NOSMER0003CR SMER Non-defaulted Secured NO Retail  Secured by real estate SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable NOSMER0004CR SMER Defaulted NO Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NOSMER0005CR SMER Non-defaulted Unsecured Construction NO Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NOSMER0006CR SMER Non-defaulted Unsecured Other NO Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NOSMER0007CR SMER Non-defaulted Unsecured NO Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NOSMER0008CR SMER Non-Defaulted NO Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable NOSMER0009CR SMER Non-defaulted Secured NO Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable PLCORP0001CR CORP Non-defaulted Secured Construction PL Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable PLCORP0002CR CORP Non-defaulted Secured Other PL Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable PLCORP0003CR CORP Non-defaulted Secured PL Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable PLCORP0004CR CORP Defaulted PL Corporates  Other Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable PLCORP0005CR CORP Non-defaulted Unsecured Construction PL Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable PLCORP0006CR CORP Non-defaulted Unsecured Other PL Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable PLCORP0007CR CORP Non-Defaulted PL Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable PLCORP0008CR CORP Non-defaulted Secured PL Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable PLCORP0009CR CORP Non-defaulted Unsecured PL Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable PLMORT0001CR Mortgages Non-defaulted ILTV <=25 % PL Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % PLMORT0002CR Mortgages Non-defaulted ILTV >25 %,<=50 % PL Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % PLMORT0003CR Mortgages Non-defaulted ILTV >50 %,<=75 % PL Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % PLMORT0004CR Mortgages Non-defaulted ILTV >75 %,<=100 % PL Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % PLMORT0005CR Mortgages Non-defaulted ILTV >100 %,<=125 % PL Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % PLMORT0006CR Mortgages Non-defaulted ILTV >125 % PL Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % PLMORT0007CR Mortgages Non-defaulted funded CRM PL Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable PLMORT0008CR Mortgages Non-defaulted Unfunded CRM PL Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable PLMORT0009CR Mortgages Defaulted PL Retail  Secured by real estate non-SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable PLMORT0010CR Mortgages Non-defaulted PL Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable PLSMEC0001CR SMEC Non-defaulted Secured Construction PL Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PLSMEC0002CR SMEC Non-defaulted Secured Other PL Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PLSMEC0003CR SMEC Non-defaulted Secured PL Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable PLSMEC0004CR SMEC Defaulted PL Corporates  SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PLSMEC0005CR SMEC Non-defaulted Unsecured Construction PL Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PLSMEC0006CR SMEC Non-defaulted Unsecured Other PL Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PLSMEC0007CR SMEC Non-defaulted Unsecured PL Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PLSMEC0008CR SMEC Non-Defaulted PL Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PLSMEC0009CR SMEC Non-defaulted Secured PL Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable PLSMER0001CR SMER Non-defaulted Secured Construction PL Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PLSMER0002CR SMER Non-defaulted Secured Other PL Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PLSMER0003CR SMER Non-defaulted Secured PL Retail  Secured by real estate SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable PLSMER0004CR SMER Defaulted PL Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PLSMER0005CR SMER Non-defaulted Unsecured Construction PL Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PLSMER0006CR SMER Non-defaulted Unsecured Other PL Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PLSMER0007CR SMER Non-defaulted Unsecured PL Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PLSMER0008CR SMER Non-Defaulted PL Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PLSMER0009CR SMER Non-defaulted Secured PL Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable PTCORP0001CR CORP Non-defaulted Secured Construction PT Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable PTCORP0002CR CORP Non-defaulted Secured Other PT Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable PTCORP0003CR CORP Non-defaulted Secured PT Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable PTCORP0004CR CORP Defaulted PT Corporates  Other Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable PTCORP0005CR CORP Non-defaulted Unsecured Construction PT Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable PTCORP0006CR CORP Non-defaulted Unsecured Other PT Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable PTCORP0007CR CORP Non-Defaulted PT Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable PTCORP0008CR CORP Non-defaulted Secured PT Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable PTCORP0009CR CORP Non-defaulted Unsecured PT Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable PTMORT0001CR Mortgages Non-defaulted ILTV <=25 % PT Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % PTMORT0002CR Mortgages Non-defaulted ILTV >25 %,<=50 % PT Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % PTMORT0003CR Mortgages Non-defaulted ILTV >50 %,<=75 % PT Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % PTMORT0004CR Mortgages Non-defaulted ILTV >75 %,<=100 % PT Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % PTMORT0005CR Mortgages Non-defaulted ILTV >100 %,<=125 % PT Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % PTMORT0006CR Mortgages Non-defaulted ILTV >125 % PT Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % PTMORT0007CR Mortgages Non-defaulted funded CRM PT Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable PTMORT0008CR Mortgages Non-defaulted Unfunded CRM PT Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable PTMORT0009CR Mortgages Defaulted PT Retail  Secured by real estate non-SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable PTMORT0010CR Mortgages Non-defaulted PT Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable PTSMEC0001CR SMEC Non-defaulted Secured Construction PT Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PTSMEC0002CR SMEC Non-defaulted Secured Other PT Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PTSMEC0003CR SMEC Non-defaulted Secured PT Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable PTSMEC0004CR SMEC Defaulted PT Corporates  SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PTSMEC0005CR SMEC Non-defaulted Unsecured Construction PT Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PTSMEC0006CR SMEC Non-defaulted Unsecured Other PT Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PTSMEC0007CR SMEC Non-defaulted Unsecured PT Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PTSMEC0008CR SMEC Non-Defaulted PT Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PTSMEC0009CR SMEC Non-defaulted Secured PT Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable PTSMER0001CR SMER Non-defaulted Secured Construction PT Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PTSMER0002CR SMER Non-defaulted Secured Other PT Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PTSMER0003CR SMER Non-defaulted Secured PT Retail  Secured by real estate SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable PTSMER0004CR SMER Defaulted PT Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PTSMER0005CR SMER Non-defaulted Unsecured Construction PT Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PTSMER0006CR SMER Non-defaulted Unsecured Other PT Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PTSMER0007CR SMER Non-defaulted Unsecured PT Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PTSMER0008CR SMER Non-Defaulted PT Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable PTSMER0009CR SMER Non-defaulted Secured PT Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable ROCORP0001CR CORP Non-defaulted Secured Construction RO Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ROCORP0002CR CORP Non-defaulted Secured Other RO Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ROCORP0003CR CORP Non-defaulted Secured RO Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable ROCORP0004CR CORP Defaulted RO Corporates  Other Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ROCORP0005CR CORP Non-defaulted Unsecured Construction RO Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ROCORP0006CR CORP Non-defaulted Unsecured Other RO Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ROCORP0007CR CORP Non-Defaulted RO Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ROCORP0008CR CORP Non-defaulted Secured RO Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable ROCORP0009CR CORP Non-defaulted Unsecured RO Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable ROMORT0001CR Mortgages Non-defaulted ILTV <=25 % RO Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % ROMORT0002CR Mortgages Non-defaulted ILTV >25 %,<=50 % RO Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % ROMORT0003CR Mortgages Non-defaulted ILTV >50 %,<=75 % RO Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % ROMORT0004CR Mortgages Non-defaulted ILTV >75 %,<=100 % RO Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % ROMORT0005CR Mortgages Non-defaulted ILTV >100 %,<=125 % RO Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % ROMORT0006CR Mortgages Non-defaulted ILTV >125 % RO Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % ROMORT0007CR Mortgages Non-defaulted funded CRM RO Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable ROMORT0008CR Mortgages Non-defaulted Unfunded CRM RO Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable ROMORT0009CR Mortgages Defaulted RO Retail  Secured by real estate non-SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable ROMORT0010CR Mortgages Non-defaulted RO Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable ROSMEC0001CR SMEC Non-defaulted Secured Construction RO Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ROSMEC0002CR SMEC Non-defaulted Secured Other RO Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ROSMEC0003CR SMEC Non-defaulted Secured RO Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable ROSMEC0004CR SMEC Defaulted RO Corporates  SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ROSMEC0005CR SMEC Non-defaulted Unsecured Construction RO Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ROSMEC0006CR SMEC Non-defaulted Unsecured Other RO Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ROSMEC0007CR SMEC Non-defaulted Unsecured RO Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ROSMEC0008CR SMEC Non-Defaulted RO Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ROSMEC0009CR SMEC Non-defaulted Secured RO Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable ROSMER0001CR SMER Non-defaulted Secured Construction RO Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ROSMER0002CR SMER Non-defaulted Secured Other RO Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ROSMER0003CR SMER Non-defaulted Secured RO Retail  Secured by real estate SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable ROSMER0004CR SMER Defaulted RO Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ROSMER0005CR SMER Non-defaulted Unsecured Construction RO Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ROSMER0006CR SMER Non-defaulted Unsecured Other RO Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ROSMER0007CR SMER Non-defaulted Unsecured RO Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ROSMER0008CR SMER Non-Defaulted RO Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable ROSMER0009CR SMER Non-defaulted Secured RO Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable SECORP0001CR CORP Non-defaulted Secured Construction SE Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable SECORP0002CR CORP Non-defaulted Secured Other SE Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable SECORP0003CR CORP Non-defaulted Secured SE Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable SECORP0004CR CORP Defaulted SE Corporates  Other Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable SECORP0005CR CORP Non-defaulted Unsecured Construction SE Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable SECORP0006CR CORP Non-defaulted Unsecured Other SE Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable SECORP0007CR CORP Non-Defaulted SE Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable SECORP0008CR CORP Non-defaulted Secured SE Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable SECORP0009CR CORP Non-defaulted Unsecured SE Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable SEMORT0001CR Mortgages Non-defaulted ILTV <=25 % SE Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % SEMORT0002CR Mortgages Non-defaulted ILTV >25 %,<=50 % SE Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % SEMORT0003CR Mortgages Non-defaulted ILTV >50 %,<=75 % SE Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % SEMORT0004CR Mortgages Non-defaulted ILTV >75 %,<=100 % SE Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % SEMORT0005CR Mortgages Non-defaulted ILTV >100 %,<=125 % SE Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % SEMORT0006CR Mortgages Non-defaulted ILTV >125 % SE Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % SEMORT0007CR Mortgages Non-defaulted funded CRM SE Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable SEMORT0008CR Mortgages Non-defaulted Unfunded CRM SE Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable SEMORT0009CR Mortgages Defaulted SE Retail  Secured by real estate non-SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable SEMORT0010CR Mortgages Non-defaulted SE Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable SESMEC0001CR SMEC Non-defaulted Secured Construction SE Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SESMEC0002CR SMEC Non-defaulted Secured Other SE Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SESMEC0003CR SMEC Non-defaulted Secured SE Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable SESMEC0004CR SMEC Defaulted SE Corporates  SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SESMEC0005CR SMEC Non-defaulted Unsecured Construction SE Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SESMEC0006CR SMEC Non-defaulted Unsecured Other SE Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SESMEC0007CR SMEC Non-defaulted Unsecured SE Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SESMEC0008CR SMEC Non-Defaulted SE Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SESMEC0009CR SMEC Non-defaulted Secured SE Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable SESMER0001CR SMER Non-defaulted Secured Construction SE Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SESMER0002CR SMER Non-defaulted Secured Other SE Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SESMER0003CR SMER Non-defaulted Secured SE Retail  Secured by real estate SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable SESMER0004CR SMER Defaulted SE Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SESMER0005CR SMER Non-defaulted Unsecured Construction SE Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SESMER0006CR SMER Non-defaulted Unsecured Other SE Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SESMER0007CR SMER Non-defaulted Unsecured SE Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SESMER0008CR SMER Non-Defaulted SE Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SESMER0009CR SMER Non-defaulted Secured SE Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable SICORP0001CR CORP Non-defaulted Secured Construction SI Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable SICORP0002CR CORP Non-defaulted Secured Other SI Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable SICORP0003CR CORP Non-defaulted Secured SI Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable SICORP0004CR CORP Defaulted SI Corporates  Other Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable SICORP0005CR CORP Non-defaulted Unsecured Construction SI Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable SICORP0006CR CORP Non-defaulted Unsecured Other SI Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable SICORP0007CR CORP Non-Defaulted SI Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable SICORP0008CR CORP Non-defaulted Secured SI Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable SICORP0009CR CORP Non-defaulted Unsecured SI Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable SIMORT0001CR Mortgages Non-defaulted ILTV <=25 % SI Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % SIMORT0002CR Mortgages Non-defaulted ILTV >25 %,<=50 % SI Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % SIMORT0003CR Mortgages Non-defaulted ILTV >50 %,<=75 % SI Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % SIMORT0004CR Mortgages Non-defaulted ILTV >75 %,<=100 % SI Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % SIMORT0005CR Mortgages Non-defaulted ILTV >100 %,<=125 % SI Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % SIMORT0006CR Mortgages Non-defaulted ILTV >125 % SI Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % SIMORT0007CR Mortgages Non-defaulted funded CRM SI Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable SIMORT0008CR Mortgages Non-defaulted Unfunded CRM SI Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable SIMORT0009CR Mortgages Defaulted SI Retail  Secured by real estate non-SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable SIMORT0010CR Mortgages Non-defaulted SI Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable SISMEC0001CR SMEC Non-defaulted Secured Construction SI Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SISMEC0002CR SMEC Non-defaulted Secured Other SI Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SISMEC0003CR SMEC Non-defaulted Secured SI Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable SISMEC0004CR SMEC Defaulted SI Corporates  SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SISMEC0005CR SMEC Non-defaulted Unsecured Construction SI Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SISMEC0006CR SMEC Non-defaulted Unsecured Other SI Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SISMEC0007CR SMEC Non-defaulted Unsecured SI Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SISMEC0008CR SMEC Non-Defaulted SI Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SISMEC0009CR SMEC Non-defaulted Secured SI Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable SISMER0001CR SMER Non-defaulted Secured Construction SI Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SISMER0002CR SMER Non-defaulted Secured Other SI Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SISMER0003CR SMER Non-defaulted Secured SI Retail  Secured by real estate SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable SISMER0004CR SMER Defaulted SI Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SISMER0005CR SMER Non-defaulted Unsecured Construction SI Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SISMER0006CR SMER Non-defaulted Unsecured Other SI Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SISMER0007CR SMER Non-defaulted Unsecured SI Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SISMER0008CR SMER Non-Defaulted SI Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SISMER0009CR SMER Non-defaulted Secured SI Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable SKCORP0001CR CORP Non-defaulted Secured Construction SK Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable SKCORP0002CR CORP Non-defaulted Secured Other SK Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable SKCORP0003CR CORP Non-defaulted Secured SK Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable SKCORP0004CR CORP Defaulted SK Corporates  Other Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable SKCORP0005CR CORP Non-defaulted Unsecured Construction SK Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable SKCORP0006CR CORP Non-defaulted Unsecured Other SK Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable SKCORP0007CR CORP Non-Defaulted SK Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable SKCORP0008CR CORP Non-defaulted Secured SK Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable SKCORP0009CR CORP Non-defaulted Unsecured SK Corporates  Other Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable SKMORT0001CR Mortgages Non-defaulted ILTV <=25 % SK Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable <=25 % SKMORT0002CR Mortgages Non-defaulted ILTV >25 %,<=50 % SK Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >25 % <=50 % SKMORT0003CR Mortgages Non-defaulted ILTV >50 %,<=75 % SK Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >50 % <=75 % SKMORT0004CR Mortgages Non-defaulted ILTV >75 %,<=100 % SK Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >75 % <=100 % SKMORT0005CR Mortgages Non-defaulted ILTV >100 %,<=125 % SK Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >100 % <= 125 % SKMORT0006CR Mortgages Non-defaulted ILTV >125 % SK Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable >125 % SKMORT0007CR Mortgages Non-defaulted funded CRM SK Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral, other funded CRM and/or personal guarantees Not applicable Not applicable Not applicable SKMORT0008CR Mortgages Non-defaulted Unfunded CRM SK Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Real estate collateral and other unfunded CRM Not applicable Not applicable Not applicable SKMORT0009CR Mortgages Defaulted SK Retail  Secured by real estate non-SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable SKMORT0010CR Mortgages Non-defaulted SK Retail  Secured by real estate non-SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable SKSMEC0001CR SMEC Non-defaulted Secured Construction SK Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SKSMEC0002CR SMEC Non-defaulted Secured Other SK Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SKSMEC0003CR SMEC Non-defaulted Secured SK Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable SKSMEC0004CR SMEC Defaulted SK Corporates  SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SKSMEC0005CR SMEC Non-defaulted Unsecured Construction SK Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SKSMEC0006CR SMEC Non-defaulted Unsecured Other SK Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SKSMEC0007CR SMEC Non-defaulted Unsecured SK Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SKSMEC0008CR SMEC Non-Defaulted SK Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SKSMEC0009CR SMEC Non-defaulted Secured SK Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable SKSMER0001CR SMER Non-defaulted Secured Construction SK Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SKSMER0002CR SMER Non-defaulted Secured Other SK Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SKSMER0003CR SMER Non-defaulted Secured SK Retail  Secured by real estate SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Other eligible collateral: Real estate Not applicable Not applicable Not applicable SKSMER0004CR SMER Defaulted SK Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SKSMER0005CR SMER Non-defaulted Unsecured Construction SK Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection F Construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SKSMER0006CR SMER Non-defaulted Unsecured Other SK Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection YY Y Other non financial no construction Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SKSMER0007CR SMER Non-defaulted Unsecured SK Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures without credit protection Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SKSMER0008CR SMER Non-Defaulted SK Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SKSMER0009CR SMER Non-defaulted Secured SK Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Exposures with credit protection Not applicable Not applicable <=EUR 50 mln. Non Real estate funded collateral Not applicable Not applicable Not applicable SMEC0008CR SMEC Non-Defaulted Not applicable Corporates  SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SMER0008CR SMER Non-Defaulted Not applicable Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Non-defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable CORP0004CR CORP Defaulted Not applicable Corporates  Other Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable >EUR 50 mln <=EUR 200 mln. Not applicable Not applicable Not applicable Not applicable MORT0009CR Mortgages Defaulted Not applicable Retail  Secured by real estate non-SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable SMEC0004CR SMEC Defaulted Not applicable Corporates  SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable SMER0004CR SMER Defaulted Not applicable Retail  Secured by real estate SME; Retail  Other SME Credit risk and free deliveries Defaulted Not applicable Not applicable Not applicable Not applicable Not applicable <=EUR 50 mln. Not applicable Not applicable Not applicable Not applicable C 104.00  Definition of hypothetical transactions in Low Default Portfolios Transaction ID Transaction name Type of facility Facility Geographical area Portfolio name Portfolio ID Exposure class NACE code Type of exposures Rating Collateralisation status Collateral type Collateral Collateral value Size of counterparty 010 020 030 040 050 060 070 080 090 100 110 120 130 140 150 160 HT1 LCDRLTUNSE1R01 Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 1 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT2 LCDRLTUNSE1R02 Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 2 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT3 LCDRLTUNSE1R03 Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 3 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT4 LCDRLTUNSE1R04 Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 4 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT5 LCDRLTUNSE1R05 Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 5 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT6 LCDRLTUNSE1R06 Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 6 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT7 LCDRLTUNSE1R07 Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 7 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT8 LCDRLTUNSE1R08 Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 8 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT9 LCDRLTUNSE1R09 Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 9 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT10 LCDRLTUNSE1R10 Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 10 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT11 LCDRLTUNSE1R11 Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 11 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT12 LCDRLTUNSE1R12 Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 12 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT13 LCDRLTUNSE1R13 Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 13 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT14 LCDRLTUNSE1R14 Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 14 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT15 LCDRLTUNSE1R15 Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 15 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT16 LCDRLTUNSE1R16 Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 16 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT17 LCDRLTUNSE1R17 Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 17 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT18 LCDRLTUNSE1R18 Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 18 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT19 LCDRLTUNSE1R19 Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 19 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT20 LCDRLTUNSE1R20 Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 20 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT21 LCDRLTUNSE1R21 Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 21 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT22 LCDRLTUNSE1R22 Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 22 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT23 LCDRLTUNSE1R23 Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 23 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT24 LCDRLTUNSE1R24 Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 24 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT25 LCDRLTUNSE1R25 Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 25 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT26 LCDRLTUNSE1R26 Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 26 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT27 LCDRLTUNSE1R27 Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 27 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT28 LCDRLTUNSE1R28 Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 28 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT29 LCDRLTUNSE1R29 Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 29 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT30 LCDRLTUNSE1R30 Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 30 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT31 LCDRREUNSE1R01 Drawn credit facility Facility 1.2: 3 month (full) drawing under a EUR 50 million non-amortising floating rate 5 year revolving committed facility. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 1 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT32 LCDRREUNSE1R02 Drawn credit facility Facility 1.2: 3 month (full) drawing under a EUR 50 million non-amortising floating rate 5 year revolving committed facility. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 2 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT33 LCDRREUNSE1R03 Drawn credit facility Facility 1.2: 3 month (full) drawing under a EUR 50 million non-amortising floating rate 5 year revolving committed facility. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 3 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT34 LCDRREUNSE1R04 Drawn credit facility Facility 1.2: 3 month (full) drawing under a EUR 50 million non-amortising floating rate 5 year revolving committed facility. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 4 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT35 LCDRREUNSE1R05 Drawn credit facility Facility 1.2: 3 month (full) drawing under a EUR 50 million non-amortising floating rate 5 year revolving committed facility. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 5 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT36 LCDRREUNSE1R06 Drawn credit facility Facility 1.2: 3 month (full) drawing under a EUR 50 million non-amortising floating rate 5 year revolving committed facility. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 6 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT37 LCDRREUNSE1R07 Drawn credit facility Facility 1.2: 3 month (full) drawing under a EUR 50 million non-amortising floating rate 5 year revolving committed facility. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 7 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT38 LCDRREUNSE1R08 Drawn credit facility Facility 1.2: 3 month (full) drawing under a EUR 50 million non-amortising floating rate 5 year revolving committed facility. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 8 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT39 LCDRREUNSE1R09 Drawn credit facility Facility 1.2: 3 month (full) drawing under a EUR 50 million non-amortising floating rate 5 year revolving committed facility. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 9 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT40 LCDRREUNSE1R10 Drawn credit facility Facility 1.2: 3 month (full) drawing under a EUR 50 million non-amortising floating rate 5 year revolving committed facility. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 10 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT41 LCDRREUNSE1R11 Drawn credit facility Facility 1.2: 3 month (full) drawing under a EUR 50 million non-amortising floating rate 5 year revolving committed facility. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 11 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT42 LCDRREUNSE1R12 Drawn credit facility Facility 1.2: 3 month (full) drawing under a EUR 50 million non-amortising floating rate 5 year revolving committed facility. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 12 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT43 LCDRREUNSE1R13 Drawn credit facility Facility 1.2: 3 month (full) drawing under a EUR 50 million non-amortising floating rate 5 year revolving committed facility. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 13 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT44 LCDRREUNSE1R14 Drawn credit facility Facility 1.2: 3 month (full) drawing under a EUR 50 million non-amortising floating rate 5 year revolving committed facility. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 14 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT45 LCDRREUNSE1R15 Drawn credit facility Facility 1.2: 3 month (full) drawing under a EUR 50 million non-amortising floating rate 5 year revolving committed facility. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 15 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT46 LCDRREUNSE1R16 Drawn credit facility Facility 1.2: 3 month (full) drawing under a EUR 50 million non-amortising floating rate 5 year revolving committed facility. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 16 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT47 LCDRREUNSE1R17 Drawn credit facility Facility 1.2: 3 month (full) drawing under a EUR 50 million non-amortising floating rate 5 year revolving committed facility. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 17 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT48 LCDRREUNSE1R18 Drawn credit facility Facility 1.2: 3 month (full) drawing under a EUR 50 million non-amortising floating rate 5 year revolving committed facility. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 18 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT49 LCDRREUNSE1R19 Drawn credit facility Facility 1.2: 3 month (full) drawing under a EUR 50 million non-amortising floating rate 5 year revolving committed facility. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 19 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT50 LCDRREUNSE1R20 Drawn credit facility Facility 1.2: 3 month (full) drawing under a EUR 50 million non-amortising floating rate 5 year revolving committed facility. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 20 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT51 LCDRREUNSE1R21 Drawn credit facility Facility 1.2: 3 month (full) drawing under a EUR 50 million non-amortising floating rate 5 year revolving committed facility. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 21 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT52 LCDRREUNSE1R22 Drawn credit facility Facility 1.2: 3 month (full) drawing under a EUR 50 million non-amortising floating rate 5 year revolving committed facility. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 22 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT53 LCDRREUNSE1R23 Drawn credit facility Facility 1.2: 3 month (full) drawing under a EUR 50 million non-amortising floating rate 5 year revolving committed facility. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 23 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT54 LCDRREUNSE1R24 Drawn credit facility Facility 1.2: 3 month (full) drawing under a EUR 50 million non-amortising floating rate 5 year revolving committed facility. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 24 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT55 LCDRREUNSE1R25 Drawn credit facility Facility 1.2: 3 month (full) drawing under a EUR 50 million non-amortising floating rate 5 year revolving committed facility. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 25 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT56 LCDRREUNSE1R26 Drawn credit facility Facility 1.2: 3 month (full) drawing under a EUR 50 million non-amortising floating rate 5 year revolving committed facility. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 26 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT57 LCDRREUNSE1R27 Drawn credit facility Facility 1.2: 3 month (full) drawing under a EUR 50 million non-amortising floating rate 5 year revolving committed facility. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 27 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT58 LCDRREUNSE1R28 Drawn credit facility Facility 1.2: 3 month (full) drawing under a EUR 50 million non-amortising floating rate 5 year revolving committed facility. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 28 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT59 LCDRREUNSE1R29 Drawn credit facility Facility 1.2: 3 month (full) drawing under a EUR 50 million non-amortising floating rate 5 year revolving committed facility. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 29 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT60 LCDRREUNSE1R30 Drawn credit facility Facility 1.2: 3 month (full) drawing under a EUR 50 million non-amortising floating rate 5 year revolving committed facility. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 30 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT61 LCDRREUNSE2R01 Drawn credit facility Facility 1.3: EUR 55 million outstanding under a EUR 50 million non-amortising floating rate 5 year revolving committed facility under which outstandings may vary on a daily basis. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 1 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT62 LCDRREUNSE2R02 Drawn credit facility Facility 1.3: EUR 55 million outstanding under a EUR 50 million non-amortising floating rate 5 year revolving committed facility under which outstandings may vary on a daily basis. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 2 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT63 LCDRREUNSE2R03 Drawn credit facility Facility 1.3: EUR 55 million outstanding under a EUR 50 million non-amortising floating rate 5 year revolving committed facility under which outstandings may vary on a daily basis. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 3 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT64 LCDRREUNSE2R04 Drawn credit facility Facility 1.3: EUR 55 million outstanding under a EUR 50 million non-amortising floating rate 5 year revolving committed facility under which outstandings may vary on a daily basis. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 4 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT65 LCDRREUNSE2R05 Drawn credit facility Facility 1.3: EUR 55 million outstanding under a EUR 50 million non-amortising floating rate 5 year revolving committed facility under which outstandings may vary on a daily basis. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 5 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT66 LCDRREUNSE2R06 Drawn credit facility Facility 1.3: EUR 55 million outstanding under a EUR 50 million non-amortising floating rate 5 year revolving committed facility under which outstandings may vary on a daily basis. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 6 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT67 LCDRREUNSE2R07 Drawn credit facility Facility 1.3: EUR 55 million outstanding under a EUR 50 million non-amortising floating rate 5 year revolving committed facility under which outstandings may vary on a daily basis. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 7 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT68 LCDRREUNSE2R08 Drawn credit facility Facility 1.3: EUR 55 million outstanding under a EUR 50 million non-amortising floating rate 5 year revolving committed facility under which outstandings may vary on a daily basis. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 8 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT69 LCDRREUNSE2R09 Drawn credit facility Facility 1.3: EUR 55 million outstanding under a EUR 50 million non-amortising floating rate 5 year revolving committed facility under which outstandings may vary on a daily basis. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 9 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT70 LCDRREUNSE2R10 Drawn credit facility Facility 1.3: EUR 55 million outstanding under a EUR 50 million non-amortising floating rate 5 year revolving committed facility under which outstandings may vary on a daily basis. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 10 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT71 LCDRREUNSE2R11 Drawn credit facility Facility 1.3: EUR 55 million outstanding under a EUR 50 million non-amortising floating rate 5 year revolving committed facility under which outstandings may vary on a daily basis. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 11 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT72 LCDRREUNSE2R12 Drawn credit facility Facility 1.3: EUR 55 million outstanding under a EUR 50 million non-amortising floating rate 5 year revolving committed facility under which outstandings may vary on a daily basis. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 12 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT73 LCDRREUNSE2R13 Drawn credit facility Facility 1.3: EUR 55 million outstanding under a EUR 50 million non-amortising floating rate 5 year revolving committed facility under which outstandings may vary on a daily basis. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 13 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT74 LCDRREUNSE2R14 Drawn credit facility Facility 1.3: EUR 55 million outstanding under a EUR 50 million non-amortising floating rate 5 year revolving committed facility under which outstandings may vary on a daily basis. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 14 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT75 LCDRREUNSE2R15 Drawn credit facility Facility 1.3: EUR 55 million outstanding under a EUR 50 million non-amortising floating rate 5 year revolving committed facility under which outstandings may vary on a daily basis. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 15 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT76 LCDRREUNSE2R16 Drawn credit facility Facility 1.3: EUR 55 million outstanding under a EUR 50 million non-amortising floating rate 5 year revolving committed facility under which outstandings may vary on a daily basis. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 16 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT77 LCDRREUNSE2R17 Drawn credit facility Facility 1.3: EUR 55 million outstanding under a EUR 50 million non-amortising floating rate 5 year revolving committed facility under which outstandings may vary on a daily basis. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 17 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT78 LCDRREUNSE2R18 Drawn credit facility Facility 1.3: EUR 55 million outstanding under a EUR 50 million non-amortising floating rate 5 year revolving committed facility under which outstandings may vary on a daily basis. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 18 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT79 LCDRREUNSE2R19 Drawn credit facility Facility 1.3: EUR 55 million outstanding under a EUR 50 million non-amortising floating rate 5 year revolving committed facility under which outstandings may vary on a daily basis. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 19 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT80 LCDRREUNSE2R20 Drawn credit facility Facility 1.3: EUR 55 million outstanding under a EUR 50 million non-amortising floating rate 5 year revolving committed facility under which outstandings may vary on a daily basis. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 20 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT81 LCDRREUNSE2R21 Drawn credit facility Facility 1.3: EUR 55 million outstanding under a EUR 50 million non-amortising floating rate 5 year revolving committed facility under which outstandings may vary on a daily basis. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 21 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT82 LCDRREUNSE2R22 Drawn credit facility Facility 1.3: EUR 55 million outstanding under a EUR 50 million non-amortising floating rate 5 year revolving committed facility under which outstandings may vary on a daily basis. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 22 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT83 LCDRREUNSE2R23 Drawn credit facility Facility 1.3: EUR 55 million outstanding under a EUR 50 million non-amortising floating rate 5 year revolving committed facility under which outstandings may vary on a daily basis. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 23 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT84 LCDRREUNSE2R24 Drawn credit facility Facility 1.3: EUR 55 million outstanding under a EUR 50 million non-amortising floating rate 5 year revolving committed facility under which outstandings may vary on a daily basis. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 24 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT85 LCDRREUNSE2R25 Drawn credit facility Facility 1.3: EUR 55 million outstanding under a EUR 50 million non-amortising floating rate 5 year revolving committed facility under which outstandings may vary on a daily basis. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 25 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT86 LCDRREUNSE2R26 Drawn credit facility Facility 1.3: EUR 55 million outstanding under a EUR 50 million non-amortising floating rate 5 year revolving committed facility under which outstandings may vary on a daily basis. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 26 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT87 LCDRREUNSE2R27 Drawn credit facility Facility 1.3: EUR 55 million outstanding under a EUR 50 million non-amortising floating rate 5 year revolving committed facility under which outstandings may vary on a daily basis. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 27 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT88 LCDRREUNSE2R28 Drawn credit facility Facility 1.3: EUR 55 million outstanding under a EUR 50 million non-amortising floating rate 5 year revolving committed facility under which outstandings may vary on a daily basis. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 28 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT89 LCDRREUNSE2R29 Drawn credit facility Facility 1.3: EUR 55 million outstanding under a EUR 50 million non-amortising floating rate 5 year revolving committed facility under which outstandings may vary on a daily basis. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 29 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT90 LCDRREUNSE2R30 Drawn credit facility Facility 1.3: EUR 55 million outstanding under a EUR 50 million non-amortising floating rate 5 year revolving committed facility under which outstandings may vary on a daily basis. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 30 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT91 LCDRLTUNSE2R01 Drawn credit facility Facility 1.4: Fully drawn 10 million floating rate 3 month loan to finance the sale of equipment from the manufacturer to a buyer in the same country. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 1 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT92 LCDRLTUNSE2R02 Drawn credit facility Facility 1.4: Fully drawn 10 million floating rate 3 month loan to finance the sale of equipment from the manufacturer to a buyer in the same country. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 2 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT93 LCDRLTUNSE2R03 Drawn credit facility Facility 1.4: Fully drawn 10 million floating rate 3 month loan to finance the sale of equipment from the manufacturer to a buyer in the same country. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 3 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT94 LCDRLTUNSE2R04 Drawn credit facility Facility 1.4: Fully drawn 10 million floating rate 3 month loan to finance the sale of equipment from the manufacturer to a buyer in the same country. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 4 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT95 LCDRLTUNSE2R05 Drawn credit facility Facility 1.4: Fully drawn 10 million floating rate 3 month loan to finance the sale of equipment from the manufacturer to a buyer in the same country. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 5 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT96 LCDRLTUNSE2R06 Drawn credit facility Facility 1.4: Fully drawn 10 million floating rate 3 month loan to finance the sale of equipment from the manufacturer to a buyer in the same country. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 6 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT97 LCDRLTUNSE2R07 Drawn credit facility Facility 1.4: Fully drawn 10 million floating rate 3 month loan to finance the sale of equipment from the manufacturer to a buyer in the same country. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 7 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT98 LCDRLTUNSE2R08 Drawn credit facility Facility 1.4: Fully drawn 10 million floating rate 3 month loan to finance the sale of equipment from the manufacturer to a buyer in the same country. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 8 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT99 LCDRLTUNSE2R09 Drawn credit facility Facility 1.4: Fully drawn 10 million floating rate 3 month loan to finance the sale of equipment from the manufacturer to a buyer in the same country. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 9 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT100 LCDRLTUNSE2R10 Drawn credit facility Facility 1.4: Fully drawn 10 million floating rate 3 month loan to finance the sale of equipment from the manufacturer to a buyer in the same country. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 10 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT101 LCDRLTUNSE2R11 Drawn credit facility Facility 1.4: Fully drawn 10 million floating rate 3 month loan to finance the sale of equipment from the manufacturer to a buyer in the same country. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 11 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT102 LCDRLTUNSE2R12 Drawn credit facility Facility 1.4: Fully drawn 10 million floating rate 3 month loan to finance the sale of equipment from the manufacturer to a buyer in the same country. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 12 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT103 LCDRLTUNSE2R13 Drawn credit facility Facility 1.4: Fully drawn 10 million floating rate 3 month loan to finance the sale of equipment from the manufacturer to a buyer in the same country. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 13 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT104 LCDRLTUNSE2R14 Drawn credit facility Facility 1.4: Fully drawn 10 million floating rate 3 month loan to finance the sale of equipment from the manufacturer to a buyer in the same country. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 14 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT105 LCDRLTUNSE2R15 Drawn credit facility Facility 1.4: Fully drawn 10 million floating rate 3 month loan to finance the sale of equipment from the manufacturer to a buyer in the same country. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 15 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT106 LCDRLTUNSE2R16 Drawn credit facility Facility 1.4: Fully drawn 10 million floating rate 3 month loan to finance the sale of equipment from the manufacturer to a buyer in the same country. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 16 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT107 LCDRLTUNSE2R17 Drawn credit facility Facility 1.4: Fully drawn 10 million floating rate 3 month loan to finance the sale of equipment from the manufacturer to a buyer in the same country. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 17 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT108 LCDRLTUNSE2R18 Drawn credit facility Facility 1.4: Fully drawn 10 million floating rate 3 month loan to finance the sale of equipment from the manufacturer to a buyer in the same country. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 18 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT109 LCDRLTUNSE2R19 Drawn credit facility Facility 1.4: Fully drawn 10 million floating rate 3 month loan to finance the sale of equipment from the manufacturer to a buyer in the same country. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 19 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT110 LCDRLTUNSE2R20 Drawn credit facility Facility 1.4: Fully drawn 10 million floating rate 3 month loan to finance the sale of equipment from the manufacturer to a buyer in the same country. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 20 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT111 LCDRLTUNSE2R21 Drawn credit facility Facility 1.4: Fully drawn 10 million floating rate 3 month loan to finance the sale of equipment from the manufacturer to a buyer in the same country. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 21 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT112 LCDRLTUNSE2R22 Drawn credit facility Facility 1.4: Fully drawn 10 million floating rate 3 month loan to finance the sale of equipment from the manufacturer to a buyer in the same country. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 22 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT113 LCDRLTUNSE2R23 Drawn credit facility Facility 1.4: Fully drawn 10 million floating rate 3 month loan to finance the sale of equipment from the manufacturer to a buyer in the same country. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 23 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT114 LCDRLTUNSE2R24 Drawn credit facility Facility 1.4: Fully drawn 10 million floating rate 3 month loan to finance the sale of equipment from the manufacturer to a buyer in the same country. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 24 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT115 LCDRLTUNSE2R25 Drawn credit facility Facility 1.4: Fully drawn 10 million floating rate 3 month loan to finance the sale of equipment from the manufacturer to a buyer in the same country. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 25 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT116 LCDRLTUNSE2R26 Drawn credit facility Facility 1.4: Fully drawn 10 million floating rate 3 month loan to finance the sale of equipment from the manufacturer to a buyer in the same country. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 26 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT117 LCDRLTUNSE2R27 Drawn credit facility Facility 1.4: Fully drawn 10 million floating rate 3 month loan to finance the sale of equipment from the manufacturer to a buyer in the same country. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 27 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT118 LCDRLTUNSE2R28 Drawn credit facility Facility 1.4: Fully drawn 10 million floating rate 3 month loan to finance the sale of equipment from the manufacturer to a buyer in the same country. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 28 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT119 LCDRLTUNSE2R29 Drawn credit facility Facility 1.4: Fully drawn 10 million floating rate 3 month loan to finance the sale of equipment from the manufacturer to a buyer in the same country. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 29 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT120 LCDRLTUNSE2R30 Drawn credit facility Facility 1.4: Fully drawn 10 million floating rate 3 month loan to finance the sale of equipment from the manufacturer to a buyer in the same country. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 30 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT121 LCDRLTSEEF1 Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 1 Exposures with credit protection Eligible financial collateral Collateral 1: BT Bond 2015  ¬1bn (EMTN) XS0372358902 1000 6.5 % A 7-Jul-15 London. Current price 109.3 >EUR 200 mln. HT122 LCDRLTSEEF2 Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 1 Exposures with credit protection Eligible financial collateral Collateral 2: Italian government debt IT0004917958 3 % April 2017. Current price 100.82 >EUR 200 mln. HT123 LCDRLTSEEF3 Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 1 Exposures with credit protection Eligible financial collateral Collateral 3: Mayfair Capital Residential 1 Fund (Prime London Residential Real estate Fund) >EUR 200 mln. HT124 LCDRLTSEEF4 Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 1 Exposures with credit protection Eligible financial collateral Collateral 4: Gold >EUR 200 mln. HT125 LCDRLTSEPC1 Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 1 Exposures with credit protection Other eligible collateral: Physical collateral Collateral 5: Crude Oil Brent >EUR 200 mln. HT126 LCDRLTSEPC2 Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 1 Exposures with credit protection Other eligible collateral: Physical collateral Collateral 6: 10 Aircraft Boing 777  300 >EUR 200 mln. HT127 LCDRLTSEPC3 Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 1 Exposures with credit protection Other eligible collateral: Physical collateral Collateral 7: Ship cargo 12000 dwt cargo vessel.Total length: 135.80m. Length between perpendiculars: 126.00m. Designed waterline length: 129.43m. Breadth moulded: 19.20m. Depth moulded: 10.50m. Designed draft: 8.00m. Structural draft: 8.00. Load displacement: 16042t. Load ton: 12562t. Gross tonnage: 7694t. Net tonnage: 4309t. Speed of the ship: 11.80kn. Number of the crew: 20. Built in 2010. >EUR 200 mln. HT128 LCDRLTSERREUK Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 1 Exposures with credit protection Other eligible collateral: Real estate Collateral 8: UK Residential Real Estate in Central London (Zone 2, W86TW), 336 square meter, built in 1905 >EUR 200 mln. HT129 LCDRLTSERREAT Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 1 Exposures with credit protection Other eligible collateral: Real estate Collateral 8: AT Residential Real Estate >EUR 200 mln. HT130 LCDRLTSERREBE Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 1 Exposures with credit protection Other eligible collateral: Real estate Collateral 9: BE Commercial Real Estate >EUR 200 mln. HT131 LCDRLTSERRECZ Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 1 Exposures with credit protection Other eligible collateral: Real estate Collateral 8: CZ Residential Real Estate >EUR 200 mln. HT132 LCDRLTSERREDE Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 1 Exposures with credit protection Other eligible collateral: Real estate Collateral 8: DE Residential Real Estate >EUR 200 mln. HT133 LCDRLTSERREDK Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 1 Exposures with credit protection Other eligible collateral: Real estate Collateral 8: DK Residential Real Estate >EUR 200 mln. HT134 LCDRLTSERREES Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 1 Exposures with credit protection Other eligible collateral: Real estate Collateral 8: ES Residential Real Estate >EUR 200 mln. HT135 LCDRLTSERREFI Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 1 Exposures with credit protection Other eligible collateral: Real estate Collateral 8: FI Residential Real Estate >EUR 200 mln. HT136 LCDRLTSERREFR Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 1 Exposures with credit protection Other eligible collateral: Real estate Collateral 8: FR Residential Real Estate >EUR 200 mln. HT137 LCDRLTSERREGR Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 1 Exposures with credit protection Other eligible collateral: Real estate Collateral 8: GR Residential Real Estate >EUR 200 mln. HT138 LCDRLTSERRELU Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 1 Exposures with credit protection Other eligible collateral: Real estate Collateral 8: LU Residential Real Estate >EUR 200 mln. HT139 LCDRLTSERREIE Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 1 Exposures with credit protection Other eligible collateral: Real estate Collateral 8: IE Residential Real Estate >EUR 200 mln. HT140 LCDRLTSERREIT Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 1 Exposures with credit protection Other eligible collateral: Real estate Collateral 8: IT Residential Real Estate >EUR 200 mln. HT141 LCDRLTSERRENL Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 1 Exposures with credit protection Other eligible collateral: Real estate Collateral 8: NL Residential Real Estate >EUR 200 mln. HT142 LCDRLTSERREPL Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 1 Exposures with credit protection Other eligible collateral: Real estate Collateral 8: PL Residential Real Estate >EUR 200 mln. HT143 LCDRLTSERREPT Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 1 Exposures with credit protection Other eligible collateral: Real estate Collateral 8: PT Residential Real Estate >EUR 200 mln. HT144 LCDRLTSERRENO Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 1 Exposures with credit protection Other eligible collateral: Real estate Collateral 8: NO Residential Real Estate >EUR 200 mln. HT145 LCDRLTSERRESK Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 1 Exposures with credit protection Other eligible collateral: Real estate Collateral 8: SK Residential Real Estate >EUR 200 mln. HT146 LCDRLTSERRERO Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 1 Exposures with credit protection Other eligible collateral: Real estate Collateral 8: RO Residential Real Estate >EUR 200 mln. HT147 LCDRLTSERRESE Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 1 Exposures with credit protection Other eligible collateral: Real estate Collateral 8: SE Residential Real Estate >EUR 200 mln. HT148 LCDRLTSERRESI Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 1 Exposures with credit protection Other eligible collateral: Real estate Collateral 8: SI Residential Real Estate >EUR 200 mln. HT149 LCDRLTSECREUK Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 1 Exposures with credit protection Other eligible collateral: Real estate Collateral 9: UK Commercial Real Estate. Hotel in Central London with 26 rooms guests, recently refurbished, W14, Holland Road, 336 square meter >EUR 200 mln. HT150 LCDRLTSECREAT Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 1 Exposures with credit protection Other eligible collateral: Real estate Collateral 9: AT Commercial Real Estate >EUR 200 mln. HT151 LCDRLTSECREBE Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 1 Exposures with credit protection Other eligible collateral: Real estate Collateral 9: BE Commercial Real Estate >EUR 200 mln. HT152 LCDRLTSECRECZ Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 1 Exposures with credit protection Other eligible collateral: Real estate Collateral 9: CZ Commercial Real Estate >EUR 200 mln. HT153 LCDRLTSECREDE Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 1 Exposures with credit protection Other eligible collateral: Real estate Collateral 9: DE Commercial Real Estate >EUR 200 mln. HT154 LCDRLTSECREDK Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 1 Exposures with credit protection Other eligible collateral: Real estate Collateral 9: DK Commercial Real Estate. >EUR 200 mln. HT155 LCDRLTSECREES Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 1 Exposures with credit protection Other eligible collateral: Real estate Collateral 9: ES Commercial Real Estate. >EUR 200 mln. HT156 LCDRLTSECREFI Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 1 Exposures with credit protection Other eligible collateral: Real estate Collateral 9: FI Commercial Real Estate. >EUR 200 mln. HT157 LCDRLTSECREFR Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 1 Exposures with credit protection Other eligible collateral: Real estate Collateral 9: FR Commercial Real Estate. >EUR 200 mln. HT158 LCDRLTSECREGR Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 1 Exposures with credit protection Other eligible collateral: Real estate Collateral 9: GR Commercial Real Estate. >EUR 200 mln. HT159 LCDRLTSECRELU Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 1 Exposures with credit protection Other eligible collateral: Real estate Collateral 9: LU Commercial Real Estate. >EUR 200 mln. HT160 LCDRLTSECREIE Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 1 Exposures with credit protection Other eligible collateral: Real estate Collateral 9: IE Commercial Real Estate. >EUR 200 mln. HT161 LCDRLTSECREIT Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 1 Exposures with credit protection Other eligible collateral: Real estate Collateral 9: IT Commercial Real Estate >EUR 200 mln. HT162 LCDRLTSECRENL Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 1 Exposures with credit protection Other eligible collateral: Real estate Collateral 9: NL Commercial Real Estate >EUR 200 mln. HT163 LCDRLTSECREPL Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 1 Exposures with credit protection Other eligible collateral: Real estate Collateral 9: PL Commercial Real Estate >EUR 200 mln. HT164 LCDRLTSECREPT Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 1 Exposures with credit protection Other eligible collateral: Real estate Collateral 9: PT Commercial Real Estate >EUR 200 mln. HT165 LCDRLTSECRENO Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 1 Exposures with credit protection Other eligible collateral: Real estate Collateral 9: NO Commercial Real Estate >EUR 200 mln. HT166 LCDRLTSECRESK Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 1 Exposures with credit protection Other eligible collateral: Real estate Collateral 9: SK Commercial Real Estate >EUR 200 mln. HT167 LCDRLTSECRERO Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 1 Exposures with credit protection Other eligible collateral: Real estate Collateral 9: RO Commercial Real Estate >EUR 200 mln. HT168 LCDRLTSECRESE Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 1 Exposures with credit protection Other eligible collateral: Real estate Collateral 9: SE Commercial Real Estate >EUR 200 mln. HT169 LCDRLTSECRESI Drawn credit facility Facility 1.1: Fully drawn EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time Not applicable Large corporate LC00053 Corporates  Other Not applicable On balance sheet Rating 1 Exposures with credit protection Other eligible collateral: Real estate Collateral 9: SI Commercial Real Estate >EUR 200 mln. HT170 LCOFFUNSE01R05 Undrawn committed term credit facility (Medium-low risk) Facility 2.1: Undrawn EUR 25 million portion of committed facility for EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 1 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT171 LCOFFUNSE01R06 Undrawn committed term credit facility (Medium-low risk) Facility 2.1: Undrawn EUR 25 million portion of committed facility for EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 2 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT172 LCOFFUNSE01R07 Undrawn committed term credit facility (Medium-low risk) Facility 2.1: Undrawn EUR 25 million portion of committed facility for EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 3 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT173 LCOFFUNSE01R08 Undrawn committed term credit facility (Medium-low risk) Facility 2.1: Undrawn EUR 25 million portion of committed facility for EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 4 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT174 LCOFFUNSE01R09 Undrawn committed term credit facility (Medium-low risk) Facility 2.1: Undrawn EUR 25 million portion of committed facility for EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 5 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT175 LCOFFUNSE01R10 Undrawn committed term credit facility (Medium-low risk) Facility 2.1: Undrawn EUR 25 million portion of committed facility for EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 6 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT176 LCOFFUNSE01R11 Undrawn committed term credit facility (Medium-low risk) Facility 2.1: Undrawn EUR 25 million portion of committed facility for EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 7 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT177 LCOFFUNSE01R12 Undrawn committed term credit facility (Medium-low risk) Facility 2.1: Undrawn EUR 25 million portion of committed facility for EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 8 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT178 LCOFFUNSE01R13 Undrawn committed term credit facility (Medium-low risk) Facility 2.1: Undrawn EUR 25 million portion of committed facility for EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 9 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT179 LCOFFUNSE01R14 Undrawn committed term credit facility (Medium-low risk) Facility 2.1: Undrawn EUR 25 million portion of committed facility for EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 10 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT180 LCOFFUNSE01R11 Undrawn committed term credit facility (Medium-low risk) Facility 2.1: Undrawn EUR 25 million portion of committed facility for EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 11 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT181 LCOFFUNSE01R12 Undrawn committed term credit facility (Medium-low risk) Facility 2.1: Undrawn EUR 25 million portion of committed facility for EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 12 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT182 LCOFFUNSE01R13 Undrawn committed term credit facility (Medium-low risk) Facility 2.1: Undrawn EUR 25 million portion of committed facility for EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 13 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT183 LCOFFUNSE01R14 Undrawn committed term credit facility (Medium-low risk) Facility 2.1: Undrawn EUR 25 million portion of committed facility for EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 14 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT184 LCOFFUNSE01R15 Undrawn committed term credit facility (Medium-low risk) Facility 2.1: Undrawn EUR 25 million portion of committed facility for EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 15 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT185 LCOFFUNSE01R16 Undrawn committed term credit facility (Medium-low risk) Facility 2.1: Undrawn EUR 25 million portion of committed facility for EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 16 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT186 LCOFFUNSE01R17 Undrawn committed term credit facility (Medium-low risk) Facility 2.1: Undrawn EUR 25 million portion of committed facility for EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 17 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT187 LCOFFUNSE01R18 Undrawn committed term credit facility (Medium-low risk) Facility 2.1: Undrawn EUR 25 million portion of committed facility for EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 18 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT188 LCOFFUNSE01R19 Undrawn committed term credit facility (Medium-low risk) Facility 2.1: Undrawn EUR 25 million portion of committed facility for EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 19 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT189 LCOFFUNSE01R20 Undrawn committed term credit facility (Medium-low risk) Facility 2.1: Undrawn EUR 25 million portion of committed facility for EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 20 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT190 LCOFFUNSE01R21 Undrawn committed term credit facility (Medium-low risk) Facility 2.1: Undrawn EUR 25 million portion of committed facility for EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 21 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT191 LCOFFUNSE01R22 Undrawn committed term credit facility (Medium-low risk) Facility 2.1: Undrawn EUR 25 million portion of committed facility for EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 22 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT192 LCOFFUNSE01R23 Undrawn committed term credit facility (Medium-low risk) Facility 2.1: Undrawn EUR 25 million portion of committed facility for EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 23 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT193 LCOFFUNSE01R24 Undrawn committed term credit facility (Medium-low risk) Facility 2.1: Undrawn EUR 25 million portion of committed facility for EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 24 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT194 LCOFFUNSE01R25 Undrawn committed term credit facility (Medium-low risk) Facility 2.1: Undrawn EUR 25 million portion of committed facility for EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 25 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT195 LCOFFUNSE01R26 Undrawn committed term credit facility (Medium-low risk) Facility 2.1: Undrawn EUR 25 million portion of committed facility for EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 26 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT196 LCOFFUNSE01R27 Undrawn committed term credit facility (Medium-low risk) Facility 2.1: Undrawn EUR 25 million portion of committed facility for EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 27 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT197 LCOFFUNSE01R28 Undrawn committed term credit facility (Medium-low risk) Facility 2.1: Undrawn EUR 25 million portion of committed facility for EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 28 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT198 LCOFFUNSE01R29 Undrawn committed term credit facility (Medium-low risk) Facility 2.1: Undrawn EUR 25 million portion of committed facility for EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 29 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT199 LCOFFUNSE01R30 Undrawn committed term credit facility (Medium-low risk) Facility 2.1: Undrawn EUR 25 million portion of committed facility for EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 30 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT200 LCOFFUNSE02R01 Undrawn committed revolving credit facility (Medium- low risk) Facility 2.2: Undrawn EUR 25 million portion of a EUR 50 million non-amortising floating rate 5 year revolving committed lending facility. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 1 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT201 LCOFFUNSE02R02 Undrawn committed revolving credit facility (Medium- low risk) Facility 2.2: Undrawn EUR 25 million portion of a EUR 50 million non-amortising floating rate 5 year revolving committed lending facility. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 2 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT202 LCOFFUNSE02R03 Undrawn committed revolving credit facility (Medium- low risk) Facility 2.2: Undrawn EUR 25 million portion of a EUR 50 million non-amortising floating rate 5 year revolving committed lending facility. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 3 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT203 LCOFFUNSE02R04 Undrawn committed revolving credit facility (Medium- low risk) Facility 2.2: Undrawn EUR 25 million portion of a EUR 50 million non-amortising floating rate 5 year revolving committed lending facility. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 4 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT204 LCOFFUNSE02R05 Undrawn committed revolving credit facility (Medium- low risk) Facility 2.2: Undrawn EUR 25 million portion of a EUR 50 million non-amortising floating rate 5 year revolving committed lending facility. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 5 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT205 LCOFFUNSE02R06 Undrawn committed revolving credit facility (Medium- low risk) Facility 2.2: Undrawn EUR 25 million portion of a EUR 50 million non-amortising floating rate 5 year revolving committed lending facility. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 6 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT206 LCOFFUNSE02R07 Undrawn committed revolving credit facility (Medium- low risk) Facility 2.2: Undrawn EUR 25 million portion of a EUR 50 million non-amortising floating rate 5 year revolving committed lending facility. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 7 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT207 LCOFFUNSE02R08 Undrawn committed revolving credit facility (Medium- low risk) Facility 2.2: Undrawn EUR 25 million portion of a EUR 50 million non-amortising floating rate 5 year revolving committed lending facility. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 8 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT208 LCOFFUNSE02R09 Undrawn committed revolving credit facility (Medium- low risk) Facility 2.2: Undrawn EUR 25 million portion of a EUR 50 million non-amortising floating rate 5 year revolving committed lending facility. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 9 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT209 LCOFFUNSE02R10 Undrawn committed revolving credit facility (Medium- low risk) Facility 2.2: Undrawn EUR 25 million portion of a EUR 50 million non-amortising floating rate 5 year revolving committed lending facility. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 10 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT210 LCOFFUNSE02R11 Undrawn committed revolving credit facility (Medium- low risk) Facility 2.2: Undrawn EUR 25 million portion of a EUR 50 million non-amortising floating rate 5 year revolving committed lending facility. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 11 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT211 LCOFFUNSE02R12 Undrawn committed revolving credit facility (Medium- low risk) Facility 2.2: Undrawn EUR 25 million portion of a EUR 50 million non-amortising floating rate 5 year revolving committed lending facility. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 12 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT212 LCOFFUNSE02R13 Undrawn committed revolving credit facility (Medium- low risk) Facility 2.2: Undrawn EUR 25 million portion of a EUR 50 million non-amortising floating rate 5 year revolving committed lending facility. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 13 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT213 LCOFFUNSE02R14 Undrawn committed revolving credit facility (Medium- low risk) Facility 2.2: Undrawn EUR 25 million portion of a EUR 50 million non-amortising floating rate 5 year revolving committed lending facility. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 14 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT214 LCOFFUNSE02R15 Undrawn committed revolving credit facility (Medium- low risk) Facility 2.2: Undrawn EUR 25 million portion of a EUR 50 million non-amortising floating rate 5 year revolving committed lending facility. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 15 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT215 LCOFFUNSE02R16 Undrawn committed revolving credit facility (Medium- low risk) Facility 2.2: Undrawn EUR 25 million portion of a EUR 50 million non-amortising floating rate 5 year revolving committed lending facility. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 16 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT216 LCOFFUNSE02R17 Undrawn committed revolving credit facility (Medium- low risk) Facility 2.2: Undrawn EUR 25 million portion of a EUR 50 million non-amortising floating rate 5 year revolving committed lending facility. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 17 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT217 LCOFFUNSE02R18 Undrawn committed revolving credit facility (Medium- low risk) Facility 2.2: Undrawn EUR 25 million portion of a EUR 50 million non-amortising floating rate 5 year revolving committed lending facility. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 18 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT218 LCOFFUNSE02R19 Undrawn committed revolving credit facility (Medium- low risk) Facility 2.2: Undrawn EUR 25 million portion of a EUR 50 million non-amortising floating rate 5 year revolving committed lending facility. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 19 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT219 LCOFFUNSE02R20 Undrawn committed revolving credit facility (Medium- low risk) Facility 2.2: Undrawn EUR 25 million portion of a EUR 50 million non-amortising floating rate 5 year revolving committed lending facility. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 20 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT220 LCOFFUNSE02R21 Undrawn committed revolving credit facility (Medium- low risk) Facility 2.2: Undrawn EUR 25 million portion of a EUR 50 million non-amortising floating rate 5 year revolving committed lending facility. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 21 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT221 LCOFFUNSE02R22 Undrawn committed revolving credit facility (Medium- low risk) Facility 2.2: Undrawn EUR 25 million portion of a EUR 50 million non-amortising floating rate 5 year revolving committed lending facility. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 22 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT222 LCOFFUNSE02R23 Undrawn committed revolving credit facility (Medium- low risk) Facility 2.2: Undrawn EUR 25 million portion of a EUR 50 million non-amortising floating rate 5 year revolving committed lending facility. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 23 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT223 LCOFFUNSE02R24 Undrawn committed revolving credit facility (Medium- low risk) Facility 2.2: Undrawn EUR 25 million portion of a EUR 50 million non-amortising floating rate 5 year revolving committed lending facility. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 24 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT224 LCOFFUNSE02R25 Undrawn committed revolving credit facility (Medium- low risk) Facility 2.2: Undrawn EUR 25 million portion of a EUR 50 million non-amortising floating rate 5 year revolving committed lending facility. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 25 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT225 LCOFFUNSE02R26 Undrawn committed revolving credit facility (Medium- low risk) Facility 2.2: Undrawn EUR 25 million portion of a EUR 50 million non-amortising floating rate 5 year revolving committed lending facility. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 26 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT226 LCOFFUNSE02R27 Undrawn committed revolving credit facility (Medium- low risk) Facility 2.2: Undrawn EUR 25 million portion of a EUR 50 million non-amortising floating rate 5 year revolving committed lending facility. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 27 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT227 LCOFFUNSE02R28 Undrawn committed revolving credit facility (Medium- low risk) Facility 2.2: Undrawn EUR 25 million portion of a EUR 50 million non-amortising floating rate 5 year revolving committed lending facility. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 28 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT228 LCOFFUNSE02R29 Undrawn committed revolving credit facility (Medium- low risk) Facility 2.2: Undrawn EUR 25 million portion of a EUR 50 million non-amortising floating rate 5 year revolving committed lending facility. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 29 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT229 LCOFFUNSE02R30 Undrawn committed revolving credit facility (Medium- low risk) Facility 2.2: Undrawn EUR 25 million portion of a EUR 50 million non-amortising floating rate 5 year revolving committed lending facility. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 30 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT230 LCOFFUNSE03R01 Note issuance facility and revolving underwriting facility (Medium risk) Facility 2.3: Undrawn EUR 25 million portion of a EUR 50 million non-amortising floating rate 5 year NIF or RUF. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 1 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT231 LCOFFUNSE03R02 Note issuance facility and revolving underwriting facility (Medium risk) Facility 2.3: Undrawn EUR 25 million portion of a EUR 50 million non-amortising floating rate 5 year NIF or RUF. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 2 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT232 LCOFFUNSE03R03 Note issuance facility and revolving underwriting facility (Medium risk) Facility 2.3: Undrawn EUR 25 million portion of a EUR 50 million non-amortising floating rate 5 year NIF or RUF. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 3 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT233 LCOFFUNSE03R04 Note issuance facility and revolving underwriting facility (Medium risk) Facility 2.3: Undrawn EUR 25 million portion of a EUR 50 million non-amortising floating rate 5 year NIF or RUF. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 4 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT234 LCOFFUNSE03R05 Note issuance facility and revolving underwriting facility (Medium risk) Facility 2.3: Undrawn EUR 25 million portion of a EUR 50 million non-amortising floating rate 5 year NIF or RUF. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 5 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT235 LCOFFUNSE03R06 Note issuance facility and revolving underwriting facility (Medium risk) Facility 2.3: Undrawn EUR 25 million portion of a EUR 50 million non-amortising floating rate 5 year NIF or RUF. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 6 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT236 LCOFFUNSE03R07 Note issuance facility and revolving underwriting facility (Medium risk) Facility 2.3: Undrawn EUR 25 million portion of a EUR 50 million non-amortising floating rate 5 year NIF or RUF. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 7 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT237 LCOFFUNSE03R08 Note issuance facility and revolving underwriting facility (Medium risk) Facility 2.3: Undrawn EUR 25 million portion of a EUR 50 million non-amortising floating rate 5 year NIF or RUF. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 8 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT238 LCOFFUNSE03R09 Note issuance facility and revolving underwriting facility (Medium risk) Facility 2.3: Undrawn EUR 25 million portion of a EUR 50 million non-amortising floating rate 5 year NIF or RUF. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 9 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT239 LCOFFUNSE03R10 Note issuance facility and revolving underwriting facility (Medium risk) Facility 2.3: Undrawn EUR 25 million portion of a EUR 50 million non-amortising floating rate 5 year NIF or RUF. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 10 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT240 LCOFFUNSE03R11 Note issuance facility and revolving underwriting facility (Medium risk) Facility 2.3: Undrawn EUR 25 million portion of a EUR 50 million non-amortising floating rate 5 year NIF or RUF. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 11 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT241 LCOFFUNSE03R12 Note issuance facility and revolving underwriting facility (Medium risk) Facility 2.3: Undrawn EUR 25 million portion of a EUR 50 million non-amortising floating rate 5 year NIF or RUF. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 12 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT242 LCOFFUNSE03R13 Note issuance facility and revolving underwriting facility (Medium risk) Facility 2.3: Undrawn EUR 25 million portion of a EUR 50 million non-amortising floating rate 5 year NIF or RUF. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 13 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT243 LCOFFUNSE03R14 Note issuance facility and revolving underwriting facility (Medium risk) Facility 2.3: Undrawn EUR 25 million portion of a EUR 50 million non-amortising floating rate 5 year NIF or RUF. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 14 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT244 LCOFFUNSE03R15 Note issuance facility and revolving underwriting facility (Medium risk) Facility 2.3: Undrawn EUR 25 million portion of a EUR 50 million non-amortising floating rate 5 year NIF or RUF. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 15 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT245 LCOFFUNSE03R16 Note issuance facility and revolving underwriting facility (Medium risk) Facility 2.3: Undrawn EUR 25 million portion of a EUR 50 million non-amortising floating rate 5 year NIF or RUF. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 16 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT246 LCOFFUNSE03R17 Note issuance facility and revolving underwriting facility (Medium risk) Facility 2.3: Undrawn EUR 25 million portion of a EUR 50 million non-amortising floating rate 5 year NIF or RUF. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 17 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT247 LCOFFUNSE03R18 Note issuance facility and revolving underwriting facility (Medium risk) Facility 2.3: Undrawn EUR 25 million portion of a EUR 50 million non-amortising floating rate 5 year NIF or RUF. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 18 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT248 LCOFFUNSE03R19 Note issuance facility and revolving underwriting facility (Medium risk) Facility 2.3: Undrawn EUR 25 million portion of a EUR 50 million non-amortising floating rate 5 year NIF or RUF. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 19 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT249 LCOFFUNSE03R20 Note issuance facility and revolving underwriting facility (Medium risk) Facility 2.3: Undrawn EUR 25 million portion of a EUR 50 million non-amortising floating rate 5 year NIF or RUF. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 20 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT250 LCOFFUNSE03R21 Note issuance facility and revolving underwriting facility (Medium risk) Facility 2.3: Undrawn EUR 25 million portion of a EUR 50 million non-amortising floating rate 5 year NIF or RUF. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 21 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT251 LCOFFUNSE03R22 Note issuance facility and revolving underwriting facility (Medium risk) Facility 2.3: Undrawn EUR 25 million portion of a EUR 50 million non-amortising floating rate 5 year NIF or RUF. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 22 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT252 LCOFFUNSE03R23 Note issuance facility and revolving underwriting facility (Medium risk) Facility 2.3: Undrawn EUR 25 million portion of a EUR 50 million non-amortising floating rate 5 year NIF or RUF. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 23 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT253 LCOFFUNSE03R24 Note issuance facility and revolving underwriting facility (Medium risk) Facility 2.3: Undrawn EUR 25 million portion of a EUR 50 million non-amortising floating rate 5 year NIF or RUF. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 24 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT254 LCOFFUNSE03R25 Note issuance facility and revolving underwriting facility (Medium risk) Facility 2.3: Undrawn EUR 25 million portion of a EUR 50 million non-amortising floating rate 5 year NIF or RUF. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 25 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT255 LCOFFUNSE03R26 Note issuance facility and revolving underwriting facility (Medium risk) Facility 2.3: Undrawn EUR 25 million portion of a EUR 50 million non-amortising floating rate 5 year NIF or RUF. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 26 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT256 LCOFFUNSE03R27 Note issuance facility and revolving underwriting facility (Medium risk) Facility 2.3: Undrawn EUR 25 million portion of a EUR 50 million non-amortising floating rate 5 year NIF or RUF. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 27 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT257 LCOFFUNSE03R28 Note issuance facility and revolving underwriting facility (Medium risk) Facility 2.3: Undrawn EUR 25 million portion of a EUR 50 million non-amortising floating rate 5 year NIF or RUF. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 28 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT258 LCOFFUNSE03R29 Note issuance facility and revolving underwriting facility (Medium risk) Facility 2.3: Undrawn EUR 25 million portion of a EUR 50 million non-amortising floating rate 5 year NIF or RUF. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 29 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT259 LCOFFUNSE03R30 Note issuance facility and revolving underwriting facility (Medium risk) Facility 2.3: Undrawn EUR 25 million portion of a EUR 50 million non-amortising floating rate 5 year NIF or RUF. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 30 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT260 LCOFFUNSE04R01 Undrawn committed other credit facility (Medium-low risk) Facility 2.4: Undrawn EUR 10 million 5 year committed facility to issue shipping guarantees. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 1 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT261 LCOFFUNSE04R02 Undrawn committed other credit facility (Medium-low risk) Facility 2.4: Undrawn EUR 10 million 5 year committed facility to issue shipping guarantees. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 2 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT262 LCOFFUNSE04R03 Undrawn committed other credit facility (Medium-low risk) Facility 2.4: Undrawn EUR 10 million 5 year committed facility to issue shipping guarantees. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 3 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT263 LCOFFUNSE04R04 Undrawn committed other credit facility (Medium-low risk) Facility 2.4: Undrawn EUR 10 million 5 year committed facility to issue shipping guarantees. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 4 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT264 LCOFFUNSE04R05 Undrawn committed other credit facility (Medium-low risk) Facility 2.4: Undrawn EUR 10 million 5 year committed facility to issue shipping guarantees. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 5 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT265 LCOFFUNSE04R06 Undrawn committed other credit facility (Medium-low risk) Facility 2.4: Undrawn EUR 10 million 5 year committed facility to issue shipping guarantees. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 6 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT266 LCOFFUNSE04R07 Undrawn committed other credit facility (Medium-low risk) Facility 2.4: Undrawn EUR 10 million 5 year committed facility to issue shipping guarantees. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 7 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT267 LCOFFUNSE04R08 Undrawn committed other credit facility (Medium-low risk) Facility 2.4: Undrawn EUR 10 million 5 year committed facility to issue shipping guarantees. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 8 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT268 LCOFFUNSE04R09 Undrawn committed other credit facility (Medium-low risk) Facility 2.4: Undrawn EUR 10 million 5 year committed facility to issue shipping guarantees. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 9 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT269 LCOFFUNSE04R10 Undrawn committed other credit facility (Medium-low risk) Facility 2.4: Undrawn EUR 10 million 5 year committed facility to issue shipping guarantees. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 10 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT270 LCOFFUNSE04R11 Undrawn committed other credit facility (Medium-low risk) Facility 2.4: Undrawn EUR 10 million 5 year committed facility to issue shipping guarantees. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 11 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT271 LCOFFUNSE04R12 Undrawn committed other credit facility (Medium-low risk) Facility 2.4: Undrawn EUR 10 million 5 year committed facility to issue shipping guarantees. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 12 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT272 LCOFFUNSE04R13 Undrawn committed other credit facility (Medium-low risk) Facility 2.4: Undrawn EUR 10 million 5 year committed facility to issue shipping guarantees. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 13 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT273 LCOFFUNSE04R14 Undrawn committed other credit facility (Medium-low risk) Facility 2.4: Undrawn EUR 10 million 5 year committed facility to issue shipping guarantees. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 14 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT274 LCOFFUNSE04R15 Undrawn committed other credit facility (Medium-low risk) Facility 2.4: Undrawn EUR 10 million 5 year committed facility to issue shipping guarantees. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 15 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT275 LCOFFUNSE04R16 Undrawn committed other credit facility (Medium-low risk) Facility 2.4: Undrawn EUR 10 million 5 year committed facility to issue shipping guarantees. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 16 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT276 LCOFFUNSE04R17 Undrawn committed other credit facility (Medium-low risk) Facility 2.4: Undrawn EUR 10 million 5 year committed facility to issue shipping guarantees. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 17 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT277 LCOFFUNSE04R18 Undrawn committed other credit facility (Medium-low risk) Facility 2.4: Undrawn EUR 10 million 5 year committed facility to issue shipping guarantees. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 18 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT278 LCOFFUNSE04R19 Undrawn committed other credit facility (Medium-low risk) Facility 2.4: Undrawn EUR 10 million 5 year committed facility to issue shipping guarantees. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 19 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT279 LCOFFUNSE04R20 Undrawn committed other credit facility (Medium-low risk) Facility 2.4: Undrawn EUR 10 million 5 year committed facility to issue shipping guarantees. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 20 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT280 LCOFFUNSE04R21 Undrawn committed other credit facility (Medium-low risk) Facility 2.4: Undrawn EUR 10 million 5 year committed facility to issue shipping guarantees. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 21 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT281 LCOFFUNSE04R22 Undrawn committed other credit facility (Medium-low risk) Facility 2.4: Undrawn EUR 10 million 5 year committed facility to issue shipping guarantees. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 22 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT282 LCOFFUNSE04R23 Undrawn committed other credit facility (Medium-low risk) Facility 2.4: Undrawn EUR 10 million 5 year committed facility to issue shipping guarantees. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 23 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT283 LCOFFUNSE04R24 Undrawn committed other credit facility (Medium-low risk) Facility 2.4: Undrawn EUR 10 million 5 year committed facility to issue shipping guarantees. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 24 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT284 LCOFFUNSE04R25 Undrawn committed other credit facility (Medium-low risk) Facility 2.4: Undrawn EUR 10 million 5 year committed facility to issue shipping guarantees. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 25 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT285 LCOFFUNSE04R26 Undrawn committed other credit facility (Medium-low risk) Facility 2.4: Undrawn EUR 10 million 5 year committed facility to issue shipping guarantees. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 26 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT286 LCOFFUNSE04R27 Undrawn committed other credit facility (Medium-low risk) Facility 2.4: Undrawn EUR 10 million 5 year committed facility to issue shipping guarantees. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 27 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT287 LCOFFUNSE04R28 Undrawn committed other credit facility (Medium-low risk) Facility 2.4: Undrawn EUR 10 million 5 year committed facility to issue shipping guarantees. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 28 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT288 LCOFFUNSE04R29 Undrawn committed other credit facility (Medium-low risk) Facility 2.4: Undrawn EUR 10 million 5 year committed facility to issue shipping guarantees. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 29 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT289 LCOFFUNSE04R30 Undrawn committed other credit facility (Medium-low risk) Facility 2.4: Undrawn EUR 10 million 5 year committed facility to issue shipping guarantees. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 30 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT290 LCOFFUNSE05R01 Undrawn committed other credit facility (Medium-low risk) Facility 2.5: Undrawn EUR 10 million 1 year committed facility to issue documentary credits with initial maturity of 3 months, on average. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 1 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT291 LCOFFUNSE05R02 Undrawn committed other credit facility (Medium-low risk) Facility 2.5: Undrawn EUR 10 million 1 year committed facility to issue documentary credits with initial maturity of 3 months, on average. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 2 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT292 LCOFFUNSE05R03 Undrawn committed other credit facility (Medium-low risk) Facility 2.5: Undrawn EUR 10 million 1 year committed facility to issue documentary credits with initial maturity of 3 months, on average. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 3 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT293 LCOFFUNSE05R04 Undrawn committed other credit facility (Medium-low risk) Facility 2.5: Undrawn EUR 10 million 1 year committed facility to issue documentary credits with initial maturity of 3 months, on average. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 4 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT294 LCOFFUNSE05R05 Undrawn committed other credit facility (Medium-low risk) Facility 2.5: Undrawn EUR 10 million 1 year committed facility to issue documentary credits with initial maturity of 3 months, on average. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 5 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT295 LCOFFUNSE05R06 Undrawn committed other credit facility (Medium-low risk) Facility 2.5: Undrawn EUR 10 million 1 year committed facility to issue documentary credits with initial maturity of 3 months, on average. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 6 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT296 LCOFFUNSE05R07 Undrawn committed other credit facility (Medium-low risk) Facility 2.5: Undrawn EUR 10 million 1 year committed facility to issue documentary credits with initial maturity of 3 months, on average. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 7 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT297 LCOFFUNSE05R08 Undrawn committed other credit facility (Medium-low risk) Facility 2.5: Undrawn EUR 10 million 1 year committed facility to issue documentary credits with initial maturity of 3 months, on average. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 8 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT298 LCOFFUNSE05R09 Undrawn committed other credit facility (Medium-low risk) Facility 2.5: Undrawn EUR 10 million 1 year committed facility to issue documentary credits with initial maturity of 3 months, on average. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 9 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT299 LCOFFUNSE05R10 Undrawn committed other credit facility (Medium-low risk) Facility 2.5: Undrawn EUR 10 million 1 year committed facility to issue documentary credits with initial maturity of 3 months, on average. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 10 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT300 LCOFFUNSE05R11 Undrawn committed other credit facility (Medium-low risk) Facility 2.5: Undrawn EUR 10 million 1 year committed facility to issue documentary credits with initial maturity of 3 months, on average. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 11 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT301 LCOFFUNSE05R12 Undrawn committed other credit facility (Medium-low risk) Facility 2.5: Undrawn EUR 10 million 1 year committed facility to issue documentary credits with initial maturity of 3 months, on average. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 12 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT302 LCOFFUNSE05R13 Undrawn committed other credit facility (Medium-low risk) Facility 2.5: Undrawn EUR 10 million 1 year committed facility to issue documentary credits with initial maturity of 3 months, on average. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 13 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT303 LCOFFUNSE05R14 Undrawn committed other credit facility (Medium-low risk) Facility 2.5: Undrawn EUR 10 million 1 year committed facility to issue documentary credits with initial maturity of 3 months, on average. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 14 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT304 LCOFFUNSE05R15 Undrawn committed other credit facility (Medium-low risk) Facility 2.5: Undrawn EUR 10 million 1 year committed facility to issue documentary credits with initial maturity of 3 months, on average. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 15 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT305 LCOFFUNSE05R16 Undrawn committed other credit facility (Medium-low risk) Facility 2.5: Undrawn EUR 10 million 1 year committed facility to issue documentary credits with initial maturity of 3 months, on average. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 16 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT306 LCOFFUNSE05R17 Undrawn committed other credit facility (Medium-low risk) Facility 2.5: Undrawn EUR 10 million 1 year committed facility to issue documentary credits with initial maturity of 3 months, on average. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 17 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT307 LCOFFUNSE05R18 Undrawn committed other credit facility (Medium-low risk) Facility 2.5: Undrawn EUR 10 million 1 year committed facility to issue documentary credits with initial maturity of 3 months, on average. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 18 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT308 LCOFFUNSE05R19 Undrawn committed other credit facility (Medium-low risk) Facility 2.5: Undrawn EUR 10 million 1 year committed facility to issue documentary credits with initial maturity of 3 months, on average. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 19 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT309 LCOFFUNSE05R20 Undrawn committed other credit facility (Medium-low risk) Facility 2.5: Undrawn EUR 10 million 1 year committed facility to issue documentary credits with initial maturity of 3 months, on average. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 20 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT310 LCOFFUNSE05R21 Undrawn committed other credit facility (Medium-low risk) Facility 2.5: Undrawn EUR 10 million 1 year committed facility to issue documentary credits with initial maturity of 3 months, on average. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 21 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT311 LCOFFUNSE05R22 Undrawn committed other credit facility (Medium-low risk) Facility 2.5: Undrawn EUR 10 million 1 year committed facility to issue documentary credits with initial maturity of 3 months, on average. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 22 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT312 LCOFFUNSE05R23 Undrawn committed other credit facility (Medium-low risk) Facility 2.5: Undrawn EUR 10 million 1 year committed facility to issue documentary credits with initial maturity of 3 months, on average. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 23 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT313 LCOFFUNSE05R24 Undrawn committed other credit facility (Medium-low risk) Facility 2.5: Undrawn EUR 10 million 1 year committed facility to issue documentary credits with initial maturity of 3 months, on average. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 24 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT314 LCOFFUNSE05R25 Undrawn committed other credit facility (Medium-low risk) Facility 2.5: Undrawn EUR 10 million 1 year committed facility to issue documentary credits with initial maturity of 3 months, on average. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 25 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT315 LCOFFUNSE05R26 Undrawn committed other credit facility (Medium-low risk) Facility 2.5: Undrawn EUR 10 million 1 year committed facility to issue documentary credits with initial maturity of 3 months, on average. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 26 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT316 LCOFFUNSE05R27 Undrawn committed other credit facility (Medium-low risk) Facility 2.5: Undrawn EUR 10 million 1 year committed facility to issue documentary credits with initial maturity of 3 months, on average. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 27 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT317 LCOFFUNSE05R28 Undrawn committed other credit facility (Medium-low risk) Facility 2.5: Undrawn EUR 10 million 1 year committed facility to issue documentary credits with initial maturity of 3 months, on average. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 28 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT318 LCOFFUNSE05R29 Undrawn committed other credit facility (Medium-low risk) Facility 2.5: Undrawn EUR 10 million 1 year committed facility to issue documentary credits with initial maturity of 3 months, on average. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 29 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT319 LCOFFUNSE05R30 Undrawn committed other credit facility (Medium-low risk) Facility 2.5: Undrawn EUR 10 million 1 year committed facility to issue documentary credits with initial maturity of 3 months, on average. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 30 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT320 LCOFFUNSE06R01 Undrawn uncommitted credit lines (Low risk) Facility 2.6: Undrawn uncommitted EUR 20 million 1 year facility to extend loans of up to 6 months. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 1 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT321 LCOFFUNSE06R02 Undrawn uncommitted credit lines (Low risk) Facility 2.6: Undrawn uncommitted EUR 20 million 1 year facility to extend loans of up to 6 months. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 2 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT322 LCOFFUNSE06R03 Undrawn uncommitted credit lines (Low risk) Facility 2.6: Undrawn uncommitted EUR 20 million 1 year facility to extend loans of up to 6 months. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 3 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT323 LCOFFUNSE06R04 Undrawn uncommitted credit lines (Low risk) Facility 2.6: Undrawn uncommitted EUR 20 million 1 year facility to extend loans of up to 6 months. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 4 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT324 LCOFFUNSE06R05 Undrawn uncommitted credit lines (Low risk) Facility 2.6: Undrawn uncommitted EUR 20 million 1 year facility to extend loans of up to 6 months. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 5 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT325 LCOFFUNSE06R06 Undrawn uncommitted credit lines (Low risk) Facility 2.6: Undrawn uncommitted EUR 20 million 1 year facility to extend loans of up to 6 months. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 6 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT326 LCOFFUNSE06R07 Undrawn uncommitted credit lines (Low risk) Facility 2.6: Undrawn uncommitted EUR 20 million 1 year facility to extend loans of up to 6 months. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 7 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT327 LCOFFUNSE06R08 Undrawn uncommitted credit lines (Low risk) Facility 2.6: Undrawn uncommitted EUR 20 million 1 year facility to extend loans of up to 6 months. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 8 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT328 LCOFFUNSE06R09 Undrawn uncommitted credit lines (Low risk) Facility 2.6: Undrawn uncommitted EUR 20 million 1 year facility to extend loans of up to 6 months. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 9 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT329 LCOFFUNSE06R10 Undrawn uncommitted credit lines (Low risk) Facility 2.6: Undrawn uncommitted EUR 20 million 1 year facility to extend loans of up to 6 months. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 10 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT330 LCOFFUNSE06R11 Undrawn uncommitted credit lines (Low risk) Facility 2.6: Undrawn uncommitted EUR 20 million 1 year facility to extend loans of up to 6 months. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 11 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT331 LCOFFUNSE06R12 Undrawn uncommitted credit lines (Low risk) Facility 2.6: Undrawn uncommitted EUR 20 million 1 year facility to extend loans of up to 6 months. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 12 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT332 LCOFFUNSE06R13 Undrawn uncommitted credit lines (Low risk) Facility 2.6: Undrawn uncommitted EUR 20 million 1 year facility to extend loans of up to 6 months. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 13 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT333 LCOFFUNSE06R14 Undrawn uncommitted credit lines (Low risk) Facility 2.6: Undrawn uncommitted EUR 20 million 1 year facility to extend loans of up to 6 months. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 14 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT334 LCOFFUNSE06R15 Undrawn uncommitted credit lines (Low risk) Facility 2.6: Undrawn uncommitted EUR 20 million 1 year facility to extend loans of up to 6 months. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 15 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT335 LCOFFUNSE06R16 Undrawn uncommitted credit lines (Low risk) Facility 2.6: Undrawn uncommitted EUR 20 million 1 year facility to extend loans of up to 6 months. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 16 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT336 LCOFFUNSE06R17 Undrawn uncommitted credit lines (Low risk) Facility 2.6: Undrawn uncommitted EUR 20 million 1 year facility to extend loans of up to 6 months. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 17 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT337 LCOFFUNSE06R18 Undrawn uncommitted credit lines (Low risk) Facility 2.6: Undrawn uncommitted EUR 20 million 1 year facility to extend loans of up to 6 months. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 18 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT338 LCOFFUNSE06R19 Undrawn uncommitted credit lines (Low risk) Facility 2.6: Undrawn uncommitted EUR 20 million 1 year facility to extend loans of up to 6 months. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 19 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT339 LCOFFUNSE06R20 Undrawn uncommitted credit lines (Low risk) Facility 2.6: Undrawn uncommitted EUR 20 million 1 year facility to extend loans of up to 6 months. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 20 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT340 LCOFFUNSE06R21 Undrawn uncommitted credit lines (Low risk) Facility 2.6: Undrawn uncommitted EUR 20 million 1 year facility to extend loans of up to 6 months. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 21 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT341 LCOFFUNSE06R22 Undrawn uncommitted credit lines (Low risk) Facility 2.6: Undrawn uncommitted EUR 20 million 1 year facility to extend loans of up to 6 months. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 22 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT342 LCOFFUNSE06R23 Undrawn uncommitted credit lines (Low risk) Facility 2.6: Undrawn uncommitted EUR 20 million 1 year facility to extend loans of up to 6 months. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 23 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT343 LCOFFUNSE06R24 Undrawn uncommitted credit lines (Low risk) Facility 2.6: Undrawn uncommitted EUR 20 million 1 year facility to extend loans of up to 6 months. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 24 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT344 LCOFFUNSE06R25 Undrawn uncommitted credit lines (Low risk) Facility 2.6: Undrawn uncommitted EUR 20 million 1 year facility to extend loans of up to 6 months. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 25 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT345 LCOFFUNSE06R26 Undrawn uncommitted credit lines (Low risk) Facility 2.6: Undrawn uncommitted EUR 20 million 1 year facility to extend loans of up to 6 months. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 26 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT346 LCOFFUNSE06R27 Undrawn uncommitted credit lines (Low risk) Facility 2.6: Undrawn uncommitted EUR 20 million 1 year facility to extend loans of up to 6 months. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 27 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT347 LCOFFUNSE06R28 Undrawn uncommitted credit lines (Low risk) Facility 2.6: Undrawn uncommitted EUR 20 million 1 year facility to extend loans of up to 6 months. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 28 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT348 LCOFFUNSE06R29 Undrawn uncommitted credit lines (Low risk) Facility 2.6: Undrawn uncommitted EUR 20 million 1 year facility to extend loans of up to 6 months. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 29 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT349 LCOFFUNSE06R30 Undrawn uncommitted credit lines (Low risk) Facility 2.6: Undrawn uncommitted EUR 20 million 1 year facility to extend loans of up to 6 months. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 30 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT350 LCOFFUNSE07R01 Undrawn purchase commitments for revolving purchased receivables and other low-risk off-balance sheet items (Low risk) Facility 2.7: Undrawn uncommitted EUR 10 million 1 year facility to extend guarantees or letters of credit. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 1 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT351 LCOFFUNSE07R02 Undrawn purchase commitments for revolving purchased receivables and other low-risk off-balance sheet items (Low risk) Facility 2.7: Undrawn uncommitted EUR 10 million 1 year facility to extend guarantees or letters of credit. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 2 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT352 LCOFFUNSE07R03 Undrawn purchase commitments for revolving purchased receivables and other low-risk off-balance sheet items (Low risk) Facility 2.7: Undrawn uncommitted EUR 10 million 1 year facility to extend guarantees or letters of credit. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 3 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT353 LCOFFUNSE07R04 Undrawn purchase commitments for revolving purchased receivables and other low-risk off-balance sheet items (Low risk) Facility 2.7: Undrawn uncommitted EUR 10 million 1 year facility to extend guarantees or letters of credit. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 4 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT354 LCOFFUNSE07R05 Undrawn purchase commitments for revolving purchased receivables and other low-risk off-balance sheet items (Low risk) Facility 2.7: Undrawn uncommitted EUR 10 million 1 year facility to extend guarantees or letters of credit. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 5 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT355 LCOFFUNSE07R06 Undrawn purchase commitments for revolving purchased receivables and other low-risk off-balance sheet items (Low risk) Facility 2.7: Undrawn uncommitted EUR 10 million 1 year facility to extend guarantees or letters of credit. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 6 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT356 LCOFFUNSE07R07 Undrawn purchase commitments for revolving purchased receivables and other low-risk off-balance sheet items (Low risk) Facility 2.7: Undrawn uncommitted EUR 10 million 1 year facility to extend guarantees or letters of credit. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 7 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT357 LCOFFUNSE07R08 Undrawn purchase commitments for revolving purchased receivables and other low-risk off-balance sheet items (Low risk) Facility 2.7: Undrawn uncommitted EUR 10 million 1 year facility to extend guarantees or letters of credit. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 8 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT358 LCOFFUNSE07R09 Undrawn purchase commitments for revolving purchased receivables and other low-risk off-balance sheet items (Low risk) Facility 2.7: Undrawn uncommitted EUR 10 million 1 year facility to extend guarantees or letters of credit. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 9 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT359 LCOFFUNSE07R10 Undrawn purchase commitments for revolving purchased receivables and other low-risk off-balance sheet items (Low risk) Facility 2.7: Undrawn uncommitted EUR 10 million 1 year facility to extend guarantees or letters of credit. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 10 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT360 LCOFFUNSE07R11 Undrawn purchase commitments for revolving purchased receivables and other low-risk off-balance sheet items (Low risk) Facility 2.7: Undrawn uncommitted EUR 10 million 1 year facility to extend guarantees or letters of credit. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 11 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT361 LCOFFUNSE07R12 Undrawn purchase commitments for revolving purchased receivables and other low-risk off-balance sheet items (Low risk) Facility 2.7: Undrawn uncommitted EUR 10 million 1 year facility to extend guarantees or letters of credit. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 12 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT362 LCOFFUNSE07R13 Undrawn purchase commitments for revolving purchased receivables and other low-risk off-balance sheet items (Low risk) Facility 2.7: Undrawn uncommitted EUR 10 million 1 year facility to extend guarantees or letters of credit. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 13 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT363 LCOFFUNSE07R14 Undrawn purchase commitments for revolving purchased receivables and other low-risk off-balance sheet items (Low risk) Facility 2.7: Undrawn uncommitted EUR 10 million 1 year facility to extend guarantees or letters of credit. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 14 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT364 LCOFFUNSE07R15 Undrawn purchase commitments for revolving purchased receivables and other low-risk off-balance sheet items (Low risk) Facility 2.7: Undrawn uncommitted EUR 10 million 1 year facility to extend guarantees or letters of credit. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 15 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT365 LCOFFUNSE07R16 Undrawn purchase commitments for revolving purchased receivables and other low-risk off-balance sheet items (Low risk) Facility 2.7: Undrawn uncommitted EUR 10 million 1 year facility to extend guarantees or letters of credit. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 16 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT366 LCOFFUNSE07R17 Undrawn purchase commitments for revolving purchased receivables and other low-risk off-balance sheet items (Low risk) Facility 2.7: Undrawn uncommitted EUR 10 million 1 year facility to extend guarantees or letters of credit. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 17 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT367 LCOFFUNSE07R18 Undrawn purchase commitments for revolving purchased receivables and other low-risk off-balance sheet items (Low risk) Facility 2.7: Undrawn uncommitted EUR 10 million 1 year facility to extend guarantees or letters of credit. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 18 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT368 LCOFFUNSE07R19 Undrawn purchase commitments for revolving purchased receivables and other low-risk off-balance sheet items (Low risk) Facility 2.7: Undrawn uncommitted EUR 10 million 1 year facility to extend guarantees or letters of credit. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 19 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT369 LCOFFUNSE07R20 Undrawn purchase commitments for revolving purchased receivables and other low-risk off-balance sheet items (Low risk) Facility 2.7: Undrawn uncommitted EUR 10 million 1 year facility to extend guarantees or letters of credit. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 20 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT370 LCOFFUNSE07R21 Undrawn purchase commitments for revolving purchased receivables and other low-risk off-balance sheet items (Low risk) Facility 2.7: Undrawn uncommitted EUR 10 million 1 year facility to extend guarantees or letters of credit. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 21 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT371 LCOFFUNSE07R22 Undrawn purchase commitments for revolving purchased receivables and other low-risk off-balance sheet items (Low risk) Facility 2.7: Undrawn uncommitted EUR 10 million 1 year facility to extend guarantees or letters of credit. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 22 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT372 LCOFFUNSE07R23 Undrawn purchase commitments for revolving purchased receivables and other low-risk off-balance sheet items (Low risk) Facility 2.7: Undrawn uncommitted EUR 10 million 1 year facility to extend guarantees or letters of credit. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 23 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT373 LCOFFUNSE07R24 Undrawn purchase commitments for revolving purchased receivables and other low-risk off-balance sheet items (Low risk) Facility 2.7: Undrawn uncommitted EUR 10 million 1 year facility to extend guarantees or letters of credit. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 24 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT374 LCOFFUNSE07R25 Undrawn purchase commitments for revolving purchased receivables and other low-risk off-balance sheet items (Low risk) Facility 2.7: Undrawn uncommitted EUR 10 million 1 year facility to extend guarantees or letters of credit. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 25 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT375 LCOFFUNSE07R26 Undrawn purchase commitments for revolving purchased receivables and other low-risk off-balance sheet items (Low risk) Facility 2.7: Undrawn uncommitted EUR 10 million 1 year facility to extend guarantees or letters of credit. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 26 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT376 LCOFFUNSE07R27 Undrawn purchase commitments for revolving purchased receivables and other low-risk off-balance sheet items (Low risk) Facility 2.7: Undrawn uncommitted EUR 10 million 1 year facility to extend guarantees or letters of credit. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 27 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT377 LCOFFUNSE07R28 Undrawn purchase commitments for revolving purchased receivables and other low-risk off-balance sheet items (Low risk) Facility 2.7: Undrawn uncommitted EUR 10 million 1 year facility to extend guarantees or letters of credit. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 28 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT378 LCOFFUNSE07R29 Undrawn purchase commitments for revolving purchased receivables and other low-risk off-balance sheet items (Low risk) Facility 2.7: Undrawn uncommitted EUR 10 million 1 year facility to extend guarantees or letters of credit. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 29 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT379 LCOFFUNSE07R30 Undrawn purchase commitments for revolving purchased receivables and other low-risk off-balance sheet items (Low risk) Facility 2.7: Undrawn uncommitted EUR 10 million 1 year facility to extend guarantees or letters of credit. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 30 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT380 LCOFFUNSE081R01 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.1: EUR 1 million issued documentary credit covering import of goods with 3 month maturity. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 1 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT381 LCOFFUNSE081R02 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.1: EUR 1 million issued documentary credit covering import of goods with 3 month maturity. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 2 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT382 LCOFFUNSE081R03 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.1: EUR 1 million issued documentary credit covering import of goods with 3 month maturity. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 3 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT383 LCOFFUNSE081R04 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.1: EUR 1 million issued documentary credit covering import of goods with 3 month maturity. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 4 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT384 LCOFFUNSE081R05 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.1: EUR 1 million issued documentary credit covering import of goods with 3 month maturity. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 5 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT385 LCOFFUNSE081R06 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.1: EUR 1 million issued documentary credit covering import of goods with 3 month maturity. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 6 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT386 LCOFFUNSE081R07 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.1: EUR 1 million issued documentary credit covering import of goods with 3 month maturity. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 7 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT387 LCOFFUNSE081R08 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.1: EUR 1 million issued documentary credit covering import of goods with 3 month maturity. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 8 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT388 LCOFFUNSE081R09 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.1: EUR 1 million issued documentary credit covering import of goods with 3 month maturity. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 9 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT389 LCOFFUNSE081R10 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.1: EUR 1 million issued documentary credit covering import of goods with 3 month maturity. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 10 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT390 LCOFFUNSE081R11 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.1: EUR 1 million issued documentary credit covering import of goods with 3 month maturity. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 11 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT391 LCOFFUNSE081R12 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.1: EUR 1 million issued documentary credit covering import of goods with 3 month maturity. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 12 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT392 LCOFFUNSE081R13 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.1: EUR 1 million issued documentary credit covering import of goods with 3 month maturity. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 13 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT393 LCOFFUNSE081R14 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.1: EUR 1 million issued documentary credit covering import of goods with 3 month maturity. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 14 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT394 LCOFFUNSE081R15 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.1: EUR 1 million issued documentary credit covering import of goods with 3 month maturity. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 15 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT395 LCOFFUNSE081R16 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.1: EUR 1 million issued documentary credit covering import of goods with 3 month maturity. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 16 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT396 LCOFFUNSE081R17 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.1: EUR 1 million issued documentary credit covering import of goods with 3 month maturity. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 17 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT397 LCOFFUNSE081R18 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.1: EUR 1 million issued documentary credit covering import of goods with 3 month maturity. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 18 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT398 LCOFFUNSE081R19 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.1: EUR 1 million issued documentary credit covering import of goods with 3 month maturity. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 19 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT399 LCOFFUNSE081R20 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.1: EUR 1 million issued documentary credit covering import of goods with 3 month maturity. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 20 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT400 LCOFFUNSE081R21 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.1: EUR 1 million issued documentary credit covering import of goods with 3 month maturity. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 21 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT401 LCOFFUNSE081R22 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.1: EUR 1 million issued documentary credit covering import of goods with 3 month maturity. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 22 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT402 LCOFFUNSE081R23 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.1: EUR 1 million issued documentary credit covering import of goods with 3 month maturity. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 23 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT403 LCOFFUNSE081R24 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.1: EUR 1 million issued documentary credit covering import of goods with 3 month maturity. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 24 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT404 LCOFFUNSE081R25 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.1: EUR 1 million issued documentary credit covering import of goods with 3 month maturity. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 25 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT405 LCOFFUNSE081R26 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.1: EUR 1 million issued documentary credit covering import of goods with 3 month maturity. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 26 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT406 LCOFFUNSE081R27 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.1: EUR 1 million issued documentary credit covering import of goods with 3 month maturity. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 27 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT407 LCOFFUNSE081R28 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.1: EUR 1 million issued documentary credit covering import of goods with 3 month maturity. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 28 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT408 LCOFFUNSE081R29 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.1: EUR 1 million issued documentary credit covering import of goods with 3 month maturity. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 29 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT409 LCOFFUNSE081R30 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.1: EUR 1 million issued documentary credit covering import of goods with 3 month maturity. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 30 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT410 LCOFFUNSE082R1 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.2: EUR 1 million issued documentary credit covering import of goods with 3 month maturity, to be paid by advancing a 6 months loan. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 1 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT411 LCOFFUNSE082R2 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.2: EUR 1 million issued documentary credit covering import of goods with 3 month maturity, to be paid by advancing a 6 months loan. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 2 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT412 LCOFFUNSE082R3 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.2: EUR 1 million issued documentary credit covering import of goods with 3 month maturity, to be paid by advancing a 6 months loan. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 3 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT413 LCOFFUNSE082R4 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.2: EUR 1 million issued documentary credit covering import of goods with 3 month maturity, to be paid by advancing a 6 months loan. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 4 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT414 LCOFFUNSE082R5 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.2: EUR 1 million issued documentary credit covering import of goods with 3 month maturity, to be paid by advancing a 6 months loan. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 5 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT415 LCOFFUNSE082R6 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.2: EUR 1 million issued documentary credit covering import of goods with 3 month maturity, to be paid by advancing a 6 months loan. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 6 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT416 LCOFFUNSE082R7 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.2: EUR 1 million issued documentary credit covering import of goods with 3 month maturity, to be paid by advancing a 6 months loan. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 7 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT417 LCOFFUNSE082R8 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.2: EUR 1 million issued documentary credit covering import of goods with 3 month maturity, to be paid by advancing a 6 months loan. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 8 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT418 LCOFFUNSE082R9 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.2: EUR 1 million issued documentary credit covering import of goods with 3 month maturity, to be paid by advancing a 6 months loan. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 9 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT419 LCOFFUNSE082R10 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.2: EUR 1 million issued documentary credit covering import of goods with 3 month maturity, to be paid by advancing a 6 months loan. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 10 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT420 LCOFFUNSE082R11 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.2: EUR 1 million issued documentary credit covering import of goods with 3 month maturity, to be paid by advancing a 6 months loan. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 11 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT421 LCOFFUNSE082R12 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.2: EUR 1 million issued documentary credit covering import of goods with 3 month maturity, to be paid by advancing a 6 months loan. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 12 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT422 LCOFFUNSE082R13 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.2: EUR 1 million issued documentary credit covering import of goods with 3 month maturity, to be paid by advancing a 6 months loan. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 13 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT423 LCOFFUNSE082R14 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.2: EUR 1 million issued documentary credit covering import of goods with 3 month maturity, to be paid by advancing a 6 months loan. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 14 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT424 LCOFFUNSE082R15 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.2: EUR 1 million issued documentary credit covering import of goods with 3 month maturity, to be paid by advancing a 6 months loan. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 15 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT425 LCOFFUNSE082R16 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.2: EUR 1 million issued documentary credit covering import of goods with 3 month maturity, to be paid by advancing a 6 months loan. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 16 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT426 LCOFFUNSE082R17 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.2: EUR 1 million issued documentary credit covering import of goods with 3 month maturity, to be paid by advancing a 6 months loan. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 17 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT427 LCOFFUNSE082R18 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.2: EUR 1 million issued documentary credit covering import of goods with 3 month maturity, to be paid by advancing a 6 months loan. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 18 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT428 LCOFFUNSE082R19 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.2: EUR 1 million issued documentary credit covering import of goods with 3 month maturity, to be paid by advancing a 6 months loan. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 19 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT429 LCOFFUNSE082R20 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.2: EUR 1 million issued documentary credit covering import of goods with 3 month maturity, to be paid by advancing a 6 months loan. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 20 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT430 LCOFFUNSE082R21 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.2: EUR 1 million issued documentary credit covering import of goods with 3 month maturity, to be paid by advancing a 6 months loan. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 21 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT431 LCOFFUNSE082R22 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.2: EUR 1 million issued documentary credit covering import of goods with 3 month maturity, to be paid by advancing a 6 months loan. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 22 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT432 LCOFFUNSE082R23 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.2: EUR 1 million issued documentary credit covering import of goods with 3 month maturity, to be paid by advancing a 6 months loan. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 23 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT433 LCOFFUNSE082R24 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.2: EUR 1 million issued documentary credit covering import of goods with 3 month maturity, to be paid by advancing a 6 months loan. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 24 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT434 LCOFFUNSE082R25 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.2: EUR 1 million issued documentary credit covering import of goods with 3 month maturity, to be paid by advancing a 6 months loan. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 25 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT435 LCOFFUNSE082R26 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.2: EUR 1 million issued documentary credit covering import of goods with 3 month maturity, to be paid by advancing a 6 months loan. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 26 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT436 LCOFFUNSE082R27 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.2: EUR 1 million issued documentary credit covering import of goods with 3 month maturity, to be paid by advancing a 6 months loan. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 27 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT437 LCOFFUNSE082R28 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.2: EUR 1 million issued documentary credit covering import of goods with 3 month maturity, to be paid by advancing a 6 months loan. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 28 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT438 LCOFFUNSE082R29 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.2: EUR 1 million issued documentary credit covering import of goods with 3 month maturity, to be paid by advancing a 6 months loan. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 29 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT439 LCOFFUNSE082R30 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.2: EUR 1 million issued documentary credit covering import of goods with 3 month maturity, to be paid by advancing a 6 months loan. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 30 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT440 LCOFFUNSE083R1 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.3: 3 times EUR 1 million issued documentary credits covering import of goods with 3 month maturity, under a EUR 10mn uncommitted facility expiring in 12 months time. Although individual credits are self-liquidating, some level of credits expected to be outstanding on an ongoing basis. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 1 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT441 LCOFFUNSE083R2 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.3: 3 times EUR 1 million issued documentary credits covering import of goods with 3 month maturity, under a EUR 10mn uncommitted facility expiring in 12 months time. Although individual credits are self-liquidating, some level of credits expected to be outstanding on an ongoing basis. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 2 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT442 LCOFFUNSE083R3 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.3: 3 times EUR 1 million issued documentary credits covering import of goods with 3 month maturity, under a EUR 10mn uncommitted facility expiring in 12 months time. Although individual credits are self-liquidating, some level of credits expected to be outstanding on an ongoing basis. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 3 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT443 LCOFFUNSE083R4 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.3: 3 times EUR 1 million issued documentary credits covering import of goods with 3 month maturity, under a EUR 10mn uncommitted facility expiring in 12 months time. Although individual credits are self-liquidating, some level of credits expected to be outstanding on an ongoing basis. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 4 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT444 LCOFFUNSE083R5 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.3: 3 times EUR 1 million issued documentary credits covering import of goods with 3 month maturity, under a EUR 10mn uncommitted facility expiring in 12 months time. Although individual credits are self-liquidating, some level of credits expected to be outstanding on an ongoing basis. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 5 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT445 LCOFFUNSE083R6 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.3: 3 times EUR 1 million issued documentary credits covering import of goods with 3 month maturity, under a EUR 10mn uncommitted facility expiring in 12 months time. Although individual credits are self-liquidating, some level of credits expected to be outstanding on an ongoing basis. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 6 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT446 LCOFFUNSE083R7 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.3: 3 times EUR 1 million issued documentary credits covering import of goods with 3 month maturity, under a EUR 10mn uncommitted facility expiring in 12 months time. Although individual credits are self-liquidating, some level of credits expected to be outstanding on an ongoing basis. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 7 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT447 LCOFFUNSE083R8 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.3: 3 times EUR 1 million issued documentary credits covering import of goods with 3 month maturity, under a EUR 10mn uncommitted facility expiring in 12 months time. Although individual credits are self-liquidating, some level of credits expected to be outstanding on an ongoing basis. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 8 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT448 LCOFFUNSE083R9 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.3: 3 times EUR 1 million issued documentary credits covering import of goods with 3 month maturity, under a EUR 10mn uncommitted facility expiring in 12 months time. Although individual credits are self-liquidating, some level of credits expected to be outstanding on an ongoing basis. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 9 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT449 LCOFFUNSE083R10 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.3: 3 times EUR 1 million issued documentary credits covering import of goods with 3 month maturity, under a EUR 10mn uncommitted facility expiring in 12 months time. Although individual credits are self-liquidating, some level of credits expected to be outstanding on an ongoing basis. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 10 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT450 LCOFFUNSE083R11 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.3: 3 times EUR 1 million issued documentary credits covering import of goods with 3 month maturity, under a EUR 10mn uncommitted facility expiring in 12 months time. Although individual credits are self-liquidating, some level of credits expected to be outstanding on an ongoing basis. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 11 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT451 LCOFFUNSE083R12 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.3: 3 times EUR 1 million issued documentary credits covering import of goods with 3 month maturity, under a EUR 10mn uncommitted facility expiring in 12 months time. Although individual credits are self-liquidating, some level of credits expected to be outstanding on an ongoing basis. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 12 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT452 LCOFFUNSE083R13 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.3: 3 times EUR 1 million issued documentary credits covering import of goods with 3 month maturity, under a EUR 10mn uncommitted facility expiring in 12 months time. Although individual credits are self-liquidating, some level of credits expected to be outstanding on an ongoing basis. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 13 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT453 LCOFFUNSE083R14 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.3: 3 times EUR 1 million issued documentary credits covering import of goods with 3 month maturity, under a EUR 10mn uncommitted facility expiring in 12 months time. Although individual credits are self-liquidating, some level of credits expected to be outstanding on an ongoing basis. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 14 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT454 LCOFFUNSE083R15 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.3: 3 times EUR 1 million issued documentary credits covering import of goods with 3 month maturity, under a EUR 10mn uncommitted facility expiring in 12 months time. Although individual credits are self-liquidating, some level of credits expected to be outstanding on an ongoing basis. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 15 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT455 LCOFFUNSE083R16 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.3: 3 times EUR 1 million issued documentary credits covering import of goods with 3 month maturity, under a EUR 10mn uncommitted facility expiring in 12 months time. Although individual credits are self-liquidating, some level of credits expected to be outstanding on an ongoing basis. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 16 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT456 LCOFFUNSE083R17 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.3: 3 times EUR 1 million issued documentary credits covering import of goods with 3 month maturity, under a EUR 10mn uncommitted facility expiring in 12 months time. Although individual credits are self-liquidating, some level of credits expected to be outstanding on an ongoing basis. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 17 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT457 LCOFFUNSE083R18 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.3: 3 times EUR 1 million issued documentary credits covering import of goods with 3 month maturity, under a EUR 10mn uncommitted facility expiring in 12 months time. Although individual credits are self-liquidating, some level of credits expected to be outstanding on an ongoing basis. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 18 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT458 LCOFFUNSE083R19 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.3: 3 times EUR 1 million issued documentary credits covering import of goods with 3 month maturity, under a EUR 10mn uncommitted facility expiring in 12 months time. Although individual credits are self-liquidating, some level of credits expected to be outstanding on an ongoing basis. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 19 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT459 LCOFFUNSE083R20 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.3: 3 times EUR 1 million issued documentary credits covering import of goods with 3 month maturity, under a EUR 10mn uncommitted facility expiring in 12 months time. Although individual credits are self-liquidating, some level of credits expected to be outstanding on an ongoing basis. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 20 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT460 LCOFFUNSE083R21 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.3: 3 times EUR 1 million issued documentary credits covering import of goods with 3 month maturity, under a EUR 10mn uncommitted facility expiring in 12 months time. Although individual credits are self-liquidating, some level of credits expected to be outstanding on an ongoing basis. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 21 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT461 LCOFFUNSE083R22 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.3: 3 times EUR 1 million issued documentary credits covering import of goods with 3 month maturity, under a EUR 10mn uncommitted facility expiring in 12 months time. Although individual credits are self-liquidating, some level of credits expected to be outstanding on an ongoing basis. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 22 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT462 LCOFFUNSE083R23 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.3: 3 times EUR 1 million issued documentary credits covering import of goods with 3 month maturity, under a EUR 10mn uncommitted facility expiring in 12 months time. Although individual credits are self-liquidating, some level of credits expected to be outstanding on an ongoing basis. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 23 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT463 LCOFFUNSE083R24 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.3: 3 times EUR 1 million issued documentary credits covering import of goods with 3 month maturity, under a EUR 10mn uncommitted facility expiring in 12 months time. Although individual credits are self-liquidating, some level of credits expected to be outstanding on an ongoing basis. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 24 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT464 LCOFFUNSE083R25 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.3: 3 times EUR 1 million issued documentary credits covering import of goods with 3 month maturity, under a EUR 10mn uncommitted facility expiring in 12 months time. Although individual credits are self-liquidating, some level of credits expected to be outstanding on an ongoing basis. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 25 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT465 LCOFFUNSE083R26 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.3: 3 times EUR 1 million issued documentary credits covering import of goods with 3 month maturity, under a EUR 10mn uncommitted facility expiring in 12 months time. Although individual credits are self-liquidating, some level of credits expected to be outstanding on an ongoing basis. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 26 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT466 LCOFFUNSE083R27 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.3: 3 times EUR 1 million issued documentary credits covering import of goods with 3 month maturity, under a EUR 10mn uncommitted facility expiring in 12 months time. Although individual credits are self-liquidating, some level of credits expected to be outstanding on an ongoing basis. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 27 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT467 LCOFFUNSE083R28 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.3: 3 times EUR 1 million issued documentary credits covering import of goods with 3 month maturity, under a EUR 10mn uncommitted facility expiring in 12 months time. Although individual credits are self-liquidating, some level of credits expected to be outstanding on an ongoing basis. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 28 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT468 LCOFFUNSE083R29 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.3: 3 times EUR 1 million issued documentary credits covering import of goods with 3 month maturity, under a EUR 10mn uncommitted facility expiring in 12 months time. Although individual credits are self-liquidating, some level of credits expected to be outstanding on an ongoing basis. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 29 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT469 LCOFFUNSE083R30 Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk) Facility 2.8.3: 3 times EUR 1 million issued documentary credits covering import of goods with 3 month maturity, under a EUR 10mn uncommitted facility expiring in 12 months time. Although individual credits are self-liquidating, some level of credits expected to be outstanding on an ongoing basis. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 30 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT470 LCOFFUNSE09R1 Issued warranties and indemnities, guarantees, irrevocable stand-by letters of credit, documentary credit and other medium risk off-balance sheet items (Medium risk) Facility 2.9: EUR 10 million issued shipping guarantee. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 1 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT471 LCOFFUNSE09R2 Issued warranties and indemnities, guarantees, irrevocable stand-by letters of credit, documentary credit and other medium risk off-balance sheet items (Medium risk) Facility 2.9: EUR 10 million issued shipping guarantee. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 2 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT472 LCOFFUNSE09R3 Issued warranties and indemnities, guarantees, irrevocable stand-by letters of credit, documentary credit and other medium risk off-balance sheet items (Medium risk) Facility 2.9: EUR 10 million issued shipping guarantee. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 3 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT473 LCOFFUNSE09R4 Issued warranties and indemnities, guarantees, irrevocable stand-by letters of credit, documentary credit and other medium risk off-balance sheet items (Medium risk) Facility 2.9: EUR 10 million issued shipping guarantee. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 4 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT474 LCOFFUNSE09R5 Issued warranties and indemnities, guarantees, irrevocable stand-by letters of credit, documentary credit and other medium risk off-balance sheet items (Medium risk) Facility 2.9: EUR 10 million issued shipping guarantee. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 5 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT475 LCOFFUNSE09R6 Issued warranties and indemnities, guarantees, irrevocable stand-by letters of credit, documentary credit and other medium risk off-balance sheet items (Medium risk) Facility 2.9: EUR 10 million issued shipping guarantee. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 6 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT476 LCOFFUNSE09R7 Issued warranties and indemnities, guarantees, irrevocable stand-by letters of credit, documentary credit and other medium risk off-balance sheet items (Medium risk) Facility 2.9: EUR 10 million issued shipping guarantee. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 7 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT477 LCOFFUNSE09R8 Issued warranties and indemnities, guarantees, irrevocable stand-by letters of credit, documentary credit and other medium risk off-balance sheet items (Medium risk) Facility 2.9: EUR 10 million issued shipping guarantee. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 8 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT478 LCOFFUNSE09R9 Issued warranties and indemnities, guarantees, irrevocable stand-by letters of credit, documentary credit and other medium risk off-balance sheet items (Medium risk) Facility 2.9: EUR 10 million issued shipping guarantee. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 9 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT479 LCOFFUNSE09R10 Issued warranties and indemnities, guarantees, irrevocable stand-by letters of credit, documentary credit and other medium risk off-balance sheet items (Medium risk) Facility 2.9: EUR 10 million issued shipping guarantee. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 10 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT480 LCOFFUNSE09R11 Issued warranties and indemnities, guarantees, irrevocable stand-by letters of credit, documentary credit and other medium risk off-balance sheet items (Medium risk) Facility 2.9: EUR 10 million issued shipping guarantee. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 11 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT481 LCOFFUNSE09R12 Issued warranties and indemnities, guarantees, irrevocable stand-by letters of credit, documentary credit and other medium risk off-balance sheet items (Medium risk) Facility 2.9: EUR 10 million issued shipping guarantee. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 12 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT482 LCOFFUNSE09R13 Issued warranties and indemnities, guarantees, irrevocable stand-by letters of credit, documentary credit and other medium risk off-balance sheet items (Medium risk) Facility 2.9: EUR 10 million issued shipping guarantee. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 13 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT483 LCOFFUNSE09R14 Issued warranties and indemnities, guarantees, irrevocable stand-by letters of credit, documentary credit and other medium risk off-balance sheet items (Medium risk) Facility 2.9: EUR 10 million issued shipping guarantee. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 14 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT484 LCOFFUNSE09R15 Issued warranties and indemnities, guarantees, irrevocable stand-by letters of credit, documentary credit and other medium risk off-balance sheet items (Medium risk) Facility 2.9: EUR 10 million issued shipping guarantee. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 15 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT485 LCOFFUNSE09R16 Issued warranties and indemnities, guarantees, irrevocable stand-by letters of credit, documentary credit and other medium risk off-balance sheet items (Medium risk) Facility 2.9: EUR 10 million issued shipping guarantee. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 16 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT486 LCOFFUNSE09R17 Issued warranties and indemnities, guarantees, irrevocable stand-by letters of credit, documentary credit and other medium risk off-balance sheet items (Medium risk) Facility 2.9: EUR 10 million issued shipping guarantee. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 17 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT487 LCOFFUNSE09R18 Issued warranties and indemnities, guarantees, irrevocable stand-by letters of credit, documentary credit and other medium risk off-balance sheet items (Medium risk) Facility 2.9: EUR 10 million issued shipping guarantee. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 18 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT488 LCOFFUNSE09R19 Issued warranties and indemnities, guarantees, irrevocable stand-by letters of credit, documentary credit and other medium risk off-balance sheet items (Medium risk) Facility 2.9: EUR 10 million issued shipping guarantee. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 19 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT489 LCOFFUNSE09R20 Issued warranties and indemnities, guarantees, irrevocable stand-by letters of credit, documentary credit and other medium risk off-balance sheet items (Medium risk) Facility 2.9: EUR 10 million issued shipping guarantee. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 20 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT490 LCOFFUNSE09R21 Issued warranties and indemnities, guarantees, irrevocable stand-by letters of credit, documentary credit and other medium risk off-balance sheet items (Medium risk) Facility 2.9: EUR 10 million issued shipping guarantee. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 21 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT491 LCOFFUNSE09R22 Issued warranties and indemnities, guarantees, irrevocable stand-by letters of credit, documentary credit and other medium risk off-balance sheet items (Medium risk) Facility 2.9: EUR 10 million issued shipping guarantee. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 22 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT492 LCOFFUNSE09R23 Issued warranties and indemnities, guarantees, irrevocable stand-by letters of credit, documentary credit and other medium risk off-balance sheet items (Medium risk) Facility 2.9: EUR 10 million issued shipping guarantee. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 23 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT493 LCOFFUNSE09R24 Issued warranties and indemnities, guarantees, irrevocable stand-by letters of credit, documentary credit and other medium risk off-balance sheet items (Medium risk) Facility 2.9: EUR 10 million issued shipping guarantee. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 24 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT494 LCOFFUNSE09R25 Issued warranties and indemnities, guarantees, irrevocable stand-by letters of credit, documentary credit and other medium risk off-balance sheet items (Medium risk) Facility 2.9: EUR 10 million issued shipping guarantee. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 25 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT495 LCOFFUNSE09R26 Issued warranties and indemnities, guarantees, irrevocable stand-by letters of credit, documentary credit and other medium risk off-balance sheet items (Medium risk) Facility 2.9: EUR 10 million issued shipping guarantee. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 26 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT496 LCOFFUNSE09R27 Issued warranties and indemnities, guarantees, irrevocable stand-by letters of credit, documentary credit and other medium risk off-balance sheet items (Medium risk) Facility 2.9: EUR 10 million issued shipping guarantee. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 27 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT497 LCOFFUNSE09R28 Issued warranties and indemnities, guarantees, irrevocable stand-by letters of credit, documentary credit and other medium risk off-balance sheet items (Medium risk) Facility 2.9: EUR 10 million issued shipping guarantee. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 28 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT498 LCOFFUNSE09R29 Issued warranties and indemnities, guarantees, irrevocable stand-by letters of credit, documentary credit and other medium risk off-balance sheet items (Medium risk) Facility 2.9: EUR 10 million issued shipping guarantee. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 29 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT499 LCOFFUNSE09R30 Issued warranties and indemnities, guarantees, irrevocable stand-by letters of credit, documentary credit and other medium risk off-balance sheet items (Medium risk) Facility 2.9: EUR 10 million issued shipping guarantee. Senior without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 30 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT500 LCOFFUNSE10R01 Full risk (100 %) Facility 2.10: Financial guarantee supporting undrawn EUR 25 million portion of committed facility for EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 1 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT501 LCOFFUNSE10R02 Full risk (100 %) Facility 2.10: Financial guarantee supporting undrawn EUR 25 million portion of committed facility for EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 2 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT502 LCOFFUNSE10R03 Full risk (100 %) Facility 2.10: Financial guarantee supporting undrawn EUR 25 million portion of committed facility for EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 3 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT503 LCOFFUNSE10R04 Full risk (100 %) Facility 2.10: Financial guarantee supporting undrawn EUR 25 million portion of committed facility for EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 4 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT504 LCOFFUNSE10R05 Full risk (100 %) Facility 2.10: Financial guarantee supporting undrawn EUR 25 million portion of committed facility for EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 5 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT505 LCOFFUNSE10R06 Full risk (100 %) Facility 2.10: Financial guarantee supporting undrawn EUR 25 million portion of committed facility for EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 6 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT506 LCOFFUNSE10R07 Full risk (100 %) Facility 2.10: Financial guarantee supporting undrawn EUR 25 million portion of committed facility for EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 7 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT507 LCOFFUNSE10R08 Full risk (100 %) Facility 2.10: Financial guarantee supporting undrawn EUR 25 million portion of committed facility for EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 8 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT508 LCOFFUNSE10R09 Full risk (100 %) Facility 2.10: Financial guarantee supporting undrawn EUR 25 million portion of committed facility for EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 9 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT509 LCOFFUNSE10R10 Full risk (100 %) Facility 2.10: Financial guarantee supporting undrawn EUR 25 million portion of committed facility for EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 10 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT510 LCOFFUNSE10R11 Full risk (100 %) Facility 2.10: Financial guarantee supporting undrawn EUR 25 million portion of committed facility for EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 11 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT511 LCOFFUNSE10R12 Full risk (100 %) Facility 2.10: Financial guarantee supporting undrawn EUR 25 million portion of committed facility for EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 12 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT512 LCOFFUNSE10R13 Full risk (100 %) Facility 2.10: Financial guarantee supporting undrawn EUR 25 million portion of committed facility for EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 13 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT513 LCOFFUNSE10R14 Full risk (100 %) Facility 2.10: Financial guarantee supporting undrawn EUR 25 million portion of committed facility for EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 14 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT514 LCOFFUNSE10R15 Full risk (100 %) Facility 2.10: Financial guarantee supporting undrawn EUR 25 million portion of committed facility for EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 15 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT515 LCOFFUNSE10R16 Full risk (100 %) Facility 2.10: Financial guarantee supporting undrawn EUR 25 million portion of committed facility for EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 16 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT516 LCOFFUNSE10R17 Full risk (100 %) Facility 2.10: Financial guarantee supporting undrawn EUR 25 million portion of committed facility for EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 17 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT517 LCOFFUNSE10R18 Full risk (100 %) Facility 2.10: Financial guarantee supporting undrawn EUR 25 million portion of committed facility for EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 18 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT518 LCOFFUNSE10R19 Full risk (100 %) Facility 2.10: Financial guarantee supporting undrawn EUR 25 million portion of committed facility for EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 19 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT519 LCOFFUNSE10R20 Full risk (100 %) Facility 2.10: Financial guarantee supporting undrawn EUR 25 million portion of committed facility for EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 20 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT520 LCOFFUNSE10R21 Full risk (100 %) Facility 2.10: Financial guarantee supporting undrawn EUR 25 million portion of committed facility for EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 21 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT521 LCOFFUNSE10R22 Full risk (100 %) Facility 2.10: Financial guarantee supporting undrawn EUR 25 million portion of committed facility for EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 22 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT522 LCOFFUNSE10R23 Full risk (100 %) Facility 2.10: Financial guarantee supporting undrawn EUR 25 million portion of committed facility for EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 23 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT523 LCOFFUNSE10R24 Full risk (100 %) Facility 2.10: Financial guarantee supporting undrawn EUR 25 million portion of committed facility for EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 24 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT524 LCOFFUNSE10R25 Full risk (100 %) Facility 2.10: Financial guarantee supporting undrawn EUR 25 million portion of committed facility for EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 25 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT525 LCOFFUNSE10R26 Full risk (100 %) Facility 2.10: Financial guarantee supporting undrawn EUR 25 million portion of committed facility for EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 26 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT526 LCOFFUNSE10R27 Full risk (100 %) Facility 2.10: Financial guarantee supporting undrawn EUR 25 million portion of committed facility for EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 27 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT527 LCOFFUNSE10R28 Full risk (100 %) Facility 2.10: Financial guarantee supporting undrawn EUR 25 million portion of committed facility for EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 28 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT528 LCOFFUNSE10R29 Full risk (100 %) Facility 2.10: Financial guarantee supporting undrawn EUR 25 million portion of committed facility for EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 29 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. HT529 LCOFFUNSE10R30 Full risk (100 %) Facility 2.10: Financial guarantee supporting undrawn EUR 25 million portion of committed facility for EUR 50 million floating rate 5 year term loan with 10 equal 6 monthly repayments starting in 6 months time. Senior exposure without any privilege (e.g. negative pledge). Not applicable Large corporate LC00053 Corporates  Other Not applicable Off balance sheet Rating 30 Exposures without credit protection Not applicable Not applicable Not applicable >EUR 200 mln. ANNEX II SUPERVISORY BENCHMARKING PORTFOLIOS Table of Contents DEFINITION OF THE SUPERVISORY BENCHMARKING PORTFOLIOS 1347 C 101  DEFINITION OF LOW DEFAULT PORTFOLIO COUNTERPARTIES 1347 C 102  DEFINITION OF LOW DEFAULT PORTFOLIOS 1350 C 103  DEFINITION OF HIGH DEFAULT PORTFOLIOS 1354 C 104  DEFINITION OF HYPOTHETICAL TRANSACTIONS IN LOW DEFAULT PORTFOLIOS 1361 DEFINITION OF THE SUPERVISORY BENCHMARKING PORTFOLIOS C 101  Definition of Low Default Portfolio counterparties Column Label Legal reference Instructions 010 Counterparty code The code assigned by the EBA to each legal entity included in the LDP sample. 020 Legal entity identifier (LEI) 20-digit, alpha-numeric code that connects to key reference information that enables clear and unique identification of companies participating in global financial markets. 030 Credit register code The code used by the National Credit register of the place of residence of the counterparty. The code is used as an identifier for the counterparty. 040 Commercial register code The code assigned to a counterparty by the public commercial register of the country where that counterparty is registered. 050 ISIN code The International Securities Identification Number used to identify uniquely securities issued by a counterparty. 060 Bloomberg ticker The string of characters or numbers used to identify a company or entity uniquely in Bloomberg. 070 Name The name of the legal entity included in the LDP samples. 080 Geographical area The ISO Code of the country of residence or the macro region of residence of the counterparty. The macro-regions are: (a) EU for European Union countries; (b) Non-EU for third countries; (c) Not applicable (1). 090 Portfolio name Each group (sample) of LDP counterparties is assigned one of the following unique names: (a) Sovereign sample; (b) Institutions sample; (c) Large corporate sample. 100 Sector of counterparty Each counterparty is assigned to one of the following FINREP-based economic sector classes: (a) General Governments; (b) Credit institutions; (c) Other financial corporations; (d) Non-financial corporations; (e) Not applicable. 110 Type of exposures Rows 020 and 030 of template 8.1 of Annex I of Commission Implementing Regulation (EU) No 680/2014 The type of exposures is one of the following: (a) On-balance sheet items subject to credit risk; (b) Off-balance sheet items subject to credit risk; (c) Not applicable. 120 Type of facility The type of facility is one of the following: (a) Full risk (100 %); (b) Note issuance facility and revolving underwriting facility (Medium risk); (c) Issued warranties and indemnities, guarantees, irrevocable stand-by letters of credit, documentary credit and other medium risk off-balance sheet items (Medium risk): This refers to warranties and indemnities (including tender, performance, customs and tax bonds), guarantees, irrevocable standby letters of credit not having the character of credit substitutes and other medium risk off-balance sheet items; (d) Undrawn committed revolving credit facility (Medium- low risk): This refers to revolving lending commitments that are undrawn and that may not be cancelled unconditionally at any time without notice or that do not provide for automatic cancellation due to deterioration in a borrower's creditworthiness; (e) Undrawn committed term credit facility (Medium-low risk): This refers to term lending commitments that are undrawn and that may not be cancelled unconditionally at any time without notice or that do not provide for automatic cancellation due to deterioration in a borrower's creditworthiness; (f) Undrawn committed other credit facility (Medium-low risk): This refers to lending commitments, other than revolving and term, that are undrawn and that may not be cancelled unconditionally at any time without notice or that do not provide for automatic cancellation due to the deterioration in a borrower's creditworthiness; (g) Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk); (h) Undrawn uncommitted credit lines (Low risk): This refers to uncommitted lending facilities (advised and unadvised) that are undrawn and that may be cancelled unconditionally at any time without notice or that do provide for automatic cancellation due to deterioration in borrower's creditworthiness; (i) Undrawn purchase commitments for revolving purchased receivables and other low-risk off-balance sheet items (Low risk): Commitments that are able to be unconditionally cancelled or that effectively provide for automatic cancellation at any time by the institution without prior notice; (j) Drawn credit facility; (k) Not applicable. C 102  Definition of Low Default Portfolios Column Label Legal reference Instructions 010 Portfolio ID The unique ID assigned to the portfolio by the EBA. 020 Portfolio name Each portfolio is assigned one of the following unique names: (a) Sovereign; (b) Institutions; (c) Large corporate; (d) Large corporate sample. 030 Geographical area The ISO Code of the country of residence or the macro region of residence of the counterparty. The macro regions are: (a) EU for European Union countries; (b) Non-EU for third countries; (c) Not applicable. 040 Exposure class Paragraph 78 of Annex II of Commission Implementing Regulation (EU) No 680/2014 Each portfolio is assigned to one of the following exposure classes: (a) Central banks and central governments; (b) Institutions; (c) Corporate  Other; (d) Not applicable. 050 Default status The default status is one of the following: (a) Defaulted: exposures assigned to the rating grade(s) with a PD of 100 %; (b) Non-defaulted: exposures assigned to rating grades with a PD lower than 100 %. 060 Rating The rank of the internal rating applied by the institution from lowest risk to highest risk excluding defaults with PD corresponding to 100 %. It takes values from Rating 1, Rating 2 etc. Where the rating is not used to define a portfolio in Annex I, Not applicable is used instead. 070 Type of facility The type of facility is one of the following: (a) Full risk (100 %); (b) Note issuance facility and revolving underwriting facility (Medium risk); (c) Issued warranties and indemnities, guarantees, irrevocable stand-by letters of credit, documentary credit and other medium risk off-balance sheet items (Medium risk): This refers to warranties and indemnities (including tender, performance, customs and tax bonds), guarantees, irrevocable standby letters of credit not having the character of credit substitutes and other medium risk off-balance sheet items; (d) Undrawn committed revolving credit facility (Medium- low risk): This refers to revolving lending commitments that are undrawn and that may not be cancelled unconditionally at any time without notice or that do not provide for automatic cancellation due to deterioration in a borrower's creditworthiness; (e) Undrawn committed term credit facility (Medium-low risk): This refers to term lending commitments that are undrawn and that may not be cancelled unconditionally at any time without notice or that do not provide for automatic cancellation due to deterioration in a borrower's creditworthiness; (f) Undrawn committed other credit facility (Medium-low risk): This refers to lending commitments, other than revolving and term, that are undrawn and that may not be cancelled unconditionally at any time without notice or that do not provide for automatic cancellation due to the deterioration in a borrower's creditworthiness; (g) Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk); (h) Undrawn uncommitted credit lines (Low risk): This refers to uncommitted lending facilities (advised and unadvised) that are undrawn and that may be cancelled unconditionally at any time without notice or that do provide for automatic cancellation due to deterioration in borrower's creditworthiness; (i) Undrawn purchase commitments for revolving purchased receivables and other low-risk off-balance sheet items (Low risk): Commitments that are able to be unconditionally cancelled or that effectively provide for automatic cancellation at any time by the institution without prior notice; (j) Drawn credit facility; (k) Not applicable. 080 Collateralisation status Columns 150 to 210 of template 8.1 of Commission Implementing Regulation (EU) No 680/2014 The collateralisation status is one of the following: (a) Exposures with credit protection; (a.1) Exposures with funded credit protection; (a.2) Exposures with unfunded credit protection; (b) Exposures without credit protection; (c) Not applicable. 090 NACE code This column corresponds to the NACE codes (Statistical Classification of Economic Activities of the EU) used for Non-financial corporations with a one level detail (e.g. F  Construction) and for Other financial corporations with a two level detail (e.g. K65  Insurance, reinsurance and pension funding, except compulsory social security). 100 Sector of counterparty Each counterparty is assigned to one of the following FINREP-based economic sector classes: (a) General Governments; (b) Credit institutions; (c) Other financial corporations; (d) Non-financial corporations; (e) Not applicable. 110 Size of counterparty The total annual sales for the consolidated group of which the counterparty is a part. Each counterparty is assigned to one of the following categories: (a) > EUR 200 million; (b) Not applicable. The total annual sales are calculated in accordance with Article 4 of the Annex to Commission Recommendation 2003/361/EC (2). 120 Collateral type Columns 150 to 210 of template 8.1 of Annex I of Commission Implementing Regulation (EU) No 680/2014 The collateral type is one of the following: (a) Eligible financial collateral; (b) Other eligible collateral: Receivables; (c) Other eligible collateral: Residential real estate; (d) Other eligible collateral: Commercial real estate; (e) Other eligible collateral: Physical collateral; (f) Other funded credit protection; (g) Credit derivatives; (h) Guarantees; (i) Unfunded credit protection; (j) Not applicable. 130 Type of exposure Rows 020 and 030 of template 8.1 of Annex I of Commission Implementing Regulation (EU) No 680/2014 The type of exposure is one of the following: (a) On-balance sheet items subject to credit risk; (b) Off-balance sheet items subject to credit risk; (c) Not applicable. 140 Size of exposure Column 110 of template 8.1 of Annex I of Commission Implementing Regulation (EU) No 680/2014 The size of the exposure expressed in terms of exposure value (i.e. EAD). Each exposure is assigned to one of the following categories: (a) <= EUR 0,5 million; (b) > EUR 0,5 million <= EUR 1 million; (c) > EUR 1 million <= EUR 1,5 million; (d) > EUR 1,5 million <= EUR 5 million; (e) > EUR 5 million <= EUR 10 million; (f) > EUR 10 million <= EUR 50 million; (g) > EUR 50 million; (h) Not applicable. C 103  Definition of High Default Portfolios Column Legal reference Instructions 010 Portfolio ID The unique ID assigned by the EBA to each portfolio. 020 Portfolio name Each portfolio is assigned one of the following names by the EBA: 1.1. CORP Defaulted 1.2. CORP Non-Defaulted 1.2.1. CORP Non-defaulted Secured 1.2.1.1. CORP Non-defaulted Secured Construction 1.2.1.2. CORP Non-defaulted Secured Other 1.2.2. CORP Non-defaulted Unsecured 1.2.2.1. CORP Non-defaulted Unsecured Construction 1.2.2.2. CORP Non-defaulted Unsecured Other 2.1. SMEC Defaulted 2.2. SMEC Non-Defaulted 2.2.1. SMEC Non-defaulted Secured 2.2.1.1. SMEC Non-defaulted Secured Construction 2.2.1.2. SMEC Non-defaulted Secured Other 2.2.2. SMEC Non-defaulted Unsecured 2.2.2.1. SMEC Non-defaulted Unsecured Construction 2.2.2.2. SMEC Non-defaulted Unsecured Other 3.1. SMER Defaulted 3.2. SMER Non-Defaulted 3.2.1. SMER Non-defaulted Secured 3.2.1.1. SMER Non-defaulted Secured Construction 3.2.1.2. SMER Non-defaulted Secured Other 3.2.2. SMER Non-defaulted Unsecured 3.2.2.1. SMER Non-defaulted Unsecured Construction 3.2.2.2. SMER Non-defaulted Unsecured Other 4.1. Mortgages Defaulted 4.2. Mortgages Non-defaulted 4.2.1.1. Mortgages Non-defaulted funded CRM 4.2.1.2. Mortgages Non-defaulted Unfunded CRM 4.2.2.1. Mortgages Non-defaulted ILTV <= 25 % 4.2.2.2. Mortgages Non-defaulted ILTV > 100 %, <= 125 % 4.2.2.3. Mortgages Non-defaulted ILTV > 125 % 4.2.2.4. Mortgages Non-defaulted ILTV > 25 %, <= 50 % 4.2.2.5. Mortgages Non-defaulted ILTV > 50 %, <= 75 % 4.2.2.6. Mortgages Non-defaulted ILTV > 75 %, <= 100 % 030 Geographical area The ISO Code of the country of residence or the macro region of residence of the counterparty. For the Retail  secured by real estate SME and Retail  secured by real estate non SME portfolios, it is the location of the collateral. The macro regions are: (a) EU for European Union countries; (b) Non-EU for third countries; (c) Not applicable. 040 Exposure class Paragraph 78 of Annex II of Commission Implementing Regulation (EU) No 680/2014 Each portfolio is assigned to one or several of the following exposure classes: (a) Corporate  SME; (b) Corporate  Specialised lending; (c) Corporate  Other; (d) Retail  Secured by real estate SME; (e) Retail  Secured by real estate non-SME; (f) Retail  Qualifying revolving; (g) Retail  Other SME; (h) Retail  Other non  SME; (i) Not applicable. 050 Type of risk The type of risk is one of the following: (a) Counterparty credit risk; (b) Credit risk and free deliveries; (c) Credit risk, Counterparty credit risk and free deliveries. 060 Default status The default status is one of the following: (a) Defaulted: Those are the exposures assigned to the last rating grade/s with a PD of 100 %; (b) Non-defaulted: Those are the exposures assigned to rating grades with a PD lower than 100 %. 070 Rating The rank of the internal rating grade applied by the institution from lowest risk to highest risk excluding defaults with PD corresponding to 100 %. It takes values from Rating 1 to Rating 30 or Not applicable. Where the rating is not used to define a portfolio in Annex I, Not applicable is used instead. 080 Type of facility The type of facility is one of the following: (a) Full risk (100 %); (b) Note issuance facility and revolving underwriting facility (Medium risk); (c) Issued warranties and indemnities, guarantees, irrevocable stand-by letters of credit, documentary credit and other medium risk off-balance sheet items (Medium risk): This refers to warranties and indemnities (including tender, performance, customs and tax bonds), guarantees, irrevocable standby letters of credit not having the character of credit substitutes and other medium risk off-balance sheet items; (d) Undrawn committed revolving credit facility (Medium- low risk): This refers to revolving lending commitments that are undrawn and that may not be cancelled unconditionally at any time without notice or that do not provide for automatic cancellation due to deterioration in a borrower's creditworthiness; (e) Undrawn committed term credit facility (Medium-low risk): This refers to term lending commitments that are undrawn and that may not be cancelled unconditionally at any time without notice or that do not provide for automatic cancellation due to deterioration in a borrower's creditworthiness; (f) Undrawn committed other credit facility (Medium-low risk): This refers to lending commitments, other than revolving and term, that are undrawn and that may not be cancelled unconditionally at any time without notice or that do not provide for automatic cancellation due to the deterioration in a borrower's creditworthiness; (g) Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk); (h) Undrawn uncommitted credit lines (Low risk): This refers to uncommitted lending facilities (advised and unadvised) that are undrawn and that may be cancelled unconditionally at any time without notice or that do provide for automatic cancellation due to deterioration in borrower's creditworthiness; (i) Undrawn purchase commitments for revolving purchased receivables and other low-risk off-balance sheet items (Low risk): Commitments that are able to be unconditionally cancelled or that effectively provide for automatic cancellation at any time by the institution without prior notice; (j) Drawn credit facility; (k) Not applicable. 090 Collateralisation status Column 150 to 210 of template 8.1 of Annex I of Commission Implementing Regulation (EU) No 680/2014 The collateralisation status is one of the following: (a) Exposures with credit protection; (a.1) Exposures with funded credit protection; (a.2) Exposures with unfunded credit protection; (b) Exposures without credit protection; (c) Not applicable. 100 NACE code This column correspond to the NACE codes (Statistical Classification of Economic Activities of the EU) used for Non-financial corporations with a one level detail (e.g. F  Construction) and for Other financial corporations with a two level detail (e.g. K65  Insurance, reinsurance and pension funding, except compulsory social security). 110 Sector of counterparty Each counterparty is assigned to one of the following FINREP-based economic sector classes: (a) Other financial corporations; (b) Non-financial corporations; (c) Households; (d) Not applicable. 120 Size of counterparty The total annual sales for the consolidated group of which the counterparty is a part. Each counterparty is assigned to one of the following categories: (a) <= EUR 50 million; (b) > EUR 50 million and <= EUR 200 million; (c) Not applicable. The total annual sales are calculated in accordance with Article 4 of the Annex to Commission Recommendation 2003/361/EC. 130 Collateral type The collateral type is one of the following: (a) Non Real estate funded collateral; (b) Other eligible collateral: Real estate; (c) Real estate collateral and other unfunded CRM; (d) Real estate collateral, other funded CRM and guarantees; (e) Not applicable. 140 Type of exposure Rows 020 and 030 of template 8.1 of Annex I of Commission Implementing Regulation (EU) No 680/2014 Each exposure is assigned to one of the following types: (a) On-balance sheet items subject to credit risk; (b) Off-balance sheet items subject to credit risk; (c) Not applicable. 150 Size of exposure Column 110 of template 8.1 of Annex I of Commission Implementing Regulation (EU) No 680/2014 The size of the exposure expressed in terms of exposure value (i.e. EAD). Each exposure is assigned to one of the following categories: (a) <= EUR 0,5 million; (b) > EUR 0,5 million <= EUR 1 million; (c) > EUR 1 million <= EUR 1,5 million; (d) > EUR 1,5 million <= EUR 5 million; (e) > EUR 5 million <= EUR 10 million; (f) > EUR 10 million <= EUR 50 million; (g) > EUR 50 million; (h) Not applicable. 160 Indexed loan-to-value range The indexed loan-to-value (ILTV) range is the ratio between the current loan amount and the current value of the property. The indexed loan-to-value range shall be calculated in a prudent manner and at least comply with the following features: (a) Total amount of the loan: the outstanding amount of the mortgage loan plus any undrawn committed amount of the mortgage loan (after applying the corresponding credit conversion factor). The loan amount shall be calculated gross of any specific credit risk adjustments and shall include all other loans (including those provided by other financial institutions that are known to the institution) secured with liens of equal or higher ranking on the same residential property with respect to the lien securing the loan. If there is insufficient information for ascertaining the ranking of the other liens, the institution shall assume that these liens rank pari passu with the lien securing the loan. (b) Value of the property: the value of the property is the independent valuation of the property at some point in time (most likely at origination) and converted to a current value using a property price index. The valuation should be performed in an independent way and by appraisers that meet specific qualification requirements. Qualifying requirements and minimum appraisal standards shall comply with the following conditions:  there is an individual assessment of the property and the property is valued in a prudently conservative manner (e.g. excluding expectations of future price appreciations and taking into account any potential for the current property price to be above a level that is sustainable over the life of the loan, for example due to a property price bubble);  if a market value can be determined, the valuation is not higher than market value;  the valuation is supported by adequate appraisal documentation. Institutions are requested to document their calculations and provide the documents to their competent authority upon request. The ILTV categories are the following: (a) <= 25 %; (b) > 25 % <= 50 %; (c) > 50 % <= 75 %; (d) > 75 % <= 100 %; (e) > 100 % <= 125 %; (f) > 125 %; (g) Not applicable. C 104  Definition of hypothetical transactions in Low Default Portfolios Column Label Legal reference Instructions 010 Transaction ID The unique ID assigned by the EBA to each transaction. 020 Transaction name The name assigned by the EBA to each transaction. 030 Type of facility The type of facility is one of the following: (a) Full risk (100 %); (b) Note issuance facility and revolving underwriting facility (Medium risk); (c) Issued warranties and indemnities, guarantees, irrevocable stand-by letters of credit, documentary credit and other medium risk off-balance sheet items (Medium risk): This refers to warranties and indemnities (including tender, performance, customs and tax bonds), guarantees, irrevocable standby letters of credit not having the character of credit substitutes and other medium risk off-balance sheet items; (d) Undrawn committed revolving credit facility (Medium- low risk): This refers to revolving lending commitments that are undrawn and that may not be cancelled unconditionally at any time without notice or that do not provide for automatic cancellation due to deterioration in a borrower's creditworthiness; (e) Undrawn committed term credit facility (Medium-low risk): This refers to term lending commitments that are undrawn and that may not be cancelled unconditionally at any time without notice or that do not provide for automatic cancellation due to deterioration in a borrower's creditworthiness; (f) Undrawn committed other credit facility (Medium-low risk): This refers to lending commitments, other than revolving and term, that are undrawn and that may not be cancelled unconditionally at any time without notice or that do not provide for automatic cancellation due to the deterioration in a borrower's creditworthiness; (g) Issued short-term letters of credit and other medium-low risk off-balance sheet items (Medium-low risk); (h) Undrawn uncommitted credit lines (Low risk): This refers to uncommitted lending facilities (advised and unadvised) that are undrawn and that may be cancelled unconditionally at any time without notice or that do provide for automatic cancellation due to deterioration in borrower's creditworthiness; (i) Undrawn purchase commitments for revolving purchased receivables and other low-risk off-balance sheet items (Low risk): Commitments that are able to be unconditionally cancelled or that effectively provide for automatic cancellation at any time by the institution without prior notice; (j) Drawn credit facility; (k) Not applicable. 040 Facility The synthetic description of the hypothetical transaction. 050 Geographical area The ISO Code of the country of residence or the macro region of residence of the counterparty. The macro regions are: (a) EU for European Union countries; (b) Non-EU for third countries; (c) Not applicable. 060 Portfolio name Each portfolio is assigned one of the following unique names: 1. Sovereign; 2. Institutions; 3. Large corporate; 4. Large corporate sample. 070 Portfolio ID The unique ID assigned by the EBA to each portfolio. 080 Exposure class Paragraph 78 of Annex II of Commission Implementing Regulation (EU) No 680/2014 Each portfolio is assigned to one of the following exposure classes: (a) Central banks and central governments; (b) Institutions; (c) Corporate  Other; (d) Not applicable. 090 NACE code This column corresponds to the NACE codes (Statistical Classification of Economic Activities of the EU) used for Non-financial corporations with a one level detail (e.g. F  Construction) and for Other financial corporations with a two level detail (e.g. K65  Insurance, reinsurance and pension funding, except compulsory social security). 100 Type of exposure Rows 020 and 030 of template 8.1 of Annex I of Commission Implementing Regulation (EU) No 680/2014 Each exposure is assigned to one of the following types: (a) On-balance sheet items subject to credit risk; (b) Off-balance sheet items subject to credit risk; (c) Not applicable. 110 Rating The rank of the internal rating grade applied by the institution from lowest risk to highest risk excluding defaults with PD corresponding to 100 %. It takes values from Rating 1 to Rating 30. Where the rating is not used to define a portfolio in Annex I, Not applicable is used instead. 120 Collateralisation status Columns 150 to 210 of template 8.1 of Annex I of Commission Implementing Regulation (EU) No 680/2014 The collateralisation status is one of the following: (a) Exposures with credit protection; (a.1) Exposures with funded credit protection; (a.2) Exposures with unfunded credit protection; (b) Exposures without credit protection; (c) Not applicable. 130 Collateral type Columns 150 to 210 of template 8.1 of Annex I of Commission Implementing Regulation (EU) No 680/2014 The collateral type is one of the following: (a) Eligible financial collateral; (b) Other eligible collateral: Receivables; (c) Other eligible collateral: Real estate; (d) Other eligible collateral: Physical collateral; (e) Other funded credit protection; (f) Credit derivatives; (g) Guarantees; (h) Not applicable. 140 Collateral The description of the collateral of the hypothetical transactions. 150 Collateral value Columns 150 to 210 of template 8.1 of Annex I of Commission Implementing Regulation (EU) No 680/2014 The market value of the collateral. 160 Size of counterparty The total annual sales for the consolidated group of which the counterparty is a part. Each counterparty is assigned to one of the following categories: (a) > EUR 200 million; (b) Not applicable. The total annual sales are calculated in accordance with Article 4 of the Annex to Commission Recommendation 2003/361/EC. (1) Not applicable is used when no specific breakdown is requested for the variable (e.g. for column 080, it means that all countries are considered). (2) Commission Recommendation of 6 May 2003 concerning the definition of micro, small and medium-sized enterprises (OJ L 124, 20.5.2003, p. 36). ANNEX III RESULTS SUPERVISORY BENCHMARKING PORTFOLIOS Template number Template code Name of the template /group of templates 101 C 101.00 Details on exposures in Low Default Portfolios by counterparty 102 C 102.00 Details on exposures in Low Default Portfolios 103 C 103.00 Details on exposures in High Default Portfolios 104 C 104.00 Details for hypothetical transactions in Low Default Portfolios 105,01 C 105.01 Definition of internal models 105,02 C 105.02 Mapping of internal models to portfolios 105,03 C 105.03 Mapping of internal models to countries C 101.00  Details on exposures in Low Default Portfolios by counterparty Counterparty Code Exposure class Regulatory approach Rating Date of most recent rating of counterparty PD Default status Original exposure pre conversion factors Exposure after CRM substitution effects pre conversion factors CCF EAD Collateral value Hyp LGD senior unsecured without negative pledge Hyp LGD senior unsecured with negative pledge LGD Maturity RWA 010 020 030 040 050 060 070 080 090 100 110 120 130 140 150 160 170 C 102.00  Details on exposures in Low Default Portfolios Portfolio ID Exposure class Regulatory approach Number of obligors Rating PD Default status Original exposure pre conversion factors Exposure after CRM substitution effects pre conversion factors CCF EAD Collateral value LGD Maturity Expected Loss Provisions non-performing exposures RWA RWA Standardised 010 020 030 040 050 060 070 080 090 100 110 120 130 140 150 160 170 180 C 103.00  Details on exposures in High Default Portfolio Portfolio ID Exposure class Regulatory approach Number of obligors Rating PD Default status Original exposure pre conversion factors Exposure after CRM substitution effects pre conversion factors CCF EAD Collateral value LGD Maturity Expected Loss amount Provisions non-performing exposures RWA RWA Standardised Default rate latest year Default rate past 5 years Loss rate latest year Loss rate past 5 years RWA * RWA ** 010 020 030 040 050 060 070 080 090 100 110 120 130 140 150 160 170 180 190 200 210 220 230 240 C 104.00  Details for hypothetical transactions in Low Default Portfolios Transaction ID Rating PD Original exposure pre conversion factors CCF Collateral value before haircut Haircut Collateral value after haircut EAD EAD unsecured EAD secured LGD LGD unsecured LGD secured Maturity RWA 010 020 030 040 050 060 070 080 090 100 110 120 130 140 150 160 C 105.01  Definition of internal models Internal model ID Model name IRBA Risk parameter EAD EAD weighted average default rate for calibration Case weighted average default rate for calibration Long-run PD Cure rate for defaulted assets Recovery rate of the foreclosed assets for not cured defaults Recovery period of the foreclosed assets for not cured defaults Joint decision Consolidating supervisor 010 020 030 040 050 060 070 080 090 100 110 120 C 105.02  Mapping of internal models to portfolios Portfolio ID Internal model ID 010 020 C 105.03  Mapping of internal models to countries Internal model ID Host supervisor 010 020 ANNEX IV RESULTS SUPERVISORY BENCHMARKING PORTFOLIOS Table of Contents PART I: GENERAL INSTRUCTIONS 1369 PART II: TEMPLATE RELATED INSTRUCTIONS 1370 C 101  DETAILS ON EXPOSURES IN LOW DEFAULT PORTFOLIOS BY COUNTERPARTY 1370 C 102  DETAILS ON EXPOSURES IN LOW DEFAULT PORTFOLIOS 1373 C 103  DETAILS ON EXPOSURES IN HIGH DEFAULT PORTFOLIO 1377 C 104  DETAILS FOR HYPOTHETICAL TRANSACTIONS IN LOW DEFAULT PORTFOLIOS 1385 C 105.01  DEFINITION OF INTERNAL MODELS 1387 C 105.02  MAPPING OF INTERNAL MODELS TO PORTFOLIOS 1388 C 105.03  MAPPING OF INTERNAL MODELS TO COUNTRIES 1389 PART I: GENERAL INSTRUCTIONS 1. Data shall be submitted only for those counterparties where an actual exposure or valid rating exists. 2. Data shall be submitted only for those exposures and hypothetical transactions where an internal model has been approved. 3. The following shall apply to Part II: (a) for the absolute values, the sum of the values shall be reported; (b) for the percentage values, the weighted average, using the exposure at default (EAD) as weight, shall be reported; (c) as an exception to point (b), when calculating the conversion factor (CCF), the weight used shall be the original exposure, i.e. the amount to which a CCF is applied in order to obtain the EAD, after taking into account credit risk mitigation (CRM) techniques with substitution effects on the exposure (column 090 in templates 101, 102 and 103). PART II: TEMPLATE RELATED INSTRUCTIONS C 101  Details on exposures in Low Default Portfolios by counterparty Column Label Legal reference Instructions 010 Counterparty Code Column 010 of template 101 of Annex I The counterparty code assigned by the EBA to the counterparty included in the LDP samples portfolios shall be reported. This code is a row identifier and shall be unique for each row in the table. 020 Exposure class Paragraph 78 of Annex II of Commission Implementing Regulation (EU) No 680/2014 Each portfolio shall be assigned to one of the following exposure classes: (a) Central banks and central governments; (b) Institutions; (c) Corporate  SME; (d) Corporate  Specialised lending; (e) Corporate  Other; (f) Retail  Secured by real estate SME; (g) Retail  Secured by real estate non-SME; (h) Retail  Qualifying revolving; (i) Retail  Other SME; (j) Retail  Other non  SME; (k) Not applicable (1). 030 Regulatory approach The approach used for calculating own funds requirements that shall be reported shall be one of the following: (a) Foundation IRB approach: if exposures under the Foundation IRB approach represent 50 % or more of the IRB exposures to the counterparty; (b) Advanced IRB approach: if exposures under the Advanced IRB approach represent 50 % or more of the IRB exposures to the counterparty; (c) Specialised lending slotting criteria: if exposures under the slotting criteria represent 50 % or more of the IRB exposures to the counterparty; (d) IRB approach: if none of the conditions in points (a) to (c) is met and the institution applies IRB approaches to the exposures to the counterparty; (e) Not applicable. 040 Rating The rank of the internal rating grade applied by the institution (from lowest risk to highest risk excluding defaults with PD corresponding to 100 %) shall be reported. It shall follow the numerical order 1, 2, 3 etc. 050 Date of most recent rating of counterparty The date of the most recent rating of the counterparty shall be reported. 060 PD Column 010 of template 8.1 of Annex I of Commission Implementing Regulation (EU) No 680/2014 The PD assigned to the obligor grade or pool that shall be reported shall be based on the provisions laid down in Article 180 of Regulation (EU) No 575/2013. For each individual grade or pool, the PD assigned to the specific obligor grade or pool shall be reported. For figures corresponding to an aggregation of obligor grades or pools (e.g. total exposures) the exposure-weighted average of the PDs assigned to the obligor grades or pools included in the aggregation shall be provided. The exposure value (column 120) shall be used for the calculation of the exposure-weighted average PD. The PD shall be expressed as a value between 0 and 1. For each individual grade or pool, the PD assigned to the specific obligor grade or pool shall be reported. All reported risk parameters shall be derived from the risk parameters used in the internal rating system approved by the respective competent authority. It is neither intended nor desirable to have a supervisory master scale. If the reporting institution applies a unique rating system or is able to report according to an internal master scale, this scale shall be used. Otherwise, the different rating systems shall be merged and ordered according to the following criteria: (a) obligor grades of the different rating systems shall be pooled and ordered from the lower PD assigned to each obligor grade to the higher; (b) where the institution uses a large number of grades or pools, it may agree to report with the competent authorities to report a reduced number of grades or pools. The institution shall contact its competent authority in advance if it wants to report a different number of grades in comparison with the internal number of grades. 070 Default status The default status to be reported shall be one of the following: (a) Defaulted: exposures assigned to the rating grade(s) with a PD of 100 %; (b) Non-defaulted: exposures assigned to rating grades with a PD lower than 100 %. 080 Original exposure pre-conversion factors Column 020 of template 8.1 of Annex I of Commission Implementing Regulation (EU) No 680/2014 The original exposure value before taking into account any value adjustments, specific credit risk adjustments, effects due to credit risk mitigation techniques or conversion factors shall be reported. 090 Exposure after CRM substitution effects pre-conversion factors Column 090 of template 8.1 of Annex I of Commission Implementing Regulation (EU) No 680/2014 The amount to which a CCF is applied in order to obtain the EAD shall be reported. This shall be done taking into account credit risk mitigation techniques with substitution effects on the exposure. 100 CCF Second subparagraph of Article 166(8) of Regulation (EU) No 575/2013 For the exposures where own estimates of CCFs are applied, the weighted average CCFs shall be reported. The weights that shall be used shall be the amounts to which the CCFs are applied in order to obtain the EAD. 110 EAD Column 110 of template 8.1 of Annex I of Commission Implementing Regulation (EU) No 680/2014 The exposure value shall be left blank if the institution has no IRB exposure for a given counterparty. 120 Collateral value Columns 150 to 210 of template 8.1 of Annex I of Commission Implementing Regulation (EU) No 680/2014 The market value of the collateral shall be reported. 130 Hyp LGD senior unsecured without negative pledge Article 161 of Regulation (EU) No 575/2013 The hypothetical own estimates of LGD that would be applied by the institution to the counterparty for senior unsecured exposures without a negative pledge clause shall be reported. A negative pledge clause is a clause stating that the borrower or debt issuer will not pledge any of its assets to another party. 140 Hyp LGD senior unsecured with negative pledge Article 161 of Regulation (EU) No 575/2013 The hypothetical own estimated LGD that would be applied by the institution to the counterparty for senior unsecured exposures with a negative pledge clause shall be reported. A negative pledge clause is a clause stating that the borrower or debt issuer will not pledge any of its assets to another party. 150 LGD Column 230 of template 8.1 of Annex I of Commission Implementing Regulation (EU) No 680/2014 The exposure-weighted own estimates of LGD or the exposure-weighted regulatory LGD applied by the institution to the exposures to each counterparty shall be reported. 160 Maturity Column 250 of template8.1 of Annex I of Commission Implementing Regulation (EU) No 680/2014 The exposure-weighted maturity for the exposures to each counterparty shall be reported. It shall be expressed in number of days. 170 RWA Column 260 of template 8.1 of Annex I of Commission Implementing Regulation (EU) No 680/2014 The risk-weighted exposure amount after applying the SME supporting factor shall be reported. C 102  Details on exposures in Low Default Portfolios 4. An institution shall complete the columns below in accordance with the following rules: (a) if the institution has no IRB exposure for the portfolio, the EAD shall be left blank; (b) the PD shall be filled in for the entire rating scale; (c) if the institution has no IRB exposure for a given rating/segment, the EAD shall be 0 and the other columns shall be blank (except the PD for the rating scale). Column Label Legal reference Instructions 010 Portfolio ID Column 010 of template 102 of Annex I The code assigned by the EBA to each portfolio shall be reported. This code is a row identifier and shall be unique for each row in the table. 020 Exposure class Paragraph 78 of Annex II of Commission Implementing Regulation (EU) No 680/2014 Each portfolio shall be assigned to one of the following exposure classes: (a) Central banks and central governments; (b) Institutions; (c) Corporate  SME; (d) Corporate  Specialised lending; (e) Corporate  Other; (f) Retail  Secured by real estate SME; (g) Retail  Secured by real estate non-SME; (h) Retail  Qualifying revolving; (i) Retail  Other SME; (j) Retail  Other non  SME; (k) Not applicable. 030 Regulatory approach The approach used for calculating own funds requirements that shall be reported shall be one of the following: (a) Foundation IRB approach: if exposures under the Foundation IRB approach represent 50 % or more of the IRB exposures in the portfolio; (b) Advanced IRB approach: if exposures under the Advanced IRB approach represent 50 % or more of the IRB exposures in the portfolio; (c) Specialised lending slotting criteria: if exposures under the slotting criteria represent 50 % or more of the exposures in the portfolio that are under the IRB approach; (d) IRB approach: if none of the conditions in points (a) to (c) is met and the institution applies IRB approaches to the exposures in the portfolio; (e) Not applicable. 040 Number of obligors Column 300 of template 8.1 of Annex I of Commission Implementing Regulation (EU) No 680/2014 The number of obligors shall be reported. 050 Rating The rank of the internal rating grade applied by the institution (from lowest risk to highest risk excluding defaults with PD corresponding to 100 %) shall be reported. It shall follow the numerical order 1, 2, 3 etc. This information shall only be reported for portfolios defined in Annex I that consist of exposures to a single rating grade, otherwise this cell shall be left blank. 060 PD Column 010 of table 8.1 of Annex I of Commission Implementing Regulation (EU) No 680/2014 The PD assigned to the obligor grade or pool to be reported shall be based on the provisions laid down in Article 180 of Regulation (EU) No 575/2013. For each individual grade or pool, the PD assigned to the specific obligor grade or pool shall be reported. For figures corresponding to an aggregation of obligor grades or pools (e.g. total exposures) the exposure weighted average of the PDs assigned to the obligor grades or pools included in the aggregation shall be provided. The exposure value (column 110) shall be used for the calculation of the expo-sure-weighted average PD. The PD shall be expressed as a value between 0 and 1. For each individual grade or pool, the PD assigned to the specific obligor grade or pool shall be reported. All reported risk parameters shall be derived from the risk parameters used in the internal rating system approved by the respective competent authority. It is neither intended nor desirable to have a supervisory master scale. If the reporting institution applies a unique rating system or is able to report according to an internal master scale, this scale shall be used. Otherwise, the different rating systems shall be merged and ordered according to the following criteria: (a) obligor grades of the different rating systems shall be pooled and ordered from the lower PD assigned to each obligor grade to the higher; (b) where the institution uses a large number of grades or pools, it may agree with the competent authorities to report a reduced number of grades or pools. The institution shall contact its competent authority in advance if it wants to report a different number of grades in comparison with the internal number of grades. 070 Default status The default status to be reported shall be one of the following: (a) Defaulted: exposures assigned to the rating grade(s) with a PD of 100 %. (b) Non-defaulted: exposures assigned to rating grades with a PD lower than 100 %. 080 Original exposure pre-conversion factors Column 020 of template 8.1 of Annex I of Commission Implementing Regulation (EU) No 680/2014 The original exposure value before taking into account any value adjustments, specific credit risk adjustments, effects due to credit risk mitigation techniques or conversion factors shall be reported. 090 Exposure after CRM substitution effects pre-conversion factors Column 090 of template 8.1 of Annex I of Commission Implementing Regulation (EU) No 680/2014 The amount to which a CCF is applied in order to obtain the EAD shall be reported. This shall be done taking into account credit risk mitigation techniques with substitution effects on the exposure. 100 CCF Article 166(8) of Regulation (EU) No 575/2013 For the exposures where own estimates of CCFs are applied, the weighted average CCFs shall be reported. The weights that shall be used shall be the amounts to which the CCFs are applied in order to obtain the EAD. 110 EAD Column 110 of template 8.1 of Annex I of Commission Implementing Regulation (EU) No 680/2014 The exposure value shall be reported. 120 Collateral value Columns 150 to 210 of template 8.1 of Annex I of Commission Implementing Regulation (EU) No 680/2014 The market value of the collateral shall be reported. 130 LGD Column 230 of template 8.1 of Annex I of Commission Implementing Regulation (EU) No 680/2014 The exposure-weighted own estimates of LGD or the exposure-weighted regulatory LGD applied by the institution to the exposures held and included in each portfolio shall be reported. 140 Maturity Column 250 of template 8.1 of Annex I of Commission Implementing Regulation (EU) No 680/2014 The exposure-weighted maturity shall be reported. It shall be expressed in number of days. 150 Expected Loss Column 280 of template 8.1 of Annex I of Commission Implementing Regulation (EU) No 680/2014 The expected loss shall be reported. 160 Provisions non-performing exposures Columns 050 and 060 of template 9.2 of Annex I of Commission Implementing Regulation (EU) No 680/2014 The specific credit risk adjustments for non-performing exposures shall be reported. 170 RWA Column 260 of template 8.1 of Annex I of Commission Implementing Regulation (EU) No 680/2014 The risk-weighted exposure amount after applying the SME supporting factor shall be reported. 180 RWA Standardised Row 900 of template 4 of Annex I of Commission Implementing Regulation (EU) No 680/2014 The RWA amount calculated by applying the standardised approach for credit risk to the exposures shall be reported. C 103  Details on exposures in High Default Portfolio Column Label Legal reference Instructions 010 Portfolio ID Column 010 of template 103 of Annex I The code assigned by the EBA to each portfolio shall be reported. This code is a row identifier and shall be unique for each row in the table. 020 Exposure class Paragraph 78 of Annex II of Commission Implementing Regulation (EU) No 680/2014 Each portfolio shall be assigned to one of the following exposure classes: (a) Corporate  SME; (b) Corporate  Specialised lending; (c) Corporate  Other; (d) Retail  Secured by real estate SME; (e) Retail  Secured by real estate non-SME; (f) Retail  Qualifying revolving; (g) Retail  Other SME; (h) Retail  Other non  SME; (i) Not applicable. 030 Regulatory approach The regulatory approach used for calculating own funds requirements that shall be reported shall be one of the following: (a) Foundation IRB approach: if exposures under the Foundation IRB approach represent 50 % or more of the IRB exposures in the portfolio; (b) Advanced IRB approach: if exposures under the Advanced IRB approach represent 50 % or more of the IRB exposures in the portfolio; (c) Specialised lending slotting criteria: if exposures under the slotting criteria represent 50 % or more of the exposures in the portfolio that are under the IRB approach; (d) IRB approach: if none of the conditions in points (a) to (c) and (e) to (j) is met and the institution applies IRB approaches to the exposures in the portfolio; (e) PD/LGD approach: for equity exposures; (f) Simple risk-weight approach: for equity exposures; (g) Internal models approach: for equity exposures; (h) Ratings based method: for securitisation exposures; (i) Supervisory formula method: for securitisation exposures; (j) Internal assessment approach: for securitisation exposures; (k) Not applicable. 040 Number of obligors Column 300 of template 8.1 of Annex I of Commission Implementing Regulation (EU) No 680/2014 The number of obligors shall be reported. 050 Rating The internal rating grade applied by the institution (from lowest risk to highest risk excluding defaults with PD corresponding to 100 %) shall be reported. It shall follow the numerical order 1, 2, 3 etc. This information shall only be reported for portfolios defined in Annex I that consist of exposures to a single rating grade, otherwise this cell shall be left blank. 060 PD Column 010 of template 8.1 of Annex I of Commission Implementing Regulation (EU) No 680/2014 The PD assigned to the obligor grade or pool to be reported shall be based on the provisions laid down in Article 180 of Regulation (EU) No 575/2013. For each individual grade or pool, the PD assigned to the specific obligor grade or pool shall be reported. For figures corresponding to an aggregation of obligor grades or pools (e.g. total exposures), the exposure-weighted average of the PDs assigned to the obligor grades or pools included in the aggregation shall be provided. The exposure value (column 110) shall be used for the calculation of the exposure-weighted average PD. The PD shall be expressed as a value between 0 and 1. For each individual grade or pool, the PD assigned to the specific obligor grade or pool shall be reported. All reported risk parameters shall be derived from the risk parameters used in the internal rating system approved by the respective competent authority. It is neither intended nor desirable to have a supervisory master scale. If the reporting institution applies a unique rating system or is able to report according to an internal master scale, this scale shall be used. Otherwise, the different rating systems shall be merged and ordered according to the following criteria: (a) Obligor grades of the different rating systems shall be pooled and ordered from the lower PD assigned to each obligor grade to the higher; (b) where the institution uses a large number of grades or pools, a reduced number of grades or pools to be reported may be agreed with the competent authorities. The institution shall contact its competent authority in advance if it wants to report a different number of grades in comparison with the internal number of grades. 070 Default status The default status shall be one of the following: (a) Defaulted: Those are the exposures assigned to the rating grade(s) with a PD of 100 %; (b) Non-defaulted: Those are the exposures assigned to rating grades with a PD lower than 100 %. 080 Original exposure pre conversion factors Column 020 of template 8.1 of Annex I of Commission Implementing Regulation (EU) No 680/2014 The original exposure value before taking into account any value adjustments, specific credit risk adjustments, effects due to credit risk mitigation techniques or conversion factors shall be reported. 090 Exposure after CRM substitution effects pre conversion factors Column 090 of template 8.1 of Annex I of Commission Implementing Regulation (EU) No 680/2014 The amount to which a conversion factor is applied in order to obtain the EAD shall be reported. This shall be done taking into account credit risk mitigation techniques with substitution effects on the exposure. 100 CCF Article 166(8) of Regulation (EU) No 575/2013 For the exposures where own estimates of CCFs are applied, the weighted average CCFs shall be reported. The weights that shall be used shall be the amounts to which the CCFs are applied in order to obtain the EAD. 110 EAD Column 110 of template 8.1 of Annex I of Commission Implementing Regulation (EU) No 680/2014 The exposure value shall be reported. 120 Collateral value Column 150 to 210 of template 8.1 of Annex I of Commission Implementing Regulation (EU) No 680/2014 The market value of the collateral shall be reported. 130 LGD Column 230 of template 8.1 of Annex I of Commission Implementing Regulation (EU) No 680/2014 The exposure-weighted own estimates of LGD or exposure-weighted regulatory LGD applied by the institution to the exposures to each portfolio shall be reported. 140 Maturity Column 250 of template 8.1 of Annex I of Commission Implementing Regulation (EU) No 680/2014 The exposure-weighted maturity shall be reported. It shall be expressed in number of days. 150 Expected Loss Column 280 of template 8.1 of Annex I of Commission Implementing Regulation (EU) No 680/2014 The expected loss shall be reported. 160 Provisions non-performing exposures Columns 050 and 060 of template 9.2 of Annex I of Commission Implementing Regulation (EU) No 680/2014 The specific credit risk adjustments for non-performing exposures shall be reported. 170 RWA Column 260 of template 8.1 of Annex I of Commission Implementing Regulation (EU) No 680/2014 The risk-weighted exposure amount after applying the SME supporting factor shall be reported. 180 RWA Standardised Row 900 of template 4 of Annex I of Commission Implementing Regulation (EU) No 680/2014 The RWA amount calculated by applying the standardised approach for credit risk to the exposures shall be reported. 190 Default rate latest year Columns 010, 030 and 040 of template 9.2 of Annex I of Commission Implementing Regulation (EU) No 680/2014 The default rate for the latest year shall be reported. The default rate is defined as the observed new defaults for the last year (column 040 of template 9.2 of Annex I of Commission Implementing Regulation (EU) No 680/2014) divided by the amount of the non-defaulted assets existing 1 year before the reference date (the difference between column 010 and column 030 of template 9.2 of Annex I of Commission Implementing Regulation (EU) No 680/2014). 200 Default rate past 5 years Columns 010, 030 and 040 of template 9.2 of Annex I of Commission Implementing Regulation (EU) No 680/2014 The exposure-weighted average of the default rates observed in the last 5 years shall be reported. For the definition of default rate see column 190. If the institution is not able to calculate a default rate for the past 5 years it shall develop a proxy using its longest history up to 5 years and provide the documentation detailing the calculation to its competent authority. 210 Loss rate latest year Columns 040 and 070 of template 9.2 of Annex I of Commission Implementing Regulation (EU) No 680/2014 and Commission Delegated Regulation (EU) No 183/2014 The loss rate observed in the latest year shall be reported. The loss rate is defined as the sum of credit risk adjustments and write-offs for the exposures that were classified as defaulted exposures in the latest year (column 070 of template 9.2 of Annex I to Commission Implementing Regulation (EU) No 680/2014) divided by the amount of the observed new defaults in the last year (column 040 of template 9.2 of Annex I to Commission Implementing Regulation (EU) No 680/2014). 220 Loss rate past 5 years Columns 040 and 070 of template 9.2 of Annex I of Commission Implementing Regulation (EU) No 680/2014 The exposure-weighted average of the loss rates observed in the last 5 years shall be reported. For the definition of loss rate see column 210. If the institution is not able to calculate a loss rate for the past 5 years it shall develop a proxy using its longest history up to 5 years and provide documentation detailing the calculation to its competent authority. 230 RWA* Institutions shall calculate and report RWA* for the portfolios Corporate, Corporate SME, Retail SME and Retail secured by real estate at a total portfolio and a country level. These portfolios are defined in Annex I, template 103 and are identified with the following portfolio ID: (a) CORP0007; (b) SMEC0008; (c) SMER0008; (d) MORT0010; (e) CORP0007<Risk type code>; (f) SMEC0008<Risk type code>; (g) SMER0008<Risk type code>; (h) MORT0010<Risk type code>; (i) <Country Code>CORP0007; (j) <Country Code>SMEC0008; (k) <Country Code>SMER0008; (l) <Country Code>MORT0010; (m) <Country Code>CORP0007<Risk type code>; (n) <Country Code>SMEC0008<Risk type code>; (o) <Country Code>SMER0008<Risk type code>; (p) <Country Code>MORT0010<Risk type code>. The risk-weighted exposure amount, after applying the SME supporting factor, that would result from the application of PD* instead of the original PD on the rating grade level shall be reported. No compensation between rating grades shall be taken into account. PD* is the smallest PD estimate for which the one-sided binomial test (based on normal approximation of binomial distribution with confidence level of 97,5 %) would be passed. PD* = min PD* so that: With: PD* = the probability of default for the rating grade; Ã ¦  1 = the inverse function of the standard normal distribution; q = the confidence level; DR1y = the case-weighted default rate of the latest year for the rating grade; n = the number of non-defaulted debtors at the beginning of the period. An institution using continuous PD shall first determine the PD* for the average PD of each rating class and subsequently apply by rating class the same relative deviation between PD and PD* at counterpart level as for the average PD and PD* at rating grade level. If the prohibition from taking into account compensation between rating grades leads to a situation where, for a given rating grade, PD* is less than PD then for that rating grade the PD shall be used in the calculation of the risk-weighted exposure amount. 240 RWA** Institutions shall calculate and report RWA** for the portfolios Corporate, Corporate SME, Retail SME and Retail secured by real estate at a total portfolio and a country level. These portfolios are defined in Annex I, template 103 and are identified with the following portfolio ID: (a) CORP0007; (b) SMEC0008; (c) SMER0008; (d) MORT0010; (e) CORP0007<Risk type code>; (f) SMEC0008<Risk type code>; (g) SMER0008<Risk type code>; (h) MORT0010<Risk type code>; (i) <Country Code>CORP0007; (j) <Country Code>SMEC0008; (k) <Country Code>SMER0008; (l) <Country Code>MORT0010; (m) <Country Code>CORP0007<Risk type code>; (n) <Country Code>SMEC0008<Risk type code>; (o) <Country Code>SMER0008<Risk type code>; (p) <Country Code>MORT0010<Risk type code>. The risk-weighted exposure amount, after applying the SME supporting factor, that would result from the application of PD** instead of the original PD on the rating grade level shall be reported. No compensation between rating grades shall be taken into account. PD** is the smallest PD estimate for which the one-sided binomial test (based on normal approximation of binomial distribution with confidence level of 97,5 %) would be passed. The rating grade shall be the following PD** = min PD** so that: With: PD** = the probability of default for the rating grade; Ã ¦  1 = the inverse function of the standard normal distribution; q = the confidence level; DR5y = the case-weighted default rate of the 5 latest year for the rating grade; n = the number of non-defaulted debtors at the beginning of the period. An institution using continuous PD shall determine first the PD** for the average PD of each rating class and subsequently apply by rating class the same relative deviation between PD and PD** at counterpart level as for the average PD and PD** at rating grade level. If the prohibition from taking into account compensation between rating grades leads to a situation where, at rating grade level, PD** is less than PD then for that rating grade the PD shall be used in the calculation of the risk-weighted exposure amount. C 104  Details for hypothetical transactions in Low Default Portfolios Column Label Legal reference Instructions 010 Transaction ID Column 010 of template 101 of Annex I The code assigned by the EBA to the hypothetical transaction included in the LDP samples shall be reported. This code is a row identifier and shall be unique for each row in the table. 020 Rating The rank of the internal rating grade of each institution (from lowest risk to highest risk excluding defaults with PD corresponding to 100 %). It shall follow the numerical order 1, 2, 3 etc. 030 PD The PD corresponding to the internal rating grade assigned by the institution to the hypothetical transaction shall be reported. The PD shall be expressed as a value between 0 and 1. 040 Original exposure pre conversion factors Column 020 of template 8.1 of Annex I of Commission Implementing Regulation (EU) No 680/2014 The amount to which a CCF is applied in order to obtain the EAD of the hypothetical transaction shall be reported. 050 CCF Article 166(8) of Regulation (EU) No 575/2013 The CCF applied by the institutions to the hypothetical transaction shall be reported. 060 Collateral value before haircut The market value of the collateral before the application of the haircut shall be reported. 070 Haircut The conservative adjustment applied by the institution to the market value of the collateral shall be reported. 080 Collateral value after haircut The market value of the collateral (see column 060) after the application of the haircut (see column 070) shall be reported. 090 EAD Column 110 of template 8.1 of Annex I of Commission Implementing Regulation (EU) No 680/2014 The exposure value of the hypothetical transaction shall be reported. 100 EAD unsecured The exposure value of an unsecured hypothetical transaction shall be reported. If the hypothetical transaction is only partly secured and if the institution splits, in accordance with a regular practice, such exposures into fully secured and unsecured parts, the exposure value of the unsecured part shall be reported. 110 EAD secured The exposure value of a fully secured hypothetical transaction shall be reported. If the hypothetical transaction is only partly secured and if the institution splits, in accordance with a regular practice, such exposures into fully secured and unsecured parts, the exposure value of the fully secured part(s) shall be reported. 120 LGD Column 230 of template 8.1 of Annex I of Commission Implementing Regulation (EU) No 680/2014 The exposure-weighted own estimates of LGD or the exposure-weighted regulatory LGD applied by the institutions to the hypothetical transaction shall be reported. 130 LGD unsecured The own estimate of LGD applied by the institution to an unsecured hypothetical transactions shall be reported. If the hypothetical transaction is only partly secured and if the institution splits, in accordance with a regular practice, such exposures into fully secured and unsecured parts, the own estimate of LGD that would be applied by the institution to the unsecured part shall be reported. 140 LGD secured The own estimate of LGD applied by the institution to a fully secured hypothetical transaction. If the hypothetical transaction is only partly secured and if the institution splits, in accordance with regular practice, such exposures into fully secured and unsecured parts, the own estimate of LGD that would be applied by the institution to the fully secured part(s) shall be reported. 150 Maturity Column 250 of template 8.1 of Annex I of Commission Implementing Regulation (EU) No 680/2014 The maturity applied by the institution to the hypothetical transaction shall be reported. It shall be expressed in number of days. 160 RWA Column 260 of template 8.1 of Annex I of Commission Implementing Regulation (EU) No 680/2014 The risk-weighted amount calculated by the institution for the hypothetical transaction shall be reported. C 105.01  Definition of internal models Column Label Legal reference Instructions 010 Internal model ID The internal model ID assigned by the reporting institution shall be reported. This internal model ID is a row identifier that shall be unique for each row in the table. 020 Model name The model name assigned by the reporting institution shall be reported. 030 IRBA Risk parameter The IRBA risk parameter shall be one of the following: (a) PD; (b) LGD; (c) CCF. 040 EAD Column 110 of template 8.1 of Annex I of Commission Implementing Regulation (EU) No 680/2014 The aggregate exposure value of the transactions included in each portfolio (see column 060) treated with the specific model shall be reported. 050 EAD weighted average default rate for calibration The EAD-weighted average of the annual default rates used in the calibration of the PD models shall be reported. 060 Case weighted average default rate for calibration The case-weighted average of the annual default rates used in the calibration of the PD models shall be reported. 070 Long-run PD The central tendency used by the institution in the calibration of the models that incorporates any prudent adjustment to the case-weighted average of the annual default rates used in the calibration of the PD models shall be reported. 080 Cure rate defaulted asset The cure rate defaulted asset is the percentage of defaulted assets outstanding that returns in non-defaulted status over a 12 months period. An institution that does not calculate cure rates for a given model shall calculate a proxy taking into account the definition provided. The institution shall report the use of a proxy to the competent authority. 090 Recovery rate of the foreclosed assets for not cured defaults The case-weighted average recovery rate of the foreclosed assets for not cured defaults included in the time series used by the institution for the calibration of the LGD models on non-defaulted assets shall be reported. An institution that does not have a specific recovery rate of the foreclosed assets for no cured defaults shall calculate a proxy taking into account the definition provided. The institution shall report the use of a proxy to the competent authority. 100 Recovery period of the foreclosed assets for not cured defaults The case-weighted average length of the recovery period (from the start of the default status to the completion date of the recovery procedures) for the non-cured defaults included in the time series used by the institution for the calibration of the LGD models on non-defaulted assets shall be reported. It shall be expressed in number of days. An institution that does not have a specific recovery period length of the foreclosed assets for no cured defaults shall calculate a proxy taking into account the definition provided. The institution shall report the use of a proxy to the competent authority. 110 Joint decision Article 20(2)(a) of Regulation (EU) No 575/2013 The institution shall report whether or not a joint decision on prudential requirements does exist between the consolidating and the other (host) competent authority regarding the permission to use the IRB approach for the calculation of the prudential requirements for the exposures held by the subsidiaries of the institutions in the reported benchmarking portfolios. 120 Consolidating supervisor Article 20 of Regulation (EU) No 575/2013 The country ISO code of the country of origin of the competent authority responsible for the consolidated supervision of the institution using an IRB approach shall be reported. C 105.02  Mapping of internal models to portfolios Column Label Legal reference Instructions 010 Portfolio ID Column 010 of templates 102 and 103 The code assigned by the EBA to the portfolio for which the institution reports the results of the calculation shall be reported. 020 Internal model ID Column 010 of template 105.01 The internal model ID assigned by the reporting institution shall be reported. C 105.03  Mapping of internal models to countries Column Label Legal reference Instructions 010 Internal model ID Column 010 of template 105.01 The internal model ID assigned by the reporting institution shall be reported. Where one internal model ID is associated with several countries, separate rows shall be reported for each combination of Internal model ID and Host supervisor. Columns 010 and 020 are a composite row identifier and together must be unique for each row in the table. 020 Host supervisor Article 20 of Regulation (EU) No 575/2013 The country ISO code of the country of origin of the competent authority responsible for the supervision of the subsidiary on an individual basis for each institution where the IRB exposures reported for each benchmarking portfolio are booked shall be reported (irrespective of the existence of any permission granted by the host supervisor to apply an IRB approach). (1) Not applicable shall be used when none of the answers in the list is correct (e.g. for column 020, it will mean that the counterparty is classified in multiple asset classes, without one being clearly predominant). ANNEX V MARKET BENCHMARKING PORTFOLIOS Table of Contents COMMON INSTRUCTIONS 1390 SECTION 1: NON-CORRELATION TRADING PORTFOLIOS 1392 SECTION 2: DETAILS FOR PORTFOLIOS 1400 2.1. DETAILS FOR PORTFOLIO 1.7: 3-YEAR USD QUANTO CALL ON EUROSTOXX 50 1400 2.2. DETAILS FOR PORTFOLIO 1.11: 3M LIBOR USD RANGE ACCRUAL 1402 2.3. DETAILS FOR PORTFOLIO 1.12: CPTFEMU INDEX 10Y MATURITY ZERO COUPON SWAP 1402 2.4. DETAILS FOR PORTFOLIO 1.15: KNOCK-OUT CURRENCY OPTION 1403 2.5. DETAILS FOR PORTFOLIO 1.16: DOUBLE NO TOUCH BINARY CURRENCY OPTION 1404 2.6. DETAILS FOR PORTFOLIO 1.27: INDEX PUT ON ITRAXX EUROPE CROSSOVER SERIES 24 1405 2.7. DETAILS FOR PORTFOLIO 1.28: QUANTO EURO CDS ON SPAIN WITH USD DELTA HEDGE 1405 2.8. DETAILS FOR PORTFOLIO 1.14: MARK-TO-MARKET (RESETTABLE) CROSS-CURRENCY BASIS SWAP 1406 SECTION 3: CORRELATION TRADING PORTFOLIOS (CTPS) 1407 COMMON INSTRUCTIONS An institution shall apply the following: a) Unless explicitly specified otherwise in the portfolio description, all positions shall be booked 15 October 2015. Once positions have been booked, each portfolio shall age for the duration of the benchmarking exercise. Furthermore, calculations shall be done under the assumption that the institution does not take any action to manage the portfolio in any way during the entire period of the benchmarking exercise. Unless explicitly stated otherwise in the specifications for a particular portfolio, strike prices for option positions shall be determined relative to prices for the underlying as observed at market close on 15 October 2015. b) For the purpose of the pre-benchmarking exercise validation, the valuation of each portfolio shall be submitted to the institution's competent authority by 30 June 2016. The exact timing of the valuation shall be 26 October 2015, 5.30 pm CET. c) The risks of the positions shall be calculated without taking into account the funding costs associated with the portfolios d) To the extent possible, counterparty credit risk shall be excluded when valuing the risks of the portfolios. e) The 10-day 99 % VaR shall be calculated on a daily basis. Stressed Value-at-Risk (sVaR) and the Incremental Risk Charge (IRC) may be calculated on a weekly basis. sVaR and IRC shall be based on end of-day prices for each Friday in the time window of the benchmarking exercise. f) For each portfolio, results shall be reported in the base currency of the portfolio as provided in the sections below. g) For transactions that include long positions in Credit Default Swaps (CDS), assume an immediate up-front fee is paid to enter the position as per the market conventions. h) It shall be assumed that the maturity date for all CDS in the benchmarking exercise follows conventional quarterly termination dates, often referred to as IMM dates. i) Additional specifications needed in order to carry out pricing calculations required for CDS positions shall be done in a way that is consistent with commonly used market standards. j) The maturity date (for example, some options expire on the third Saturday of the month) that ensures that the transaction is closest to the term-to-maturity specified shall be used. For material details of the product specification that are not explicitly stated in this document, the assumptions that have been used (day count convention, etc.) shall be provided along with the results. k) The abbreviations ATM, OTM and ITM refer to a derivative's moneyness (i.e. the relative position of the price of an underlying with respect to the strike price of that derivative). ATM stands for at the money, OTM stands for out of the money, and ITM stands for in the money. l) All options shall be treated as if they are traded over-the-counter (OTC) unless explicitly specified otherwise in the portfolio. m) The standard timing conventions for OTC options shall be followed (i.e. expiry dates are the business day following a non-trading day). For example, a 3-month OTC option booked on 15 October 2015 expires on 15 January 2016. If options expire on a non-trading day, adjust the expiration date per business day, in accordance with common market practices. n) All OTC options shall be treated as:  American for single name equities and commodities; and  European for equity indices, foreign exchange and swaptions. o) For all options the premium from the initial market value calculations shall be excluded (i.e. options shall be considered as naked). p) For the positions denominated in Euro but composed by one or more instruments denominated in a different currency, the Initial Market Valuation (IMV), VaR, sVaR and IRC shall be converted in Euro using the appropriate foreign exchange (FX) spot rate at the end of the booking date (15 October 2015). q) When booking all positions, appropriate market convention shall be followed unless otherwise specified in the instructions applicable to the portfolio. r) When an instrument is subject to a corporate action (a call from the issuer, a default etc.) it shall be excluded from the portfolio along with any related CDS or option. s) The Euro Interbank Offered Rate (Euribor) is the rate calculated by the European Money Markets Institute at different maturities for Euro interbank term deposits. t) The London Interbank Offered Rate (Libor) is the rate calculated by the Intercontinental Exchange at different maturities for interbank term deposits in different currencies. Section 1: Non-Correlation Trading Portfolios Portfolio number Risk factor Portfolios Currency Risk Metrics requested Equity Portfolios 1.1 Equity Equity index futures Long delta  Long 30 contracts ATM*, last trading date 18 March 2016, delivery date 21 March 2016, FTSE 100 index futures (1 contract = 10 underlyings) * The futures price is based on the index level at NYSE Liffe London market close on 15 October2015. GBP VaR and sVaR 1.2 Equity Bullish leveraged trade Long gamma and long vega  Long 100 contracts OTC Google (GOOG) OTM* 3-month call options (1 contract = 100 shares underlying) * The strike price is out-of-the-money by 10 % relative to the stock price at market close on 15 October 2015. USD VaR and sVaR 1.3 Equity Volatility trade #1 Short short-term vega & long long-term vega  Short straddle 3-month ATM* S&P 500 Index OTC options (30 contracts; 1 contract = 100 underlyings)  Long straddle 2-year ATM* S&P 500 Index OTC options (30 contracts; 1 contract = 100 underlyings)  Effective date: 15 October 2015. * The strike price is based on the index level at NYSE at 4:30 pm New York time on 15 October 2015. USD VaR and sVaR 1.4 Equity Volatility trade #2 (smile effect) Long/short puts on FTSE 100  Long 40 contracts of put options on FTSE 100 index (with a strike price that is 10 % OTM* based on the end-of-day index value), last trading date 18 March 2016, delivery date 21 March 2016 (1 contract = 10 underlyings)  Short 40 contracts of put options on FTSE 100 index (with a strike price that is 10 % ITM* based on the end-of-day index value), last trading date 18 March 2016, delivery date 21 March 2016 (1 contract = 10 underlyings) * The strike price is based on the index level at NYSE Liffe London market close on 15 October2015. GBP VaR and sVaR 1.5 Equity Equity variance swaps on Eurostoxx 50 (SX5E)  Long ATM* variance swap on Eurostoxx 50 with a maturity of 2 years, Vega notional amount of EUR 50,000. The payoff is based on the following realized variance formula: where n is the number of working days until maturity, and Si and Si + 1 are the price of the underlying at date i and i + 1 respectively. * The strike value of the variance swap shall be defined on the trade date 15 October 2015 to cancel the value of the swap. (The strike value determined by the institution on the pre-benchmarking exercise validation data template shall be provided together with the initial market value of the trade.) EUR VaR and sVaR 1.6 Equity Barrier option  Long 40 contracts of 3-month ATM* S&P 500 down-and-in put options with a barrier level that is 10 % OTM* and continuous monitoring frequency (1 contract = 100 underlyings) * The strike price is based on the index level at NYSE market close on 15 October 2015. USD VaR and sVaR 1.7 Equity Quanto index call  3-year USD Quanto call on Eurostoxx 50 See details in Section 2.1 of this Annex. USD VaR and sVaR Interest Rate 1.8 IR Curve flattener trade Long long-term and short short-term treasuries  Long EUR 5 million 10-year German Treasury bond (ISIN: DE0001102366, expiry 15 August 2024)  Short EUR 20 million 2-year German Treasury note (ISIN:DE0001135341, expiry 4 January 2018) EUR VaR, sVaR and IRC 1.9 IR Ten-year fixed for variable interest rate swap Bloomberg code eusw10v3 curncy  Receive fixed rate and pay floating rate  Fixed leg: receive annually  Floating leg: 3-month Euribor rate, pay quarterly  Notional: EUR 5 million  Roll convention and calendar: standard  Effective date: 15 October 2015 (i.e. rates to be used are those at the market close on 15 October 2015)  Maturity date: 15 October 2025 EUR VaR and sVaR 1.10 IR Two-year swaption on ten-year interest rate swap Bloomberg code eusv0210 curncy  Seller* of an OTC receiver swaption with maturity of two years on the interest rate swap described in row 1.9 but with a modified effective date of 16 October 2017 and a modified maturity date of 15 ctober 2027.  Effective date of swaption: 15 October 2015  Expiry date of swaption: 16 October 2017  Premium paid at expiry  Cash settled * The strike price is based on the IRS rate as per row 1.9 (i.e. the strike price is the fixed rate as per row 1.9) * The institution is the seller of the option on the swap. The counterparty of the institution buys the right to enter a swap with the institution; if the counterparty exercises its right, it will receive the fixed rate while the institution will receive the floating rate. EUR VaR and sVaR 1.11 IR Libor range accrual Structured coupon indexed on the number of days in the interest rate period when the Libor fixes in a predetermined range. See details in Section 2.2 of this Annex. USD VaR and sVaR 1.12 IR Inflation zero coupon swap CPTFEMU index 10Y maturity par zero coupon swap See details in Section 2.3 of this Annex. EUR VaR and sVaR FX 1.13 FX Covered FX call Short EUR/USD and short put EUR call USD option  Short 3-month EUR/USD forward contracts (i.e. long USD short EUR), cash-settled, with USD 20 million notional purchased at the EUR/USD ECB reference rate as of end of day 15 October 2015  Short 3-month put EUR call USD option notional USD 40 million (i.e. short USD against EUR), cash-settled, with strike price corresponding to the three-month forward exchange rate as of end of day 15 October 2015  Effective date: 15 October 2015  Expiry date: 15 January 2016 EUR VaR and sVaR 1.14 FX Mark-to-market cross-currency basis swap 2 Year 3-month USD Libor vs 3-month Euribor swap See details in Section 2.8 of this Annex. EUR VaR and sVaR 1.15 FX Knock-out option Vanilla option that ceases to exist if the spot price of the underlying breaches a predetermined barrier before maturity, cash-settled. See details in Section 2.4 of this Annex. EUR VaR and sVaR 1.16 FX Double no touch option Digital option that pays a predetermined amount if the spot does not touch any of the barriers during the life of the option, cash-settled. See details in Section 2.5 of this Annex. EUR VaR and sVaR Commodity 1.17 Commodity Curve play from contango to backwardation Long short-term and Short long-term contracts  Long 3 500 000 3-month ATM OTC London Gold Forwards contracts (1 contract = 0,001 troy ounces, notional: 3 500 troy ounces)  Short 4 300 000 1-year ATM OTC London Gold Forwards contracts (notional: 4 300 troy ounces) USD VaR and sVaR 1.18 Commodity Short oil put options  Short 30 contracts of 3-month OTC WTI Crude Oil puts with strike = 6-month end-of-day forward price on 15 October 2015 (1 contract = 1 000 barrels, total notional 30 000 barrels) USD VaR and sVaR Credit Spread 1.19 Credit Spread Sovereign CDS portfolio Short protection via CDS on five countries  Short EUR 2 million per single-name 5 year CDS (total 10 million notional) on the following countries:  Effective date: 15 October 2015  Restructuring clause: FULL Country RED Code currency Italy 4AB951 USD UK 9A17DE USD Germany 3AB549 USD France 3I68EE USD US 9A3AAA EUR EUR VaR, sVaR and IRC 1.20 Credit Spread Sovereign bond/CDS portfolio Sovereign bond basis portfolio on five countries  Long EUR 2 million per single-name 5 year CDS (total 10 million notional) on the following countries: Italy, UK, Germany, France, US as in portfolio in row 1.19  Long EUR 2 million per single-name 5 year bonds (total 10 million notional) on the following countries: Italy, UK, Germany, France, US (as identified in the following table)  Effective date: 15 October 2015  To convert the notional of the non-euro bonds use the FX spot as at end of day 15 October 2015 Identifier Description IT0004594930 BT 1 September 2020 DE0001135408 BUND 4 July 2020 GB00BN65R198 GILT 22 July 2020 FR0010050559 OAT 25 July 2020 US912828VP28 TBOND 31 July 2020 EUR VaR, sVaR and IRC 1.21 Credit Spread Sector concentration portfolio Short protection via CDS on 10 financials  Equivalent of short 1 million notional per single-name 5 year CDS (total EUR 10 million notional) on the following 10 companies  Effective date: 15 October 2015 Name RED Code Currency Doc clause Met Life 5EA6BX USD MR Allianz DD359M EUR MM Prudental 7B8752 USD MR AXA FF667M EUR MM ING BANK 48DGFE EUR MM Aegon 007GB6 EUR MM Aviva GG6EBT EUR MM Swiss Re HOB65N EUR MM Principal Financial Group 7B676W USD MR Suncorp Group 8ED955 USD MR EUR VaR, sVaR and IRC 1.22 Credit Spread Diversified index portfolio Short protection via CDS index  Short EUR 10 million notional iTraxx 5-year Europe SF index Series 24, Version 1  maturity 20 December 2020 (RED Pair Code: 2I667DAX2)  Effective date: 15 October 2015 EUR VaR, sVaR and IRC 1.23 Credit Spread Diversified index portfolio (higher concentration) Short protection via CDS index  Short EUR 5 million notional* iTraxx 5-year Europe index Series 24, Version 1  Maturity 20 December 2020 (RED Pair Code: 2I667DAX)  Short EUR 5 million notional (equally weighted) on the following five financials belonging to the iTraxx 5-year Europe SF index Series 24, Version 1  Maturity 20 December 2020 (RED Pair Code: 2I667DAX): CDS name RED Code Currency Doc clause ING BK CDS EUR SR 5Y 48DGFEAH6 EUR MM CMZB CDS EUR SR 5Y 2C27EGAG9 EUR MM AXA SA CDS EUR SR 5Y FF667MAD8 EUR MM AEGON CDS EUR SR 5Y 007GB6AD4 EUR MM SANTAN CDS EUR SR 5Y EFAGG9AF6 EUR MM  Effective date: 15 October 2015 * Each single name CDS should have a notional of EUR 1 million. EUR VaR, sVaR and IRC 1.24 Credit Spread Diversified corporate portfolio Short protection via CDS on 10 A- to AA- corporate  Short equivalent of EUR 2 million notional per single-name 5 year CDS (total EUR 20 million notional) on the following 10 companies (for USD CDS use the exchange rate at 15 October 2015): Name RED Code Currency Doc clause P&G 7B6989 USD MR Home Depot 47A77D USD MR Siemens 8A87AG EUR MM Royal Dutch Shell GNDF9A EUR MM IBM 49EB20 USD MR Met Life 5EA6BX USD MR Southern Co 8C67DF USD MR Vodafone 9BADC3 EUR MM BHP 08GE66 USD MR Roche 7E82AF EUR MM EUR VaR, sVaR and IRC 1.25 Credit Spread Index basis  Short EUR 5 million notional iTraxx 5-year Europe SF index Series 24, Version 1  Maturity 20 December 2020 (RED Pair Code: 2I667DAX)  Effective date: 15 October 2015  Long EUR 5 million notional on all constituents of iTraxx 5-year Europe SF index Series 24, Version 1  maturity 20 December 2020 (RED Pair Code: 2I667DAX) (i.e. the aggregate notional is EUR 5 million and all names are equally weighted)  Effective date: 15 October 2015 EUR VaR, sVaR and IRC 1.26 Credit Spread CDS bond basis  Long bonds EUR 2 million per single-name 5 year bonds on 4 Financials (2 EU, 2 North America). ISIN Security name XS1110874820 MET LIFE GLOB FUNDING I 17 September 2021 US74432QBP90 PRUDENTIAL FINANCIAL INC 15 November 2020 XS0122028904 AXA SA 15 December 2020 DE000A1HBYR3 ING BANK NV 11 May 2020  Long protection via CDS on the same names (EUR 2 million per single-name 5 year). Name RED Code Currency Doc clause Met Life 5EA6BX USD MR Prudential 7B8752 USD MR AXA FF667M EUR MM ING 49BEBA EUR MM EUR VaR, sVaR and IRC 1.27 Credit Spread Short index put on ITraxx Europe Crossover series 24 See details in Section 2.6 of this Annex. EUR VaR, sVaR and IRC 1.28 Credit Spread Quanto CDS on Spain with delta hedge See details in Section 2.7 of this Annex. EUR VaR, sVaR and IRC All-in portfolios 1.29 All-in portfolio (1) A portfolio made of the portfolios in rows 1.1, 1.2, 1.4, 1.8, 1.9, 1.13, 1.17, 1.18, 1.19, 1.20, 1.21, 1.24, and 1.26 EUR VaR, sVaR and IRC 1.30 All-in portfolio (2) A portfolio made of the portfolios in rows 1.1 to 1.28 EUR VaR, sVaR and IRC 1.31 All-in portfolio (3) A portfolio made of the equity portfolios in rows 1.1 to 1.7 EUR VaR and sVaR 1.32 All-in portfolio (4) A portfolio made of the interest rate portfolios in rows 1.8 to 1.12 EUR VaR and sVaR 1.33 All-in portfolio (5) A portfolio made of the FX portfolios in rows 1.13 to 1.16 EUR VaR and sVaR 1.34 All-in portfolio (6) A portfolio made of the commodity portfolios in rows 1.17 and 1.18 EUR VaR and sVaR 1.35 All-in portfolio (7) A portfolio made of the redit spread portfolios in rows 1.19 to 1.28 EUR VaR, sVaR and IRC Section 2: Details for portfolios 2.1. Details for portfolio 1.7: 3-year USD quanto call on EUROSTOXX 50 Party A : Counterparty Party B : Participating institution Equity Notional Amount (ENA) : USD 5 000 000 Trade date : 15 October 2015 Strike date : 15 October 2015 Effective date : 15 October 2015 Valuation date : 16 October 2018 Termination date : 16 October 2018 Underlying index : EURO STOXX 50 (Bloomberg: SX5E Index) Floating rate payer : Counterparty Notional amount : USD 5 000 000 Floating rate : 3-month USD Libor Spread : + 300 bps Floating rate day count fraction : Actual/360 n/floating amount payment dates : 1/15 January 2016 2/15 April 2016 3/15 July 2016 4/17 October 2016 5/16 January 2017 6/17 April 2017 7/17 July 2017 8/16 October 2017 9/15 January 2018 10/16 April 2018 11/16 July 2018 12/16 October 2018 Equity amount payer : Party B Equity amount : On the termination date, Party B will pay Party A the following cash settlement amount: Where Indexinitial is the official closing level of the underlying index on the strike date Indexfinal is the official closing level of the underlying index on the valuation date Settlement terms: Settlement currency : USD Quanto Business days : New York 2.2. Details for portfolio 1.11: USD 3M Libor range accrual Party A : Participating institution Party B : Counterparty Notional amount : USD 10 000 000,0 Trade date : 15 October 2015 Effective date : 15 October 2015 Termination date : 15 October 2025 Party A pays : 4 % * n/N n : Number of days when the range accrual index fixes between the lower barrier and the upper barrier (inclusive) during the relevant interest period N : Number of days in the relevant interest period Range accrual index : 3-month USD Libor Lower barrier : 2,50 % Upper barrier : 4,00 % Day count fraction : Actual/360 Payment dates : Quarterly Business day convention : Modified Following Business days for fixing : London and New York Business days for payment : London and New York Party B pays : USD 3M Libor Day count fraction : Actual/360 Payment dates : Quarterly Business day convention : Modified Following Business days for fixing : London and New York Business days for payment : London and New York Interest period : From the previous payment date (inclusive) to the next payment date (exclusive) 2.3. Details for portfolio 1.12: CPTFEMU index 10Y maturity par zero coupon swap Contract date : 15 October 2015 Payer of fixed : Participating institution Payer of HICP XT Float : Counterparty Notional amount : EUR 10 000 000,00 Start date : 15 October 2015 Maturity date : 15 October 2025 Fixed rate details Fixed rate 2,000 per cent Payment day convention Modified Following Payment days Target Fixed payment dates 15 October 2025 HICP XT Float rate details Float rate Target Frequency At maturity in arrears Index name Eurostat Eurozone HICP Ex Tobacco Unrevised Series NSA Payment days 15 October 2025 HICP XT Fixed rate calculation method Notional amount * [(1 + Fixed rate)n  1] HICP XT Floating rate calculation method Notional amount * [(Indexend/Indexstart)  1] Indexend = HICP XT October 2025 Index unrevised Indexstart = HICP XT October 2015 Index unrevised There is no floor. 2.4. Details for portfolio 1.15: Knock-out currency option Trade date : 15 October 2015 Buyer : Participating institution (Party B) Seller : Client (Party A) Currency option style : European Currency option type : EUR Call USD Put Call currency and call currency amount : EUR 15 000 000,00 Put currency and put currency amount : Equivalent amount of EUR 15 000 000,00 based on EUR/USD exchange rate on 15 October 2015, New York closing time Strike price : EUR/USD exchange rate on 15 October 2015, New York closing time Expiration date : 21 October 2016 Expiration time : 10:00 am New York time Automatic exercise : Applicable Settlement : Deliverable Settlement date : 21 October 2016 Barrier event : Applicable Event type : Knock-out Spot exchange rate direction : Greater than or equal to the barrier level Initial spot price : value of EUR/USD on 15 October 2015 Barrier level : 1,5000 USD/EUR Event period start date and time : Trade date at the time of execution hereof Event period end date and time : Expiration date at the Expiration Time 2.5. Details for portfolio 1.16: Double no touch binary currency option Trade Date : 15 October 2015 Buyer : Participating institution (Party B) Seller : Client [Party A] Currency option style : Binary Expiration date : 15 October 2016 Expiration time : 10:00 am New York time Automatic exercise : Applicable Settlement : Non-deliverable Settlement amount : EUR 1 000 000,00 Settlement date : 21 October 2016 Barrier event : Applicable Event type : Double No-Touch Binary Initial spot price : Level of USD/EUR on 15 October 2015 Upper barrier level : 1,5000 USD/EUR Lower barrier level : 1,2000 USD/EUR Event period start date and time : Trade date at the time of execution hereof Event period end date and time : Expiration date at the expiration time Business day convention : Following 2.6. Details for portfolio 1.27: Index put on ITraxx Europe Crossover series 24 Buyer : Counterparty Seller : Participating institution Option type : Put (i.e. right to sell an index for which we receive the fixed coupon leg) Trade date : 15 October 2015 Maturity : 15 April 2016 Ticker : ITRAXX-Xover24 Underlying end : 20 December 2020 Option style : European Option strike : 500,00 bp Notional : EUR 10 000 000,00 2.7. Details for portfolio 1.28: Quanto Euro CDS on Spain with USD delta hedge Quanto CDS General Terms Trade date : 15 October 2015 Effective date : 15 October 2015 Scheduled termination date : 20 December 2019 Protection seller : Counterparty Protection buye : Participating institution Business day : London Business day convention : Modified Following Reference entity : Kingdom of Spain Notional : EUR 10 000 000,00 Red Code : 8CA965 Coupon payment dates : 20 March, 20 June, 20 September and 20 December of each year Coupon spread : 1,00 % Fixed rate day count fraction : Actual/365 (Fixed) Floating payment Floating rate payer calculation amount : EUR 10 000 000,00 Conditions to settlement : Credit Event Notice Notice of publicly available information applicable Credit events : The following credit events shall apply to this transaction: Bankruptcy Debt restructuring (CR) Failure to pay Settlement currency : EUR Delta Hedge CDS General Terms Trade date : 15 October 2015 Effective date : 15 October 2015 Scheduled termination date : 20 December 2019 Protection seller : Participating institution Protection buyer : Counterparty Business day : London Business day convention : Modified Following Reference entity : Kingdom of Spain Notional : USD 10 300 000,00 Red Code : 8CA965 Coupon payment dates : 20 March, 20 June, 20 September and 20 December of each year Coupon spread : 1,00 % Fixed rate day count fraction : Actual/365 (Fixed) Floating payment Floating rate payer calculation amount : USD 10 300 000,00 Conditions to settlement : Credit Event Notice Notice of publicly available information applicable Settlement currency : USD 2.8. Details for portfolio 1.14: Mark-to-market (resettable) cross-currency basis swap Trade date : 15 October 2015 Maturity date : 16 October 2017 Business day convention : Modified Following Reset dates : Each quarter starting from 15 October 2015 Payment dates : Quarterly Notional EUR (constant currency amount) : EUR 20 000 000 Notional USD (variable currency amount) : An amount corresponding to EUR 20 000 000 according to the EUR/USD spot exchange rate at the beginning of each interest period Mark-to-market amount : The difference between the variable currency amount of the current interest period and the variable currency amount of the previous interest period. Interest period : From the previous payment date (inclusive) to the next payment date (exclusive) Party A (variable currency payer) : Counterparty Party B (constant currency payer) : Participating institution Party A pays : 3-month Libor on the variable currency amount (USD) Party B pays : 3-month Euribor minus 20 basis points on the constant currency amount (EUR) At each reset date party A will pay to party B the mark-to-market amount, if negative. At each reset date party A will receive from party B the mark-to-market amount, if positive. Initial exchange Initial exchange date : Trade date EUR initial exchange amount : EUR 20 000 000 USD initial exchange amount : USD equivalent to EUR 20 000 000 Final exchange Final exchange date : Maturity date EUR final exchange amount : EUR 20 000 000,00 USD final exchange amount : The variable currency amount determined for the final calculation period Section 3: Correlation trading portfolios (CTPs) Portfolio number Risk factor Portfolios Currency Risk Metrics requested 2.1 CTP Long position in spread hedged equity tranche of CDX.NA.IG index Series 24, Version 1 RED Code 2I65BYDI3 (attachment point: 0 %, detachment point: 3 %) USD VaR, sVaR and IM (*1) for the CTP 2.2 CTP Long position in spread hedged mezzanine tranche of CDX.NA.IG index Series 24, Version 1 RED Code 2I65BYDI3 (attachment point: 7 %, detachment point: 10 %) USD VaR, sVaR and IM (*1) for the CTP 2.3 CTP Short position in spread hedged super senior tranche of CDX.NA.IG index Series 24, Version 1 RED Code 2I65BYDI3 (attachment point: 30 %, detachment point: 100 %) USD VaR, sVaR and IM (*1) for the CTP These portfolios contain positions in index tranches referencing the CDX.NA.IG index Series 24, Version 1.  Notional is USD 10 million for each tranche.  The contractual maturity is 5 years, effective as of 20 March 2015, with an actual maturity date on 20 June 2020 for each tranche.  Valuation as of 5:00 pm New York time on each date of valuation.  The running spread that shall be used is 500 bps for the tranches in portfolio 1 and 2, and 100 bps for portfolio 3. The portfolios are constructed by hedging each index tranche with the CDX.NA.IG index Series 24 Version 1 5Y CDS to achieve zero CS01 as of initial valuation date (spread hedged). No further re-hedging is required. (*1) IM stands for risk measures resulting from Internal Model calculations for CTPs as prescribed by Article 377 of Regulation (EU) No 575/2013. ANNEX VI RESULTS SUPERVISORY BENCHMARKING PORTFOLIOS Table of Contents TEMPLATE RELATED INSTRUCTIONS 1410 C 106.00  INITIAL MARKET VALUATION AND EXCLUSION JUSTIFICATION 1410 C107.01  VAR & SVAR NON-CTP. DETAILS 1411 C 107.02  VAR AND SVAR NON-CTP. BASE CURRENCY RESULTS 1413 C 108.00  ONE YEAR PROFIT & LOSS VAR 1414 C 109.01  IRC. DETAILS OF THE MODEL 1414 C 109.02  IRC. DETAILS BY PORTFOLIO 1415 C 109.03  IRC. AMOUNT BY PORTFOLIO/DATE 1416 C 110.01  CT. DETAILS OF THE MODEL. 1417 C 110.02  CT. DETAILS BY PORTFOLIO. 1418 C 110.03  CT. APR BY PORTFOLIO/DATE 1419 TEMPLATE RELATED INSTRUCTIONS C 106.00  Initial Market Valuation and exclusion justification Column Label Legal reference Instructions 010 Portfolio ID Sections 1 and 3 of Annex V The portfolio number taken from Annex V shall be reported. 020 Portfolio Modelled for Var + sVaR (YES/NO) Either YES or NO shall be reported. 030 Portfolio Modelled for IRC (YES/NO) Either YES or NO shall be reported. 040 Portfolio Modelled for Correlation Trading (YES/NO) Either YES or NO shall be reported. 050 Rationale for Exclusion Article 4 One of the following shall be reported: (a) Model not authorised by Regulator; (b) Instrument or underlying not authorised internally; (c) Underlying or modelling feature not contemplated internally. 060 Free text box An institution may provide any additional information in this column. 070 Initial Market Valuation The mark-to-market value of each individual portfolio on 26 October 2015 at 5:30 pm CET expressed in units of the base currency of the instrument shall be reported. C107.01  VaR & sVaR Non-CTP. Details Row Label Legal reference Instructions 010 Methodology One of the following shall be reported: (a) Historical Simulation; (b) Montecarlo; (c) Parametric; (d) Combination/Other (please specify). Column 020 shall be used in case the institution wants to provide clarification on the answer given in column 010. 020 Computation of 10-day Horizon Article 365(1) of Regulation (EU) No 575/2013 One of the following shall be reported: (a) 1 day re-scaled to 10 days; (b) 10 days with overlapping periods; (c) 10 days other Methodology. Column 020 shall be used in case the institution wants to provide clarification on the answer given in column 010. 030 Length of observation period Article 365(1)(d) of Regulation (EU) No 575/2013 One of the following shall be reported: (a) 1 year; (b) more than 1 and up to 2 years; (c) more than 2 and up to 3 years; (d) more than 3 years. Column 020 shall be used in case the institution wants to provide clarification on the answer given in column 010. 040 Data Weighting Article 365(1)(d) of Regulation (EU) No 575/2013 One of the following shall be reported: (a) Unweighted; (b) Weighted; (c) The higher of the metrics in points (a) and (b). Column 020 shall be used in case the institution wants to provide clarification on the answer given in column 010. 050 Backtesting add-on Article 366(2) of Regulation (EU) No 575/2013 Column 020 shall be used in case the institution wants to provide clarification on the answer given in column 010. 060 Regulatory add-on Article 366(2) of Regulation (EU) No 575/2013 (at least 3) Column 020 shall be used in case the institution wants to provide clarification on the answer given in column 010. 070 Methodology One of the following shall be reported: (a) Historical Simulation; (b) Montecarlo; (c) Parametric; (d) Combination/Other (please specify). Column 020 shall be used in case the institution wants to provide clarification on the answer given in column 010. 080 Computation of 10 day Horizon Article 365(1) of Regulation (EU) No 575/2013 One of the following shall be reported: (a) 1 day re-scaled to 10 days; (b) 10 days with overlapping periods; (c) 10 days other Methodology; Column 020 shall be used in case the institution wants to provide clarification on the answer given in column 010. 090 Regulatory add-on Article 366(2) of Regulation (EU) No 575/2013 Column 020 shall be used in case the institution wants to provide clarification on the answer given in column 010. C 107.02  VaR and sVaR Non-CTP. Base Currency Results Instructions concerning sheets (z-axis) Label Legal reference Instructions Portfolio Section 1 of Annex V The portfolio number taken from Annex V (Section 1) shall be reported. Column Label Legal reference Instructions 010 Date (a) The date of the VaR/sVaR value shall be reported. It shall take all the following values:07/12/2015; (b) 08/12/2015; (c) 09/12/2015; (d) 10/12/2015; (e) 11/12/2015; (f) 14/12/2015; (g) 15/12/2015; (h) 16/12/2015; (i) 17/12/2015; (j) 18/12/2015. 020 VaR Article 365 of Regulation (EU) No 575/2013 The 10-day VaR obtained for each individual portfolio, without applying the 3+ regulatory multiplier, shall be reported. Figures shall be reported for each of the dates provided in column 010. Figures shall be reported using a minimum precision equivalent to thousands of units and be reported in the base currency bof the portfolio. 030 sVaR Article 365 of Regulation (EU) No 575/2013 The 10-day sVaR obtained for each individual portfolio, without applying the 3+ regulatory multiplier, shall be reported. Figures shall be reported for each of the dates provided in column 010. The cell shall be left blank if the institution does not calculate a sVaR on the date provided in column 010 (i.e. zero values shall be reported only if the result of the calculation is actually zero). Figures shall be reported using a minimum precision equivalent to thousands of units and be reported in the base currency of the portfolio. C 108.00  One year Profit & Loss VaR This template shall be filled only by institutions that calculate VaR using historical simulation. Instructions concerning sheets (z-axis) Label Legal reference Instructions Portfolio Section 1 of Annex V The Portfolio number taken from Annex V (Section 1) shall be reported. Column Label Legal reference Instructions 010 Date Article 365(1)(d) of Regulation (EU) No 575/2013 Each business day, according to the calendar in the institution's jurisdiction, between 19 December 2014 and 18 December 2015 shall be reported. 020 Daily P&L The one-year data series with the portfolio valuation change (i.e. daily P&L) produced on each business day (i.e. by comparing the end-of-day valuation on each business day reported in column 10 with the end-of-day valuation on the previous business day). In case a day is a bank holiday in the relevant jurisdiction, this cell shall be left blank (i.e. a zero P&L shall be reported only if there really was no change in the hypothetical value of the portfolio on a given business day). Figures shall be reported using a minimum precision equivalent to thousands of units and be reported in the base currency of the portfolio. C 109.01  IRC. Details of the Model Row Label Legal reference Instructions 010 Number of modelling factors EBA/GL/2012/3 The number of modelling factors at the overall IRC model level shall be reported. The answer shall be one of the following: (a) 1; (b) 2; (c) More than 2. Column 020 shall be used in case the institution wants to provide clarification on the answer given in column 010. 020 Source of LGDs EBA/GL/2012/3 The source of LGDs at the overall IRC Model level shall be reported. The answer shall be one of the following: (a) Market Convention; (b) LGD used in IRB; (c) Other. Column 020 shall be used in case the institution wants to provide clarification on the answer given in column 010. C 109.02  IRC. Details by Portfolio Instructions concerning sheets (z-axis) Label Legal reference Instructions Portfolio Section 1 of Annex V The portfolio number taken from Annex V (Section 1), only for those portfolios where IRC is requested, shall be reported. Row Label Legal reference Instructions 10 Liquidity Horizon Article 374(5) of Regulation (EU) No 575/2013 and EBA/GL/2012/3 The liquidity horizon applied at the portfolio level shall be reported. The answer shall be one of the following: (a) 3 months; (b) 3 to 6 months; (c) 6 to 9 months; (d) 9 to 12 months. 20 Source of PDs EBA/GL/2012/3 The source of PDs applied at the portfolio level shall be reported. The answer shall be one of the following: (a) Rating Agencies; (b) IRB; (c) Market implied; (d) Other. 30 Source of transition matrices EBA/GL/2012/3 The source of transition matrices applied at the portfolio level shall be reported. The answer shall be one of the following: (a) Rating Agencies; (b) IRB; (c) Market implied; (d) Other. C 109.03  IRC. Amount by Portfolio/Date Instructions concerning sheets (z-axis) Label Legal reference Instructions Portfolio Section 1 of Annex V The portfolio number taken from Annex V(Section 1), only for those portfolios where IRC is requested, shall be reported. Column Label Legal reference Instructions 010 Date The date of the IRC shall be reported. It shall take all the following values: (a) 07/12/2015; (b) 08/12/2015; (c) 09/12/2015; (d) 10/12/2015; (e) 11/12/2015; (f) 14/12/2015; (g) 15/12/2015; (h) 16/12/2015; (i) 17/12/2015; (j) 18/12/2015. 020 IRC Articles 372 to 376 of Regulation (EU) No 575/2013 and EBA/GL/2012/3 The regulatory IRC obtained for each individual portfolio shall be reported. Figures shall be reported for each of the dates provided in column 010. The cell shall be left blank if the institution does not calculate an IRC on the date reported in column 010 (i.e. zero values shall be reported only if the result of the calculation is actually zero). Figures shall be reported using a minimum precision equivalent to thousands of units and be reported in the base currency of the portfolio. C 110.01  CT. Details of the Model. Row Label Legal reference Instructions 010 Number of modelling factors Article 377 of Regulation (EU) No 575/2013 The number of modelling factors at the overall Correlation Trading Model level shall be reported. The answer shall be one of the following: (a) 1; (b) 2; (c) More than 2. Column 020 shall be used in case the institution wants to provide clarification on the answer given in column 010. 020 Source of LGDs Article 377 of Regulation (EU) No 575/2013 The source of LGDs at the overall Correlation Trading Model level shall be reported. The answer shall be one of the following: (a) Market Convention; (b) LGD used in IRB; (c) Other. Column 020 shall be used in case the institution wants to provide clarification on the answer given in column 010. C 110.02  CT. Details by Portfolio. Instructions concerning sheets (z-axis) Label Legal reference Instructions Portfolio Section 3 of Annex V The portfolio number taken from Annex V(Section 3) shall be reported. Row Label Legal reference Instructions 010 Liquidity Horizon Article 377(2) of Regulation (EU) No 575/2013 The liquidity horizon applied at the portfolio level shall be reported. The answer shall be one of the following: (a) 3 months; (b) 3 to 6 months; (c) 6 to 9 months; (d) 9 to 12 months. 020 Source of PDs Article 377 of Regulation (EU) No 575/2013 The source of PDs applied at the portfolio level shall be reported. The answer shall be one of the following: (a) Rating Agencies; (b) IRB; (c) Market implied; (d) Other. 030 Source of transition matrices Article 377 of Regulation (EU) No 575/2013 The source of the transition matrices applied at the portfolio level shall be reported. The answer shall be one of the following: (a) Rating Agencies; (b) IRB; (c) Market implied; (d) Other. C 110.03  CT. APR by Portfolio/Date Instructions concerning sheets (z-axis) Label Legal reference Instructions Portfolio Section 3 of Annex V The portfolio number taken from Annex V (Section 3). Column Label Legal reference Instructions 010 Date Article 377 of Regulation (EU) No 575/2013 The date of the all price risk (APR) shall be reported. It shall take all the following values: (a) 07/12/2015; (b) 08/12/2015; (c) 09/12/2015; (d) 10/12/2015; (e) 11/12/2015; (f) 14/12/2015; (g) 15/12/2015; (h) 16/12/2015; (i) 17/12/2015; (j) 18/12/2015. 60 APR Article 377 of Regulation (EU) No 575/2013 The results obtained by applying the regulatory Correlation Trading Model to each individual portfolio shall be reported. Figures shall be reported for each of the dates provided in column 010. The cell shall be left blank if the institution does not use a Correlation Trading Model on the date provided in column 010 (i.e. zero values shall be reported only if the result of the calculation is actually zero). Figures shall be reported using a minimum precision equivalent to thousands of units and be reported in the base currency of the portfolio. ANNEX VII RESULTS SUPERVISORY BENCHMARKING PORTFOLIOS. MARKET RISK RESULTS BENCHMARKING PORTFOLIOS. MARKET RISK Template number Template code Name of the template /group of templates Short name INITIAL MARKET VALUATION 106 C 106.00 INITIAL MARKET VALUATION AND EXCLUSION JUSTIFICATION IMV VaR AND sVaR NON-CTP 107,1 C 107.01 DETAILS VaR&SVaR 1 107,2 C 107.02 BASE CURRENCY RESULTS VaR&SVaR 2 ONE YEAR PROFIT & LOSS VaR 108 C 108.00 ONE-YEAR PROFIT & LOSS VaR 1Y P&L INCREMENTAL RISK CHARGE 109,1 C 109.01 IRC. DETAILS OF THE MODEL IRC 1 109,2 C 109.02 IRC. DETAILS BY PORTFOLIO IRC 2 109,3 C 109.03 IRC. AMOUNT BY PORTFOLIO/DATE IRC 3 CORRELATION TRADING 110,1 C 110.01 CT. DETAILS OF THE MODEL CT 1 110,2 C 110.02 CT. DETAILS BY PORTFOLIO CT 2 110,3 C 110.03 CT. AMOUNT BY PORTFOLIO/DATE CT 3 C 106.00  INITIAL MARKET VALUATION AND EXCLUSION JUSTIFICATION Portfolio ID Portfolio Modelled for Var + sVaR (YES/NO) Portfolio Modelled for IRC (YES/NO) Portfolio Modelled for Correlation Trading (YES/NO) Rationale for Exclusion Free text box Initial Market Valuation 010 020 030 040 050 060 070 C 107.01  VaR AND sVaR NON-CTP. DETAILS Option Free text box 010 020 VaR 010 Methodology 020 Liquidity Horizon 030 Lenght of observation period 040 Data Weighting 050 Backtesting add-on 060 Regulatory add-on SVaR 070 Methodology 080 Liquidity Horizon 090 Regulatory add-on C 107.02  VaR AND sVaR NON-CTP. BASE CURRENCY RESULTS Portfolio Date VaR sVaR 010 020 030 C 108.00  ONE-YEAR PROFIT & LOSS VaR Portfolio Date Daily P&L 010 020 C 109.01  IRC. DETAILS OF THE MODEL Option Free text box Row Item 010 020 010 Number of modelling factors 020 Source of LGDs C 109.02  IRC. DETAILS BY PORTFOLIO Portfolio Option Row Item 010 010 Liquidity Horizon 020 Source of PDs 030 Source of transition matrices C 109.03  IRC. AMOUNT BY PORTFOLIO/DATE Portfolio Date IRC 010 020 C 110.01  CT. DETAILS OF THE MODEL Option Free text box Row Item 010 020 010 Number of modelling factors 020 Source of LGDs C 110.02  CT. DETAILS BY PORTFOLIO Portfolio Option Row Item 010 010 Liquidity Horizon 020 Source of PDs 030 Source of transition matrices C 110.03  CT. APR BY PORTFOLIO/DATE Portfolio Date APR 010 020